Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of October 16, 2013,

among

TRIMAS CORPORATION,

TRIMAS COMPANY LLC,

The Subsidiary Term Borrowers Party Hereto,

The Foreign Subsidiary Borrowers Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

J.P. MORGAN EUROPE LIMITED,

as Foreign Currency Agent,

BANK OF AMERICA, N.A.,

and

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents,

BBVA COMPASS

KEYBANK NATIONAL ASSOCIATION

and

RBS CITIZENS, N.A.

as Documentation Agents

BMO HARRIS BANK

and

DEUTSCHE BANK AG NEW YORK BRANCH

as Managing Agents

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS    SECTION 1.01  

Defined Terms

     1    SECTION 1.02  

Classification of Loans and Borrowings

     37    SECTION 1.03  

Terms Generally

     37    SECTION 1.04  

Accounting Terms; GAAP

     37    ARTICLE II    THE CREDITS    SECTION 2.01  

Commitments

     38    SECTION 2.02  

Loans and Borrowings

     38    SECTION 2.03  

Requests for Borrowings

     39    SECTION 2.04  

Swingline Loans

     41    SECTION 2.05  

Letters of Credit

     42    SECTION 2.06  

Funding of Borrowings

     48    SECTION 2.07  

Interest Elections

     49    SECTION 2.08  

Termination and Reduction of Commitments

     50    SECTION 2.09  

Repayment of Loans; Evidence of Debt

     51    SECTION 2.10  

Amortization of Term Loans

     52    SECTION 2.11  

Prepayment of Loans

     53    SECTION 2.12  

Fees

     55    SECTION 2.13  

Interest

     56    SECTION 2.14  

Alternate Rate of Interest

     57    SECTION 2.15  

Increased Costs

     58    SECTION 2.16  

Break Funding Payments

     59    SECTION 2.17  

Taxes

     60    SECTION 2.18  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     63    SECTION 2.19  

Mitigation Obligations; Replacement of Lenders

     65    SECTION 2.20  

Designation of Foreign Subsidiary Borrowers

     66    SECTION 2.21  

Incremental Facilities

     66    SECTION 2.22  

Defaulting Lenders

     69    SECTION 2.23  

Extensions

     71    SECTION 2.24  

Foreign Currency Participations; Conversion of Foreign Currency Loans

     73    SECTION 2.25  

Currency Fluctuations

     75    ARTICLE III    REPRESENTATIONS AND WARRANTIES    SECTION 3.01  

Organization; Powers

     76    SECTION 3.02  

Authorization; Enforceability

     76    SECTION 3.03  

Governmental Approvals; No Conflicts

     76   

 

-i-



--------------------------------------------------------------------------------

         Page   SECTION 3.04  

Financial Condition; No Material Adverse Change

     76    SECTION 3.05  

Properties

     77    SECTION 3.06  

Litigation and Environmental Matters

     77    SECTION 3.07  

Compliance with Laws and Agreements

     78    SECTION 3.08  

Investment Company Status

     78    SECTION 3.09  

Taxes

     78    SECTION 3.10  

ERISA

     78    SECTION 3.11  

Disclosure

     78    SECTION 3.12  

Subsidiaries

     79    SECTION 3.13  

Insurance

     79    SECTION 3.14  

Labor Matters

     79    SECTION 3.15  

Solvency

     79    SECTION 3.16  

Senior Indebtedness

     79    SECTION 3.17  

Security Documents

     79    SECTION 3.18  

Federal Reserve Regulations

     80    SECTION 3.19  

Anti-Corruption Laws and Sanctions

     80    ARTICLE IV    CONDITIONS    SECTION 4.01  

Closing Date

     81    SECTION 4.02  

Each Credit Event

     82    SECTION 4.03  

Credit Events Relating to Foreign Subsidiary Borrowers

     83    ARTICLE V    AFFIRMATIVE COVENANTS    SECTION 5.01  

Financial Statements and Other Information

     83    SECTION 5.02  

Notices of Material Events

     85    SECTION 5.03  

Information Regarding Collateral

     85    SECTION 5.04  

Existence; Conduct of Business

     86    SECTION 5.05  

Payment of Obligations

     86    SECTION 5.06  

Maintenance of Properties

     86    SECTION 5.07  

Insurance

     86    SECTION 5.08  

Casualty and Condemnation

     87    SECTION 5.09  

Books and Records; Inspection and Audit Rights

     87    SECTION 5.10  

Compliance with Laws

     87    SECTION 5.11  

Use of Proceeds and Letters of Credit

     87    SECTION 5.12  

Additional Subsidiaries

     88    SECTION 5.13  

Further Assurances

     88    SECTION 5.14  

Ratings

     88    ARTICLE VI    NEGATIVE COVENANTS    SECTION 6.01  

Indebtedness; Certain Equity Securities

     89    SECTION 6.02  

Liens

     91    SECTION 6.03  

Fundamental Changes

     93   

 

-ii-



--------------------------------------------------------------------------------

         Page   SECTION 6.04  

Investments, Loans, Advances, Guarantees and Acquisitions

     94    SECTION 6.05  

Asset Sales

     95    SECTION 6.06  

Sale and Leaseback Transactions

     96    SECTION 6.07  

Hedging Agreements

     97    SECTION 6.08  

Restricted Payments; Certain Payments of Indebtedness

     97    SECTION 6.09  

Transactions with Affiliates

     99    SECTION 6.10  

Restrictive Agreements

     99    SECTION 6.11  

Amendment of Material Documents

     100    SECTION 6.12  

Interest Expense Coverage Ratio

     100    SECTION 6.13  

Leverage Ratio

     100    SECTION 6.14  

Use of Proceeds

     100    ARTICLE VII    EVENTS OF DEFAULT    ARTICLE VIII    THE AGENTS   
ARTICLE IX    COLLECTION ALLOCATION MECHANISM    SECTION 9.01  

Implementation of CAM

     106    SECTION 9.02  

Letters of Credit

     106    ARTICLE X    MISCELLANEOUS    SECTION 10.01  

Notices

     107    SECTION 10.02  

Waivers; Amendments

     108    SECTION 10.03  

Expenses; Indemnity; Damage Waiver

     112    SECTION 10.04  

Successors and Assigns

     113    SECTION 10.05  

Survival

     116    SECTION 10.06  

Counterparts; Integration; Effectiveness

     116    SECTION 10.07  

Severability

     117    SECTION 10.08  

Right of Setoff

     117    SECTION 10.09  

Governing Law; Jurisdiction; Consent to Service of Process

     117    SECTION 10.10  

WAIVER OF JURY TRIAL

     118    SECTION 10.11  

Headings

     118    SECTION 10.12  

Confidentiality

     118    SECTION 10.13  

Interest Rate Limitation

     119    SECTION 10.14  

Judgment Currency

     119    SECTION 10.15  

Obligations Joint and Several

     120    SECTION 10.16  

PATRIOT Act

     121    SECTION 10.17  

No Fiduciary Duty

     121    SECTION 10.18  

Parallel Debt

     122   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01(a)    –    Existing Letters of Credit Schedule 1.01(b)    –   
Administrative Schedule Schedule 1.01(c)    –    Foreign Currency Lenders
Schedule 2.01    –    Commitments Schedule 3.05    –    Real Property Schedule
3.06    –    Disclosed Matters Schedule 3.12    –    Subsidiaries Schedule 3.13
   –    Insurance Schedule 6.01    –    Existing Indebtedness Schedule 6.02    –
   Existing Liens Schedule 6.04    –    Existing Investments Schedule 6.05    –
   Asset Sales Schedule 6.09    –    Existing Affiliate Transactions Schedule
6.10    –    Existing Restrictions

EXHIBITS:

 

Exhibit A    –    Form of Assignment and Assumption Exhibit B    –    Form of
Borrowing Request Exhibit C    –    Form of Foreign Subsidiary Borrowing
Agreement Exhibit D    –    Form of Guarantee Agreement Exhibit E    –    Form
of Indemnity, Subrogation and Contribution Agreement Exhibit F    –    Form of
Mortgage Exhibit G    –    Form of Pledge Agreement Exhibit H    –    Form of
Security Agreement Exhibit I    –    Form of U.S. Tax Certificate

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of October 16, 2013 (this “Agreement”), among TRIMAS
COMPANY LLC, TRIMAS CORPORATION, the SUBSIDIARY TERM BORROWERS party hereto, the
FOREIGN SUBSIDIARY BORROWERS party hereto, the LENDERS party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent and Collateral Agent, and J.P. MORGAN
EUROPE LIMITED, as Foreign Currency Agent.

RECITALS:

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Lease Financing” means any sale or transfer by the Parent Borrower
or any Subsidiary of any property, real or personal, that is acquired pursuant
to a Permitted Acquisition, in an aggregate amount not to exceed $75,000,000 at
any time after the Closing Date, which property is rented or leased by the
Parent Borrower or such Subsidiary from the purchaser or transferee of such
property, so long as the proceeds from such transaction consist solely of cash.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Schedule” means Schedule 1.01(b) to this Agreement, which
contains administrative information in respect of (i) each Foreign Currency and
each Foreign Currency Loan and (ii) each L/C Foreign Currency and each Letter of
Credit denominated in an L/C Foreign Currency.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Foreign Currency Agent and the Syndication Agents.

“Agreement” has the meaning assigned to such term in the preamble hereto.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1%. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be the
LIBO Rate, two Business Days prior to such day for deposits in dollars with a
maturity of one month. Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Borrower” has the meaning assigned to such term in Section 2.17(a).

“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitment. If the Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, (a) with respect to any ABR Tranche A Term
Loan or Eurocurrency Tranche A Term Loan, the applicable rate per annum set
forth below under the caption “ABR Spread” or “Eurocurrency Spread,” as the case
may be, based upon the Leverage Ratio as of the most recent determination date,
(b) with respect to any Incremental Term Loan of any Series, the rate per annum
specified in the Incremental Facility Agreement establishing the Incremental
Term Commitments of such Series, (c) with respect to the Commitment Fees, the
applicable rate per annum set forth under the caption “Commitment Fee Rate”
based upon the Leverage Ratio as of the most recent determination date, (d) with
respect to any Swingline Loan, the applicable rate per annum set forth below
under the caption “ABR Spread” based upon the Leverage Ratio as of the most
recent determination date and (e) with respect to any ABR Revolving Loan or
Eurocurrency Revolving Loan, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurocurrency Spread,” as the case may be, based
upon the Leverage Ratio as of the most recent determination date; provided that
for purposes of clauses (a), (c), (d) and (e), until the date of delivery of the
consolidated financial statements pursuant to Section 5.01(b) as of and for the
fiscal quarter ended December 31, 2013, the Applicable Rate shall be based on
the rates per annum set forth in Category 3:

 

Leverage Ratio

   ABR
Spread     Eurocurrency
Spread     Commitment
Fee Rate  

Category 1: Greater than or equal to 3.25 to 1.00

     1.125 %      2.125 %      0.375 % 

Category 2: Greater than or equal to 2.75 to 1.00 but less than 3.25 to 1.00

     0.875 %      1.875 %      0.325 % 

Category 3: Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00

     0.625 %      1.625 %      0.275 % 

Category 4: Greater than or equal to 1.50 to 1.00 but less than 2.25 to 1.00

     0.500 %      1.500 %      0.250 % 

Category 5: Less than 1.50 to 1.00

     0.375 %      1.375 %      0.225 % 

 

-2-



--------------------------------------------------------------------------------

For purposes of the foregoing clauses (a), (c), (d) and (e), (i) the Leverage
Ratio shall be determined as of the end of each fiscal quarter of the Parent
Borrower’s fiscal year based upon Holdings’ consolidated financial statements
delivered pursuant to Section 5.01(a) or (b), (ii) each change in the Applicable
Rate resulting from a change in the Leverage Ratio shall be effective during the
period commencing on and including the date of delivery to the Administrative
Agent of such consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change and (iii) if the Leverage Ratio determined as of the end of the
applicable fiscal quarter of the Parent Borrower’s fiscal year based upon
Holdings’ consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) is greater than 3.00 to 1.00, the Applicable Rate shall
only be determined pursuant to Category 1 if the Covenant Holiday Period is in
effect (and otherwise shall be determined pursuant to Category 2); provided
that, subject to the proviso below, the Leverage Ratio shall be deemed to be in
Category 2 (A) at any time that an Event of Default has occurred and is
continuing or (B) if Holdings or the Parent Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered;
provided further that the Leverage Ratio shall be deemed to be in Category 1 at
any time that (x) it would otherwise be deemed to be in Category 2 pursuant to
the proviso above and (y) the Covenant Holiday Period is in effect.

“Applicable U.S. Borrower” has the meaning assigned to such term in
Section 2.17(f).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assumed Preferred Stock” means any preferred stock or preferred equity
interests of any Person that becomes a Subsidiary after the date hereof;
provided that (a) such preferred stock or preferred equity interests exist at
the time such Person becomes a Subsidiary and are not created in contemplation
of or in connection with such Person becoming a Subsidiary and (b) the aggregate
liquidation value of all such outstanding preferred stock and preferred equity
interests shall not exceed $40,000,000 at any time outstanding, less the
aggregate principal amount of Indebtedness incurred and outstanding pursuant to
Section 6.01(a)(x).

“Australian Dollars” means the lawful currency of Australia.

 

-3-



--------------------------------------------------------------------------------

“Available Amount” means, as of any date of determination, an amount equal to:

(a) the sum of (without duplication):

(i) if positive, the Cumulative Retained Excess Cash Flow Amount; and

(ii) the Net Proceeds received by the Parent Borrower from (A) cash
contributions (other than from a Subsidiary) to the Parent Borrower or (B) the
issuance and sale of its Equity Interests (other than a sale to a Subsidiary);

minus

(b) the amount of any Investments made in reliance on Section 6.04(s) prior to
such date, any Restricted Payments made in reliance on Section 6.08(a)(vii)
prior to such date, and any prepayments of Indebtedness made in reliance on
Section 6.08(b)(vii) prior to such date;

minus

(c) the portion of Excess Cash Flow not otherwise required to be used to prepay
Term Loans pursuant to Section 2.11(d)) that is used pursuant to
Section 6.08(a)(v) or Section 6.08(b)(v)(A).

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and (i) in the case of Eurocurrency Loans denominated
in dollars, as to which a single Interest Period is in effect and (ii) in the
case of Foreign Currency Loans, Loans in a single currency and as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Parent Borrower, a Subsidiary Term
Borrower or a Foreign Subsidiary Borrower, as the case may be, for a Borrowing
in accordance with Section 2.03 or 2.04, as applicable, which shall be, in the
case of any such written request, in the form of Exhibit B or any other form
approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (i) when used in connection with any Eurocurrency
Loan denominated in dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London

 

-4-



--------------------------------------------------------------------------------

interbank market and (ii) when used in connection with any Foreign Currency
Loan, the term “Business Day” shall also exclude (x) any day which is not a day
for trading by and between banks in deposits for the applicable currency in the
interbank eurocurrency market, (y) with respect to Foreign Currency Loans
denominated in Euros, any day which is not also a TARGET Day (as determined by
the Administrative Agent) and (z) with respect to Foreign Currency Loans in a
Foreign Currency other than Euros, any day which is not also a day on which
banks are open for dealings in such currency in the Principal Financial Center
for the applicable currency.

“Calculation Date” means the last Business Day of each calendar quarter (or any
other day selected by the Administrative Agent); provided that (a) the second
Business Day preceding (or such other Business Day as the Administrative Agent
shall deem applicable with respect to any Foreign Currency in accordance with
rate-setting convention for such currency) (i) the date of each Borrowing of
Foreign Currency Loans or (ii) any date on which a Foreign Currency Loan is
continued shall also be a “Calculation Date,” (b) the date of each Borrowing of
any other Loan made hereunder shall also be a “Calculation Date” and (c) the
date of issuance, amendment, renewal or extension of a Letter of Credit shall
also be a Calculation Date.

“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Credit Facilities and collections thereunder established under Article IX.

“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 9.01.

“CAM Exchange Date” shall mean the date on which (a) any event referred to in
paragraph (h) or (i) of Article VII shall occur in respect of Holdings, the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
or (b) an acceleration of the maturity of the Loans pursuant to Article VII
shall occur.

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate dollar amount of the
sum, without duplication, of (i) the Specified Obligations (including the Dollar
Equivalent of any Specified Obligations owing in any currency (other than
dollars)) owed to such Lender, (ii) such Lender’s participation in undrawn
amounts of Letters of Credit immediately prior to the CAM Exchange Date and
(iii) such Lender’s Foreign Currency Participating Interest and (b) the
denominator shall be the aggregate dollar amount of the sum, without
duplication, of (i) the Specified Obligations (including the Dollar Equivalent
of any Specified Obligations owing in any currency (other than dollars)) owed to
all the Lenders and (ii) the aggregate undrawn amount of outstanding Letters of
Credit (including the Dollar Equivalent of the undrawn amount of any Letters of
Credit denominated in an LC Foreign Currency) immediately prior to such CAM
Exchange Date; provided that, for purposes of clause (a) above, the Specified
Obligations owed to the Fronting Lender will be deemed not to include any
Fronted Foreign Currency Loans.

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of
Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) that are (or would be) set forth in a consolidated
statement of cash flows of Holdings for such period prepared in accordance with
GAAP other than (x) such additions and expenditures classified as Permitted
Acquisitions and (y) such additions and expenditures made with Net Proceeds from
any casualty or other insured damage or condemnation or similar awards and
(b) Capital Lease Obligations incurred by Holdings, the Parent Borrower and its
consolidated Subsidiaries (including the Receivables Subsidiary) during such
period.

 

-5-



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that any change in GAAP after the Closing Date that would require lease
obligations that would have been characterized and accounted for as operating
leases in accordance with GAAP as in effect on the Closing Date to be
characterized and accounted for as Capital Lease Obligations shall be
disregarded for purposes hereof.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means any Domestic Subsidiary substantially all the assets of which
consist of Equity Interests of one or more CFCs.

“Change in Control” means (a) the acquisition by any Person other than Holdings
of any direct Equity Interest in the Parent Borrower, (b) the acquisition of
beneficial ownership, directly or indirectly, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Commission
thereunder), of Equity Interests representing more than 35% of either the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in Holdings, (d) the board of directors of Holdings shall cease to
consist of a majority of Continuing Directors or (e) the occurrence of any
change in control (or similar event, however denominated) with respect to
Holdings or the Parent Borrower under (i) any indenture or other agreement in
respect of Material Indebtedness to which Holdings, the Parent Borrower or any
Subsidiary is a party, (ii) any instrument governing any preferred stock of
Holdings, the Parent Borrower or any Subsidiary having a liquidation value or
redemption value in excess of $10,000,000 or (iii) the Permitted Receivables
Financing.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date hereof or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date hereof; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted, promulgated or issued.

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche A Term Loans,
Incremental Term Loans of any Series, Revolving Loans or Swingline Loans,
(b) any Commitment, refers to whether such Commitment is a Tranche A Term
Commitment, an Incremental Commitment of any Series or a Revolving Commitment
and (c) any Lender, refers to whether such Lender has a Loan or Commitment of a
particular Class.

“Closing Date” means the date on which the conditions specified in Section 4.01
have been satisfied, which date is October 16, 2013.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

-6-



--------------------------------------------------------------------------------

“Collateral” means any and all “Collateral,” as defined in any applicable
Security Document.

“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Lenders under the Security Documents.

“Collateral and Guarantee Requirement” means the requirement that:

(a) the Collateral Agent shall have received from each party thereto (other than
the Collateral Agent) either (i) a counterpart of (A) the Guarantee Agreement,
(B) the Indemnity, Subrogation and Contribution Agreement, (C) the Pledge
Agreement and (D) the Security Agreement in each case duly executed and
delivered on behalf of such Loan Party, or (ii) in the case of any Person that
becomes a Subsidiary Loan Party after the Closing Date, a supplement to each of
the Guarantee Agreement, the Indemnity, Subrogation and Contribution Agreement,
the Pledge Agreement and the Security Agreement, in each case in the form
specified therein, duly executed and delivered on behalf of such Subsidiary Loan
Party;

(b) all outstanding Equity Interests of the Parent Borrower and each Subsidiary
(including the Receivables Subsidiary) owned by or on behalf of any Loan Party
shall have been pledged pursuant to the Pledge Agreement (except that the Loan
Parties shall not be required to pledge more than 65% of the outstanding voting
Equity Interests of any Foreign Subsidiary, any CFC or any CFC Holdco), it being
understood that this exception shall not limit the application of the Foreign
Security Collateral and Guarantee Requirement) and the Collateral Agent shall
have received certificates or other instruments representing all such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(c) all Indebtedness of Holdings, the Parent Borrower and each Subsidiary in an
aggregate principal amount that exceeds $500,000 that is owing to any Loan Party
shall be evidenced by a promissory note and shall have been pledged pursuant to
the Pledge Agreement and the Collateral Agent shall have received all such
promissory notes, together with instruments of transfer with respect thereto
endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Agreement and the Pledge Agreement and perfect such Liens to the
extent required by, and with the priority required by, the Security Agreement
and the Pledge Agreement, shall have been filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or recording;

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to any Mortgaged Property duly executed and delivered by the record
owner of such Mortgaged Property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid first Lien on the Mortgaged Property described
therein, free of any other Liens except as expressly permitted by Section 6.02,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent or the Required Lenders may reasonably request, but only to
the extent such endorsements are (A) available in the relevant jurisdiction
(provided in no event shall the Collateral Agent request a creditors’ rights
endorsement) and (B) available at commercially reasonable rates, (iii) if any
Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, evidence of such flood
insurance as may be required under applicable law, including Regulation H of the
Board of Governors, and (iv) such abstracts, legal

 

-7-



--------------------------------------------------------------------------------

opinions and other documents as the Administrative Agent or the Required Lenders
may reasonably request with respect to any such Mortgage or Mortgaged Property;
provided, however, in no event shall surveys be required to be obtained with
respect to any Mortgaged Property; and

(f) each Loan Party (other than the Foreign Subsidiary Borrowers) shall have
obtained all consents and approvals required to be obtained by it in connection
with the execution and delivery of all Security Documents to which it is a
party, the performance of its obligations thereunder and the granting by it of
the Liens thereunder.

“Commission” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission.

“Commitment” means a Tranche A Term Commitment, an Incremental Term Commitment
of any Series, a Revolving Commitment or any combination thereof (as the context
requires).

“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of Holdings, the
Parent Borrower and the Subsidiaries (including the Receivables Subsidiary) for
such period, determined on a consolidated basis in accordance with GAAP, plus
(ii) any interest accrued during such period in respect of Indebtedness of
Holdings, the Parent Borrower or any Subsidiary (including the Receivables
Subsidiary) that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, plus
(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(iii) below that were amortized or accrued in a
previous period, plus (iv) interest-equivalent costs associated with any
Permitted Receivables Financing or Specified Vendor Receivables Financing,
whether accounted for as interest expense or loss on the sale of receivables,
minus (b) the sum of, without duplication, (i) interest income of Holdings, the
Parent Borrower and the Subsidiaries (including the Receivables Subsidiary) for
such period, determined on a consolidated basis in accordance with GAAP, plus
(ii) to the extent included in such consolidated interest expense for such
period, noncash amounts attributable to amortization of financing costs paid in
a previous period, plus (iii) to the extent included in such consolidated
interest expense for such period, noncash amounts attributable to amortization
of debt discounts or accrued interest payable in kind for such period, plus
(iv) to the extent included in such consolidated interest expense for such
period, all financing fees incurred in connection with the Transactions.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period (including all
single business tax expenses imposed by state law), (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary noncash charges for such period, (v) interest-equivalent costs
associated with any Permitted Receivables Financing or Specified Vendor
Receivables Financing for such period, whether accounted for as interest expense
or loss on the sale of receivables, and all Preferred Dividends, (vi) all
extraordinary losses during such period that are either noncash or relate to the
retirement of Indebtedness, (vii) noncash expenses during such period resulting
from the grant of Equity Interests to management and employees of Holdings, the
Parent Borrower or any of the Subsidiaries, (viii) the aggregate amount of
deferred financing expenses for such period, (ix) all other noncash expenses or
losses of Holdings, the Parent Borrower or any of the Subsidiaries for such

 

-8-



--------------------------------------------------------------------------------

period (excluding any such charge that constitutes an accrual of or a reserve
for cash charges for any future period), (x) any nonrecurring fees, expenses or
charges realized by Holdings, the Parent Borrower or any of the Subsidiaries for
such period related to any offering of Equity Interests or incurrence of
Indebtedness, whether or not consummated, (xi) fees and expenses in connection
with the Transactions, (xii) any nonrecurring costs and expenses arising from
the integration of any business acquired pursuant to any Permitted Acquisition
consummated after the Closing Date not to exceed $15,000,000 in any fiscal year
and $40,000,000 in the aggregate, (xiii) any nonrecurring expenses or similar
costs relating to cost savings projects, including restructuring and severance
expenses, not to exceed $40,000,000 in the aggregate from and after January 1,
2013; provided that no more than $15,000,000 may be counted in any fiscal year
commencing on or after January 1, 2013, (xiv) net losses from discontinued
operations, not to exceed in any fiscal year $10,000,000, (xv) losses associated
with the prepayment of leases (whether operating leases or capital leases)
outstanding on January 1, 2013 from discontinued operations, and (xvi) losses or
charges associated with asset sales otherwise permitted hereunder not to exceed
in the aggregate $10,000,000, minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, (i) any extraordinary
gains for such period and (ii) any gains realized from the retirement of
Indebtedness after the Closing Date, all determined on a consolidated basis in
accordance with GAAP. If the Parent Borrower or any Subsidiary has made any
Permitted Acquisition or Significant Investment or any sale, transfer, lease or
other disposition of assets outside of the ordinary course of business permitted
by Section 6.05 during the relevant period for determining the Leverage Ratio or
the Senior Secured Net Leverage Ratio and the Interest Expense Coverage Ratio,
Consolidated EBITDA for the relevant period shall be calculated only for
purposes of determining the Leverage Ratio, the Senior Secured Net Leverage
Ratio and the Interest Expense Coverage Ratio after giving pro forma effect
thereto, as if such Permitted Acquisition or Significant Investment or sale,
transfer, lease or other disposition of assets (and, in each case, any related
incurrence, repayment or assumption of Indebtedness, with any new Indebtedness
being deemed to be amortized over the relevant period in accordance with its
terms, and assuming that any Revolving Loans borrowed in connection with such
acquisition are repaid with excess cash balances when available) had occurred on
the first day of the relevant period for determining Consolidated EBITDA;
provided that with respect to any Significant Investment, (x) any pro forma
adjustment made to Consolidated EBITDA shall be in proportion to the percentage
ownership of the Parent Borrower or such Subsidiary, as applicable, in the
Subject Person (e.g. if the Parent Borrower acquires 70% of the Equity Interests
of the Subject Person, a pro forma adjustment to Consolidated EBITDA shall be
made with respect to no more than 70% of the EBITDA of the Subject Person) and
(y) pro forma effect shall only be given to such Significant Investment if the
Indebtedness of the Subject Person is included in Total Indebtedness for
purposes of calculating the Leverage Ratio and the Senior Secured Net Leverage
Ratio and the Subject Person is included as a Subsidiary in the calculation of
Consolidated Cash Interest Expense for purposes of calculating the Interest
Expense Coverage Ratio, in each case in proportion to the percentage ownership
of the Parent Borrower or such Subsidiary, as applicable, in such Subject
Person. Any such pro forma calculations may include operating and other expense
reductions and other adjustments for such period resulting from any Permitted
Acquisition, or sale, transfer, lease or other disposition of assets that is
being given pro forma effect to the extent that such operating and other expense
reductions and other adjustments (a) would be permitted pursuant to Article XI
of Regulation S-X under the Securities Act of 1933 (“Regulation S-X”) or (b) are
reasonably consistent with the purpose of Regulation S-X as determined in good
faith by the Parent Borrower in consultation with the Administrative Agent.

“Consolidated Net Income” means, for any period, the net income or loss of
Holdings, the Parent Borrower and the Subsidiaries (including the Receivables
Subsidiary) for such period, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income of any Person
(other than the Parent Borrower or a Significant Investment) in which any other
Person (other than the Parent Borrower or any Subsidiary or any director holding
qualifying shares in compliance with applicable law) owns an Equity Interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Parent Borrower or any of the Subsidiaries during such period,

 

-9-



--------------------------------------------------------------------------------

(b) the income or loss of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Parent Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Parent
Borrower or any Subsidiary and (c) the cumulative effect of a change in
accounting principles during such period to the extent included in Consolidated
Net Income.

“Consolidated Total Assets” means total assets of Holdings and its Subsidiaries
on a consolidated basis, as shown on the most recent balance sheet of Holdings.

“Continuing Directors” means the directors of Holdings on the Closing Date, and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings is recommended by at least
66-2/3% of the then Continuing Directors.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covenant Holiday Acquisition” means a Permitted Acquisition for which (i) the
cash consideration in respect of such acquisition is $50,000,000 or more and
(ii) the Parent Borrower delivers to the Administrative Agent an officers’
certificate designating such Permitted Acquisition as the “Covenant Holiday
Acquisition”; provided that in no event shall there be more than one Covenant
Holiday Acquisition.

“Covenant Holiday Period” means the period of four consecutive fiscal quarters
commencing on the first day of the fiscal quarter in which the consummation of
the Covenant Holiday Acquisition occurs.

“Credit Facility” means a category of Commitments and extensions of credit
thereunder.

“Cumulative Retained Excess Cash Flow Amount” means, at any date of
determination, an amount equal to the aggregate cumulative sum of the Retained
Percentage of Excess Cash Flow for the Excess Cash Flow Periods ended on or
prior to such date.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit, Swingline Loans or Fronted Foreign Currency Loans or (iii) to pay to the
Administrative Agent, Foreign Currency Agent, the Issuing Bank, the Swingline
Lender, the Fronting Lender any other Lender or any Loan Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) has not been satisfied, (b) has notified the
Administrative Agent, the Foreign Currency Agent, the Issuing Bank, the
Swingline Lender, the Fronting Lender, any other Lender, Holdings, the Parent
Borrower or any Loan Party in writing, or has made a public statement, to the
effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good-faith determination
that a condition precedent (specifically identified in such writing, including,
if applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, the Foreign

 

-10-



--------------------------------------------------------------------------------

Currency Agent or any Loan Party made in good faith to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit,
Swingline Loans and Fronted Foreign Currency Loans; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Person’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.

“Designated Business” means any or all of the businesses, operations and assets
of the Parent Borrower (including all assets used in or reasonably related to
the Designated Business) identified by the Parent Borrower as the “Designated
Business” in an officer’s certificate (the “Designated Business Certificate”)
that collectively represent less than (a) 33% of Consolidated EBITDA for the
most recently ended four fiscal quarters of Holdings for which financial
statements are available immediately preceding the date of declaration of a sale
of a Designated Business, determined on a pro forma basis as if any
acquisitions, mergers, consolidations and/or dispositions occurring during such
four fiscal quarter period had occurred on the first day of such period and
(b) 33% of the Consolidated Total Assets of Holdings as of the end of the most
recent fiscal quarter of Holdings for which financial statements are available
immediately preceding the date on which a sale of a Designated Business is
consummated, determined on a pro forma basis as if any acquisitions, mergers,
consolidations and/or dispositions occurring subsequent to the end of such
fiscal quarter and prior to the date on which the sale of such Designated
Business had been consummated, as of the end of such fiscal quarter; provided
that at the time of a sale of a Designated Business, such Designated Business
may include Permitted Investments reasonably required to operate such business
in the ordinary course, as determined in good faith by the Parent Borrower or
such other cash as may represent the proceeds of a financing that is solely
recourse to the Designated Business and entered into in connection with the sale
of a Designated Business; provided further that the Parent Borrower may only
provide one Designated Business Certificate.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Dollar Equivalent” means, with respect to an amount denominated in any currency
other than dollars, the equivalent in dollars of such amount determined at the
Exchange Rate on the most recent Calculation Date and, with respect to any
amount denominated in dollars, such amount.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Loan Party” means any Loan Party, other than the Foreign Subsidiary
Borrowers.

“Domestic Subsidiary” means any Subsidiary, other than the Foreign Subsidiaries.

“ECF Percentage” means 50%; provided, that, with respect to any fiscal year of
the Parent Borrower commencing with the fiscal year ending December 31, 2014,
the ECF Percentage shall be reduced to 0% if the Leverage Ratio as of the last
day of such fiscal year is no greater than 3.00 to 1.00.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

 

-11-



--------------------------------------------------------------------------------

“Environmental Liability” means any liabilities, obligations, damages, losses,
claims, actions, suits, judgments, or orders, contingent or otherwise (including
any liability for damages, costs of environmental remediation, costs of
administrative oversight, fines, natural resource damages, penalties or
indemnities), directly or indirectly resulting from or relating to
(a) compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any actual or alleged exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or any warrants, options
or other rights to acquire such interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA; (e) the incurrence by the Parent Borrower or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by the Parent Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the incurrence by the Parent Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (h) the receipt by the Parent Borrower
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Parent Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA).

“Euro” means the single currency of participating member states of the European
Union.

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

 

-12-



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

(a) Consolidated Net Income for such fiscal year, adjusted to exclude any gains
or losses attributable to Prepayment Events; plus

(b) the excess, if any, of the Net Proceeds received during such fiscal year by
Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) in respect of any Prepayment Events over (x) amounts
permitted to be reinvested pursuant to Section 2.11(c) and (y) the aggregate
principal amount of Term Loans prepaid pursuant to Section 2.11(c) in respect of
such Net Proceeds; plus

(c) depreciation, amortization and other noncash charges or losses deducted in
determining such consolidated net income (or loss) for such fiscal year; plus

(d) the sum of (i) the amount, if any, by which Net Working Capital (adjusted to
exclude changes arising from Permitted Acquisitions and Significant Investments)
decreased during such fiscal year plus (ii) the net amount, if any, by which the
consolidated deferred revenues and other consolidated accrued long-term
liability accounts of Holdings, the Parent Borrower and its consolidated
Subsidiaries (including the Receivables Subsidiary) (adjusted to exclude changes
arising from Permitted Acquisitions) increased during such fiscal year plus
(iii) the net amount, if any, by which the consolidated accrued long-term asset
accounts of Holdings, the Parent Borrower and its consolidated Subsidiaries
(including the Receivables Subsidiary) (adjusted to exclude changes arising from
Permitted Acquisitions) decreased during such fiscal year; minus

(e) the sum of (i) any noncash gains included in determining such consolidated
net income (or loss) for such fiscal year plus (ii) the amount, if any, by which
Net Working Capital (adjusted to exclude changes arising from Permitted
Acquisitions) increased during such fiscal year plus (iii) the net amount, if
any, by which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of Holdings, the Parent Borrower and its
consolidated Subsidiaries (including the Receivables Subsidiary) (adjusted to
exclude changes arising from Permitted Acquisitions) decreased during such
fiscal year plus (iv) the net amount, if any, by which the consolidated accrued
long-term asset accounts of Holdings, the Parent Borrower and its consolidated
Subsidiaries (including the Receivables Subsidiary) (adjusted to exclude changes
arising from Permitted Acquisitions) increased during such fiscal year; minus

(f) the sum of (i) Capital Expenditures for such fiscal year and Capital
Expenditures to be made within 90 days following the end of such fiscal year
pursuant to binding agreements entered into by Holdings, the Parent Borrower or
any of its consolidated Subsidiaries (including the Receivables Subsidiary)
prior to the end of such fiscal year; provided that to the extent any such
Capital Expenditure is not made (or if the amount of any such Capital
Expenditures less than the amount deducted with respect hereto) within 90 days
after such fiscal year, the amount (or such portion of the amount) thereof shall
be added back to Excess Cash Flow for the subsequent period (except to the
extent attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring Long-Term Indebtedness) plus (ii) cash consideration paid
during such fiscal year to make acquisitions or other capital investments
(except to the extent financed by incurring Long-Term Indebtedness or through
the use of the Available Amount); minus

(g) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by Holdings, the Parent Borrower and its consolidated Subsidiaries (including
the Receivables Subsidiary) during such fiscal year, excluding (i) Indebtedness
in respect of Revolving Loans (except to the extent the Revolving Commitments
are permanently reduced in the amount of and at the

 

-13-



--------------------------------------------------------------------------------

time of any such payment) and Letters of Credit, (ii) Term Loans prepaid
pursuant to Section 2.11(c) or (d) and (iii) repayments or prepayments of
Long-Term Indebtedness financed by incurring other Long-Term Indebtedness or
through the use of the Available Amount; minus

(h) the noncash impact of currency translations and other adjustments to the
equity account, including adjustments to the carrying value of marketable
securities and to pension liabilities, in each case to the extent such items
would otherwise constitute Excess Cash Flow.

“Excess Cash Flow Period” means each fiscal year of the Parent Borrower,
commencing with the fiscal year ending December 31, 2013.

“Exchange Rate” means, with respect to any currency (other than dollars) on any
date, the rate at which such currency may be exchanged into dollars, as set
forth on such date on the relevant Reuters currency page at or about 11:00 A.M.,
London time, on such date. In the event that such rate does not appear on any
Reuters currency page, the “Exchange Rate” with respect to such currency shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Applicable Borrower or, in the absence of such agreement, such “Exchange
Rate” shall instead be the Administrative Agent’s spot rate of exchange in the
interbank market where its foreign currency exchange operations in respect of
such currency are then being conducted, at or about 10:00 A.M., Local Time, on
such date for the purchase of dollars with such currency, for delivery two
Business Days later (or such other Business Day as the Administrative Agent
shall deem applicable with respect to any currency); provided, that if at the
time of any such determination, no such spot rate can reasonably be quoted, the
Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Swap Obligation” means with respect to any Loan Party, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Loan Party of, or the grant by such Loan Party of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure to constitute an “eligible contract participant,” as defined in
the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such Loan
Party becomes or would become effective with respect to such Swap Obligation. If
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Applicable Borrower hereunder or under any
other Loan Document, (a) income or franchise taxes imposed on (or measured by)
its net or overall gross income (or net worth or similar Taxes imposed in lieu
thereof) by the United States of America, or by any other jurisdiction as a
result of such recipient being organized in or having its principal office in or
applicable lending office in such jurisdiction, or as a result of any other
present or former connection (other than a connection arising solely from this
Agreement or any other Loan Document ) between such recipient and such
jurisdiction, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction described in clause
(a) above and (c) in the case of a Non-U.S. Lender (other than an assignee
pursuant to a request by the Parent Borrower under Section 2.19(b)), any United
States withholding Taxes resulting from any law in effect (x) at the time such
Non-U.S. Lender becomes a party to this Agreement or, with respect to any
additional position in any Loan acquired after such Non-U.S. Lender becomes a
party hereto, at the

 

-14-



--------------------------------------------------------------------------------

time such additional position is acquired by such Non-U.S. Lender or (y) at the
time such Non-U.S. Lender designates a new lending office, except to the extent
that such Non-U.S. Lender (or its assignor, if any) was entitled, immediately
prior to designation of a new lending office (or assignment), to receive
additional amounts from an Applicable Borrower with respect to such United
States withholding Tax pursuant to Section 2.17(a), (d) any United States
withholding Tax imposed pursuant to FATCA, (e) any withholding Tax that is
attributable to a recipient’s failure to comply with Section 2.17(g) and (f) any
Taxes resulting from a reallocation of obligations by operation of the CAM.

“Existing Credit Agreement” means the Credit Agreement, dated as of June 21,
2011, among, inter alia, the Borrower, Holdings, the subsidiary borrowers party
thereto, the lenders party thereto from time to time and JPMorgan Chase Bank,
N.A., as administrative agent, as amended and restated on October 12, 2012, and
as further amended, restated, amended and restated, or otherwise modified prior
to the date hereof.

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement and outstanding as of the Closing Date, which are
listed on Schedule 1.01(a).

“Extended Revolving Commitment” has the meaning assigned to such term in
Section 2.23(a).

“Extended Term Loans” has the meaning assigned to such term in Section 2.23(a).

“Extension” has the meaning assigned to such term in Section 2.23(a).

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the date of this
Agreement or any amended or successor provision that is substantively comparable
and not materially more onerous to comply with, and, in each case, any
regulations or official interpretations thereof, and (ii) any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date this Agreement or
any amended or successor provision as described in clause (i) above.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Holdings or the Parent Borrower, as
applicable.

“Foreign Currency” means Pounds Sterling, the Euro, Australian Dollars and any
additional currencies determined after the Closing Date by mutual agreement of
the Parent Borrower or any Foreign Subsidiary Borrower, as the case may be, the
applicable Foreign Currency Lenders and the Administrative Agent; provided each
such currency is a lawful currency that is readily available, freely
transferable and not restricted, able to be converted into dollars and available
in the London interbank deposit market.

 

-15-



--------------------------------------------------------------------------------

“Foreign Currency Agent” means J.P. Morgan Europe Limited, as foreign currency
agent with respect to the Foreign Currency Loans, together with any of its
successors.

“Foreign Currency Lenders” means the Fronting Lender and, with respect to any
Foreign Currency, each other Lender as may be designated in writing by the
Parent Borrower as a Foreign Currency Lender with respect to such Foreign
Currency which agrees in writing to act as such in accordance with the terms
hereof and are reasonably acceptable to the Administrative Agent (which Foreign
Currency Lenders, as of the Closing Date, are listed on Schedule 1.01(c)), or
any of their respective affiliates, in each case in their capacities as the
lenders of Foreign Currency Loans pursuant to Section 2.01(a).

“Foreign Currency Loan Participants” means, with respect to each Foreign
Currency Loan, the collective reference to all Revolving Lenders other than the
Foreign Currency Lenders with respect to such Foreign Currency Loan.

“Foreign Currency Loans” means Revolving Loans denominated in any Foreign
Currency.

“Foreign Currency Participation Fee” has the meaning assigned to such term in
Section 2.12(e).

“Foreign Currency Participating Interest” has the meaning assigned to such term
in Section 2.24(a).

“Foreign Currency Revolving Exposure” means, with respect to any Revolving
Lender at any time, the sum of (a) the LC Exposure of such Lender in respect of
Letters of Credit denominated in LC Foreign Currencies and (b) such Lender’s
Applicable Percentage of the Dollar Equivalent of the aggregate principal amount
of Foreign Currency Loans outstanding at such time.

“Foreign Currency Sublimit” means $75,000,000.

“Foreign Obligations” means any Obligations owing by any Foreign Subsidiary
Borrower.

“Foreign Security Collateral and Guarantee Requirement” means the requirement
that:

(a) the Collateral Agent shall have received from the applicable Foreign
Subsidiary Borrower and its subsidiaries a counterpart of each Foreign Security
Document relating to the assets (including the Equity Interests of its
subsidiaries) of such Foreign Subsidiary Borrower, excluding assets as to which
the Collateral Agent shall determine in its reasonable discretion, after
consultation with the Parent Borrower, that the costs and burdens of obtaining a
security interest are excessive in relation to the value of the security
afforded thereby;

(b) all documents and instruments (including legal opinions) required by law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created over the assets specified in clause
(a) above and perfect such Liens to the extent required by, and with priority
required by, such Foreign Security Documents, shall have been filed, registered
or recorded or delivered to the Collateral Agent for filing, registration or
recording;

 

-16-



--------------------------------------------------------------------------------

(c) such Foreign Subsidiary Borrower and its subsidiaries shall become a
guarantor of the obligations under the Loan Documents of other Foreign
Subsidiary Borrowers, if any, under a guarantee agreement reasonably acceptable
to the Collateral Agent, in either case duly executed and delivered on behalf of
such Foreign Subsidiary Borrower and such subsidiaries, except that such
guarantee shall not be required if the Collateral Agent shall determine in its
reasonable discretion, after consultation with the Parent Borrower, that the
benefits of such a guarantee are limited and such limited benefits are not
justified in relation to the burdens imposed by such guarantee on the Parent
Borrower and its Subsidiaries; and

(d) such Foreign Subsidiary Borrower shall have obtained all consents and
approvals required to be obtained by it in connection with the execution and
delivery of such Foreign Security Documents, the performance of its obligations
thereunder and the granting by it of the Liens thereunder.

“Foreign Security Documents” means any agreement or instrument entered into by
any Foreign Subsidiary Borrower that is reasonably requested by the Collateral
Agent providing for a Lien over the assets (including shares of other
Subsidiaries) of such Foreign Subsidiary Borrower.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Subsidiary Borrowers” means any wholly owned Foreign Subsidiary of the
Parent Borrower organized under the laws of Australia, England and Wales, any
member nation of the European Union or any other nation in Europe reasonably
acceptable to the Collateral Agent that becomes a party to this Agreement
pursuant to Section 2.20.

“Foreign Subsidiary Borrowing Agreement” means an agreement substantially in the
form of Exhibit C.

“Fronted Foreign Currency Loans” means the Foreign Currency Loans made by the
Fronting Lender (other than Foreign Currency Loans made by it in an amount equal
to the Fronting Lender’s Applicable Percentage of outstanding Foreign Currency
Loans).

“Fronting Lender” means JPMorgan Chase Bank, N.A.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial

 

-17-



--------------------------------------------------------------------------------

statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business.

“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit D, made by Holdings, the Parent Borrower and the Subsidiary Loan
Parties party thereto in favor of the Collateral Agent for the benefit of the
Secured Parties.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Holdings” means TriMas Corporation, a Delaware corporation.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.

“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 6.01(a)(xx).

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers, if any, the Administrative Agent and one or more
Incremental Lenders, establishing Incremental Term Commitments of any Series or
Incremental Revolving Commitments and effecting such other amendments hereto and
to the other Loan Documents as are contemplated by Section 2.21.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.21, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure under such Incremental Facility Agreement.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

 

-18-



--------------------------------------------------------------------------------

“Incremental Term Loans” means any term loans made pursuant to Section 2.21(a).

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding anything to the contrary in this
paragraph, the term “Indebtedness” shall not include (a) agreements providing
for indemnification, purchase price adjustments or similar obligations incurred
or assumed in connection with the acquisition or disposition of assets or
capital stock and (b) trade payables and accrued expenses in each case arising
in the ordinary course of business.

“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, and
(b) Other Taxes.

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit E,
among the Parent Borrower, the Subsidiary Loan Parties party thereto and the
Collateral Agent.

“Information Memorandum” means the Confidential Information Memorandum dated
September 2013, relating to the Parent Borrower and the Transactions.

“Interest Election Request” means a request by the Parent Borrower, a Subsidiary
Term Borrower or a Foreign Subsidiary Borrower, as the case may be, to convert
or continue a Revolving Loan or Tranche A Term Borrowing in accordance with
Section 2.07.

“Interest Expense Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDA to (b) the sum of (i) Consolidated
Cash Interest Expense and (ii) Preferred Dividends, in each case for the period
of four consecutive fiscal quarters then ended.

 

-19-



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Parent Borrower, a Subsidiary Term Borrower or
a Foreign Subsidiary Borrower, as the case may be, may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank and in each such case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. In the event that there is more than one
Issuing Bank at any time, references herein and in the other Loan Documents to
the Issuing Bank shall be deemed to refer to the Issuing Bank in respect of the
applicable Letter of Credit or to all Issuing Banks, as the context requires.
Notwithstanding the foregoing, each institution listed on Schedule 1.01(a) shall
be deemed to be an Issuing Bank with respect to the Existing Letters of Credit
issued by it.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Judgment Currency” has the meaning assigned to such term in Section 10.14.

“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 10.14.

 

-20-



--------------------------------------------------------------------------------

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date applicable to any Loans outstanding or Commitments in effect
hereunder.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit (including the aggregate Dollar Equivalent of
the undrawn amount of all outstanding Letters of Credit denominated in LC
Foreign Currencies) at such time plus (b) the aggregate amount of all LC
Disbursements (including the Dollar Equivalent of the amount of LC Disbursements
made in LC Foreign Currencies) that have not yet been reimbursed by or on behalf
of the Parent Borrower at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time (including, for the avoidance of doubt, such Revolving Lender’s Applicable
Percentage of the Dollar Equivalent of the total LC Exposure denominated in an
LC Foreign Currency); provided that at any time that any tranche of Revolving
Commitments has terminated or been expired and there is LC Exposure outstanding
under such tranche of Revolving Commitments, the LC Exposure of any Revolving
Lender under such tranche of Revolving Commitments at any time shall be an
amount equal to its percentage of the total LC Exposure under such tranche
represented by such Lender’s Revolving Commitment most recently in effect,
giving effect to any assignments.

“LC Foreign Currency” means Pounds Sterling, the Euro, Australian Dollars and
any additional currencies determined after the Closing Date by mutual agreement
of the Parent Borrower or any Foreign Subsidiary Borrower, as the case may be,
the Issuing Bank and the Administrative Agent; provided that each such currency
is a lawful currency that is readily available, freely transferable and not
restricted, able to be converted into dollars and available in the London
interbank deposit market.

“LC Reserve Account” has the meaning assigned to such term in Section 9.02(a).

“LC Sublimit” means $75,000,000.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, as the case may be, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender and the Fronting Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
Each Existing Letter of Credit shall be deemed to constitute a Letter of Credit
issued hereunder as of the Closing Date for all purposes of the Loan Documents.

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date less the aggregate amount of Net Proceeds of the sale of the
Designated Business deposited in the Segregated Account pending Reinvestment
(provided that in calculating Consolidated EBITDA for the applicable

 

-21-



--------------------------------------------------------------------------------

period, pro forma adjustment is made to give effect to the sale of the
Designated Business) to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of Holdings ended on such date (or, if such date is
not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of Holdings most recently ended prior to such date for which financial
statements are available).

“LIBO Rate” means (a) with respect to any Eurocurrency Borrowing denominated in
any currency other than Euro and Australian Dollars for any Interest Period, the
rate appearing on the Reuters “LIBOR01” screen displaying British Bankers’
Association Interest Settlement Rates (or on any successor or substitute page of
such Service, or any successor or substitute screen provided by Reuters, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in the applicable currency in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period (or, in the case of any
Eurocurrency Borrowing denominated in Pounds Sterling, on the first day of such
Interest Period), as the rate for deposits in the applicable currency with a
maturity comparable to such Interest Period (the “LIBOR Screen Rate”), (b) with
respect to any Eurocurrency Borrowing denominated in Euro for any Interest
Period, the rate appearing on the Reuters Screen EURIBOR01 Page (it being
understood that this rate is the Euro interbank offered rate (known as the
“EURIBOR Rate”) sponsored by the Banking Federation of the European Union (known
as the “FBE”) and the Financial Markets Association (known as the “ACI”)) at
approximately 11:00 a.m., London time, two TARGET Days prior to the commencement
of such Interest Period, as the rate for deposits in Euro with a maturity
comparable to such Interest Period and (c) with respect to any Eurocurrency
Borrowing denominated in Australian Dollars for any Interest Period, the average
bid rate appearing on the Reuters Screen BBSY page at approximately 11:00 a.m.,
Sydney time, on the first Business Day of such Interest Period for a term
equivalent to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” with respect to (i) any such
Eurocurrency Borrowing in dollars for any Interest Period for which the LIBO
Rate as determined by clause (a) above is not available at such time for such
Interest Period (an “Impacted Interest Period”) shall be the Interpolated Rate
(subject to Section 2.14) at such time and (ii) any such Eurocurrency Borrowing
in a Foreign Currency for such Interest Period shall be agreed by the
Administrative Agent, the applicable Foreign Currency Lenders and the Borrower.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
LIBO Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.21(c).

“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.21(c).

“Loan Documents” means this Agreement, any Incremental Facility Agreement, any
Foreign Subsidiary Borrowing Agreement, the Security Documents and the
promissory notes, if any, executed and delivered pursuant to Section 2.09(e).

 

-22-



--------------------------------------------------------------------------------

“Loan Parties” means Holdings, the Parent Borrower, the Subsidiary Term
Borrowers, the Foreign Subsidiary Borrowers and the other Subsidiary Loan
Parties.

“Loans” means the loans made by the Lenders to the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to Foreign Currency Loans and Letters of
Credit denominated in Euros or Pounds Sterling, local time in London, (b) with
respect to Foreign Currency Loans denominated in currencies other than Euros and
Pounds Sterling and Letters of Credit denominated in LC Foreign Currencies other
than Euros and Pounds Sterling, local time in the Principal Financial Center for
the applicable currency and (c) with respect to any other Loans, local time in
New York City.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability, including
the current portion of any Long-Term Indebtedness.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, or material agreements of
Holdings, the Parent Borrower and the Subsidiaries (including the Receivables
Subsidiary), taken as a whole, (b) the ability of any Loan Party in any material
respect to perform any of its obligations under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.

“Material Agreements” means any agreements or instruments relating to Material
Indebtedness.

“Material Indebtedness” means (a) obligations in respect of the Permitted
Receivables Financing and (b) any other Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of Holdings, the Parent Borrower and its Subsidiaries in an
aggregate principal amount exceeding $25,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Parent Borrower or any Subsidiary in respect of any Hedging Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Parent Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Maturity Date” means the Tranche A Maturity Date, the Incremental Term Maturity
Date with respect to Incremental Term Loans of any Series, the Revolving
Maturity Date or the scheduled maturity date in respect of any Extended Term
Loans or Extended Revolving Commitments, as the context requires.

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.23(b).

“Minimum Tranche Amount” has the meaning assigned to such term in
Section 2.23(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be substantially in the
form of Exhibit F with such changes as are necessary under applicable local law.

 

-23-



--------------------------------------------------------------------------------

“Mortgaged Property” means each parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
noncash proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds in excess of $1,000,000 and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid by
Holdings, the Parent Borrower and the Subsidiaries to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made by Holdings, the Parent Borrower and the
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the amount of all Taxes paid (or reasonably estimated
to be payable) by Holdings, the Parent Borrower and the Subsidiaries, and the
amount of any reserves established by Holdings, the Parent Borrower and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the 24-month period immediately following such event and
that are directly attributable to such event (as determined reasonably and in
good faith by the chief financial officer of Holdings or the Parent Borrower) to
the extent such liabilities are actually paid within such applicable time
periods. Notwithstanding anything to the contrary set forth above, the proceeds
of any sale, transfer or other disposition of receivables (or any interest
therein) pursuant to any Permitted Receivables Financing or any Specified Vendor
Receivables Financing shall not be deemed to constitute Net Proceeds.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) as of such date (excluding cash and Permitted
Investments) minus (b) the consolidated current liabilities of Holdings, the
Parent Borrower and its consolidated Subsidiaries (including the Receivables
Subsidiary) as of such date (excluding current liabilities in respect of
Indebtedness). Net Working Capital at any date may be a positive or negative
number. Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.02(c).

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“Non-U.S. Lender” means a Lender or Issuing Bank that is not a U.S. Person.

“Obligations” has the meaning assigned to such term in the Security Agreement.

“OFAC”: the Office of Foreign Assets Control of the U.S. Department of Treasury.

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes imposed with respect to an assignment (other than an assignment under
Section 2.19(b)).

 

-24-



--------------------------------------------------------------------------------

“Overnight LIBO Rate” means, with respect to any Loans or overdue amount in
respect thereof, the rate of interest per annum at which overnight deposits in
the applicable currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or affiliate of JPMorgan Chase Bank, N.A. in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Parallel Debt Foreign Obligations” has the meaning assigned to such term in
Section 10.18(b).

“Parallel Debt U.S. Obligations” has the meaning assigned to such term in
Section 10.18(a).

“Parent Borrower” means TriMas Company LLC, a Delaware limited liability
company.

“Participant” has the meaning assigned to such term in Section 10.04(e).

“Participant Register” has the meaning assigned to such term in
Section 10.04(e).

“PATRIOT Act” has the meaning assigned to such term in Section 10.16.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Annex I to the
Security Agreement or any other form approved by the Collateral Agent.

“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Parent Borrower or a Subsidiary of all or
substantially all the assets of, or all of the Equity Interests in, a Person or
a division, line of business or other business unit of a Person so long as
(a) such acquisition shall not have been preceded by a tender offer that has not
been approved or otherwise recommended by the board of directors of such Person,
(b) such assets are to be used in, or such Person so acquired is engaged in, as
the case may be, a business of the type conducted by the Parent Borrower and its
Subsidiaries on the date of execution of this Agreement or in a business
reasonably related thereto and (c) immediately after giving effect thereto,
(i) (other than with respect to Limited Conditionality Acquisitions) no Default
has occurred and is continuing or would result therefrom, (ii) all transactions
related thereto are consummated in all material respects in accordance with
applicable laws, (iii) all of the Equity Interests (other than Assumed Preferred
Stock) of each Subsidiary formed for the purpose of or resulting from such
acquisition shall be owned directly by the Parent Borrower or a Subsidiary and
all actions required to be taken under Sections 5.12 and 5.13 have been taken,
(iv) (other than with respect to Limited Conditionality Acquisitions) the
Leverage Ratio, on a pro forma basis after giving effect to such acquisition and
recomputed as of the last day of the most recently ended fiscal quarter of
Holdings for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness) had occurred on the
first day of the relevant period (provided that any acquisition that occurs
prior to the first testing period under Section 6.13 shall be deemed to have
occurred during such first testing period), is at least 0.25 less than is
otherwise required pursuant to Section 6.13 at the time of such event, (v) any
Indebtedness or any preferred stock that is incurred, acquired or assumed in
connection with such acquisition shall be in compliance with Section 6.01 and
(vi) the Parent Borrower has delivered to the Administrative Agent an officers’
certificate to the effect set forth in clauses (a), (b) and (c)(i)

 

-25-



--------------------------------------------------------------------------------

through (v) above, together with all relevant financial information for the
Person or assets to be acquired; provided further that no Limited Conditionality
Acquisition shall become effective unless (i) no Default or Event of Default
shall have occurred and be continuing as of the date of entry into the Limited
Conditionality Acquisition Agreement, (ii) on the date of effectiveness of the
Limited Conditionality Acquisition Agreement, the representations and warranties
of each Loan Party set forth in the Loan Documents shall be true and correct on
and as of such date and (iii) on the date of effectiveness of the Limited
Conditionality Agreement and assuming such Incremental Term Loans were made on
such date, the Leverage Ratio of Holdings, on a pro forma basis after giving
effect to such acquisition, is at least 0.25 less than is otherwise required
pursuant to Section 6.13 on such date.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Holdings, the Parent Borrower or any Subsidiary;

(g) ground leases in respect of real property on which facilities owned or
leased by Holdings, the Parent Borrower or any of the Subsidiaries are located,
other than any Mortgaged Property;

(h) Liens in favor or customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(i) leases or subleases granted to other Persons and not interfering in any
material respect with the business of Holdings, the Parent Borrower and the
Subsidiaries, taken as a whole;

(j) banker’s liens, rights of set-off or similar rights, in each case arising by
operation of law; and

(k) Liens in favor of a landlord on leasehold improvements in leased premises;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

-26-



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having the highest credit rating
obtainable from S&P or from Moody’s;

(f) securities issued by any foreign government or any political subdivision of
any foreign government or any public instrumentality thereof having maturities
of not more than six months from the date of acquisition thereof and, at the
time of acquisition, having the highest credit rating obtainable from S&P or
from Moody’s;

(g) investments of the quality as those identified on Schedule 6.04 as
“Qualified Foreign Investments” made in the ordinary course of business;

(h) cash; and

(i) investments in funds that invest solely in one or more types of securities
described in clauses (a), (e) and (f) above.

“Permitted Joint Venture and Foreign Subsidiary Investments” means investments
by Holdings, the Parent Borrower or any Subsidiary in the Equity Interests of
(a) any Person that is not a Subsidiary or (b) any Person that is a Foreign
Subsidiary, in an aggregate amount not to exceed $125,000,000 (provided that
such amount shall be increased to (x) $175,000,000 so long as the Leverage Ratio
is less than 3.75 to 1.00 and (y) $250,000,000 so long as the Leverage Ratio is
less than 3.00 to 1.00).

“Permitted Receivables Documents” means the Receivables Purchase Agreement, the
Receivables Transfer Agreement and all other documents and agreements relating
to the Permitted Receivables Financing.

 

-27-



--------------------------------------------------------------------------------

“Permitted Receivables Financing” means (a) the sale by the Parent Borrower and
certain Subsidiaries (other than Foreign Subsidiaries) of accounts receivable to
the Receivables Subsidiary pursuant to the Receivables Purchase Agreement and
(b) the sale or pledge of such accounts receivable (or participations therein)
by the Receivables Subsidiary to certain purchasers pursuant to the Receivables
Transfer Agreement.

“Permitted Tax Distribution” means

(a) with respect to any taxable period during which the Parent Borrower is
treated as a disregarded entity for U.S. federal income tax purposes and/or any
of its Subsidiaries is a member of a consolidated, unitary, combined or similar
tax group in which Holdings or Holdings’ direct or indirect parent is the common
parent, distributions by the Parent Borrower to Holdings to pay the portion of
such consolidated, unitary combined or similar tax liability that is
attributable to the taxable income of the Parent Borrower and its Subsidiaries;
provided, however, that the amount of such aggregate amount of payments that
would be made pursuant to this clause (a) in respect of any taxable period does
not exceed the actual tax liability of such consolidated, unitary, combined or
similar tax group and

(b) with respect to any taxable period during which Holdings is treated as a
partnership for U.S. federal income tax purposes and the Parent Borrower is
treated as a disregarded entity or partnership for U.S. federal income tax
purposes, distributions by the Parent Borrower to Holdings to pay the portion of
the tax liability of Holdings’ direct or indirect owners that is attributable to
the taxable income of the Parent Borrower (determined as if the Parent Borrower
were a taxpayer), in an aggregate amount equal to the product of (y) the taxable
income of the Parent Borrower allocable to Holdings for such period less the
cumulative amount of net taxable loss of the Parent Borrower allocated to
Holdings for all prior taxable periods beginning after the date hereof
(determined as if such periods were one combined period) to the extent such
prior net losses are of a character (i.e., ordinary or capital) that would have
allowed such losses to be offset against the current period’s income and (z) the
highest combined marginal federal and applicable state and/or local income tax
rate applicable to the Parent Borrower for the taxable period in question
(taking into account the deductibility of state and local income taxes (subject
to applicable limitations) for U.S. federal income tax purposes).

“Permitted Term Loan Refinancing Indebtedness” means any Indebtedness incurred
to refinance all or any portion of the outstanding Term Loans or Incremental
Term Loans; provided that, (i) such refinancing Indebtedness, if secured, is
secured only by the Collateral on a pari passu or junior basis with the
Obligations under this Agreement (provided that the Permitted Term Loan
Refinancing Indebtedness shall not consist of bank loans that are secured on a
pari passu basis with the Obligations under this Agreement), (ii) no Subsidiary
that is not originally obligated with respect to repayment of the Indebtedness
being refinanced is obligated with respect to the refinancing Indebtedness,
(iii) the weighted average life to maturity of the refinancing Indebtedness
shall be no shorter than the remaining weighted average life to maturity of the
Terms Loans being refinanced, (iv) the maturity date in respect of the
refinancing Indebtedness shall not be earlier than the maturity date in respect
of the Indebtedness being refinanced, (v) the principal amount of such
refinancing Indebtedness does not exceed the principal amount of the
Indebtedness so refinanced except by an amount (such amount, the “Additional
Permitted Amount”) equal to unpaid accrued interest and premium thereon at such
time plus reasonable fees and expenses incurred in connection with such
refinancing, (vi) the Indebtedness being so refinanced is paid down on a
dollar-for-dollar basis by such refinancing Indebtedness (other than by the
Additional Permitted Amount), (vii) the terms of any such refinancing
Indebtedness (1) (excluding pricing, fees and rate floors and optional
prepayment or redemption terms and subject to clause (2) below) reflect, in
Parent Borrower’s reasonable judgment, then-existing market terms and conditions
and (2) (excluding pricing,

 

-28-



--------------------------------------------------------------------------------

fees and rate floors) are no more favorable to the lenders providing such
refinancing Indebtedness than those applicable to the Indebtedness being
refinanced (in each case, including with respect to mandatory and optional
prepayments); provided that the foregoing shall not apply to covenants or other
provisions applicable only to periods after the Latest Maturity Date in effect
immediately prior to the establishment of such refinancing Indebtedness;
provided further that any such refinancing Indebtedness may contain, without any
Lender’s consent, additional covenants or events of default not otherwise
applicable to the Indebtedness being refinanced or covenants more restrictive
than the covenants applicable to the Indebtedness being refinanced, in each case
prior to the Latest Maturity Date in effect immediately prior to the
establishment of such refinancing Indebtedness, so long as all Lenders receive
the benefits of such additional covenants, events of default or more restrictive
covenants and (viii) such refinancing Indebtedness, if secured, shall be subject
to a customary intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent.

“Permitted Unsecured Debt” means any unsecured notes or bonds or other unsecured
debt securities; provided that (a) such Indebtedness shall not mature prior to
the date that is 91 days after the Latest Maturity Date in effect at the time of
the issuance of such Indebtedness and shall not have any principal payments due
prior to such date, except upon the occurrence of a change of control or similar
event (including asset sales), in each case so long as the provisions relating
to change of control or similar events (including asset sales) included in the
governing instrument of such Indebtedness provide that the provisions of this
Agreement must be satisfied prior to the satisfaction of such provisions of such
Indebtedness, (b) such Indebtedness is not Guaranteed by any Subsidiary of
Holdings other than the Loan Parties (which Guarantees shall be unsecured and
shall be permitted only to the extent permitted by Section 6.01(a)(vi)),
(c) such Indebtedness shall not have any financial maintenance covenants,
(d) such Indebtedness shall not have a definition of “Change of Control” or
“Change in Control” (or any other defined term having a similar purpose) that is
materially more restrictive than the definition of Change of Control set forth
herein and (e) such Indebtedness, if subordinated in right of payment to the
Obligations, shall be subject to subordination and intercreditor provisions that
are, in the Administrative Agent’s reasonable judgment, customary under
then-existing market convention.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit G, among Holdings, the Parent Borrower, the Subsidiary Loan Parties
party thereto and the Collateral Agent for the benefit of the Secured Parties.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Preferred Dividends” means any cash dividends of Holdings permitted hereunder
paid with respect to preferred stock of Holdings.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of Holdings, the Parent Borrower
or any Subsidiary, other than dispositions described in clauses (a), (b), (c),
(d), (f), (g) and (j) (but only to the extent the sales, transfers or other
dispositions under clause (j) do not exceed $50,000,000) of Section 6.05 and
Section 6.06(a); provided that an Acquisition Lease Financing shall not
constitute a Prepayment Event; or

 

-29-



--------------------------------------------------------------------------------

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Holdings, the Parent Borrower or any Subsidiary having a book value or
fair market value in excess of $1,000,000, but only to the extent that the Net
Proceeds therefrom have not been applied to repair, restore or replace such
property or asset within 365 days after such event; or

(c) the incurrence by Holdings, the Parent Borrower or any Subsidiary of any
Indebtedness, other than Indebtedness permitted by Section 6.01(a).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Principal Financial Center” means, with respect to any Foreign Currency, the
principal financial center where such currency is cleared and settled, as
determined by the Administrative Agent.

“Qualified Holdings Preferred Stock” means any preferred capital stock or
preferred equity interest of Holdings (a)(i) that does not provide for any cash
dividend payments or other cash distributions in respect thereof prior to the
Latest Maturity Date in effect as of the date of issuance of such Indebtedness
and (ii) that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable) or upon the
happening of any event does not (A)(x) mature or become mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (y) become convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock that is not Qualified Holdings Preferred Stock or (z) become redeemable at
the option of the holder thereof (other than as a result of a change of control
event), in whole or in part, in each case on or prior to the date that is 365
days after the Latest Maturity Date in effect at the time of the issuance
thereof and (B) provide holders thereunder with any rights upon the occurrence
of a “change of control” event prior to the repayment of the Obligations and
termination of the Commitments under the Loan Documents, (b) with respect to
which Holdings has delivered a notice to the Administrative Agent that it has
issued preferred stock or preferred equity interest in lieu of incurring
(x) Permitted Acquisition Subordination Notes or (y) Indebtedness permitted by
clause (xii) under Section 6.01(a), with such notice specifying to which of such
Indebtedness such preferred stock or preferred equity interest applies; provided
that (i) the aggregate liquidation value of all such preferred stock or
preferred equity interest issued pursuant to this clause (b) shall not exceed at
any time the dollar limitation related to the applicable Indebtedness hereunder,
less the aggregate principal amount of such Indebtedness then outstanding and
(ii) the terms of such preferred stock or preferred equity interests (x) shall
provide that upon a default thereof, the remedies of the holders thereof shall
be limited to the right to additional representation on the board of directors
of Holdings and (y) shall otherwise be no less favorable to the Lenders, in the
aggregate, than the terms of the applicable Indebtedness or (c) having an
aggregate initial liquidation value not to exceed $25,000,000; provided that the
terms of such preferred stock or preferred equity interests shall provide that
upon a default thereof, the remedies of the holders thereof shall be limited to
the right to additional representation on the board of directors of Holdings.

“Receivables Purchase Agreement” means (a) the Amended and Restated Receivables
Purchase Agreement dated as of December 29, 2009 among the Receivables
Subsidiary, Holdings and the Subsidiaries party thereto, related to the
Permitted Receivables Financing, as may be amended, supplemented or otherwise
modified to the extent permitted by Section 6.11 and (b) any agreement replacing

 

-30-



--------------------------------------------------------------------------------

such Receivables Purchase Agreement, provided that (subject to the proviso
below) such replacing agreement contains terms that are substantially similar to
such Receivables Purchase Agreement and that are otherwise no more adverse to
the Lenders than the applicable terms of such Receivables Purchase Agreement;
provided further that the aggregate amount of all receivables financings
pursuant to the Receivables Purchase Agreement shall not exceed $125,000,000 at
any time outstanding.

“Receivables Subsidiary” means TSPC, Inc., a Nevada corporation.

“Receivables Transfer Agreement” means (a) the Receivables Transfer Agreement
dated as of the December 29, 2009, among the Receivables Subsidiary, Holdings
and the purchasers party thereto, relating to the Permitted Receivables
Financing, as may be amended, supplemented or otherwise modified to the extent
permitted by Section 6.11 and (b) any agreement replacing such Receivables
Transfer Agreement, provided that such replacing agreement contains terms that
are substantially similar to such Receivables Transfer Agreement and that are
otherwise no more adverse to the Lenders than the applicable terms of such
Receivables Transfer Agreement.

“Register” has the meaning assigned to such term in Section 10.04(c).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reinvestment” has the meaning assigned to such term in Section 2.11(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within any building, structure, facility or
fixture.

“Replacement Revolving Facility” has the meaning assigned to such term in
Section 10.02(d).

“Replacement Term Loans” has the meaning assigned to such term in
Section 10.02(d).

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at such time.

“Reset Date” has the meaning assigned to such term in Section 2.25(a).

“Restricted Indebtedness” means Indebtedness of Holdings, the Parent Borrower or
any Subsidiary, the payment, prepayment, redemption, repurchase or defeasance of
which is restricted under Section 6.08(b).

 

-31-



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Parent Borrower or any Subsidiary (including the Receivables Subsidiary), or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Equity Interests in
Holdings, the Parent Borrower or any Subsidiary (including the Receivables
Subsidiary) or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the Parent Borrower or any Subsidiary (including the
Receivables Subsidiary).

“Retained Percentage” means, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the ECF Percentage with respect to such Excess Cash Flow
Period.

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit, Swingline Loans and Foreign Currency Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
such Revolving Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 10.04 and (c) increased or assumed pursuant to an Incremental Facility
Agreement. The amount of each Revolving Lender’s Revolving Commitment as of the
Closing Date is set forth on Schedule 2.01 or in the Assignment and Assumption
or the Incremental Facility Agreement pursuant to which such Revolving Lender
shall have assumed its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments on the Closing Date is
$575,000,000.

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of (a) the aggregate outstanding principal amount of Revolving Loans
(other than Foreign Currency Loans) held by such Lender, (b) the LC Exposure of
such Lender, (c) the Swingline Exposure of such Lender and (d) such Lender’s
Applicable Percentage of the Dollar Equivalent of the aggregate principal amount
of Foreign Currency Loans outstanding at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.

“Revolving Loan” means any Loan made by a Revolving Lender pursuant to
Section 2.01(a)(iii) or 2.01(a)(iv).

“Revolving Maturity Date” means October 16, 2018.

“S&P” means Standard & Poor’s Financial Services LLC, or any successor thereto.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

-32-



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit H, among Holdings, the Parent Borrower, the Subsidiary Loan Parties
party thereto and the Collateral Agent for the benefit of the Secured Parties.

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages, the Guarantee Agreement, the Indemnity, Subrogation and Contribution
Agreement, each Foreign Security Document entered into pursuant to Section 2.20
and Section 4.03 and each other security agreement or other instrument or
document executed and delivered pursuant to Section 5.12 or 5.13 to secure any
of the Obligations.

“Segregated Account” has the meaning assigned to such term in Section 2.11(c).

“Senior Indebtedness” means Total Indebtedness less Subordinated Debt.

“Senior Secured Indebtedness” means Senior Indebtedness that is secured by a
Lien on any asset of Holdings, the Parent Borrower or any of its Subsidiaries.

“Senior Secured Net Leverage Ratio” means, on any date, the ratio of (a) Senior
Secured Indebtedness as of such date less the aggregate amount (not to exceed
$100,000,000) of domestic unrestricted cash and domestic unrestricted Permitted
Investments of the Parent Borrower and its Domestic Subsidiaries as of such date
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
Holdings ended on such date (or, if such date is not the last day of a fiscal
quarter, ended on the last day of the fiscal quarter of Holdings most recently
ended prior to such date for which financial statements are available).

“Series” has the meaning assigned to such term in Section 2.21(b).

“Significant Investment” means any acquisition by the Parent Borrower or a
Subsidiary of more than 50% (but less than 100%) of the Equity Interests in a
Person (such Person, the “Subject Person”), so long as such acquisition is
permitted by Section 6.04.

“Specified Obligations” means Obligations consisting of the principal and
interest on Loans, reimbursement obligations in respect of LC Disbursements and
fees.

“Specified Vendor Receivables Financing” means the sale by the Parent Borrower
and certain Subsidiaries (other than Foreign Subsidiaries) of accounts
receivable to one or more financial institutions pursuant to third-party
financing agreements in transactions constituting “true sales”; provided that
the aggregate amount of all such receivables financings shall not exceed
$75,000,000 at any time outstanding.

 

-33-



--------------------------------------------------------------------------------

“Specified Vendor Receivables Financing Documents” means all documents and
agreements relating to Specified Vendor Receivables Financing.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subject Person” has the meaning assigned to such term in the definition of
“Significant Investment.”

“Subordinated Debt” means any subordinated Indebtedness of Holdings, the Parent
Borrower or any Subsidiary.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Parent Borrower or Holdings, as the
context requires, including the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers. Unless expressly otherwise provided, the term “Subsidiary”
shall not include the Receivables Subsidiary.

“Subsidiary Loan Party” means (a) any Subsidiary that is not a Foreign
Subsidiary (other than (i) the Foreign Subsidiary Borrowers, (ii) any CFC,
(iii) any CFC Holdco and (iv) any U.S. Holdco), (b) any Subsidiary Term Borrower
and (c) any Foreign Subsidiary Borrower and any other Foreign Subsidiary that
executes a guarantee agreement pursuant to paragraph (c) of the Foreign Security
Collateral and Guarantee Requirement.

“Subsidiary Term Borrowers” means each direct or indirect wholly owned domestic
subsidiary of the Parent Borrower listed on the signature page hereof.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

-34-



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means either JPMCB, in its capacity as lender of Swingline
Loans hereunder, Comerica Bank, in its capacity as lender of Swingline Loans
hereunder, or any additional Swingline Lender designated pursuant to
Section 10.02(d), as the case may be. References herein and in the other Loan
Documents to the Swingline Lender shall be deemed to refer to the Swingline
Lender in respect of the applicable Swingline Loan or to all Swingline Lenders,
as the context requires.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which Holdings, the Parent Borrower or a
Subsidiary is or may become obligated to make (i) any payment (other than in the
form of Equity Interests in Holdings) in connection with a purchase by a third
party from a Person other than Holdings, the Parent Borrower or a Subsidiary of
any Equity Interest or Restricted Indebtedness or (ii) any payment (other than
on account of a permitted purchase by it of any Equity Interest or any
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that phantom stock or similar plans providing for payments only to
current or former directors, officers, consultants, advisors or employees of
Holdings, the Parent Borrower or the Subsidiaries (or to their heirs or estates)
shall not be deemed to be Synthetic Purchase Agreements.

“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Borrowers” means the Parent Borrower and the Subsidiary Term Borrowers.

“Term Commitment” means a Tranche A Term Commitment or an Incremental Term
Commitment of any Series.

“Term Lender” means a Lender with outstanding Term Loans or a Term Commitment.

“Term Loan” means a Tranche A Term Loan or an Incremental Term Loan of any
Series.

“Term Loan Obligations” has the meaning assigned to such term in
Section 10.15(a).

“Total Indebtedness” means, as of any date, the sum of, without duplication,
(a) the aggregate principal amount of Indebtedness of Holdings, the Parent
Borrower and the Subsidiaries outstanding as of such date, in the amount that
would be reflected on a balance sheet prepared as of such date on a

 

-35-



--------------------------------------------------------------------------------

consolidated basis in accordance with GAAP, plus (b) the aggregate “Net
Investment” as defined in Annex A to the Receivables Transfer Agreement, plus
(c) the aggregate principal amount of Indebtedness of Holdings, the Parent
Borrower and the Subsidiaries outstanding as of such date that is not required
to be reflected on a balance sheet in accordance with GAAP, determined on a
consolidated basis; provided that, for purposes of clause (c) above, the term
“Indebtedness” shall not include (i) contingent obligations of Holdings, the
Parent Borrower or any Subsidiary as an account party in respect of any letter
of credit or letter of guaranty unless, without duplication, such letter of
credit or letter of guaranty supports an obligation that constitutes
Indebtedness and (ii) Indebtedness described in Section 6.01(a)(xi).

“Tranche A Maturity Date” means October 16, 2018.

“Tranche A Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche A Term Loan hereunder on the Closing
Date, expressed as an amount representing the maximum principal amount of the
Tranche A Term Loan to be made by such Lender hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Tranche A Term
Commitment on the Closing Date is set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Tranche A Term Commitment, as applicable. The initial aggregate amount of the
Lenders Tranche A Term Commitments on the Closing Date is $175,000,000.

“Tranche A Term Lender” means a Lender with a Tranche A Term Commitment or an
outstanding Tranche A Term Loan.

“Tranche A Term Loan” means a Loan made pursuant to Section 2.01(a)(i).

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents to which it is to be a party, the
borrowing of the Loans, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder, (b) the refinancing and replacement of the Loans
and Commitments (in each case as defined in the Existing Credit Agreement) under
the Existing Credit Agreement with the Loans and Commitments hereunder and
(c) the payment of the fees and expenses payable in connection with the
foregoing.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Holdco” means any exisiting or future Domestic Subsidiary the Equity
Interests of which are held solely by Foreign Subsidiaries; provided that such
exisitng or newly formed Subsidiary shall not engage in any business or own any
assets other than the ownership of Equity Interests in Foreign Subsidiaries and
intercompany obligations that are otherwise permitted hereunder.

“U.S. Obligations” means any Obligations owing by the Parent Borrower and any
Subsidiary Term Borrower.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(i)(D)(2).

 

-36-



--------------------------------------------------------------------------------

“Weighted Average Yield” means, as to any Indebtedness, the yield thereof (as
determined in the reasonable discretion of the Administrative Agent as described
below and consistent with generally accepted financial practices), whether in
the form of interest rate, margin, original issue discount, upfront fees, a LIBO
Rate or Alternate Base Rate floor (with such increased amount being equated to
interest margins for purposes of determining any increase to the Applicable
Rate), or otherwise; provided that original issue discount and upfront fees
shall be equated to interest rate assuming a 4-year life to maturity (or, if
less, the stated life to maturity at the time of incurrence of the applicable
Indebtedness); provided, further, that “Weighted Average Yield” shall not
include arrangement fees, structuring fees or underwriting or similar fees not
generally paid to lenders in connection with such Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or a “Tranche A Term Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing” or a “Tranche
A Term Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and
Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement; and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Parent Borrower notifies the Administrative Agent that the Parent Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Parent Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards

 

-37-



--------------------------------------------------------------------------------

Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Holdings, the Parent Borrower
or any Subsidiary at “fair value,” as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

ARTICLE II

The Credits

SECTION 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein, (i) each Tranche A
Term Lender agrees to make a Tranche A Term Loan to the Parent Borrower on the
Closing Date in a principal amount not exceeding its Tranche A Term Commitment,
(ii) each Revolving Lender agrees to make Revolving Loans in dollars to the
Parent Borrower and the Foreign Subsidiary Borrowers, as the case may be, from
time to time during the Revolving Availability Period in an aggregate principal
amount at any one time outstanding that, when added to such Lender’s Revolving
Exposure at such time, does not exceed such Lender’s Revolving Commitment, and
(iii) each Foreign Currency Lender agrees, with respect to any Foreign Currency
Loan in a Foreign Currency for which it is designated a Foreign Currency Lender,
to make Foreign Currency Loans to the Parent Borrower or the Foreign Subsidiary
Borrowers, as the case may be, from time to time during the Revolving
Availability Period; provided that after giving effect to the requested Foreign
Currency Loan, (x) the Foreign Currency Revolving Exposure of all Revolving
Lenders does not exceed the Foreign Currency Sublimit, (y) such Lender’s
Revolving Exposure at such time does not exceed the amount of such Lender’s
Revolving Commitment and (z) the total Revolving Exposure at such time does not
exceed the total Revolving Commitments.

(b) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Parent Borrower and the Foreign Subsidiary Borrowers, as the
case may be, may borrow, prepay and reborrow Revolving Loans. Amounts repaid or
prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan or a Foreign Currency Loan) shall be
made as part of a Borrowing consisting of Loans of the same Class and Type made
by the Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Each Foreign Currency Loan shall be made as part of a Borrowing consisting
of Foreign Currency Loans denominated in the same Foreign Currency made by the
applicable Foreign Currency Lenders. With respect to any Borrowing of Foreign
Currency Loans, the Foreign Currency Loan of each applicable Foreign Currency
Lender (other than the Fronting Lender) shall be in an amount equal to its
Applicable Percentage of such Borrowing and the Foreign Currency Loan of the
Fronting Lender shall be in an amount equal to the aggregate amount of such
Borrowing less the amount of the Foreign Currency Loans being made by other
applicable Foreign Currency Lenders and comprising part of such Borrowing.

 

-38-



--------------------------------------------------------------------------------

(c) Subject to Section 2.14, each Loan (other than a Swingline Loan or a Foreign
Currency Loan) shall be comprised entirely of ABR Loans or Eurocurrency Loans as
the Parent Borrower may request in accordance herewith. Each Swingline Loan
shall be an ABR Loan and each Foreign Currency Loan shall be a Eurocurrency
Loan. Each Lender at its option may make any Eurocurrency Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Parent Borrower, a Subsidiary Term Borrower or a Foreign Subsidiary Borrower, as
the case may be, to repay such Loan in accordance with the terms of this
Agreement.

(d) At the commencement of each Interest Period for any Eurocurrency Borrowing
in dollars, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that a
Eurocurrency Revolving Borrowing may be in an aggregate amount that is equal to
the amount that is required to finance the reimbursement of an LC Disbursement
made in respect of a Letter of Credit denominated in dollars for which a Foreign
Subsidiary Borrower is the applicant or a co-applicant, as contemplated by
Section 2.05(e). At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that (i) an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Revolving Commitments and (ii) an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the amount that is required to
finance the reimbursement of an LC Disbursement made in respect of a Letter of
Credit denominated in dollars for which the Parent Borrower is the applicant or
a co-applicant, as contemplated by Section 2.05(e). Each Borrowing of Foreign
Currency Loans in a particular Foreign Currency shall be in a minimum amount as
set forth on the Administrative Schedule; provided that a Borrowing of Foreign
Currency Loans may be in an aggregate amount that is equal to the amount that is
required to finance the reimbursement of an LC Disbursement made in respect of a
Letter of Credit denominated in an LC Foreign Currency, as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $250,000 and not less than $250,000.Borrowings of more than one Type
and Class may be outstanding at the same time; provided that there shall not at
any time be more than a total of 12 Eurocurrency Borrowings in dollars
outstanding. There shall be no more than six Borrowings of Foreign Currency
Loans outstanding at any time.

(e) Notwithstanding any other provision of this Agreement, none of the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity Date
applicable thereto.

SECTION 2.03 Requests for Borrowings.

(a) To request a Tranche A Term Borrowing or Revolving Borrowing (other than a
Borrowing of a Foreign Currency Loan), the Parent Borrower shall notify the
Administrative Agent of such request by telephone (i) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of the proposed Borrowing; provided that any such notice of
an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Parent Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

-39-



--------------------------------------------------------------------------------

(i) whether the requested Borrowing is to be a Tranche A Term Borrowing, an
Incremental Term Borrowing of a particular Series or a Revolving Borrowing;

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Parent Borrower’s or the applicable Foreign
Subsidiary Borrower’s, as the case may be, account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Parent Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this
Section 2.03(a), the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

(b) To request a Foreign Currency Loan, the Parent Borrower shall notify the
Foreign Currency Agent of such request, not later than 12:00 noon, Local Time,
four Business Days prior to the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and shall be hand delivered or sent by
telecopy to the Foreign Currency Agent and such Borrowing Request shall be
signed by the Parent Borrower. Each such written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the amount of Foreign Currency Loans to be borrowed;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the Foreign Currency in which such Foreign Currency Loans will be
denominated;

(iv) the length of the initial Interest Period therefor; and

(v) the location and number of the Parent Borrower’s or the applicable Foreign
Subsidiary Borrower’s, as the case may be, account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no Interest Period is specified with respect to any requested Borrowing of
Foreign Currency Loans, then the Parent Borrower shall be deemed to have
selected an Interest Period of three months’ duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03(b), the
Administrative Agent shall advise each applicable Foreign Currency Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing. On the date of each Borrowing, each applicable Foreign
Currency Lender will make the amount of its share of such Borrowing available to
the Foreign Currency Agent at the applicable office specified on the
Administrative Schedule, prior to the time specified on the Administrative
Schedule for the relevant Foreign Currency, in the relevant Foreign Currency in
immediately available funds.

 

-40-



--------------------------------------------------------------------------------

SECTION 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in Dollars to the Parent Borrower from time to
time during the Revolving Availability Period in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $47,500,000 or (ii) the sum of
the total Revolving Exposures exceeding the total Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. On the last day of each month
during the Revolving Availability Period, the Parent Borrower shall repay any
outstanding Swingline Loans. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Parent Borrower may borrow, prepay
and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Parent Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day), the amount of the requested Swingline Loan and
the applicable Swingline Lender. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Parent Borrower. The
Swingline Lender shall make each Swingline Loan available to the Parent Borrower
by means of a credit to the general deposit account of the Parent Borrower with
the Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan. The Parent Borrower shall not request a
Swingline Loan if at the time of and immediately after giving effect to such
request a Default has occurred and is continuing.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever
(provided that such payment shall not cause such Revolving Lender’s Revolving
Exposure to exceed such Revolving Lender’s Revolving Commitment). Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Parent Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the

 

-41-



--------------------------------------------------------------------------------

Parent Borrower (or other party on behalf of the Parent Borrower) in respect of
a Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not constitute a Loan and shall not relieve the
Parent Borrower of its obligation to repay such Swingline Loan or of any default
in the payment thereof.

(d) If the maturity date shall have occurred in respect of any tranche of
Revolving Commitments at a time when another tranche or tranches of Revolving
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swingline Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.05(k)), there shall exist sufficient unutilized Extended Revolving
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant to the Extended Revolving Commitments that will remain in effect after
the occurrence of such maturity date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and same
shall be deemed to have been incurred solely pursuant to the relevant Extended
Revolving Commitments, and such Swingline Loans shall not be so required to be
repaid in full on such earliest maturity date.

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Parent
Borrower may request the issuance of Letters of Credit for its own account or
the account of a Subsidiary or any Foreign Subsidiary Borrower may request the
issuance of Letters of Credit for its own account or the account of a Subsidiary
of such Foreign Subsidiary Borrower, in each case in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Availability Period (provided that the
Parent Borrower or a Foreign Subsidiary Borrower, as the case may be, shall be a
co-applicant with respect to each Letter of Credit issued for the account of or
in favor of a Subsidiary that is not a Foreign Subsidiary Borrower). In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Parent Borrower or any Foreign Subsidiary
Borrower, as the case may be, to, or entered into by the Parent Borrower or any
Foreign Subsidiary Borrower, as the case may be, with, the Issuing Bank relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control. Upon satisfaction of the conditions specified in Section 4.01 and 4.02
on the Closing Date, each Existing Letter of Credit will, automatically and
without any action on the part of any Person, be deemed to be a Letter of Credit
issued hereunder for all purposes of this Agreement and the other Loan
Documents.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying (i) the date of issuance, amendment, renewal or extension (which
shall be a Business Day), (ii) the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section)

 

-42-



--------------------------------------------------------------------------------

(iii) the currency in which such Letter of Credit is to be denominated (which
currency shall be dollars or an LC Foreign Currency), (iv) the amount of such
Letter of Credit, (v) the name and address of the beneficiary thereof and
(vi) such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the Parent
Borrower or the applicable Foreign Subsidiary Borrower, as the case may be, also
shall submit a letter of credit application on the Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed the LC Sublimit,
(ii) the total Revolving Exposures shall not exceed the total Revolving
Commitments and (iii) if such Letter of Credit is to be denominated in an LC
Foreign Currency, the Foreign Currency Revolving Exposure of all Revolving
Lenders does not exceed the Foreign Currency Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date (or, at any time that
there are any Extended Revolving Commitments outstanding, the date that is five
Business Days prior to the latest maturity date in respect of such Extended
Revolving Commitments).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Revolving
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement (including the
Dollar Equivalent of any LC Disbursement made in an LC Foreign Currency) made by
the Issuing Bank and not reimbursed by the Parent Borrower or the applicable
Foreign Subsidiary Borrower, as the case may be, on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment in respect of an
LC Disbursement (including the Dollar Equivalent of any LC Disbursement made in
an LC Foreign Currency) required to be refunded to the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, for any reason. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of its Revolving Commitment or all Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Parent Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, shall reimburse such LC Disbursement by paying to
the Administrative Agent, in the same currency as such LC Disbursement, an
amount equal to such LC Disbursement, not later than 12:00 noon, New York City
time, on the date that such LC Disbursement is made, if the Parent Borrower or
the applicable Foreign Subsidiary Borrower, as the case may be, shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time
or London time, on such date, or, if such notice has not been received by the
Parent Borrower or the applicable Foreign Subsidiary Borrower, as the case may
be, prior to such time on such date, then not later than 12:00 noon, New York
City time or London time, on the Business Day immediately following the day that
the Parent Borrower or the applicable Foreign Subsidiary Borrower,

 

-43-



--------------------------------------------------------------------------------

as the case may be, receives such notice; provided that (i) in the case of any
such payment in respect of an LC Disbursement made in dollars, (A) the Parent
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.04 that such payment be financed with an
ABR Borrowing in an equivalent amount and, to the extent so financed, the Parent
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Loans or Swingline Loan and (B) such Foreign
Subsidiary Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with a Eurocurrency Revolving Borrowing in an equivalent amount and, to the
extent so financed, such Foreign Subsidiary Borrower’s obligation to make such
payment in respect of any LC Disbursement shall be discharged and replaced by
the resulting Eurocurrency Revolving Loans and (ii) in the case of any such
payment in respect of an LC Disbursement made in an LC Foreign Currency, the
Parent Borrower or such Foreign Subsidiary Borrower, as the case may be, may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with a Borrowing of Foreign
Currency Loans in the same currency and in an equivalent amount and, to the
extent so financed, the obligation of the Parent Borrower or such Foreign
Subsidiary Borrower, as the case may be, to make such payment shall be
discharged and replaced by the resulting Foreign Currency Loans. If the Parent
Borrower or the applicable Foreign Subsidiary Borrower, as the case may be,
fails to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Parent Borrower or the applicable Foreign Subsidiary Borrower, as the case
may be, in respect thereof and such Lender’s Applicable Percentage thereof;
provided that, notwithstanding anything to the contrary contained in this
Section 2.05, prior to demanding any reimbursement from the Revolving Lenders
pursuant to this Section 2.05(e) in respect of any Letter of Credit denominated
in an LC Foreign Currency, the Issuing Bank shall convert the obligations of the
Parent Borrower or applicable Foreign Subsidiary Borrower, as the case may be,
under this Section 2.05(e) to reimburse the Issuing Bank in such currency into
an obligation to reimburse the Issuing Bank in dollars and the dollar amount of
the reimbursement obligation of the Parent Borrower or applicable Foreign
Subsidiary Borrower, as the case may be, shall be computed by the Issuing Bank
based upon the Exchange Rate in effect for the day on which such conversion
occurs, as determined by the Administrative Agent in accordance with the terms
hereof and specified in such notice to the Revolving Lenders demanding
reimbursement; provided, further, that after such conversion, the reimbursement
obligations of the Parent Borrower or applicable Foreign Subsidiary Borrower, as
the case may be, in respect of the applicable Letter of Credit denominated in an
LC Foreign Currency shall be payable in dollars based upon the Exchange Rate in
effect for the day on which such conversion occurs, as determined in accordance
with the terms hereof. Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Applicable Percentage of the
unreimbursed LC Disbursement in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Parent Borrower or the applicable
Foreign Subsidiary Borrower, as the case may be, pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that Revolving Lenders have made payments pursuant to this paragraph
to reimburse the Issuing Bank, then distribute such payment to such Lenders and
the Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans, Eurocurrency
Revolving Loans, Foreign Currency Loans or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Parent Borrower or
the applicable Foreign Subsidiary Borrower, as the case may be, of its
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The obligation of the Parent Borrower or any Foreign
Subsidiary Borrower to reimburse LC Disbursements as provided in paragraph
(e) of this Section shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of

 

-44-



--------------------------------------------------------------------------------

this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the obligations of the Parent Borrower or any
Foreign Subsidiary Borrower hereunder. None of the Administrative Agent, the
Lenders or the Issuing Bank, or any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Parent Borrower or any applicable Foreign Subsidiary Borrower,
as the case may be, to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Parent Borrower or any applicable Foreign Subsidiary Borrower, as the case may
be, to the extent permitted by applicable law) suffered by the Parent Borrower
or any applicable Foreign Subsidiary Borrower, as the case may be, that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Parent Borrower or any applicable Foreign
Subsidiary Borrower, as the case may be, by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not (i) relieve the Parent Borrower or any applicable Foreign
Subsidiary Borrower, as the case may be, of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement (other
than with respect to the timing of such reimbursement obligation set forth in
Section 2.05(e)) or (ii) relieve any Lender’s obligations to acquire
participations as required pursuant to paragraph (d) of this Section 2.05.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement (i) in
respect of any Letter of Credit denominated in dollars, then, unless the Parent
Borrower or any applicable Foreign Subsidiary Borrower, as the case may be,
shall reimburse such LC Disbursement in full on the date such LC Disbursement is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Parent Borrower or any applicable Foreign Subsidiary Borrower, as the case
may be, reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Revolving Loans and (ii) in respect of any Letter of Credit denominated
in an LC Foreign Currency, then, unless the Parent Borrower or any applicable
Foreign

 

-45-



--------------------------------------------------------------------------------

Subsidiary Borrower, as the case may be, shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Parent Borrower or any applicable
Foreign Subsidiary Borrower, as the case may be, reimburses such LC
Disbursement, at the rate per annum then applicable to Foreign Currency Loans in
the applicable Foreign Currency with an Interest Period of three months’
duration; provided that, if the Parent Borrower or any applicable Foreign
Subsidiary Borrower, as the case may be, fails to reimburse such LC Disbursement
when due pursuant to Section 2.05(e), then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to Section 2.05(e) to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank; Additional Issuing Banks. The Issuing Bank
may be replaced at any time by written agreement among the Parent Borrower (on
behalf of itself and the Foreign Subsidiary Borrowers), the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. One or more
Lenders may be appointed as additional Issuing Banks by written agreement among
the Parent Borrower (on behalf of itself and the Foreign Subsidiary Borrowers),
the Administrative Agent (whose consent will not be unreasonably withheld) and
the Lender that is to be so appointed. The Administrative Agent shall notify the
Lenders of any such replacement of the Issuing Bank or any such additional
Issuing Bank. At the time any such replacement shall become effective, the
Parent Borrower (on behalf of itself and the Foreign Subsidiary Borrowers) shall
pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b). From and after the effective date of any such
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or such addition or to any previous Issuing Bank, or to such
successor or such addition and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit. If at any time there is more
than one Issuing Bank hereunder, the Parent Borrower (on behalf of itself and
the Foreign Subsidiary Borrowers) may, in its discretion, select which Issuing
Bank is to issue any particular Letter of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Parent Borrower or any Foreign
Subsidiary Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the Parent Borrower and the Foreign Subsidiary Borrowers, as the case may be,
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, the undrawn amount of
each outstanding Letter of Credit and the amount of each unreimbursed LC
Disbursements at such time (and in such currency as each such Letter of Credit
is denominated and each such unreimbursed LC Disbursement was made), plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Parent Borrower
or any Foreign Subsidiary Borrower described in clause (h) or (i) of Article
VII. Each such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the obligations of the Parent Borrower and
the Foreign Subsidiary Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the risk and

 

-46-



--------------------------------------------------------------------------------

expense of the Parent Borrower and the Foreign Subsidiary Borrowers, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Parent Borrower and the Foreign Subsidiary Borrowers for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of Revolving Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other obligations of the Parent
Borrower and the Foreign Subsidiary Borrowers under this Agreement. If the
Parent Borrower or any Foreign Subsidiary Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount plus any accrued interest or realized profits of such
amounts (to the extent not applied as aforesaid) shall be returned to the Parent
Borrower or such Foreign Subsidiary Borrower within three Business Days after
all Events of Default have been cured or waived. If the Parent Borrower is
required to provide an amount of such collateral hereunder pursuant to
Section 2.11(b), such amount plus any accrued interest or realized profits on
account of such amount (to the extent not applied as aforesaid) shall be
returned to the Parent Borrower as and to the extent that, after giving effect
to such return, the Parent Borrower would remain in compliance with
Section 2.11(b) and no Default or Event of Default shall have occurred and be
continuing.

(k) If the maturity date in respect of any tranche of Revolving Commitments
occurs prior to the expiration of any Letter of Credit, then (i) if one or more
other tranches of Revolving Commitments in respect of which the maturity date
shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to
Section 2.05(e)) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to the immediately preceding clause (i), the
Parent Borrower shall cash collateralize any such Letter of Credit in accordance
with Section 2.05(j). If, for any reason, such cash collateral is not provided
or the reallocation does not occur, the Revolving Lenders under the maturing
tranche shall continue to be responsible for their participating interests in
the Letters of Credit. Except to the extent of reallocations of participations
pursuant to clause (i) of the second preceding sentence, the occurrence of a
maturity date with respect to a given tranche of Revolving Commitments shall
have no effect upon (and shall not diminish) the percentage participations of
the Revolving Lenders in any Letter of Credit issued before such maturity date.
Commencing with the maturity date of any tranche of Revolving Commitments, the
sublimit for Letters of Credit shall be agreed with the Lenders under the
extended tranches.

(l) Further Cash Collateralization. In the event and on each occasion that the
total LC Exposure exceeds the LC Sublimit, the Parent Borrower or the Foreign
Subsidiary Borrowers, as the case may be, shall deposit cash collateral in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, in an aggregate amount equal to such excess
in accordance with the provisions of Section 2.05(j). Such amount plus any
accrued interest or realized profits of such amounts (to the extent not applied
as aforesaid) shall be returned to the Parent Borrower or such Foreign
Subsidiary Borrower within three Business days after the first Calculation Date
on which the total LC Exposure no longer exceeds the LC Sublimit.

 

-47-



--------------------------------------------------------------------------------

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
(i) Swingline Loans shall be made as provided in Section 2.04 and (ii) Foreign
Currency Loans shall be made as provided in Section 2.03(b). In the case of all
Loans other than Foreign Currency Loans, the Administrative Agent will make such
Loans available to the Parent Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, by promptly crediting the amounts so received, in
like funds, to an account of the Parent Borrower or such Foreign Subsidiary
Borrower, as the case may be, maintained with the Administrative Agent in New
York City, and designated by the Parent Borrower or such Foreign Subsidiary
Borrower, as the case may be, in the applicable Borrowing Request; provided that
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Bank. In the case of Foreign Currency Loans, the Foreign Currency Agent
will make such Loans available to the Parent Borrower or the applicable Foreign
Subsidiary Borrower, as the case may be, by promptly crediting or disbursing the
aggregate of the amounts received by the Foreign Currency Agent from the Foreign
Currency Lenders, in like funds, to an account of the Parent Borrower or such
Foreign Subsidiary Borrower, as the case may be, designated by the Parent
Borrower or such Foreign Subsidiary Borrower, as the case may be, in the
applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (other than a Borrowing of Foreign
Currency Loans) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Parent Borrower or the applicable Foreign Subsidiary Borrower,
as the case may be, a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Parent Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (x) the
Federal Funds Effective Rate and (y) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, the
applicable rate shall be determined as specified in clause (y) above, or (ii) in
the case of the Parent Borrower or any Foreign Subsidiary Borrower, the interest
rate applicable to ABR Revolving Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

(c) Unless the Foreign Currency Agent shall have received notice from a Foreign
Currency Lender prior to the proposed date of any Borrowing of Foreign Currency
Loans that such Foreign Currency Lender will not make available to the Foreign
Currency Agent such Foreign Currency Lender’s share of such Borrowing, the
Foreign Currency Agent may assume that such Foreign Currency Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the Parent
Borrower or the applicable Foreign Subsidiary Borrower, as the case may be, a
corresponding amount. In such event, if a Foreign Currency Lender has not in
fact made its share of the applicable Borrowing of Foreign Currency Loans
available to the Foreign Currency Agent, then the applicable Foreign Currency
Lender and the Parent Borrower or the applicable Foreign Subsidiary Borrower, as
the case may be, severally agree to pay to the Foreign Currency Agent forthwith
on demand such corresponding amount with interest thereon, for each day from

 

-48-



--------------------------------------------------------------------------------

and including the date such amount is made available to the Parent Borrower or
the applicable Foreign Subsidiary Borrower, as the case may be, to but excluding
the date of payment to the Foreign Currency Agent, at (i) in the case of such
Foreign Currency Lender, a rate determined by the Foreign Currency Agent in
accordance with banking industry rules on interbank compensation, or (ii) in the
case of the Parent Borrower or any Foreign Subsidiary Borrower, the interest
rate applicable to Foreign Currency Loans in the applicable Foreign Currency
with an Interest Period of three months’ duration. If such Foreign Currency
Lender pays such amount to the Foreign Currency Agent, then such amount shall
constitute such Foreign Currency Lender’s Loan included in such Borrowing.

SECTION 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or as otherwise
provided in Section 2.03. Thereafter, the Parent Borrower, the applicable
Subsidiary Term Borrower or the applicable Foreign Subsidiary Borrower, as the
case may be, may elect to (i) convert any ABR Borrowing or any Eurocurrency
Borrowing denominated in dollars to a Borrowing of a different Type,
(ii) continue any Borrowing (provided that such Borrowing must be continued in
the same currency) and (iii) in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Parent Borrower,
the applicable Subsidiary Term Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, the Parent Borrower, the
applicable Subsidiary Term Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, shall notify the Administrative Agent of such
election (in the case of any Revolving Loans other than Foreign Currency Loans,
by telephone, and in the case of Foreign Currency Loans, through a written
Interest Election Request delivered by hand or telecopy) by the time that a
Borrowing Request would be required under Section 2.03 if the Parent Borrower,
the applicable Subsidiary Term Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, were requesting a Revolving Borrowing (other than
a Borrowing of Foreign Currency Loans), a Borrowing of Foreign Currency Loans or
a Tranche A Term Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request, and
all such written Interest Election Requests (including with respect to Foreign
Currency Loans) shall be in a form approved by the Administrative Agent and
signed by the Parent Borrower, the applicable Subsidiary Term Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

-49-



--------------------------------------------------------------------------------

(iii) other than any Interest Election Request made with respect to a Borrowing
of Foreign Currency Loans, whether the resulting Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests (i) a Eurocurrency Borrowing
(other than a Borrowing of Foreign Currency Loans) but does not specify an
Interest Period, then the Parent Borrower, the applicable Subsidiary Term
Borrower or the applicable Foreign Subsidiary Borrower, as the case may be,
shall be deemed to have selected an Interest Period of one month’s duration or
(ii) a Borrowing of Foreign Currency Loans but does not specify an Interest
Period, then the Parent Borrower or the applicable Foreign Subsidiary Borrower,
as the case may be, shall be deemed to have selected an Interest Period of three
months’ duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If an Interest Election Request with respect to a Eurocurrency Borrowing
(other than a Borrowing of Foreign Currency Loans) is not timely delivered prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. If an Interest Election
Request with respect to a Borrowing of Foreign Currency Loans is not timely
delivered prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be continued as a Eurocurrency Borrowing with an
Interest Period of three months’ duration. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers), then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing (other
than a Borrowing of Foreign Currency Loans) shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) each
Borrowing of Foreign Currency Loans shall be due and payable on the last day of
the Interest Period applicable thereto.

SECTION 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Tranche A Term Commitments shall
terminate and be automatically and permanently reduced to $0 upon the funding of
the Tranche A Term Loans on the Closing Date and (ii) the Revolving Commitments
shall terminate on the Revolving Maturity Date.

(b) The Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers) may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Revolving Commitments of any Class shall
not be terminated or reduced if, after giving effect to any concurrent
prepayment of the Revolving Loans of such Class in accordance with Section 2.11,
the sum of the Revolving Exposures of such Class would exceed the total
Revolving Commitments of such Class. Any reduction in the Revolving Commitments
shall be made ratably in accordance with each Revolving Lender’s Revolving
Commitment.

 

-50-



--------------------------------------------------------------------------------

(c) The Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers) shall notify the Administrative Agent of any election to terminate or
reduce the Commitments of any Class under Section 2.08(b) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Parent Borrower (on behalf of
itself and the Foreign Subsidiary Borrowers) pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Revolving Commitments
delivered by the Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers) may state that such notice is conditioned upon the effectiveness of
other credit facilities or the occurrence of another transaction, in which case
such notice may be revoked by the Parent Borrower (on behalf of itself and the
Foreign Subsidiary Borrowers) (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
reduction of the Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Revolving Lenders in accordance with
their respective Revolving Commitments.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Parent Borrower, each Subsidiary Term Borrower (with respect to Term
Loans made to such Subsidiary Term Borrower) and each Foreign Subsidiary
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent,
in Dollars, for the account of each Revolving Lender the then unpaid principal
amount of each Revolving Loan (other than any Foreign Currency Loan) of such
Lender on the Revolving Maturity Date, (ii) to the Foreign Currency Agent for
the account of each Foreign Currency Lender the then unpaid principal amount in
the applicable currency of each Foreign Currency Loan of such Foreign Currency
Lender on the Revolving Maturity Date, (iii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10 and (iv) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving Maturity Date and the first date after such Swingline Loan is made
that is the 15th or last day of a calendar month and is at least two Business
Days after such Swingline Loan is made; provided that on each date that a
Revolving Borrowing is made, the Parent Borrower shall repay all Swingline Loans
that were outstanding on the date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the applicable currency and the amount
of any principal or interest due and payable or to become due and payable from
the Parent Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers to each Lender hereunder and (iii) the currency and amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers to repay the Loans in
accordance with the terms of this Agreement.

 

-51-



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Parent Borrower, the applicable Subsidiary
Term Borrower or the applicable Foreign Subsidiary Borrower, as the case may be,
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.10 Amortization of Term Loans.

(a) Subject to adjustment pursuant to paragraph (d) of this Section, the Term
Borrowers shall repay Tranche A Term Loans on each date set forth below in the
aggregate principal amount set forth opposite such date:

 

Date

   Amount  

March 31, 2014

   $ 2,187,500   

June 30, 2014

   $ 2,187,500   

September 30, 2014

   $ 2,187,500   

December 31, 2014

   $ 2,187,500   

March 31, 2015

   $ 2,187,500   

June 30, 2015

   $ 2,187,500   

September 30, 2015

   $ 2,187,500   

December 31, 2015

   $ 2,187,500   

March 31, 2016

   $ 2,187,500   

June 30, 2016

   $ 2,187,500   

September 30, 2016

   $ 2,187,500   

December 31, 2016

   $ 2,187,500   

March 31, 2017

   $ 3,281,250   

June 30, 2017

   $ 3,281,250   

September 30, 2017

   $ 3,281,250   

December 31, 2017

   $ 3,281,250   

March 31, 2018

   $ 3,281,250   

June 30, 2018

   $ 3,281,250   

September 30, 2018

   $ 3,281,250   

Tranche A Maturity Date

   $ 125,781,250   

(b) The Parent Borrower shall repay Incremental Term Loans of any Series in such
amounts and on such date or dates as shall be specified therefor in the
Incremental Facility Agreement establishing the Incremental Term Commitments of
such Series (as such amounts may be adjusted pursuant to paragraph (d) of this
Section or pursuant to such Incremental Facility Agreement).

(c) To the extent not previously paid, (i) all Tranche A Term Loans shall be due
and payable on the Tranche A Maturity Date and (ii) all Incremental Term Loans
of any Series shall be due and payable on the Incremental Term Maturity Date
applicable thereto.

(d) Any mandatory prepayment of a Tranche A Term Borrowing of any Class shall be
applied to reduce the subsequent scheduled repayments of the Borrowings of such
Class to be made pursuant to this Section ratably. Any optional prepayment of a
Tranche A Term Borrowing of any Class shall be applied to the scheduled
repayments of the Borrowings of such Class as directed by the Parent Borrower.

 

-52-



--------------------------------------------------------------------------------

(e) Prior to any repayment of any Tranche A Term Borrowings of any Class
hereunder, the Parent Borrower (on behalf of itself and the applicable
Subsidiary Term Borrower) shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than 11:00 a.m.,
New York City time, three Business Days before the scheduled date of such
repayment. Each repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing. Repayments of Tranche A Term Borrowings shall
be accompanied by accrued interest on the amount repaid.

SECTION 2.11 Prepayment of Loans.

(a) The Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers, as the case may be, shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.

(b) In the event and on each occasion that (i) the sum of the Revolving
Exposures exceeds the total Revolving Commitments, the Parent Borrower and the
Foreign Subsidiary Borrowers, as the case may be, shall prepay Revolving Loans
and/or Swingline Loans (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess, (ii) the sum of
the Foreign Currency Revolving Exposures exceeds the Foreign Currency Sublimit,
the Parent Borrower or the Foreign Subsidiary Borrowers, as the case may be,
shall prepay Foreign Currency Loans (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess or (iii) the
aggregate Dollar Equivalent of the aggregate outstanding principal amounts of
Foreign Currency Loans exceeds an amount equal to 105% of the Foreign Currency
Sublimit, the Parent Borrower shall, or shall cause any applicable Foreign
Subsidiary Borrower, without notice or demand, immediately to prepay such of the
outstanding Foreign Currency Loans in an aggregate principal amount such that,
after giving effect thereto, the aggregate Dollar Equivalents of the outstanding
principal amounts of Foreign Currency Loans does not exceed the Foreign Currency
Sublimit.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Parent Borrower or any Subsidiary in respect of any
Prepayment Event, the Parent Borrower (on behalf of itself and, in the case of
Term Loans, the Subsidiary Term Borrowers) shall, within three Business Days
after such Net Proceeds are received, prepay Tranche A Term Borrowings in an
aggregate amount equal to such Net Proceeds; provided that (i) in the case of
any event described in clause (a) of the definition of the term Prepayment Event
(other than (x) sales, transfers or other dispositions pursuant to
Section 6.05(j) in excess of $50,000,000 and (y) any sales pursuant to
Section 6.05(k)), if Holdings or the Parent Borrower shall deliver, within such
three Business Days, to the Administrative Agent a certificate of a Financial
Officer to the effect that Holdings, the Parent Borrower and the Subsidiaries,
intend to apply the Net Proceeds from such event (or a portion thereof specified
in such certificate), within 365 days after receipt of such Net Proceeds, to
acquire real property, equipment or other tangible assets to be used in the
business of the Parent Borrower and the Subsidiaries, and certifying that no
Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds in respect of such
event (or the portion of such Net Proceeds specified in such certificate, if
applicable) except to the extent of any such Net Proceeds therefrom that have
not been so applied by the end of such 365-day period, at which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so applied and (ii) in the case of any sales pursuant to
Section 6.05(k), if Holdings or the Parent Borrower shall deliver, within such
three Business Days, to the Administrative Agent a certificate of a Financial
Officer to the effect that Holdings, the Parent Borrower

 

-53-



--------------------------------------------------------------------------------

and the Subsidiaries, intend to apply the Net Proceeds from such sale (or a
portion thereof specified in such certificate), within 365 days after receipt of
such Net Proceeds, to acquire real property, equipment or other tangible assets
to be used in the business of the Parent Borrower and the Subsidiaries (any such
acquisition, a “Reinvestment”; “Reinvested” shall have a corollary meaning), and
certifying that no Default has occurred and is continuing, then no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds in
respect of such event (or the portion of such Net Proceeds specified in such
certificate, if applicable) so long as such funds are placed in a segregated
account pledged to the Lenders (pursuant to terms reasonably satisfactory to the
Administrative Agent) (the “Segregated Account”) pending the Reinvestment,
except (A) to the extent any such Net Proceeds therefrom have not been so
Reinvested by the end of such 365 day period (or, if committed to be Reinvested
pursuant to a binding agreement by the end of such 365 day period, within 180
days of such commitment), a prepayment shall be required in an amount equal to
such Net Proceeds that have not been so Reinvested or (B) to the extent any such
Net Proceeds therefrom are not placed in (or are removed from) the Segregated
Account prior to the Reinvestment, prepayment shall be required in an amount
equal to the Net Proceeds that have not been (or are no longer) segregated and
pledged to the Lenders.

(d) Following the end of each fiscal year of the Parent Borrower, commencing
with the fiscal year ending December 31, 2014, the Parent Borrower (on behalf of
itself and, in the case of Term Loans, the Subsidiary Term Borrowers) shall
prepay Tranche A Term Borrowings in an aggregate amount equal to the ECF
Percentage of Excess Cash Flow for such fiscal year. Each prepayment pursuant to
this paragraph shall be made on or before the date on which financial statements
are delivered pursuant to Section 5.01 with respect to the fiscal year for which
Excess Cash Flow is being calculated (and in any event within 95 days after the
end of such fiscal year).

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers) shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (f) of this Section.

(f) The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and
the Foreign Subsidiary Borrowers) shall notify the Administrative Agent (and,
(A) in the case of prepayment of a Foreign Currency Loan, the Foreign Currency
Agent and (B) in the case of prepayment of a Swingline Loan, the Swingline
Lender), by (x) in the case of Revolving Loans (other than Foreign Currency
Loans) or Swingline Loans, by telephone (confirmed by telecopy) and (y) in the
case of Foreign Currency Loans, by telecopy, of any prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Borrowing (other than a Borrowing of
Foreign Currency Loans), not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of prepayment, (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment and (iv) in the case of prepayment of a Foreign Currency Loan, not
later than the time set forth for the relevant Foreign Currency on the
Administrative Schedule. Each such notice shall be irrevocable and shall specify
(i) whether the prepayment is of Eurocurrency Loans denominated in dollars,
Foreign Currency Loans (and if Foreign Currency Loans are to be prepaid, the
Foreign Currency in which such Loans are denominated) or ABR Loans, (ii) the
prepayment date, (iii) the principal amount of each Borrowing or portion thereof
to be prepaid and (iv) in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that, if a
notice of optional prepayment is given in connection with a conditional notice
of termination of Revolving Commitments as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08. Promptly following receipt of any such
notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted

 

-54-



--------------------------------------------------------------------------------

in the case of an advance of a Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

(g) In the event of any mandatory prepayment of Term Loans made at a time when
Term Loans of more than one Class remain outstanding, the Parent Borrower shall
select Term Loans to be prepaid so that the aggregate amount of such prepayment
is allocated among each Class of the Term Loans pro rata based on the aggregate
principal amounts of outstanding Borrowings of each such Class; provided that
(x) the amounts so allocable to Incremental Term Loans of any Series may be
applied to other Term Loan Borrowings if so provided in the applicable
Incremental Facility Agreement and (y) the amounts so allocable to any tranche
of Extended Term Loans may be applied to other Term Loan Borrowings if so
provided in the applicable Extension Offer. In the event of any optional
prepayment of Term Loans made at a time when Term Loans of more than one Class
remain, the Parent Borrower shall select the Term Loans to be prepaid so that
the aggregate amount of such prepayment is allocated among the Term Loans and
each Series of Incremental Term Loans then outstanding based on the aggregate
principal amount of outstanding Borrowings of each such Class; provided that
(x) the amounts so allocable to Incremental Term Loans of any Series may be
applied to other Borrowings of Tranche A Term Loans if so provided in the
applicable Incremental Facility Agreement and (y) the amounts so allocable to
any tranche of Extended Term Loans may be applied to other Borrowings of Tranche
A Term Loans if so provided in the applicable Extension Offer.

SECTION 2.12 Fees.

(a) The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and
the Foreign Subsidiary Borrowers) agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee (the “Commitment Fee”), which shall
accrue at the Applicable Rate on the average daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Closing Date to but excluding the date on which such Commitment terminates.
Accrued Commitment Fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Closing Date. All Commitment Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing Commitment
Fees with respect to Revolving Commitments, a Revolving Commitment of a Lender
shall be deemed to be used to the extent of the outstanding Revolving Loans and
LC Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose).

(b) (i) The Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers) agrees to pay (A) to the Administrative Agent for the account of each
Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate as interest on
Eurocurrency Revolving Loans made by such Lender on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date on which (x) such Lender’s Revolving
Commitment terminates and (y) such Lender ceases to have any LC Exposure, and
(B) to the Issuing Bank a fronting fee, which shall accrue at the rate of
0.25% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which (x) all Revolving Commitments terminate and (y) the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, administration, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder;

 

-55-



--------------------------------------------------------------------------------

provided that in each case, notwithstanding anything to the contrary contained
in this Agreement, for purposes of calculating any fee in respect of a Letter of
Credit in respect of any Business Day, the Administrative Agent shall covert the
amount available to be drawn under any Letter of Credit denominated in an LC
Foreign Currency into an amount of dollars based upon the Exchange Rate.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Closing Date; provided that all such fees in respect of Letters
of Credit shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and
the Foreign Subsidiary Borrowers) agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Parent Borrower and the Administrative Agent.

(d) The Parent Borrower agrees to pay to the Foreign Currency Agent, for the
account of the Fronting Lender, at the applicable office of the Foreign Currency
Agent set forth on the Administrative Schedule, a fronting fee with respect to
each Fronted Foreign Currency Loan for the period from and including the date of
the Borrowing of such Foreign Currency Loan to but excluding the date of
repayment thereof computed at a rate of 0.25% per annum on the average daily
principal amount of such Fronted Foreign Currency Loan outstanding during the
period for which such fee is calculated. Such fronting fee shall be payable
quarterly in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the Closing Date.

(e) With respect to any Foreign Currency Loan, the Parent Borrower shall pay to
the Administrative Agent, for the account of the applicable Foreign Currency
Loan Participants, a participation fee (the “Foreign Currency Participation
Fee”) for the period from and including the date of the Borrowing of such
Foreign Currency Loan to but excluding the date of repayment thereof, computed
at a rate per annum equal to the Applicable Margin with respect to Eurocurrency
Loans that are Revolving Loans from time to time in effect on the average daily
principal amount of such Fronted Foreign Currency Loans outstanding during the
period for which such fee is calculated, which fee shall be paid in dollars
based on the Dollar Equivalent thereof. Such fee shall, with respect to each
Foreign Currency Loan, be payable in arrears on each Interest Payment Date to
occur after the making of such Foreign Currency Loan and on the date on which
the Revolving Commitments terminate, commencing on the first such date to occur
after the Closing Date.

(f) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Commitment Fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

-56-



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate; provided that each Fronted Foreign Currency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Adjusted LIBO Rate for such day.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Parent Borrower, the Subsidiary Term
Borrowers or the Foreign Subsidiary Borrowers, as the case may be, hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other overdue amount
payable (A) with respect to any Loan other than a Foreign Currency Loan, 2% plus
the rate applicable to ABR Revolving Loans and (B) with respect to any Foreign
Currency Loan, 2% plus the rate otherwise applicable to such Loan.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate and interest computed on
Foreign Currency Loans made in Pounds Sterling and Australian Dollars shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Class or currency:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Adjusted LIBO Rate for such Interest Period or for the applicable currency; or

(b) the Administrative Agent is advised by a majority in interest of the Lenders
of the applicable Class that the Adjusted LIBO Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Parent Borrower
(on behalf of the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers) and the Lenders of the applicable Class by telephone or
telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Parent Borrower (on behalf of itself, the Subsidiary Term
Borrowers and the Foreign Subsidiary Borrowers) and such Lenders that the
circumstances giving rise to such notice no longer exist, then (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation

 

-57-



--------------------------------------------------------------------------------

of any Borrowing as, a Eurocurrency Borrowing shall be ineffective, (ii) any
Eurocurrency Borrowing (other than a Borrowing of Foreign Currency Loans) that
is requested to be continued, shall be converted to an ABR Borrowing on the last
day of the Interest Period applicable thereto, (iii) any Foreign Currency Loans
requested to be made on the first day of such Interest Period shall not be made
and (iv) any outstanding Foreign Currency Loans (or any outstanding Foreign
Currency Loans in the affected Foreign Currency, as applicable) shall be due and
payable on the last day of the Interest Period applicable thereto.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject any Lender or the Issuing Bank to any Taxes on its loans, loan
principal, Letters of Credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes otherwise indemnifiable under Section 2.17 and
(B) Excluded Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Parent Borrower, the applicable Subsidiary Term Borrowers or the applicable
Foreign Subsidiary Borrowers, as the case may be, will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy or liquidity), then from time to time the
Parent Borrower, the applicable Subsidiary Term Borrowers or the applicable
Foreign Subsidiary Borrowers, as the case may be, will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) If by reason of any Change in Law subsequent to the Closing Date, disruption
of currency or foreign exchange markets, war or civil disturbance or similar
event, the funding of any Foreign Currency Loan in any relevant Foreign Currency
or the funding of any Foreign Currency Loan in any relevant Foreign Currency to
an office located other than in New York shall be impossible or, in the

 

-58-



--------------------------------------------------------------------------------

reasonable judgment of the Fronting Lender such Foreign Currency is no longer
available or readily convertible into dollars, or the Dollar Equivalent of such
Foreign Currency is no longer readily calculable, then, at the election of the
Fronting Lender, no Foreign Currency Loans in the relevant currency shall be
made or any Foreign Currency Loan in the relevant currency shall be made to an
office of the Foreign Currency Agent located in New York, as the case may be,
until such time as, in the reasonable judgment of the Fronting Lender, the
funding of Foreign Currency Loans in the relevant Foreign Currency is possible,
the funding of Foreign Currency Loans in the relevant Foreign Currency to an
office located other than in New York is possible, the relevant Foreign Currency
is available and readily convertible into Dollars or the Dollar Equivalent of
the relevant Foreign Currency Loan is readily calculable, as applicable.

(d) (i) If payment in respect of any Foreign Currency Loan shall be due in a
currency other than dollars and/or at a place of payment other than New York and
if, by reason of any Change in Law subsequent to the Closing Date, disruption of
currency or foreign exchange markets, war or civil disturbance or similar event,
payment of such Obligations in such currency or such place of payment shall be
impossible or, in the reasonable judgment of the Fronting Lender, such Foreign
Currency is no longer available or readily convertible to dollars, or the Dollar
Equivalent of such Foreign Currency is no longer readily calculable, then, at
the election of any affected Lender, the Parent Borrower (on behalf of itself
and the Foreign Subsidiary Borrowers) shall make payment of such Loan in dollars
(based upon the Exchange Rate in effect for the day on which such payment
occurs, as determined by the Administrative Agent in accordance with the terms
hereof) and/or in New York or (ii) if any Foreign Currency in which Loans are
outstanding is redenominated then, at the election of any affected Lender, such
affected Loan and all obligations of the Parent Borrower or any applicable
Foreign Subsidiary Borrower in respect thereof shall be converted into
obligations in dollars (based upon the Exchange Rate in effect on such date, as
determined by the Administrative Agent in accordance with the terms hereof),
and, in each case, the Parent Borrower (on behalf of itself and the Foreign
Subsidiary Borrowers) shall indemnify the Lenders, against any currency exchange
losses or reasonable out-of-pocket expenses that it shall sustain as a result of
such alternative payment.

(e) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) and shall be
conclusive absent manifest error. The Parent Borrower, the applicable Subsidiary
Term Borrowers or the applicable Foreign Subsidiary Borrowers, as the case may
be, shall pay such Lender or the Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(f) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
none of the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower shall be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Parent Borrower (on behalf of itself, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers) of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the

 

-59-



--------------------------------------------------------------------------------

last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Revolving Loan or Term Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(f) and is revoked in accordance
therewith), or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower pursuant to Section 2.19, then, in any such event, the Parent Borrower,
the applicable Subsidiary Term Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in the applicable
currency of a comparable amount and period from other banks in the Eurocurrency
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and
the Foreign Subsidiary Borrowers) and shall be conclusive absent manifest error.
The Parent Borrower, the applicable Subsidiary Term Borrower or the applicable
Foreign Subsidiary Borrower, as the case may be, shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes; provided that if the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower (the
“Applicable Borrower”) or the Administrative Agent shall be required to deduct
any Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or the Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Applicable Borrower or the Administrative Agent shall make such deductions and
(iii) the Applicable Borrower or the Administrative Agent shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Applicable Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) The Applicable Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Applicable
Borrower, hereunder or under any other Loan Document (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Applicable Borrower by a Lender or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

-60-



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Applicable Borrower to a Governmental Authority, the Applicable Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting or expanding the obligation of the Applicable
Borrower to do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section shall be paid within 10 days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Parent Borrower (on behalf of itself, the Subsidiary Term
Borrowers and the Foreign Subsidiary Borrowers) (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Parent Borrower (on behalf of itself, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers) or the Administrative Agent
as will permit such payments to be made without withholding, or at a reduced
rate of, withholding. If any form or certification previously delivered pursuant
to this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10
Business Days after such expiration, obsolescence or inaccuracy) notify the
Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers) and the Administrative Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so.

(i) Without limiting the generality of the foregoing, with respect to any Loan
made to the Parent Borrower, a Subsidiary Term Borrower or a Foreign Subsidiary
Borrower that is or deemed a U.S. Person (the “Applicable U.S. Borrower”), any
Lender shall, to the extent it is legally eligible to do so, deliver to the
Applicable U.S. Borrower and the Administrative Agent (in such number of copies
reasonably requested by the Applicable U.S. Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

-61-



--------------------------------------------------------------------------------

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit I (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Applicable U.S. Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (g)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Applicable U.S. Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Applicable U.S. Borrower and the Administrative Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by the Applicable U.S. Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Applicable U.S. Borrower or the Administrative Agent
as may be necessary for the Applicable U.S. Borrower or the Administrative
Agent, to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f)(ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Indemnified Taxes (including additional
amounts paid pursuant to this Section 2.17), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, under this Section 2.17 with respect
to the Indemnified Taxes giving rise to such refund), net of all out-of-pocket
expenses (including any Taxes) of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, however, that such indemnifying party, upon
the request of such indemnified party, agrees to repay to such indemnified party
the amount paid to such indemnified party pursuant to the previous sentence
(plus any penalties, interest or other charges imposed by the

 

-62-



--------------------------------------------------------------------------------

relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Nothing contained in this
Section 2.17(g) shall require any indemnified party to make available its Tax
returns or any other information relating to its Taxes which it deems
confidential to the indemnifying party or any other Person.

(h) For purposes of Section 2.17, the term “Lender” includes any Issuing Bank.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and
the Foreign Subsidiary Borrowers) shall make each payment (other than any
payment in respect of the principal or interest on, or the fronting fee with
respect to, the Foreign Currency Loans or reimbursement of LC Disbursements made
in LC Foreign Currencies) required to be made by it hereunder or under any other
Loan Document (whether of principal, interest or fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise), on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 12:00 noon, New York City time), on the date when due, in immediately
available funds, without set-off or counterclaim. The Parent Borrower (on behalf
of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers)
shall make each payment in respect of the principal or interest on, or the
fronting fee with respect to, the Foreign Currency Loans or reimbursement of LC
Disbursements made in LC Foreign Currencies, in each case, required to be made
by it hereunder or under any other Loan Document, on or before the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to the time for payment for
the relevant currency set forth on the Administrative Schedule), on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent or Foreign Currency Agent, as applicable, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments (other than payments on account of principal
or interest on, or the fronting fee with respect to, Foreign Currency Loans and
reimbursements of LC Disbursements made in LC Foreign Currencies) shall be made
to the Administrative Agent at its offices at 383 Madison Avenue, New York, New
York, except that payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein shall be so made and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. All payments on account of principal or
interest on, or the fronting fee with respect to, Foreign Currency Loans and
reimbursements of LC Disbursements made in LC Foreign Currencies shall be made
to the Foreign Currency Agent, for the account of the applicable Foreign
Currency Lenders (or, with respect to the fronting fee, the Fronting Lender) at
the office set forth on the Administrative Schedule. The Administrative Agent or
the Foreign Currency Agent, as applicable, shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. Subject to Section 9.01, all payments (including prepayments) to be
made by the Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers
and the Foreign Subsidiary Borrowers) hereunder and under each other Loan
Document, whether on account of principal, interest, fees or otherwise (other
than payments in respect of the principal or interest on, or the fronting fee
with respect to, the Foreign Currency Loans or reimbursement of LC Disbursements
made in LC Foreign Currencies) shall be made in dollars. Subject to Section 9.01
and other than as set forth in Section 2.05 or Section 2.24(d), all payments
(including prepayments) to be made by the Parent Borrower (on behalf of itself,
the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) hereunder or
under each other Loan Document on account of principal or interest on, or the
fronting fee with respect to, the Foreign Currency Loans and

 

-63-



--------------------------------------------------------------------------------

reimbursements of LC Disbursements made in LC Foreign Currencies shall be made
in the relevant Foreign Currency. To the extent prohibited by applicable law, as
described in the definition of “Excluded Swap Obligation,” no amounts received
from, or set off with respect to, any Loan Party shall be applied to any
Excluded Swap Obligations of such Loan Party.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Tranche A Term Loans or participations in LC Disbursements
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Tranche A Term Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Tranche A Term Loans and participations
in LC Disbursements and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Tranche A Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Parent Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Parent Borrower, each Subsidiary Term Borrower and
each Foreign Subsidiary Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower, as the case may be, rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Parent Borrower, such Subsidiary Term Borrower or such Foreign Subsidiary
Borrower in the amount of such participation.

(d) Unless the Administrative Agent or Foreign Currency Agent, as applicable,
shall have received notice from the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) prior to the
date on which any payment hereunder is due to (a) the Administrative Agent for
the account of the Lenders or the Issuing Bank or (b) the Foreign Currency Agent
for the account of the Foreign Currency Lenders, the Fronting Lender or the
Issuing Bank that the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower, as the case may be, will not make such payment, the
Administrative Agent or Foreign Currency Agent, as applicable, may assume that
the Parent Borrower, such Subsidiary Term Borrower or such Foreign Subsidiary
Borrower, as the case may be, has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the Foreign Currency Lenders, the Fronting Lender or the Issuing Bank, as the
case may be, the amount due. In such event, if the Parent Borrower, such
Subsidiary Term Borrower or such Foreign Subsidiary Borrower, as the case may
be, has not in fact made such

 

-64-



--------------------------------------------------------------------------------

payment due to (i) the Administrative Agent, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) the Foreign Currency Agent,
then each of the Foreign Currency Lenders, the Fronting Lender or the Issuing
Bank, as the case may be, severally agrees to repay to the Foreign Currency
Agent forthwith on demand the amount so distributed to such Foreign Currency
Lenders, Fronting Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Foreign Currency Agent, at a rate determined by the
Foreign Currency Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 10.03(c), then
the Administrative Agent or Foreign Currency Agent, as applicable, may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent or Foreign Currency Agent, as
applicable, for the account of such Lender to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Parent
Borrower (on behalf of itself, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers) hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder (or, in the case of a
Revolving Lender, becomes a Defaulting Lender), then the Parent Borrower (on
behalf of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers) may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee selected by the Parent Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) shall have
received the prior written consent of the Administrative Agent (and, if a
Revolving Commitment is being assigned, the Issuing Bank and Swingline Lender),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Parent Borrower, the Subsidiary

 

-65-



--------------------------------------------------------------------------------

Term Borrowers and the Foreign Subsidiary Borrowers (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a material reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower to require such
assignment and delegation cease to apply.

SECTION 2.20 Designation of Foreign Subsidiary Borrowers. The Parent Borrower
may at any time and from time to time designate any Foreign Subsidiary as a
Foreign Subsidiary Borrower, by delivery to the Administrative Agent of a
Foreign Subsidiary Borrowing Agreement executed by such Foreign Subsidiary and
the Parent Borrower, and upon such delivery (together with the delivery of the
applicable Foreign Security Documents and the satisfaction of the Foreign
Security Collateral and Guarantee Requirement) such Foreign Subsidiary shall for
all purposes of this Agreement and the other Loan Documents be a Foreign
Subsidiary Borrower until the Parent Borrower shall terminate such designation
pursuant to a termination agreement satisfactory to the Administrative Agent,
whereupon such Foreign Subsidiary shall cease to be a Foreign Subsidiary
Borrower and a party to this Agreement and any other applicable Loan Documents;
provided, however, no Foreign Subsidiary may be designated a Foreign Subsidiary
Borrower if any Lender may not legally lend to such Foreign Subsidiary or other
arrangements have not been made that are reasonably acceptable to such Lender.
Notwithstanding the preceding sentence, but subject to Section 10.04(a), no such
termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Foreign Subsidiary
Borrower is outstanding. As soon as practicable upon receipt of a Foreign
Subsidiary Borrowing Agreement, the Administrative Agent shall send a copy
thereof to each Lender.

SECTION 2.21 Incremental Facilities.

(a) The Parent Borrower may on one or more occasions, by written notice to the
Administrative Agent, request (i) during the Revolving Availability Period, the
establishment of Incremental Revolving Commitments and/or (ii) the establishment
of Incremental Term Commitments; provided that, at the time of (and after giving
effect to) the establishment of any Incremental Revolving Commitments or
Incremental Term Commitments, the aggregate amount of all Incremental Revolving
Commitments and Incremental Term Commitments established pursuant to this
Section 2.21, together with the aggregate amount of all Incremental Equivalent
Debt previously (or substantially simultaneously) incurred pursuant to
Section 6.01(a)(xx), shall not exceed the greater of (A) $300,000,000 and (B) an
amount such that, after giving effect to the making of such Incremental
Revolving Commitments (and assuming any such Incremental Revolving Commitments
are fully drawn) and Incremental Term Loans and the making of any other
Indebtedness incurred substantially simultaneously therewith, the Senior Secured
Net Leverage Ratio, calculated on a pro forma basis, is no greater than 2.50 to
1.00. Each such notice shall specify (A) the date on which the Parent Borrower
proposes that the Incremental Revolving Commitments or the Incremental Term
Commitments, as applicable, shall be effective, which shall be a date not less
than 10 Business Days (or such shorter period as may be agreed to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent, and (B) the amount of the Incremental Revolving
Commitments or Incremental Term Commitments, as applicable, being requested (it
being agreed that (x) any Lender approached to provide any Incremental Revolving
Commitment or Incremental Term Commitment may elect or decline, in its sole
discretion, to provide such Incremental Revolving Commitment or Incremental Term
Commitment and (y) any Person that the Parent Borrower proposes to become an
Incremental Lender, if such Person is not then a Lender, must be reasonably
acceptable to the Administrative Agent and, in the case of any proposed
Incremental Revolving Lender, the Issuing Bank and the Swingline Lender).

 

-66-



--------------------------------------------------------------------------------

(b) The terms and conditions of any Incremental Revolving Commitment and Loans
and other extensions of credit to be made thereunder shall be identical to those
of the Revolving Commitments and Loans and other extensions of credit made
thereunder, and shall be treated as a single Class with such Revolving
Commitments and Loans. The terms and conditions of any Incremental Term
Commitments and the Incremental Term Loans to be made thereunder shall be,
except as otherwise set forth herein or in the applicable Incremental Facility
Agreement, identical to those of the Tranche A Term Commitments and the Tranche
A Term Loans; provided that (i) the interest rate margins with respect to any
Incremental Term Loans shall be as agreed by the Borrower and the lenders in
respect thereof, (ii) any Incremental Term Loan shall have terms, in Parent
Borrower’s reasonable judgment, customary for a term loan under then-existing
market convention, (iii) subject to clause (ii) above, the amortization schedule
with respect to any Incremental Term Loans shall be as agreed by the Borrower
and the lenders in respect thereof, provided that the weighted average life to
maturity of any Incremental Term Loans shall be no shorter than the remaining
weighted average life to maturity of the Tranche A Terms Loans, (iv) no
Incremental Term Maturity Date with respect to Incremental Term Loans shall be
earlier than the later of (1) the Tranche A Maturity Date and (2) the Latest
Maturity Date then in effect with respect to Extended Term Loans, (v) except as
set forth above, the Incremental Term Loans shall be treated no more favorably
than the Tranche A Term Loans (in each case, including with respect to mandatory
and voluntary prepayments); provided that the foregoing shall not apply to
covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect immediately prior to the establishment of such
Incremental Term Loans; provided further that any Incremental Term Loans may add
additional covenants or events of default not otherwise applicable to the
Tranche A Term Loans or covenants more restrictive than the covenants applicable
to the Tranche A Term Loans in each case prior to the Latest Maturity Date in
effect immediately prior to the establishment of such Incremental Facility so
long as all Lenders receive the benefits of such additional covenants, events of
default or more restrictive covenants, (vi) to the extent the terms applicable
to any Incremental Term Loans are inconsistent with the terms applicable to the
Tranche A Term Loans (except, in each case, as otherwise permitted pursuant to
this paragraph (b)), such terms shall be reasonably satisfactory to the
Administrative Agent, and (vii) any Incremental Facility shall have the same
Guarantees as, shall rank pari passu with respect to the Liens on the Collateral
and in right of payment with the Loans (except to the extent that the related
Incremental Facility Agreement provides for such Incremental Term Loans to be
treated less favorably, in which case such Incremental Term Loans shall be
subject to a customary intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent). Any Incremental Term Commitments
established pursuant to an Incremental Facility Agreement that have identical
terms and conditions, and any Incremental Term Loans made thereunder, shall be
designated as a separate series (each a “Series”) of Incremental Term
Commitments and Incremental Term Loans for all purposes of this Agreement.
Notwithstanding the foregoing, in no event shall there be more than seven
maturity dates in respect of the Credit Facilities (including any Extended Term
Loans, Extended Revolving Commitments, Replacement Term Loans or Replacement
Revolving Facilities).

(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by Holdings, the Parent
Borrower, each Incremental Lender providing such Incremental Commitments and the
Administrative Agent; provided that (other than with respect to the incurrence
of Incremental Term Loans the proceeds of which shall be used to consummate an
acquisition permitted by this Agreement for which the Parent Borrower has
determined, in good faith, that limited conditionality is reasonably necessary
(any such acquisition, a “Limited Conditionality Acquisition”) as to which
conditions (i) through (iii) below shall not apply) no Incremental Commitments
shall become effective unless (i) no Default or Event of Default shall have
occurred and be continuing on the date of effectiveness thereof, both
immediately prior to and immediately after giving effect to such Incremental
Commitments and the making of Loans and issuance of Letters of Credit thereunder
to be made on such date, (ii) on the date of effectiveness thereof, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct on and as of such date,

 

-67-



--------------------------------------------------------------------------------

(iii) after giving effect to such Incremental Commitments and the making of
Loans and other extensions of credit thereunder to be made on the date of
effectiveness thereof (and assuming in the case of any Incremental Revolving
Commitments to be made on the date of effectiveness thereof that such
Incremental Revolving Commitments are fully drawn), Holdings and the Parent
Borrower shall be in pro forma compliance with the financial covenants set forth
in Sections 6.12 and 6.13, (iv) the Parent Borrower shall make any payments
required to be made pursuant to Section 2.16 in connection with such Incremental
Commitments and the related transactions under this Section, and (v) the other
conditions, if any, set forth in the applicable Incremental Facility Agreement
are satisfied; provided further that no Incremental Term Loans in respect of a
Limited Conditionality Acquisition shall become effective unless (i) no Default
or Event of Default shall have occurred and be continuing as of the date of
entry into the definitive acquisition documentation in respect of such Limited
Conditionality Acquisition (the “Limited Conditionality Acquisition Agreement”),
(ii) on the date of effectiveness of the Limited Conditionality Acquisition
Agreement, the representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct on and as of such date and (iii) on
the date of effectiveness of the Limited Conditionality Agreement and assuming
such Incremental Term Loans were made on such date, Holdings and the Parent
Borrower shall be in pro forma compliance with the financial covenants set forth
in Sections 6.12 and 6.13. Each Incremental Facility Agreement may, without the
consent of any Lender, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section.

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the total Revolving Commitments shall be increased by
the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment.” For the avoidance of doubt, upon the
effectiveness of any Incremental Revolving Commitment, the Revolving Exposure of
the Incremental Revolving Lender holding such Commitment, and the Applicable
Percentage of all the Revolving Lenders, shall automatically be adjusted to give
effect thereto.

(e) On the date of effectiveness of any Incremental Revolving Commitments, each
Revolving Lender shall assign to each Incremental Revolving Lender holding such
Incremental Revolving Commitment, and each such Incremental Revolving Lender
shall purchase from each Revolving Lender, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans and
participations in Letters of Credit outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participations in Letters of Credit will be
held by all the Revolving Lenders ratably in accordance with their Applicable
Percentages after giving effect to the effectiveness of such Incremental
Revolving Commitment.

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Parent Borrower in an amount
equal to such Incremental Term Commitment on the date specified in such
Incremental Facility Agreement.

 

-68-



--------------------------------------------------------------------------------

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Parent Borrower referred to in
paragraph (a) above and of the effectiveness of any Incremental Commitments, in
each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
assignments required to be made pursuant to paragraph (e) above.

SECTION 2.22 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a).

(b) The Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the requisite Lenders have
taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment or waiver pursuant to Section 10.02);
provided that (i) no Commitment of a Defaulting Lender may be increased or
extended without such Defaulting Lender’s consent, (ii) no waiver, amendment or
other modification may reduce the amount of principal owing to a Defaulting
Lender without such Defaulting Lender’s consent and (iii) any waiver, amendment
or other modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender.

(c) If any Swingline Exposure or LC Exposure exists or any Foreign Currency
Loans are outstanding at the time a Revolving Lender becomes a Defaulting Lender
then (i) all or any part of such Swingline Exposure, LC Exposure and Foreign
Currency Participating Interest of such Defaulting Lender shall be reallocated
among the Revolving Lenders that are Non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent (x) the sum of a
Non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure, LC Exposure and Foreign Currency Participating Interest does
not exceed such Non-Defaulting Lenders’ Revolving Commitments and (y) the
conditions set forth in Section 4.02 are satisfied at such time. In the case of
any such reallocation, the fees payable to the Revolving Lenders pursuant to
Section 2.12(a) and Section 2.12(b)(i) and the Foreign Currency Loan
Participants pursuant to Section 2.12(e) shall be adjusted in accordance with
such Non-Defaulting Lenders’ Applicable Percentages.

(d) If the reallocation described in clause (c) above cannot, or can only
partially, be effected, the Parent Borrower shall, within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure, (y) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (c) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding and (z) third, cash collateralize for the
benefit of the Fronting Lender, the obligations of the Parent Borrower and any
Foreign Subsidiary Borrower corresponding to such Defaulting Lender’s Foreign
Currency Participating Interest (after giving effect to any partial reallocation
pursuant to clause (c) above) for so long as the circumstances giving rise to
such obligation to provide such cash collateral remain relevant (which cash
collateralization requirement shall be satisfied by the Parent Borrower
depositing such cash collateral into an account opened by the Administrative
Agent). In the case of any such cash collateralization, the Parent Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b)(i) (with respect to such Defaulting Lender’s LC Exposure) or
Section 2.12(e) (with respect to such Defaulting Lender’s Foreign Currency
Participating Interest) for so long as such Defaulting Lender’s LC Exposure is
cash collateralized.

 

-69-



--------------------------------------------------------------------------------

(e) If any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to paragraph (c) or (d) above, then, without prejudice to
any rights or remedies of the Issuing Bank or any Revolving Lender that is not a
Defaulting Lender hereunder, all participation fees payable under
Section 2.12(b)(i) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated pursuant to paragraph (c) and (d) above.

(f) If all or any portion of such Defaulting Lender’s Foreign Currency
Participating Interest is neither cash collateralized nor reallocated pursuant
to paragraph (c) or (d) above, then, without prejudice to any rights or remedies
of the Fronting Lender or any Revolving Lender that is not a Defaulting Lender
hereunder, all participation fees payable under Section 2.12(e) with respect to
such Defaulting Lender’s Foreign Currency Participating Interest that has not
been reallocated or cash collateralized shall be payable to the Fronting Lender
until and to the extent such Foreign Currency Participating Interest is cash
collateralized and/or reallocated pursuant to paragraph (c) and (d) above.

(g) So long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the Revolving Lenders that are not Defaulting Lenders and/or cash
collateral will be provided by the Parent Borrower in accordance with paragraph
(c) above, and participating interests in any such newly issued or increased
Letter of Credit or newly made Swingline Loan shall be allocated among Revolving
Lenders that are not Defaulting Lenders in a manner consistent with paragraph
(c) above (and Defaulting Lenders shall not participate therein).

(h) So long as any Lender is a defaulting Lender, the Fronting Lender shall not
be required to fund any Fronted Foreign Currency Loan unless it is satisfied
that the related exposure and the Defaulting Lender’s Foreign Currency
Participating Interest will be 100% covered by the Revolving Commitments of the
Revolving Lenders that are not Defaulting Lenders and/or cash collateral will be
provided by the Parent Borrower in accordance with paragraph (c) above.

(i) In the event that (i) a Lender becomes a Defaulting Lender as a result of
the occurrence of any event described in clause (d) of the definition of the
term “Defaulting Lender” with respect to such Lender’s parent company and for so
long as such event shall continue or (ii) the Swingline Lender, the Issuing Bank
or the Fronting Lender has a good faith belief that any Revolving Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan, the Issuing Bank shall not be required to
issue, amend, renew or extend any Letter of Credit, and the Fronting Lender
shall not be required to fund any Fronted Foreign Currency Loan, unless the
Swingline Lender, the Issuing Bank or the Fronting Lender, as the case may be,
shall have entered into arrangements with Holdings and the Parent Borrower or
such Revolving Lender satisfactory to the Swingline Lender, the Issuing Bank or
the Fronting Lender, as the case may be, to defease any risk to it in respect of
such Lender hereunder.

 

-70-



--------------------------------------------------------------------------------

(j) In the event that (x) a Bankruptcy Event with respect to a Revolving Lender
Parent shall have occurred following the date hereof and for so long as such
Bankruptcy Event shall continue or (y) the Swingline Lender, the Issuing Bank or
the Fronting Lender has a good faith belief that any Revolving Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan, the Issuing Bank shall not be required to
issue, amend, renew or extend any Letter of Credit, and the Fronting Lender
shall not be required to fund any Fronted Foreign Currency Loan, unless the
Swingline Lender, the Issuing Bank or the Fronting Lender, as the case may be,
shall have entered into arrangements with Holdings and the Parent Borrower or
such Revolving Lender satisfactory to the Swingline Lender or the Issuing Bank,
as the case may be, to defease any risk to it in respect of such Lender
hereunder.

(k) In the event that the Administrative Agent, the Parent Borrower, the Issuing
Bank, the Fronting Lender and the Swingline Lender each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the Revolving
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of (i) the Revolving
Loans of the other Revolving Lenders (other than Swingline Loans and (other than
in the case of any Defaulting Lender that is a Foreign Currency Lender) Foreign
Currency Loans) as the Administrative shall determine may be necessary in order
for such Lender to hold such Revolving Loans in accordance with its Applicable
Percentage and (ii) the Foreign Currency Participating Interests of the other
Revolving Lenders as the Administrative shall determine may be necessary in
order for such Lender to hold such in Foreign Currency Participating Interests
accordance with its ratable share thereof.

SECTION 2.23 Extensions.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the Parent
Borrower to all Lenders of Tranche A Term Loans with a like maturity date or
Revolving Commitments with a like maturity date, in each case on a pro rata
basis (based on the aggregate outstanding principal amount of the respective
Tranche A Term Loans or Revolving Commitments with a like maturity date, as the
case may be) and on the same terms to each such Lender, the Parent Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Tranche A Term Loans and/or Revolving
Commitments and otherwise modify the terms of such Tranche A Term Loans and/or
Revolving Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Tranche A Term Loans and/or Revolving Commitments (and
related outstandings) and/or modifying the amortization schedule in respect of
such Lender’s Tranche A Term Loans) (each, an “Extension,” and each group of
Tranche A Term Loans or Revolving Commitments, as applicable, in each case as so
extended, as well as the original Tranche A Term Loans and the original
Revolving Commitments (in each case not so extended), being a “tranche”; any
Extended Term Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted, and any Extended Revolving
Commitments shall constitute a separate tranche of Revolving Commitments from
the tranche of Revolving Commitments from which they were converted), so long as
the following terms are satisfied: (i) no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders, (ii) except as to interest rates,
fees and final maturity (which shall be determined by the Parent Borrower and
set forth in the relevant Extension Offer), the Revolving Commitment of any
Revolving Lender that agrees to an extension with respect to such Revolving
Commitment extended pursuant to an Extension (an “Extended Revolving
Commitment”), and the related outstandings, shall be a Revolving Commitment (or
related outstandings, as the case may be) with the same terms as the original
Revolving Commitments (and related outstandings); provided that (x) subject to
the provisions of Sections 2.04(d) and 2.05(k) to

 

-71-



--------------------------------------------------------------------------------

the extent dealing with Swingline Loans and Letters of Credit which mature or
expire after a maturity date when there exist Extended Revolving Commitments
with a longer maturity date, all Swingline Loans and Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Revolving Commitments in
accordance with their Applicable Percentage of the Revolving Commitments (and
except as provided in Sections 2.04(d) and 2.05(k), without giving effect to
changes thereto on an earlier maturity date with respect to Swingline Loans and
Letters of Credit theretofore incurred or issued) and all borrowings under
Revolving Commitments and repayments thereunder shall be made on a pro rata
basis (except for (A) payments of interest and fees at different rates on
Extended Revolving Commitments (and related outstandings) and (B) repayments
required upon the scheduled maturity date of the non-Extended Revolving
Commitments) and (y) at no time shall there be Revolving Commitments hereunder
(including Extended Revolving Commitments and any original Revolving
Commitments) which have more than three different maturity dates, (iii) except
as to interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (iv), (v), and (vi), be determined between the
Parent Borrower and set forth in the relevant Extension Offer), the Tranche A
Term Loans of any Tranche A Term Lender that agrees to an extension with respect
to such Tranche A Term Loans extended pursuant to any Extension (the “Extended
Term Loans”) shall have the same terms as the tranche of Tranche A Term Loans
subject to such Extension Offer, (iv) the final maturity date of any Extended
Term Loans shall be no earlier than the maturity date of the Tranche A Term
Loans from which they were converted and the amortization schedule applicable to
Tranche A Term Loans pursuant to Section 2.10(a) for periods prior to the
Tranche A Maturity Date may not be increased, (v) the weighted average life of
any Extended Term Loans shall be no shorter than the remaining weighted average
life of the Tranche A Term Loans extended thereby, (vi) any Extended Term Loans
may participate on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) in any voluntary or mandatory repayments or
prepayments of Tranche A Term Loans hereunder (except for repayments required
upon the scheduled maturity date of the non-Extended Term Loans), in each case
as specified in the respective Extension Offer, (vii) if the aggregate principal
amount of Tranche A Term Loans (calculated on the face amount thereof) in
respect of which Tranche A Term Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Tranche A
Term Loans offered to be extended by the Parent Borrower pursuant to such
Extension Offer, then the Tranche A Term Loans of such Tranche A Term Lenders
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Tranche A Term Lenders have accepted such Extension Offer, (viii) if
the aggregate amount of Revolving Commitments in respect of which Revolving
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Revolving Commitments offered to be
extended by the Parent Borrower pursuant to such Extension Offer, then the
Revolving Loans of such Revolving Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Revolving Lenders have
accepted such Extension Offer, (ix) all documentation in respect of such
Extension shall be consistent with the foregoing, (x) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Parent Borrower and
(xi) the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent. Notwithstanding the foregoing, in no event shall there be
more than seven maturity dates in respect of the Credit Facilities (including
any Extended Term Loans, Extended Revolving Commitments, Replacement Term Loans
or Replacement Revolving Facilities).

(b) With respect to all Extensions consummated by the Parent Borrower pursuant
to this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.11 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
(x) the Parent Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the Parent
Borrower’s sole discretion and may be waived by the Parent Borrower) of Tranche
A Term Loans or Revolving Commitments (as applicable)

 

-72-



--------------------------------------------------------------------------------

of any or all applicable tranches be tendered and (y) no tranche of Extended
Term Loans shall be in an amount of less than $50,000,000 (the “Minimum Tranche
Amount”), unless such Minimum Tranche Amount is waived by the Administrative
Agent. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on the such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Sections 2.11 and
2.18) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof) and (B) with respect to any Extension of the
Revolving Commitments, the consent of the Issuing Bank and Swingline Lender,
which consent shall, in each case, not be unreasonably withheld or delayed. All
Extended Term Loans, Extended Revolving Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents.
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Parent
Borrower as may be necessary in order to establish new tranches or sub-tranches
in respect of Revolving Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Parent Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section. Without limiting the foregoing, in connection with
any Extensions the respective Loan Parties shall (at their expense) amend (and
the Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the then latest maturity date so that such maturity date
is extended to the then latest maturity date (or such later date as may be
advised by local counsel to the Administrative Agent).

(d) In connection with any Extension, the Parent Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

SECTION 2.24 Foreign Currency Participations; Conversion of Foreign Currency
Loans.

(a) With respect to each Foreign Currency Loan in any Foreign Currency, the
Fronting Lender irrevocably agrees to grant and hereby grants to each Lender
that is a Foreign Currency Loan Participant with respect to Foreign Currency
Loans made in such Foreign Currency, and, to induce the Fronting Lender to make
Foreign Currency Loans in any applicable Foreign Currency hereunder, each Lender
that is a Foreign Currency Loan Participant with respect to Foreign Currency
Loans made in such Foreign Currency irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Fronting Lender, on the terms and
conditions hereinafter stated, for such Foreign Currency Loan Participant’s own
account and risk, with respect to any Fronted Foreign Currency Loan in any
Foreign Currency in which such Lender is a Foreign Currency Loan Participant, an
undivided interest (a “Foreign Currency Participating Interest”), in an amount
equal to such Foreign Currency Loan Participant’s Applicable Percentage of the
outstanding principal amount of such Foreign Currency Loan (it being understood
that such calculation shall be made in respect of the outstanding principal
amount of such Foreign Currency Loan,

 

-73-



--------------------------------------------------------------------------------

and not the portion thereof constituting a Fronted Foreign Currency Loan), in
the Fronting Lender’s obligations and rights under such Fronted Foreign Currency
Loan made hereunder. Each Revolving Lender that is a Foreign Currency Loan
Participant with respect to any Foreign Currency unconditionally and irrevocably
agrees with the Fronting Lender that, solely upon the occurrence of an event set
forth in Section 2.24(d)(i) or (ii), such Revolving Lender shall pay to the
Fronting Lender upon demand an amount equal to (i) in the case of an event set
forth in Section 2.24(d)(i) with respect to a Foreign Currency Loan for which
such Revolving Lender is a Foreign Currency Loan Participant, the Dollar
Equivalent of such Foreign Currency Loan Participant’s Applicable Percentage of
the amount of such payment which is not so paid as required under this Agreement
and (ii) in the case of an event set forth in Section 2.24(d)(ii), the Dollar
Equivalent of such Revolving Lender’s Applicable Percentage of the Foreign
Currency Loans then outstanding in any Foreign Currency in which such Revolving
Lender is a Foreign Currency Loan Participant.

(b) If any amount required to be paid by any Foreign Currency Loan Participant
to the Fronting Lender pursuant to Section 2.24(a) or Section 2.24(d) is not
made available to the Fronting Lender when due, such Foreign Currency Loan
Participant shall pay to the Fronting Lender, on demand, such amount with
interest thereon at a rate equal to the greater of the daily average Overnight
LIBO Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation for the period until such
Foreign Currency Loan Participant makes such amount immediately available to the
Fronting Lender. If such amount is not made available to the Fronting Lender by
such Foreign Currency Loan Participant within three Business Days of such due
date, the Fronting Lender shall also be entitled to recover such amount with
interest thereon at the rate per annum applicable to Eurocurrency Loans under
the Revolving Facility, on demand. A certificate of the Fronting Lender
submitted to any Foreign Currency Loan Participant with respect to amounts owed
under this Section shall be conclusive absent manifest error.

(c) Whenever, at any time after the Fronting Lender has received from any
Foreign Currency Loan Participant its pro rata share of such payment in
accordance with subsection 2.24(a) in respect of any Fronted Foreign Currency
Loan, the Fronting Lender receives any payment related to such Foreign Currency
Loan (whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by the Fronting Lender or the Administrative Agent,
on behalf of the Fronting Lender), or any payment of interest on account
thereof, the Fronting Lender will, within three Business Days after receipt
thereof, distribute to such Foreign Currency Loan Participant its pro rata share
thereof (and hereby directs the Administrative Agent to remit such pro rata
share to such Foreign Currency Loan Participant out of any such payment received
by the Administrative Agent for the account of the Fronting Lender (it being
understood that any such payment shall be made in dollars and the Fronting
Lender or Administrative Agent, as applicable, shall convert any such amounts
received by it in a currency other than dollars into the Dollar Equivalent
thereof for purposes of such payment)); provided, however, that in the event
that any such payment received by the Fronting Lender shall be required to be
returned by the Fronting Lender, such Foreign Currency Loan Participant shall,
within three Business Days, return to the Fronting Lender the portion thereof
previously distributed by the Fronting Lender to it. If any amount required to
be paid under this paragraph is paid within three Business Days after such
payment is due, the Foreign Currency Loan Participant or Fronting Lender, as the
case may be, which owes such amount shall pay to the Fronting Lender or Foreign
Currency Loan Participant, as the case may be, to which such amount is owed, on
demand, such amount with interest thereon at a rate equal to the greater of the
daily average Overnight LIBO Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation for
the period until such Foreign Currency Loan Participant or the Fronting Lender,
as the case may be, makes such amount immediately available to the Fronting
Lender or Foreign Currency Loan Participant, as the case may be. If such amount
is not made available to the Fronting Lender or Foreign Currency Loan
Participant, as the case may be, by such Foreign Currency Loan Participant or
Fronting Lender, as the case may be, within three Business Days of such due
date, the Fronting Lender or Foreign Currency Participant, as the case may be,
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Eurocurrency Loans under the Revolving Facility, on
demand.

 

-74-



--------------------------------------------------------------------------------

(d) In the event that any Foreign Currency Loan shall be outstanding and (i) the
principal of or interest on such Foreign Currency Loan shall not be paid
(x) with respect to a payment due on a scheduled payment date, on such Business
Day (with respect to principal) and within five Business Days after such date
(with respect to interest) and (y) with respect to a payment due on any other
date, within five Business Days after the Borrower receives notice of such due
date from the Administrative Agent or Required Lenders, and, in either case, the
Fronting Lender shall deliver to the Administrative Agent and the Borrower a
request that the provisions of this Section 2.24(d) take effect with respect to
such Foreign Currency Loan or (ii) the Commitments shall be terminated or the
Loans accelerated pursuant to Article VII, then (unless such request is revoked
by the Fronting Lender) (x) the obligations of the Borrower in respect of the
principal of and interest on such Fronted Foreign Currency Loan shall without
further action be converted into obligations denominated in dollars based upon
the Exchange Rate in effect for the day on which such conversion occurs, as
determined by the Administrative Agent in accordance with the terms hereof,
(y) such converted obligations will bear interest at the rate applicable to
overdue Eurocurrency Loans under the Revolving Facility and (z) each applicable
Foreign Currency Loan Participant shall pay the purchase price for its Foreign
Currency Participating Interest in such Foreign Currency Loan by wire transfer
of immediately available funds in dollars to the Administrative Agent in the
manner provided in Section 2.24(a) and (b) (and the Administrative Agent shall
promptly wire the amounts so received to the Fronting Lender). Upon any event
specified in clause (ii) above, the commitments of the Foreign Currency Lenders
to make Foreign Currency Loans pursuant to Section 2.01(a) shall be permanently
terminated. The obligations of the Revolving Lenders to acquire and pay for
their Foreign Currency Participating Interests pursuant to this Section 2.24(d)
shall be absolute and unconditional under any and all circumstances.

SECTION 2.25 Currency Fluctuations.

(a) No later than 11:00 A.M. (London time) on each Calculation Date, the Foreign
Currency Agent shall determine the Exchange Rate as of such Calculation Date
with respect to each applicable Foreign Currency, provided that, upon receipt of
a Borrowing Request pursuant to Section 2.03, the Foreign Currency Agent shall
determine the Exchange Rate with respect to the relevant Foreign Currency on the
related Calculation Date (it being acknowledged and agreed that the
Administrative Agent shall use such Exchange Rate for the purposes of
determining compliance with Section 2.01(a) with respect to such Borrowing
Request). The Exchange Rates so determined shall become effective on the
relevant Calculation Date (a “Reset Date”), shall remain effective until the
next succeeding Reset Date and shall for all purposes of this Agreement (other
than Section 10.14 and any other provision expressly requiring the use of a
current Exchange Rate) be the Exchange Rates employed in converting any amounts
between dollars and any Foreign Currency.

(b) No later than 11:00 A.M. (London time) on each Reset Date, the Foreign
Currency Agent shall determine the aggregate amount of the Dollar Equivalents of
(i) the principal amounts of the Foreign Currency Loans then outstanding (after
giving effect to any Foreign Currency Loans to be made or repaid on such date)
and (ii) the total LC Exposure in currencies other than dollars at such time.

(c) The Administrative Agent shall promptly notify the Parent Borrower, any
applicable Foreign Subsidiary Borrower and the Foreign Currency Lenders of each
determination of an Exchange Rate hereunder.

 

-75-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each of Holdings, the Parent Borrower, each Subsidiary Term Borrower (as to
itself only) and each Foreign Subsidiary Borrower (as to itself only) represents
and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of Holdings, the Parent Borrower and its
Subsidiaries (including the Receivables Subsidiary) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by each of Holdings and the Parent Borrower and constitutes, and each
other Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdings, the Parent Borrower or such Loan Party (as the case may
be), enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions and the
other transactions contemplated hereby (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents and (iii) consents, approvals, registrations, filings or actions
the failure of which to obtain or perform could not reasonably be expected to
result in a Material Adverse Effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of
Holdings, the Parent Borrower or any of its Subsidiaries (including the
Receivables Subsidiary) or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon Holdings, the Parent Borrower or any of its Subsidiaries
(including the Receivables Subsidiary) or their assets, or give rise to a right
thereunder to require any payment to be made by Holdings, the Parent Borrower or
any of its Subsidiaries (including the Receivables Subsidiary), except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of Holdings, the Parent Borrower
or any of its Subsidiaries (including the Receivables Subsidiary), except Liens
created under the Loan Documents and Liens permitted by Section 6.02.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) Holdings has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2012, reported on by KPMG LLP,
independent public accountants, and (ii) as of and for the fiscal quarters and
the portion of the fiscal year ended on each of March 31, 2013 and June 30,
2013, in each case certified by its chief financial officer (it being understood
that Holdings has furnished the foregoing to the Lenders by the filing with the
Commission Holdings’ annual report on Form 10-K for the fiscal year ended
December 31, 2012 and quarterly reports on Form 10-Q for the fiscal quarters
ended March 31, 2013 and June 30, 2013). Such financial statements present
fairly, in all material respects, the

 

-76-



--------------------------------------------------------------------------------

financial position and results of operations and cash flows of Holdings and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

(b) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Memorandum, except for the Disclosed Matters
and except for liabilities arising as a result of the Transactions, after giving
effect to the Transactions, none of Holdings, the Parent Borrower or the
Subsidiaries (including the Receivables Subsidiary) has, as of the Closing Date,
any contingent liabilities that would be material to Holdings, the Parent
Borrower and the Subsidiaries (including the Receivables Subsidiary), taken as a
whole.

(c) Since December 31, 2012, there has been no event, change or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.05 Properties.

(a) Each of Holdings, the Parent Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business (including its Mortgaged Properties), except for minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b) Each of Holdings, the Parent Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by Holdings,
the Parent Borrower and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c) Schedule 3.05 sets forth the address of each real property that is owned or
leased by Holdings, the Parent Borrower or any of its Subsidiaries as of the
Closing Date after giving effect to the Transactions.

(d) As of the Closing Date, none of Holdings, the Parent Borrower or any of its
Subsidiaries has received written notice of any pending or contemplated
condemnation proceeding affecting any Mortgaged Property or any sale or
disposition thereof in lieu of condemnation. Neither any Mortgaged Property nor
any interest therein is subject to any right of first refusal, option or other
contractual right to purchase such Mortgaged Property or interest therein.

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Holdings or the
Parent Borrower, threatened against or affecting Holdings, the Parent Borrower
or any of its Subsidiaries (including the Receivables Subsidiary) (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of Holdings, the Parent Borrower or
any of its Subsidiaries (including the Receivables Subsidiary)

 

-77-



--------------------------------------------------------------------------------

(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements. Each of Holdings, the Parent
Borrower and its Subsidiaries (including the Receivables Subsidiary) is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

SECTION 3.08 Investment Company Status. None of Holdings, the Parent Borrower or
any of its Subsidiaries (including the Receivables Subsidiary) is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09 Taxes. Each of Holdings, the Parent Borrower and its Subsidiaries
(including the Receivables Subsidiary) has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) any Taxes that
are being contested in good faith by appropriate proceedings and for which
Holdings, the Parent Borrower or such Subsidiary (including the Receivables
Subsidiaries), as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. As of the Closing Date, the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of the Financial Accounting Standards Board
Accounting Standards Codification Topic No. 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $20,000,000 the fair market value of the assets of all such underfunded
Plans.

SECTION 3.11 Disclosure. Each of Holdings and the Parent Borrower has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which Holdings, the Parent Borrower or any of its Subsidiaries (including the
Receivables Subsidiary) is subject, and all other matters known to any of them,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, Holdings and the Parent
Borrower represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time such projections were
prepared.

 

-78-



--------------------------------------------------------------------------------

SECTION 3.12 Subsidiaries. Holdings does not have any subsidiaries other than
the Parent Borrower and the Parent Borrower’s Subsidiaries. Schedule 3.12 sets
forth the name of, and the ownership interest of the Parent Borrower in, each
Subsidiary of the Parent Borrower and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Closing Date.

SECTION 3.13 Insurance. Schedule 3.13 sets forth a description of all material
insurance policies maintained by or on behalf of Holdings, the Parent Borrower
and the Subsidiaries as of the Closing Date. As of the Closing Date, all
premiums due in respect of such insurance have been paid.

SECTION 3.14 Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against Holdings, the Parent Borrower or any Subsidiary
pending or, to the knowledge of Holdings or the Parent Borrower, threatened that
could reasonably be expected to have a Material Adverse Effect. All payments due
from Holdings, the Parent Borrower or any Subsidiary, or for which any claim may
be made against Holdings, the Parent Borrower or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of Holdings, the Parent Borrower or
such Subsidiary except for those which, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings, the Parent Borrower or any Subsidiary is bound.

SECTION 3.15 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date and immediately following the making of each Loan made
on the Closing Date and after giving effect to the application of the proceeds
of such Loans, (a) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured,
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured and (d) the Loan Parties, on a consolidated basis, will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

SECTION 3.16 Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” under the terms of any Indebtedness that is subordinated in right
of payment to the Obligations.

SECTION 3.17 Security Documents.

(a) The Pledge Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Pledge Agreement) and,
when such Collateral is delivered to the Collateral Agent and for so long as the
Collateral Agent remains in possession of such Collateral, the security interest
created by the Pledge Agreement shall constitute a perfected first priority
security interest in all right, title and interest of the pledgor thereunder in
such Collateral, in each case prior and superior in right to any other Person.

(b) The Security Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Security Agreement) and,
when financing statements in appropriate form are filed in the offices specified
on Schedule 6 to the Perfection Certificate, the security interest created by
the Security Agreement shall constitute a perfected security interest in all
right, title and interest of the grantors thereunder in such Collateral (other
than the Intellectual Property (as defined in the Security Agreement)), in each
case prior and superior in right to any other Person, other than with respect to
Liens permitted by Section 6.02.

 

-79-



--------------------------------------------------------------------------------

(c) When the Security Agreement (or a summary thereof) is filed in the United
States Patent and Trademark Office and the United States Copyright Office and
the financing statements referred to in Section 3.17(b) above are appropriately
filed, the security interest created by the Security Agreement shall constitute
a perfected security interest in all right, title and interest of the grantors
thereunder in the Intellectual Property (as defined in the Security Agreement)
in which a security interest may be perfected by filing, recording or
registering a security agreement, financing statement or analogous document in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, in each case prior and superior in right to any other
Person (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office and
subsequent UCC filings may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Closing Date), other than with respect to Liens permitted by
Section 6.02.

(d) Each Mortgage, upon execution and delivery thereof by the parties thereto,
is effective to create, subject to the exceptions listed in each title insurance
policy covering such Mortgage, in favor of the Collateral Agent, for the benefit
of the Secured Parties, a legal, valid and enforceable Lien on all of the
applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties thereunder and the proceeds thereof, and when the Mortgages are filed
in the appropriate offices, the Lien created by each Mortgage shall constitute a
perfected Lien on all right, title and interest of the applicable mortgagor in
such Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other Person, other than with respect to the rights of
Persons pursuant to Liens permitted by Section 6.02.

(e) Following the execution of any Foreign Security Document pursuant to
Section 4.03, each Foreign Security Document shall be effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the applicable collateral covered by
such Foreign Security Document, and when the actions specified in such Foreign
Security Document, if any, are completed, the security interest created by such
Foreign Security Document shall constitute a perfected security interest in all
right, title and interest of the grantors thereunder in such collateral to the
full extent possible under the laws of the applicable foreign jurisdiction, in
each case prior and superior in right to any other Person, other than with
respect to Liens permitted by Section 6.02.

SECTION 3.18 Federal Reserve Regulations.

(a) None of Holdings, the Parent Borrower or any of the Subsidiaries (including
the Receivables Subsidiary) is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of the provisions of the
Regulations of the Board, including Regulation U or X.

SECTION 3.19 Anti-Corruption Laws and Sanctions. The Parent Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by Holdings, the Parent Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Holdings, the Parent Borrower, its Subsidiaries
and their respective officers and employees and to the knowledge of the Parent
Borrower its directors and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects. None of (a) Holdings, the
Parent Borrower, any Subsidiary or any of their respective directors, officers
or

 

-80-



--------------------------------------------------------------------------------

employees, or (b) to the knowledge of the Parent Borrower, any agent of
Holdings, the Parent Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by the Credit Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01 Closing Date. Subject to the last sentence of this Section 4.01,
the obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective and are subject to the
satisfaction of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The Agents shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Closing Date) of each of
(i) Cahill Gordon & Reindel LLP, (ii) McDonald Hopkins LLC, (iii) Barnes &
Thornburg LLP, and (iv) Jones & Day in each case in form and substance
reasonably satisfactory to the Administrative Agent. Each of Holdings and the
Parent Borrower hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of Holdings and the Parent Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid by any Loan
Party hereunder or under any Loan Document.

(f) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by an executive officer or Financial Officer
of the Parent Borrower, together with all attachments contemplated thereby,
including the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released or will
be released pursuant to UCC-3 financing statements or other release
documentation delivered to the Collateral Agent.

 

-81-



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect, together with
endorsements naming the Collateral Agent, for the benefit of the Secured
Parties, as additional insured and loss payee thereunder, to the extent required
by Section 5.07.

(h) The Transactions shall have been consummated or shall be consummated
substantially simultaneously with the initial funding of the Tranche A Term
Loans on the Closing Date in accordance with applicable law and all other
related documentation in all material respects (without giving effect to any
amendments not approved by the Administrative Agent), and after giving effect to
the Transactions and the other transactions contemplated hereby, none of
Holdings, the Parent Borrower or any of the Subsidiaries shall have outstanding
any shares of preferred stock or any Indebtedness to a Person other than the
Parent Borrower or any Subsidiary, other than (i) Indebtedness incurred under
the Loan Documents and (ii) Indebtedness incurred and outstanding as of the date
hereof in compliance with Section 6.01 of this Agreement. The Liens securing the
obligations under the Existing Credit Agreement shall have been released or
shall be released substantially simultaneously with the initial funding of the
Tranche A Term Loans on the Closing Date. Each Lender party hereto that is also
a “Lender” under the Existing Credit Agreement hereby waives the requirement for
advance notice of termination of “Commitments” under the Existing Credit
Agreement and prepayment of any “Loans” outstanding thereunder; provided such
notice of termination and prepayment is delivered on the Closing Date of this
Agreement.

(i) The Lenders shall have received the financial statements referred to in
Section 3.04(a).

(j) The Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, dated the Closing
Date and signed by the chief financial officer of each of Holdings and the
Parent Borrower, certifying that Holdings and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions, are solvent.

(k) The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 10.02)
at or prior to 5:00 p.m., New York City time, on October 16, 2013 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than (i) any Revolving Loan made pursuant
to Section 2.04(c) or Section 2.05(d) and (ii) any continuation or conversion of
a Borrowing pursuant to the terms hereof that does not result in the increase of
the aggregate principal amount of the Borrowings then outstanding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

 

-82-



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Holdings
and the Parent Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

SECTION 4.03 Credit Events Relating to Foreign Subsidiary Borrowers. The
obligation of each Lender to make Loans to any Foreign Subsidiary Borrower, and
of the Issuing Bank to issue, amend, renew or extend any Letter of Credit to any
Foreign Subsidiary Borrower, is subject to the satisfaction of the following
conditions:

(a) With respect to the earlier to occur of the initial Loan made to or the
initial Letter of Credit issued for the account of such Foreign Subsidiary
Borrower:

(i) the Administrative Agent (or its counsel) shall have received such Foreign
Subsidiary Borrower’s Foreign Subsidiary Borrowing Agreement duly executed and
delivered by all parties thereto; and

(ii) the Administrative Agent shall have received such documents (including
legal opinions) and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Foreign Subsidiary Borrower and any other legal matters relating to such
Foreign Subsidiary Borrower or its Foreign Subsidiary Borrowing Agreement, all
in form and substance satisfactory to the Administrative Agent and its counsel.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Holdings, the Parent Borrower,
each Subsidiary Term Borrower (as to itself only) and each Foreign Subsidiary
Borrower (as to itself only) covenants and agrees with the Lenders that:

 

SECTION 5.01 Financial Statements and Other Information. Holdings or the Parent
Borrower will furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of Holdings, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception (except for any such qualification or exception resulting from any
current maturity of Loans hereunder) and without any qualification or exception
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Holdings and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (it being
understood that the obligation to furnish the foregoing to the Administrative
Agent and the Lenders shall be deemed to be satisfied in respect of any fiscal
year of Holdings by the filing of Holdings’ annual report on Form 10-K for such
fiscal year with the Commission to the extent the foregoing are included
therein);

 

-83-



--------------------------------------------------------------------------------

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes (it being understood that the
obligation to furnish the foregoing to the Administrative Agent and the Lenders
shall be deemed to be satisfied in respect of any fiscal quarter of Holdings by
the filing of Holdings’ quarterly report on Form 10-Q for such fiscal quarter
with the Commission to the extent the foregoing are included therein);

(c) within 90 days after the end of each fiscal year of Holdings, concurrently
with any delivery of financial statements under clause (a) above, or within 45
days after the end of each of the first three fiscal quarters of each fiscal
year of Holdings, concurrently with any delivery of financial statements under
clause (b) above, a certificate of a Financial Officer of Holdings or the Parent
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.12 and 6.13, (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of Holdings’ audited financial statements referred to in Section 3.04 and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate and (iv) identifying all
Subsidiaries existing on the date of such certificate and indicating, for each
such Subsidiary, whether such Subsidiary is a Subsidiary Loan Party or a Foreign
Subsidiary and whether such Subsidiary was formed or acquired since the end of
the previous fiscal quarter;

(d) within 90 days after the end of each fiscal year of Holdings and
concurrently with any delivery of financial statements under clause (a) above,
(i) a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines) and (ii) a
certificate of a Financial Officer of Holdings or the Parent Borrower
(A) identifying any parcels of real property or improvements thereto with a
value exceeding $2,000,000 that have been acquired by any Loan Party since the
end of the previous fiscal year, (B) identifying any changes of the type
described in Section 5.03(a) that have not been previously reported by the
Parent Borrower, (C) identifying any Permitted Acquisitions that have been
consummated since the end of the previous fiscal year, including the date on
which each such Permitted Acquisition was consummated and the consideration
therefor, (D) identifying any Intellectual Property (as defined in the Security
Agreement) with respect to which a notice is required to be delivered under the
Security Agreement and has not been previously delivered and (E) identifying any
Prepayment Events that have occurred since the end of the previous fiscal year
and setting forth a reasonably detailed calculation of the Net Proceeds received
from Prepayment Events since the end of such previous fiscal year;

(e) no later than February 15 of each fiscal year of Holdings (commencing with
the fiscal year ending December 31, 2013), a detailed consolidated budget for
such fiscal year (including a projected consolidated balance sheet and related
statements of projected operations and cash flow as of the end of and for such
fiscal year and setting forth the assumptions used for purposes of preparing
such budget) and, promptly when available, any material revisions of such budget
that have been approved by senior management of Holdings;

 

-84-



--------------------------------------------------------------------------------

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Parent Borrower or any Subsidiary with the Commission or with any national
securities exchange, as the case may be (it being understood that the obligation
to furnish the foregoing to the Administrative Agent and the Lenders shall be
deemed to be satisfied to the extent the foregoing are filed with the
Commission); and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the Parent
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.

SECTION 5.02 Notices of Material Events. Holdings and the Parent Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Parent Borrower or any Subsidiary thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the Parent Borrower and its Subsidiaries in an aggregate
amount exceeding $15,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral.

(a) The Parent Borrower will furnish to the Administrative Agent prompt written
notice of any change (i) in any Loan Party’s legal name or in any trade name
used to identify it in the conduct of its business or in the ownership of its
properties, (ii) in the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility), (iii) in any Loan Party’s identity or structure, (iv) in any Loan
Party’s jurisdiction of organization or (v) in any Loan Party’s Federal Taxpayer
Identification Number. The Parent Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless written notice has been
delivered to the Collateral Agent, together with all applicable information to
enable the Administrative Agent to make all filings under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent (on behalf
of the Secured Parties) to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral.

 

-85-



--------------------------------------------------------------------------------

(b) Each year, no later than the time for delivery of annual financial
statements with respect to the preceding fiscal year pursuant to clause (a) of
Section 5.01, Holdings (on behalf of itself and the other Loan Parties) shall
deliver to the Administrative Agent a certificate of a Financial Officer of
Holdings (i) setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this Section and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests under the Security Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period).

SECTION 5.04 Existence; Conduct of Business.

(a) Each of Holdings, the Parent Borrower and the Foreign Subsidiary Borrowers
will, and will cause each of the Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names the loss of which would have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or
disposition permitted under Section 6.05.

(b) Holdings and the Parent Borrower will cause all the Equity Interests of the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers to be owned,
directly or indirectly, by the Parent Borrower or any Subsidiary, and the
Subsidiary Term Borrowers shall at all times remain a guarantor under the
Guarantee Agreement.

SECTION 5.05 Payment of Obligations. Each of Holdings, the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and will
cause each of the Subsidiaries (including the Receivables Subsidiary) to, pay
its Indebtedness and other obligations, including Tax liabilities, before the
same shall become delinquent or in default, except (a) those being contested in
good faith by appropriate proceedings and for which Holdings, the Parent
Borrower, a Subsidiary Term Borrower, or a Foreign Subsidiary Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, or (b) to the extent the failure to
make payment could not reasonably be expected to result in a Material Adverse
Effect; provided that no amounts received from any Loan Party shall be applied
to Excluded Swap Obligations of such Loan Party.

SECTION 5.06 Maintenance of Properties. Each of Holdings, the Parent Borrower,
the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and
will cause each of the Subsidiaries to, keep and maintain all property material
to the conduct of their business, taken as a whole, in good working order and
condition, ordinary wear and tear excepted; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 or disposition permitted under Section 6.05.

SECTION 5.07 Insurance. Each of Holdings, the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers will, and will cause each of
the Subsidiaries to, maintain insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations, except where the failure to do so could not
reasonably be expected to result

 

-86-



--------------------------------------------------------------------------------

in a Material Adverse Effect. Such insurance shall be maintained with
financially sound and reputable insurance companies, except that a portion of
such insurance program (not to exceed that which is customary in the case of
companies engaged in the same or similar business or having similar properties
similarly situated) may be effected through self-insurance; provided adequate
reserves therefor, in accordance with GAAP, are maintained. In addition, each of
Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers will, and will cause each of its Subsidiaries to, maintain
all insurance required to be maintained pursuant to the Security Documents. With
respect to each Mortgaged Property that is located in an area determined by the
Federal Emergency Management Agency to have special flood hazards, the
applicable Loan Party will maintain, with financially sound and reputable
insurance companies, such flood insurance as is required under applicable law,
including Regulation H of the Board of Governors. The Parent Borrower will
furnish to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained. All insurance policies or
certificates (or certified copies thereof) with respect to such insurance shall
be endorsed to the Collateral Agent’s reasonable satisfaction for the benefit of
the Lenders (including, without limitation, by naming the Collateral Agent as
loss payee or additional insured, as appropriate).

SECTION 5.08 Casualty and Condemnation. The Parent Borrower (a) will furnish to
the Administrative Agent and the Lenders prompt written notice of casualty or
other insured damage to any material portion of any Collateral having a book
value or fair market value of $1,000,000 or more or the commencement of any
action or proceeding for the taking of any Collateral having a book value or
fair market value of $1,000,000 or more or any part thereof or interest therein
under power of eminent domain or by condemnation or similar proceeding and
(b) will ensure that the Net Proceeds of any such event (whether in the form of
insurance proceeds, condemnation awards or otherwise) are collected and applied
in accordance with the applicable provisions of this Agreement and the Security
Documents.

SECTION 5.09 Books and Records; Inspection and Audit Rights. Each of Holdings,
the Parent Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers will, and will cause each of the Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. Each of
Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers will, and will cause each of the Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

SECTION 5.10 Compliance with Laws. Each of Holdings, the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and will
cause each of the Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Parent
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by Holdings, the Parent Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

SECTION 5.11 Use of Proceeds and Letters of Credit. The Parent Borrower and the
Subsidiary Term Borrowers will use the proceeds of the Term Loans on the Closing
Date solely to consummate the Transactions. The proceeds of the Revolving Loans
and Swingline Loans will be used only for general corporate purposes and, to the
extent permitted by Section 6.01(a)(i), Permitted Acquisitions. Letters of
Credit will be available only for general corporate purposes. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

-87-



--------------------------------------------------------------------------------

SECTION 5.12 Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Closing Date, the Parent Borrower will, within five Business
Days after such Subsidiary is formed or acquired, notify the Administrative
Agent and the Lenders thereof and, within five Business Days after such
Subsidiary is formed or acquired, cause the Collateral and Guarantee Requirement
and the Foreign Security Collateral and Guarantee Requirement to be satisfied
with respect to such Subsidiary, including with respect to any Equity Interest
in or Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

SECTION 5.13 Further Assurances.

(a) Each of Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers will, and will cause each Subsidiary Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
landlord waivers and other documents), which may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement and the
Foreign Security Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Loan Parties. Holdings, the Parent
Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers
also agree to provide to the Administrative Agent, from time to time upon
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

(b) If any assets (including any real property or improvements thereto or any
interest therein) having a book value or fair market value of $5,000,000 or more
in the aggregate are acquired by the Parent Borrower or any Subsidiary Loan
Party after the Closing Date or through the acquisition of a Subsidiary Loan
Party under Section 5.12 (other than, in each case, assets constituting
Collateral under the Security Agreement or the Pledge Agreement that become
subject to the Lien of the Security Agreement or the Pledge Agreement upon
acquisition thereof), the Parent Borrower or, if applicable, the relevant
Subsidiary Loan Party will notify the Administrative Agent and the Lenders
thereof, and, if reasonably requested by the Administrative Agent or the
Required Lenders, the Parent Borrower will cause such assets to be subjected to
a Lien securing the Obligations and will take, and cause the Subsidiary Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.

SECTION 5.14 Ratings. Use commercially reasonable efforts to maintain (a) a
long-term public corporate family and/or credit, as applicable, rating of the
Parent Borrower and (b) a credit rating for the Credit Facilities, in each case
from each of Moody’s and S&P. It is understood and agreed that the foregoing is
not an agreement to maintain any specific rating.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of Holdings, the Parent Borrower, each Subsidiary
Term Borrower (as to itself only) and each Foreign Subsidiary Borrower (as to
itself only) covenants and agrees with the Lenders that:

 

-88-



--------------------------------------------------------------------------------

SECTION 6.01 Indebtedness; Certain Equity Securities.

(a) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower will, nor will they permit any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

(i) (A) Indebtedness created under the Loan Documents and (B) any Permitted Term
Loan Refinancing Indebtedness;

(ii) (A) the Permitted Receivables Financing, (B) financings in respect of sales
of accounts receivable by a Foreign Subsidiary permitted by Section 6.05(c)(ii)
and (C) the Specified Vendor Receivables Financing;

(iii) Indebtedness existing on the date hereof and set forth in Schedule 6.01and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount as specified on such Schedule 6.01 or
result in an earlier maturity date or decreased weighted average life thereof;

(iv) Permitted Unsecured Debt of the Parent Borrower; provided that the Leverage
Ratio, on a pro forma basis after giving effect to the incurrence of such
Permitted Unsecured Debt and recomputed as of the last day of the most recently
ended fiscal quarter of Holdings for which financial statements are available,
as if such incurrence (and any related repayment of Indebtedness) had occurred
on the first day of the relevant period (provided that any incurrence of
Permitted Unsecured Debt that occurs prior to the first testing period under
Section 6.13 shall be deemed to have occurred during such first testing period),
is at least 0.25 less than is otherwise required pursuant to Section 6.13 at the
time of such event;

(v) Indebtedness of the Parent Borrower to any Subsidiary and of any Subsidiary
to the Parent Borrower or any other Subsidiary; provided that Indebtedness of
any Subsidiary that is not a Domestic Loan Party to the Parent Borrower or any
Subsidiary Loan Party shall be subject to Section 6.04;

(vi) Guarantees by the Parent Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Parent Borrower or any other Subsidiary;
provided that Guarantees by the Parent Borrower or any Subsidiary Loan Party of
Indebtedness of any Subsidiary that is not a Domestic Loan Party shall be
subject to Section 6.04;

(vii) Guarantees by Holdings, the Parent Borrower or any Subsidiary, as the case
may be, in respect of (A) any Permitted Term Loan Refinancing Indebtedness,
(B) any Incremental Equivalent Debt or (C) any Permitted Unsecured Debt;
provided that none of Holdings, the Parent Borrower or any Subsidiary, as the
case may be, shall Guarantee such Indebtedness unless it also has Guaranteed the
Obligations pursuant to the Guarantee Agreement;

(viii) Indebtedness of the Parent Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof; provided that (A) such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this clause (ix) shall not exceed $60,000,000 at any time outstanding;

 

-89-



--------------------------------------------------------------------------------

(ix) Indebtedness arising as a result of an Acquisition Lease Financing or any
other sale and leaseback transaction permitted under Section 6.06;

(x) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (A) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (B) the aggregate principal amount of
Indebtedness permitted by this clause (xi) shall not exceed $50,000,000 at any
time outstanding, less the liquidation value of any outstanding Assumed
Preferred Stock;

(xi) Indebtedness of Holdings, the Parent Borrower or any Subsidiary in respect
of workers’ compensation claims, self-insurance obligations, performance bonds,
surety appeal or similar bonds and completion guarantees provided by Holdings,
the Parent Borrower and the Subsidiaries in the ordinary course of their
business;

(xii) other unsecured Indebtedness of Holdings, the Parent Borrower or any
Subsidiary in an aggregate principal amount not exceeding $35,000,000 at any
time outstanding, less the liquidation value of any applicable Qualified
Holdings Preferred Stock issued and outstanding pursuant to clause (b) of the
definition of Qualified Holdings Preferred Stock;

(xiii) secured Indebtedness in an aggregate amount not exceeding $130,000,000 at
any time outstanding, in each case in respect of Indebtedness of Foreign
Subsidiaries;

(xiv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten days of incurrence;

(xv) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(xvi) Indebtedness incurred in connection with the financing of insurance
premiums in an aggregate amount at any time outstanding not to exceed the
premiums owed under such policy, if applicable;

(xvii) contingent obligations to financial institutions, in each case to the
extent in the ordinary course of business and on terms and conditions which are
within the general parameters customary in the banking industry, entered into to
obtain cash management services or deposit account overdraft protection services
(in an amount similar to those offered for comparable services in the financial
industry) or other services in connection with the management or opening of
deposit accounts or incurred as a result of endorsement of negotiable
instruments for deposit or collection purposes and other customary, contingent
obligations of the Parent Borrower and its Subsidiaries incurred in the ordinary
course of business;

(xviii) unsecured guarantees by the Parent Borrower or any Subsidiary Loan Party
of facility leases of any Loan Party;

 

-90-



--------------------------------------------------------------------------------

(xix) Indebtedness of the Parent Borrower or any Subsidiary Loan Party under
Hedging Agreements with respect to interest rates, foreign currency exchange
rates or commodity prices, in each case not entered into for speculative
purposes; provided that if such Hedging Agreements relate to interest rates,
(A) such Hedging Agreements relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (B) the notional
principal amount of such Hedging Agreements at the time incurred does not exceed
the principal amount of the Indebtedness to which such Hedging Agreements
relate; and

(xx) secured or unsecured notes (such notes, “Incremental Equivalent Debt”);
provided that (A) at the time of (and after giving effect to) the incurrence of
any Incremental Equivalent Debt, the aggregate amount of all Incremental
Equivalent Debt, together with the aggregate amount of all Incremental Revolving
Commitments and Incremental Term Commitments previously (or substantially
simultaneously) established, shall not exceed the greater of (1) $300,000,000
and (2) an amount such that, after giving effect to the incurrence of such
Incremental Equivalent Debt and the making of any other Indebtedness incurred
substantially simultaneously therewith (and assuming in the case of any
Incremental Revolving Commitments established substantially simultaneously
therewith that such Incremental Revolving Commitments are fully drawn), the
Senior Secured Net Leverage Ratio, calculated on a pro forma basis, is no
greater than 2.50 to 1.00, (B) the incurrence of such Indebtedness shall be
subject to clauses (i) through (iii) of Section 2.21(c) as if such Incremental
Equivalent Debt were an Incremental Term Loan or Incremental Revolving
Commitment, as applicable, (C) such Indebtedness shall mature no earlier than 91
days after the Latest Maturity Date then in effect, (D) such Incremental
Equivalent Debt shall not have a definition of “Change of Control” or “Change in
Control” (or any other defined term having a similar purpose) that is materially
more restrictive than the definition of Change of Control set forth herein and
(E) such Incremental Equivalent Debt shall not be subject to a financial
maintenance covenant more favorable to the holders thereof than those contained
in the Loan Documents (other than for periods after the Latest Maturity Date
then in effect).

(b) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower will, nor will they permit any Subsidiary to, issue
any preferred stock or other preferred Equity Interests, except (i) Qualified
Holdings Preferred Stock, (ii) Assumed Preferred Stock and (iii) preferred stock
or preferred Equity Interests held by Holdings, the Parent Borrower or any
Subsidiary.

SECTION 6.02 Liens. None of Holdings, the Parent Borrower, any Subsidiary Term
Borrower or any Foreign Subsidiary Borrower will, nor will they permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Liens created under the Loan Documents and Liens in respect of any Permitted
Term Loan Refinancing Indebtedness;

(b) Permitted Encumbrances;

(c) Liens in respect of the Permitted Receivables Financing and the Specified
Vendor Receivables Financing;

(d) any Lien on any property or asset of Holdings, the Parent Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of Holdings,
the Parent Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

-91-



--------------------------------------------------------------------------------

(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent Borrower or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Parent Borrower or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;

(f) Liens on fixed or capital assets acquired, constructed or improved by, or in
respect of Capital Lease Obligations of, the Parent Borrower or any Subsidiary;
provided that (i) such security interests secure Indebtedness permitted by
clause (viii) of Section 6.01(a), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Parent Borrower or any
Subsidiary;

(g) Liens, with respect to any Mortgaged Property, described in the applicable
schedule of the title policy covering such Mortgaged Property;

(h) Liens in respect of sales of accounts receivable by Foreign Subsidiaries
permitted by Section 6.05(c)(ii);

(i) other Liens securing liabilities permitted hereunder in an aggregate amount
not exceeding (i) in respect of consensual Liens, $20,000,000 and (ii) in
respect of all such Liens, $40,000,000, in each case at any time outstanding;

(j) Liens in respect of Indebtedness permitted by Section 6.01(a)(xiii),
provided that the assets subject to such Liens are not located in the United
States;

(k) Liens, rights of setoff and other similar Liens existing solely with respect
to cash and Permitted Investments on deposit in one or more accounts maintained
by any Lender, in each case granted in the ordinary course of business in favor
of such Lender with which such accounts are maintained, securing amounts owing
to such Lender with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided that, unless such Liens are non-consensual and arise by
operation of law, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness for borrowed money;

(l) licenses or sublicenses of Intellectual Property (as defined in the Security
Agreement) granted by any Company in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of business of the
Company;

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

 

-92-



--------------------------------------------------------------------------------

(n) Liens for the benefit of a seller deemed to attach solely to cash earnest
money deposits in connection with a letter of intent or acquisition agreement
with respect to a Permitted Acquisition;

(o) Liens deemed to exist in connection with Investments permitted under
Section 6.04 that constitute repurchase obligations and in connection with
related set-off rights;

(p) Liens of a collection bank arising in the ordinary course of business under
Section 4-210 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;

(q) Liens of sellers of goods to the Parent Borrower or any of its Subsidiaries
arising under Article 2 of the UCC in effect in the relevant jurisdiction in the
ordinary course of business, covering only the goods sold and covering only the
unpaid purchase price for such goods and related expenses; and

(r) Liens with respect to property or assets of the Parent Borrower or any
Subsidiary securing Incremental Equivalent Debt, provided that such Incremental
Equivalent Debt shall be secured only by a Lien on the Collateral and on a pari
passu or subordinated basis with the Obligations and shall be subject to a
customary intercreditor agreement in form and substance reasonably satisfactory
to the Administrative Agent.

SECTION 6.03 Fundamental Changes.

(a) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower will, nor will they permit any other Person to merge
into or consolidate with any of them, or liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Subsidiary may merge into the Parent
Borrower in a transaction in which the Parent Borrower is the surviving
corporation, (ii) any Subsidiary may merge into any Subsidiary in a transaction
in which the surviving entity is a Subsidiary and (if any party to such merger
is a Subsidiary Loan Party) is a Subsidiary Loan Party (provided that, with
respect to any such merger involving the Subsidiary Term Borrowers or the
Foreign Subsidiary Borrowers, the surviving entity of such merger shall be a
Subsidiary Term Borrower or a Foreign Subsidiary Borrower, as the case may be)
and (iii) any Subsidiary (other than a Subsidiary Loan Party) may liquidate or
dissolve if the Parent Borrower determines in good faith that such liquidation
or dissolution is in the best interests of the Parent Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.
Notwithstanding the foregoing, this Section 6.03 shall not prohibit any
Permitted Acquisition.

(b) The Parent Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Parent Borrower and its Subsidiaries on the date of
execution of this Agreement and businesses reasonably related thereto.

(c) Holdings will not engage in any business or activity other than (i) the
ownership of all the outstanding shares of capital stock of the Parent Borrower,
(ii) performing its obligations (A) under the Loan Documents, and (B) under the
Permitted Receivables Financing, (iii) activities incidental thereto and to
Holdings’s existence, (iv) activities related to the performance of all its
obligations in respect of the Transactions, (v) performing its obligations under
guarantees in respect of sale and leaseback transactions permitted by
Section 6.06 and (vi) other activities (including the incurrence of Indebtedness

 

-93-



--------------------------------------------------------------------------------

and the issuance of its Equity Interests) that are permitted by this Agreement.
Holdings will not own or acquire any assets (other than shares of capital stock
of the Parent Borrower and the Permitted Investments or incur any liabilities
(other than liabilities imposed by law, including tax liabilities, liabilities
related to its existence and permitted business and activities specified in the
immediately preceding sentence).

(d) The Receivables Subsidiary will not engage in any business or business
activity other than the activities related to the Permitted Receivables
Financing and its existence. The Receivables Subsidiary will not own or acquire
any assets (other than the receivables subject to the Permitted Receivables
Financing) or incur any liabilities (other than the liabilities imposed by law
including tax liabilities, and other liabilities related to its existence and
permitted business and activities specified in the immediately preceding
sentence, including liabilities arising under the Permitted Receivables
Financing).

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. None of
the Parent Borrower or any Foreign Subsidiary Borrower will, nor will they
permit any Subsidiary to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Equity Interests in or evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except:

(a) Permitted Investments;

(b) investments existing on the date hereof and set forth on Schedule 6.04;

(c) Permitted Acquisitions;

(d) investments by the Parent Borrower and the Subsidiaries in their respective
Subsidiaries that exist immediately prior to any applicable transaction;
provided that (i) any such Equity Interests held by a Loan Party shall be
pledged pursuant to the Pledge Agreement or any applicable Foreign Security
Documents, as the case may be, to the extent required by this Agreement and
(ii) the aggregate amount of investments (excluding any such investments, loans,
advances and Guarantees to such Subsidiaries that are assumed and exist on the
date any Permitted Acquisition is consummated and that are not made, incurred or
created in contemplation of or in connection with such Permitted Acquisition) by
Loan Parties in, and loans and advances by Loan Parties to, and Guarantees by
Loan Parties of Indebtedness of, Subsidiaries that are not Domestic Loan Parties
made after the Closing Date shall not at any time exceed $100,000,000;

(e) loans or advances made by the Parent Borrower to any Subsidiary and made by
any Subsidiary to the Parent Borrower or any other Subsidiary; provided that
(i) any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged pursuant to the Pledge Agreement or any applicable
Foreign Security Documents, as the case may be, and (ii) the amount of such
loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties shall be subject to the limitation set forth in clause (d) above;

(f) Guarantees permitted by Section 6.01(a)(vii);

(g) investments arising as a result of the Permitted Receivables Financing;

 

-94-



--------------------------------------------------------------------------------

(h) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(i) any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;

(j) Guarantees by Holdings, the Parent Borrower and the Subsidiaries of leases
entered into by any Subsidiary as lessee; provided that the amount of such
Guarantees made by Loan Parties to Subsidiaries that are not Loan Parties shall
be subject to the limitation set forth in clause (d) above;

(k) extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;

(l) loans or advances to employees made in the ordinary course of business
consistent with prudent business practice and not exceeding $5,000,000 in the
aggregate outstanding at any one time;

(m) investments in the form of Hedging Agreements permitted under Section 6.07;

(n) investments by the Parent Borrower or any Subsidiary in (i) the capital
stock of a Receivables Subsidiary and (ii) other interests in a Receivables
Subsidiary, in each case to the extent required by the terms of the Permitted
Receivables Financing;

(o) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(p) Permitted Joint Venture and Foreign Subsidiary Investments;

(q) investments, loans or advances in addition to those permitted by clauses
(a) through (p) above not exceeding in the aggregate $100,000,000 at any time
outstanding;

(r) investments made (i) in an amount not to exceed the Net Proceeds of any
issuance of Equity Interests in Holdings issued on or after September 1, 2013 or
(ii) with Equity Interests in Holdings; and

(s) investments by the Parent Borrower or any Subsidiary in an aggregate amount
not to exceed the Available Amount.

SECTION 6.05 Asset Sales. None of Holdings, the Parent Borrower, any Subsidiary
Term Borrower or any Foreign Subsidiary Borrower will, nor will they permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will they permit any Subsidiary
to issue any additional Equity Interest in such Subsidiary, except:

(a) sales, transfers, leases and other dispositions of inventory, used or
surplus equipment or other obsolete assets, Permitted Investments and
Investments referred to in Section 6.04(h) in the ordinary course of business;

 

-95-



--------------------------------------------------------------------------------

(b) sales, transfers and dispositions to the Parent Borrower or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Domestic Loan Party shall be made in compliance with Section 6.09;

(c) (i) sales of accounts receivable and related assets pursuant to the
Receivables Purchase Agreement, (ii) sales of accounts receivable and related
assets by a Foreign Subsidiary pursuant to customary terms whereby recourse and
exposure in respect thereof to any Foreign Subsidiary does not exceed at any
time $50,000,000 and (iii) sales of accounts receivables and related assets
pursuant to the Specified Vendor Receivables Financing.

(d) the creation of Liens permitted by Section 6.02 and dispositions as a result
thereof;

(e) sales or transfers that are permitted sale and leaseback transactions
pursuant to Section 6.06;

(f) sales and transfers that constitute part of an Acquisition Lease Financing;

(g) Restricted Payments permitted by Section 6.08;

(h) transfers and dispositions constituting investments permitted under
Section 6.04;

(i) sales, transfers and other dispositions of property identified on Schedule
6.05;

(j) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (j) shall not
exceed (i) 15% of the aggregate fair market value of all assets of the Parent
Borrower (determined as of the end of its most recent fiscal year), including
any Equity Interests owned by it, during any fiscal year of the Parent Borrower;
provided that such amount shall be increased, in respect of the fiscal year
ending on December 31, 2013, and each fiscal year thereafter by an amount equal
to the total unused amount of such permitted sales, transfers and other
dispositions for the immediately preceding fiscal year (without giving effect to
the amount of any unused permitted sales, transfers and other dispositions that
were carried forward to such preceding fiscal year) and (ii) 35% of the
aggregate fair market value of all assets of the Parent Borrower as of the
Closing Date, including any Equity Interests owned by it, during the term of
this Agreement subsequent to the Closing Date; and

(k) sale of the Designated Business; provided that (i) at the time of and after
giving effect to such sale, Holdings and the Parent Borrower shall be in pro
forma compliance with the financial covenants set forth in Sections 6.12 and
6.13, (ii) at the time of and after giving effect to such sale, no Default or
Event of Default shall have occurred and be continuing and (iii) the Net
Proceeds thereof shall be used to prepay Term Loans in accordance with
Section 2.11(c);

provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) above) shall be made for fair
value and (y) all sales, transfers, leases and other dispositions permitted by
clauses (i), (j) and (k) above shall be for at least 75% cash consideration.

SECTION 6.06 Sale and Leaseback Transactions. None of Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will,
nor will they permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any

 

-96-



--------------------------------------------------------------------------------

property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, except for (a) any such sale of any fixed
or capital assets (other than any such transaction to which (b) or (c) below is
applicable) that is made for cash consideration in an amount not less than the
cost of such fixed or capital asset in an aggregate amount less than or equal to
$20,000,000, so long as the Capital Lease Obligations associated therewith are
permitted by Section 6.01(a)(viii), (b) in the case of property owned as of or
after the Closing Date, any such sale of any fixed or capital assets that is
made for cash consideration in an aggregate amount not less than the fair market
value of such fixed or capital assets not to exceed $35,000,000 in the
aggregate, in each case, so long as the Capital Lease Obligations (if any)
associated therewith are permitted by Section 6.01(a)(viii) and (c) any
Acquisition Lease Financing.

SECTION 6.07 Hedging Agreements. None of Holdings, the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower will, nor will they
permit any Subsidiary to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business and which are not
speculative in nature to hedge or mitigate risks to which the Parent Borrower,
any Subsidiary Term Borrower, any Foreign Subsidiary Borrower or any other
Subsidiary is exposed in the conduct of its business or the management of its
assets or liabilities (including Hedging Agreements that effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise)).

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower will, nor will they permit any Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:

(i) Holdings may declare and pay dividends with respect to its Equity Interests
payable solely in additional Equity Interests in Holdings;

(ii) Subsidiaries may declare and pay dividends ratably with respect to their
capital stock;

(iii) the Parent Borrower may make payments to Holdings to permit it to make,
and Holdings may make, Restricted Payments, not exceeding $5,000,000 during the
term of this Agreement, in each case pursuant to and in accordance with stock
option plans, equity purchase programs or agreements or other benefit plans, in
each case for management or employees or former employees of the Parent Borrower
and the Subsidiaries;

(iv) the Parent Borrower may make Permitted Tax Distributions to Holdings or any
other direct or indirect equity owners of the Parent Borrower;

(v) the Parent Borrower may pay dividends to Holdings at such times and in such
amounts as shall be necessary to permit Holdings to discharge and satisfy its
obligations that are permitted hereunder (including (A) state and local taxes
and other governmental charges, and administrative and routine expenses required
to be paid by Holdings in the ordinary course of business and (B) cash dividends
payable by Holdings in respect of Qualified Holdings Preferred Stock issued
pursuant to clauses (b) and (c) of the definition thereof; provided that
dividends payable by the Parent Borrower to Holdings pursuant to this clause
(v) in order to satisfy cash dividends payable by Holdings in respect of
Qualified Holdings Preferred Stock issued pursuant to

 

-97-



--------------------------------------------------------------------------------

clause (c) of the definition thereof may only be made after the fiscal year
ending December 31, 2013, with Excess Cash Flow not otherwise required to be
used to prepay Term Loans pursuant to Section 2.11(d)) (without duplication of
amounts used pursuant to Section 6.08(b)(v)(A) or amounts included in the
Available Amount and used pursuant to Sections 6.04(s), 6.08(a)(vii) or
6.08(b)(vii));

(vi) the Parent Borrower may make payments to Holdings to permit it to make, and
Holdings may make payments permitted by Sections 6.09(d), (e), (f) and (g);
provided that, at the time of such payment and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing and Holdings
and the Parent Borrower are in compliance with Section 6.12; provided, further,
that any payments that are prohibited because of the immediately preceding
proviso shall accrue and may be made as so accrued upon the curing or waiver of
such Default, Event of Default or noncompliance; and

(vii) (A) the Parent Borrower and Holdings may make Restricted Payments in an
aggregate amount not to exceed the Available Amount and (B) Holdings may make
Restricted Payments with the proceeds of Restricted Payments made to it by the
Borrower pursuant to clause (A); provided that in the case of both clauses
(A) and (B), at the time of such payment and after giving effect thereto, (i) no
Default or Event of Default shall have occurred and be continuing and (ii) at
the time of such payment and after giving effect thereto and to the incurrence
of any Indebtedness in connection therewith, the Leverage Ratio is not greater
than 2.00 to 1.00.

(b) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower will, nor will they permit any Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of
subordinated Indebtedness prohibited by the subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payment of secured Indebtedness out of the proceeds of any sale or transfer
of the property or assets securing such Indebtedness;

(v) payments in respect of the repurchase, retirement or other acquisition of
Equity Interests in Holdings using (A) the portion of Excess Cash Flow not
subject to mandatory prepayment pursuant to Section 2.11(d) (without duplication
of amounts used pursuant to Section 6.08(a)(v) or amounts included in the
Available Amount and used pursuant to Sections 6.04(s), 6.08(a)(vii) or
6.08(b)(vii)) or (B) any source of cash (to the extent not otherwise prohibited
in this Agreement) up to an amount not to exceed (x) if after giving effect to
such payment, the Leverage Ratio would be (1) less than 2.25 to 1.00,
$100,000,000, (2) less than 2.75 to 1.00, but greater than or equal to 2.25 to
1.00, $75,000,000 and (3) less than 3.25 to 1.00 but greater than or equal to
2.75 to 1.00, $50,000,000 and (y) otherwise, $15,000,000;

 

-98-



--------------------------------------------------------------------------------

(vi) payments of Indebtedness with the Net Proceeds of an issuance of Equity
Interests in Holdings; and

(vii) payments of Indebtedness in an amount equal to the Available Amount;
provided that at the time of such payment and after giving effect thereto,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) at the time of such payment and after giving effect thereto and to the
incurrence of any Indebtedness in connection therewith, the Leverage Ratio is
not greater than 2.00 to 1.00.

(c) None of Holdings, the Parent Borrower or any Foreign Subsidiary Borrower
will, nor will they permit any Subsidiary to, enter into or be party to, or make
any payment under, any Synthetic Purchase Agreement unless (i) in the case of
any Synthetic Purchase Agreement related to any Equity Interest of Holdings, the
payments required to be made by Holdings are limited to amounts permitted to be
paid under Section 6.08(a), (ii) in the case of any Synthetic Purchase Agreement
related to any Restricted Indebtedness, the payments required to be made by
Holdings, the Parent Borrower or the Subsidiaries thereunder are limited to the
amount permitted under Section 6.08(b) and (iii) in the case of any Synthetic
Purchase Agreement, the obligations of Holdings, the Parent Borrower and the
Subsidiaries thereunder are subordinated to the Obligations on terms
satisfactory to the Required Lenders.

SECTION 6.09 Transactions with Affiliates. None of Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will,
nor will they permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

(a) transactions that are at prices and on terms and conditions not less
favorable to the Parent Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;

(b) transactions between or among the Parent Borrower and the Subsidiaries not
involving any other Affiliate (to the extent not otherwise prohibited by other
provisions of this Agreement);

(c) any Restricted Payment permitted by Section 6.08; and

(d) transactions pursuant to agreements in effect on the Closing Date and listed
on Schedule 6.09 (provided that this clause (d) shall not apply to any
extension, or renewal of, or any amendment or modification of such agreements
that is less favorable to the Parent Borrower or the applicable Subsidiaries, as
the case may be).

SECTION 6.10 Restrictive Agreements. None of Holdings, the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower will, nor will they
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of Holdings, the Parent Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Parent Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Parent Borrower or any other Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by any Loan Document, Permitted Receivables Document

 

-99-



--------------------------------------------------------------------------------

or any Specified Vendor Receivables Financing Document that are customary, in
the reasonable judgment of the board of directors thereof, for the market in
which such Indebtedness is issued so long as such restrictions do not prevent,
impede or impair (x) the creation of Liens and Guarantees in favor of the
Lenders under the Loan Documents or (y) the satisfaction of the obligations of
the Loan Parties under the Loan Documents, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.10 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale;
provided, further, that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder and
(iv) clause (a) of the foregoing shall not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (B) customary provisions in leases and
other agreements restricting the assignment thereof.

SECTION 6.11 Amendment of Material Documents. None of Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will,
nor will they permit any Subsidiary (including the Receivables Subsidiary) to,
amend, restate, modify or waive any of its rights under (a) its certificate of
incorporation, by-laws or other organizational documents, and (b) any Material
Agreement or other agreements (including joint venture agreements), in each case
to the extent such amendment, restatement, modification or waiver is adverse to
the Lenders in any material respect (it being agreed that the addition or
removal of Loan Parties from participation in a Permitted Receivables Financing
or Specified Vendor Receivables Financing shall not constitute an amendment,
modification or waiver of the Receivables Purchase Agreement, Receivables
Transfer Agreement or any Specified Vendor Receivables Financing Document that
is adverse to the Lenders).

SECTION 6.12 Interest Expense Coverage Ratio. Neither Holdings nor the Parent
Borrower will permit the Interest Expense Coverage Ratio, in each case as of the
last day of any period of four consecutive fiscal quarters ending after the
Closing Date, to be less than 3.00 to 1.00.

SECTION 6.13 Leverage Ratio. Neither Holdings nor the Parent Borrower will
permit the Leverage Ratio as of the last day of any fiscal quarter ending after
the Closing Date to exceed 3.50 to 1.00; provided that during the Covenant
Holiday Period, neither Holdings nor the Parent Borrower will permit the
Leverage Ratio as of the last day of any fiscal quarter ending during the
Covenant Holiday Period to exceed 4.00 to 1.00.

SECTION 6.14 Use of Proceeds. No Parent Borrower, Subsidiary Term Borrower or
Foreign Subsidiary Borrower will request any Borrowing or Letter of Credit, and
no Parent Borrower, Subsidiary Term Borrower or Foreign Subsidiary Borrower
shall use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

-100-



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower shall fail to (i) pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise or (ii) provide cash collateral when and as the
same shall be required by Section 2.05(k);

(b) the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Parent Borrower, any Subsidiary Term Borrower, any Foreign
Subsidiary Borrower or any Subsidiary in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) Holdings, the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.04(a) (with respect to the existence of
Holdings, the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower and ownership of the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers), 5.04(b) or 5.11 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Parent Borrower (which notice will be given at the request of any Lender);

(f) Holdings, the Parent Borrower or any Subsidiary shall fail to make any
payment (whether of principal, interest or other payment obligations) in respect
of any Material Indebtedness, when and as the same shall become due and payable
after giving effect to any applicable grace period with respect thereto;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

-101-



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Parent Borrower, any Subsidiary Term Borrower, any
Foreign Subsidiary Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings, the Parent Borrower or any Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) Holdings, the Parent Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Parent Borrower or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) Holdings, the Parent Borrower or any Subsidiary shall become unable, admit
in writing in a court proceeding its inability or fail generally to pay its
debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against Holdings, the Parent Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of Holdings, the Parent Borrower or any
Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect on Holdings,
the Parent Borrower and its Subsidiaries;

(m) any Lien covering property having a book value or fair market value of
$1,000,000 or more purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Pledge Agreement;

(n) the Guarantee Agreement shall cease to be, or shall have been asserted not
to be, in full force and effect;

(o) the Parent Borrower, Holdings or any Subsidiary shall challenge the
subordination provisions of the Subordinated Debt or assert that such provisions
are invalid or unenforceable or that the Obligations of the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower, or the Obligations
of Holdings or any Subsidiary under the Guarantee

 

-102-



--------------------------------------------------------------------------------

Agreement, are not senior Indebtedness under the subordination provisions of the
Subordinated Debt, or any court, tribunal or government authority of competent
jurisdiction shall judge the subordination provisions of the Subordinated Debt
to be invalid or unenforceable or such Obligations to be not senior Indebtedness
under such subordination provisions or otherwise cease to be, or shall be
asserted not to be, legal, valid and binding obligations of the parties thereto,
enforceable in accordance with their terms; or

(p) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower (on
behalf of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers), take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower accrued hereunder, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Parent Borrower, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers; and in case of any event with respect to the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Parent Borrower, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers.

ARTICLE VIII

The Agents

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the each of
the Administrative Agent (it being understood that reference in this Article
VIII to the Administrative Agent shall be deemed to include the Collateral
Agent) and the Foreign Currency Agent as its agent and authorizes each of the
Administrative Agent and the Foreign Currency Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
or the Foreign Currency Agent, as applicable, by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

Each of the banks serving as the Administrative Agent and the Foreign Currency
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent or the Foreign Currency Agent, as applicable, and each such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with Holdings, the Parent Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
or the Foreign Currency Agent, as applicable, hereunder.

 

-103-



--------------------------------------------------------------------------------

The Administrative Agent and the Foreign Currency Agent shall not have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) the Administrative Agent
and the Foreign Currency Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent and the Foreign Currency Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent and the Foreign Currency Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Holdings, the Parent Borrower or any of its Subsidiaries that is communicated to
or obtained by the banks serving as Administrative Agent and Foreign Currency
Agent or any of their Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02) and neither the Administrative Agent nor the Foreign Currency
Agent shall be liable for any action taken or not taken by it in the absence of
its own gross negligence or willful misconduct. Each of the Administrative Agent
and the Foreign Currency Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by Holdings, the Parent Borrower, a Subsidiary Term Borrower, a Foreign
Subsidiary Borrower or a Lender, and neither the Administrative Agent nor the
Foreign Currency Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Event of
default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or the Foreign Currency Agent.

Each of the Administrative Agent and the Foreign Currency Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. Each of the Administrative Agent and the Foreign Currency Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. Each of the Administrative Agent and the Foreign Currency Agent
may consult with legal counsel (who may be counsel for the Parent Borrower, a
Subsidiary Term Borrower or any Foreign Subsidiary Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each of the Administrative Agent and the Foreign Currency Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent or the Foreign Currency
Agent, as applicable. Each of the Administrative Agent, the Foreign Currency
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Administrative Agent, Foreign Currency Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or Foreign Currency Agent, as applicable.

 

-104-



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Parent Borrower (on behalf of
itself, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers).
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Parent Borrower and, if applicable, the relevant
Subsidiary Term Borrower and Foreign Subsidiary Borrower, to appoint a successor
from among the Lenders. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Subject to the appointment and acceptance of a successor Foreign Currency Agent
as provided in this paragraph, the Administrative Agent may resign at any time
by notifying the Lenders, the Administrative Agent and the Parent Borrower (on
behalf of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers). Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Parent Borrower and, if applicable, the relevant
Foreign Subsidiary Borrower, to appoint a successor from among the Lenders. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 10 days after the retiring Foreign Currency
Agent gives notice of its resignation, then the retiring Foreign Currency Agent
may, on behalf of the Lenders and the Administrative Agent, appoint a successor
Foreign Currency Agent. Upon the acceptance of its appointment as Foreign
Currency Agent hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Foreign Currency Agent, and the retiring Foreign Currency Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Parent Borrower (on behalf of itself and the Foreign Subsidiary Borrowers) to a
successor Foreign Currency Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent Borrower (on behalf of
itself and the Foreign Subsidiary Borrowers) and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring Foreign
Currency Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Foreign Currency Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Foreign Currency Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Foreign Currency Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.

 

-105-



--------------------------------------------------------------------------------

ARTICLE IX

Collection Allocation Mechanism

SECTION 9.01 Implementation of CAM.

(a) On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Article VII and (ii) the
Lenders shall automatically and without further act (and without regard to the
provisions of Section 10.04) be deemed to have exchanged interests in the Credit
Facilities such that in lieu of the interest of each Lender in each Credit
Facility in which it shall participate as of such date (including such Lender’s
interest in the Specified Obligations of each Loan Party in respect of each such
Credit Facility), such Lender shall hold an interest in every one of the Credit
Facilities (including the Specified Obligations of each Loan Party in respect of
each such Credit Facility and each LC Reserve Account established pursuant to
Section 9.02 below), whether or not such Lender shall previously have
participated therein, equal to such Lender’s CAM Percentage thereof. Each Lender
and each Loan Party hereby consents and agrees to the CAM Exchange, and each
Lender agrees that the CAM Exchange shall be binding upon its successors and
assigns and any person that acquires a participation in its interests in any
Credit Facility.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent or the Collateral Agent pursuant to
any Loan Document in respect of the Specified Obligations, and each distribution
made by the Collateral Agent pursuant to any Security Documents in respect of
the Specified Obligations, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages. Any direct payment received by
a Lender upon or after the CAM Exchange Date, including by way of setoff, in
respect of a Specified Obligation shall be paid over to the Administrative Agent
for distribution to the Lenders in accordance herewith.

SECTION 9.02 Letters of Credit.

(a) In the event that on the CAM Exchange Date any Letter of Credit shall be
outstanding and undrawn in whole or in part, or any amount drawn under a Letter
of Credit shall not have been reimbursed either by the Parent Borrower or any
Foreign Subsidiary Borrower, as the case may be, or with the proceeds of a
Revolving Loan, each Revolving Lender shall promptly pay over to the
Administrative Agent, in immediately available funds and in dollars, an amount
equal to such Revolving Lender’s Applicable Percentage (as notified to such
Lender by the Administrative Agent) of such Letter of Credit’s undrawn face
amount (or, in the case of any Letter of Credit denominated in a currency other
than dollars, the Dollar Equivalent thereof) or (to the extent it has not
already done so) such Letter of Credit’s unreimbursed drawing (or, in the case
of any Letter of Credit denominated in a currency other than dollars, the Dollar
Equivalent thereof), together with interest thereon from the CAM Exchange Date
to the date on which such amount shall be paid to the Administrative Agent at
the rate that would be applicable at the time to an ABR Revolving Loan in a
principal amount equal to such amount, as the case may be. The Administrative
Agent shall establish a separate account or accounts for each Revolving Lender
(each, an “LC Reserve Account”) for the amounts received with respect to each
such Letter of Credit pursuant to the preceding sentence. The Administrative
Agent shall deposit in each Revolving Lender’s LC Reserve Account such Lender’s
CAM Percentage of the amounts received from the Revolving Lenders as provided
above. The Administrative Agent shall have sole dominion and control over each
LC Reserve Account, and the amounts deposited in each LC Reserve Account shall
be held in such LC Reserve Account until withdrawn as provided in paragraph (b),
(c), (d) or (e) below. The Administrative Agent shall maintain records enabling
it to determine the amounts paid over to it and deposited in the LC Reserve
Accounts in respect of each Letter of Credit and the amounts on deposit in
respect of each Letter of Credit attributable to each Lender’s CAM Percentage.
The amounts held in each Lender’s LC

 

-106-



--------------------------------------------------------------------------------

Reserve Account shall be held as a reserve against the LC Exposure, shall be the
property of such Lender, shall not constitute Loans to or give rise to any claim
of or against any Loan Party and shall not give rise to any obligation on the
part of the Parent Borrower or the Foreign Subsidiary Borrowers to pay interest
to such Lender, it being agreed that the reimbursement obligations in respect of
Letters of Credit shall arise only at such times as drawings are made
thereunder, as provided in Section 2.05.

(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the Issuing Bank, withdraw from the LC Reserve Account of each Revolving Lender
any amounts, up to the amount of such Lender’s CAM Percentage of such drawing
(or in the case of any drawing under a Letter of Credit denominated in a
currency other than dollars, the Dollar Equivalent of such drawing), deposited
in respect of such Letter of Credit and remaining on deposit and deliver such
amounts to the Issuing Bank in satisfaction of the reimbursement obligations of
the Revolving Lenders under Section 2.05(e) (but not of the Parent Borrower and
the Foreign Subsidiary Borrowers under Section 2.05(f), respectively). In the
event any Revolving Lender shall default on its obligation to pay over any
amount to the Administrative Agent in respect of any Letter of Credit as
provided in this Section 9.02, the Issuing Bank shall, in the event of a drawing
thereunder, have a claim against such Revolving Lender to the same extent as if
such Lender had defaulted on its obligations under Section 2.05(e), but shall
have no claim against any other Lender in respect of such defaulted amount,
notwithstanding the exchange of interests in the reimbursement obligations
pursuant to Section 9.01. Each other Lender shall have a claim against such
defaulting Revolving Lender for any damages sustained by it as a result of such
default, including, in the event such Letter of Credit shall expire undrawn, its
CAM Percentage of the defaulted amount.

(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the LC Reserve
Account of each Revolving Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Lender.

(d) With the prior written approval of the Administrative Agent and the Issuing
Bank, any Revolving Lender may withdraw the amount held in its LC Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Revolving
Lender making such a withdrawal shall be unconditionally obligated, in the event
there shall subsequently be a drawing under such Letter of Credit, to pay over
to the Administrative Agent, for the account of the Issuing Bank on demand, its
CAM Percentage of such drawing.

(e) Pending the withdrawal by any Revolving Lender of any amounts from its LC
Reserve Account as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Lender and subject to such rules as the
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Permitted Investments. Each Revolving Lender that has not
withdrawn its CAM Percentage of amounts in its LC Reserve Account as provided in
paragraph (d) above shall have the right, at intervals reasonably specified by
the Administrative Agent, to withdraw the earnings on investments so made by the
Administrative Agent with amounts in its LC Reserve Account and to retain such
earnings for its own account.

ARTICLE X

Miscellaneous

SECTION 10.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

-107-



--------------------------------------------------------------------------------

(a) if to Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower, to the Parent Borrower (on behalf of itself,
Holdings, any Subsidiary Term Borrower and any Foreign Subsidiary Borrower) at
39400 Woodward Avenue, Suite 130, Bloomfield Hills, MI 48304, Attention of
Joshua Sherbin, General Counsel (Telephone No. (248) 631-5450, Telecopy No.
(248) 631-5413),

with a copy to

Jonathan A. Schaffzin, Esq.

Cahill Gordon & Reindel llp

80 Pine Street

New York, New York

(Telecopy No. (212) 269-5420);

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor 7, Chicago, Illinois 60603 Attention of Joyce King (Telecopy:
888-292-9533, Telephone: 312-385-7025);

(c) if to the Foreign Currency Agent, to it at J.P. Morgan Europe Limited, 25
Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan &
Agency Services (Telecopy: 44-207-777-2360)

(d) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor 7, Chicago, Illinois 60603 (Telecopy: 888-292-9533; Telephone:
312-385-7025) attention of Joyce King, and in the event that there is more than
one Issuing Bank, to such other Issuing Bank at its address (or telecopy number)
set forth in its Administrative Questionnaire;

(e) if to JPMCB, as Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn, Floor 7, Chicago, Illinois 60603, Attention of Joyce King
(Telecopy: 888-292-9533, Telephone: 312-385-7025); and

(f) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 10.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive

 

-108-



--------------------------------------------------------------------------------

of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.21, neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Parent Borrower, each
Subsidiary Term Borrower (but only to the extent such waiver, amendment or
modification relates to such Subsidiary Term Borrower), each Foreign Subsidiary
Borrower (but only to the extent such waiver, amendment or modification relates
to such Foreign Subsidiary Borrower) and the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the written consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the maturity of any Loan, or any scheduled date
of payment of the principal amount of any Term Loan under Section 2.10, or the
required date of reimbursement of any LC Disbursement, or any date for the
payment of any interest or fees payable hereunder, or reduce or forgive the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment or postpone the scheduled date of expiration of any
Letter of Credit beyond the Revolving Maturity Date, without the written consent
of each Lender affected thereby, (iv) change Section 2.18(a), (b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change the percentage set forth
in the definition of “Required Lenders” or any other provision of any Loan
Document (including this Section) specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) release Holdings or any Subsidiary Loan Party from its Guarantee
under the Guarantee Agreement (except as expressly provided in the Guarantee
Agreement), or limit its liability in respect of such Guarantee, without the
written consent of each Lender, (vii) release all or substantially all of the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender (except as expressly provided in the Security Documents),
(viii) change the order of priority of payments set forth in Section 5.02 of the
Security Agreement or Section 7 of the Pledge Agreement, in each case without
the written consent of each Lender or (ix) change any provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class, without the written consent of Lenders holding
a majority in interest of the outstanding Loans and unused Commitments of each
affected Class; provided, further, that (A) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Foreign Currency Agent, the Fronting Lender, the Issuing Bank or the Swingline
Lender without the prior written consent of the Administrative Agent, the
Foreign Currency Agent, the Fronting Lender, the Issuing Bank or the Swingline
Lender, as the case may be, and (B) any waiver, amendment or modification of
this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders of a particular Class (but not the Lenders of any other
Class) may be effected by an agreement or agreements in writing entered into by
Holdings, the Parent Borrower, each Subsidiary Term Borrower (but only to the
extent such waiver, amendment or modification relates to such Subsidiary Term
Borrower), each Foreign Subsidiary Borrower (but only to the extent such waiver,
amendment or modification relates to such Foreign Subsidiary Borrower) and
requisite percentage in interest of the affected Class of

 

-109-



--------------------------------------------------------------------------------

Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time.
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by Holdings, the Parent Borrower, each
Subsidiary Term Borrower (but only to the extent such waiver, amendment or
modification relates to such Subsidiary Term Borrower), each Foreign Subsidiary
Borrower (but only to the extent such waiver, amendment or modification relates
to such Foreign Subsidiary Borrower), the Required Lenders and the
Administrative Agent (and, if their rights or obligations are affected thereby,
the Foreign Currency Agent, the Issuing Bank, the Fronting Lender and the
Swingline Lender) if (i) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall terminate upon
the effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to clause (v) or (viii) of paragraph (b) of this Section, the consent
of at least 50% in interest of the outstanding Loans and unused Commitments of
such Class) to such Proposed Change is obtained, but the consent to such
Proposed Change of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender”), then, so long as the
Lender that is acting as Administrative Agent is not a Non-Consenting Lender,
the Parent Borrower may, at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (a) the Parent Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Foreign Currency Agent, the Fronting Lender, the Issuing
Bank and the Swingline Lender), which consent shall not be unreasonably
withheld, (b) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, Swingline Loans and Foreign Currency Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Parent Borrower (in the case of all other amounts), (c) the Parent
Borrower or such assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 10.04(b), (d) such assignee
shall consent to such Proposed Change and (e) if such Non-Consenting Lender is
acting as the Administrative Agent, it will not be required to assign and
delegate its interests, rights and obligations as Administrative Agent under
this Agreement.

(d) Notwithstanding the foregoing, (i) the Administrative Agent and the Borrower
may amend, modify or supplement any Loan Document without the consent of any
Lender or the Required Lenders in order to correct, amend or cure any ambiguity,
inconsistency or defect or correct any typographical error or other manifest
error in any Loan Document, (ii) this Agreement may be amended (x) with the
written consent of the Administrative Agent, the Parent Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all or any portion of the
outstanding Term Loans or Incremental Term Loans (such Loans, the “Replaced Term
Loans”) with a replacement term loan hereunder (“Replacement Term Loans”);
provided, that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Replaced Term Loans
(plus unpaid accrued interest and premium thereon at such time plus reasonable
fees and expenses incurred in connection with such replacement), (b) the terms
of the Replacement Term Loans (1) (excluding pricing, fees and rate floors and
optional prepayment

 

-110-



--------------------------------------------------------------------------------

or redemption terms and subject to clause (2) below) reflect, in Parent
Borrower’s reasonable judgment, then-existing market terms and conditions and
(2) (excluding pricing, fees and rate floors) are no more favorable to the
lenders providing such Replacement Term Loans than those applicable to the
Replaced Term Loans (in each case, including with respect to mandatory and
optional prepayments); provided that the foregoing shall not apply to covenants
or other provisions applicable only to periods after the Latest Maturity Date in
effect immediately prior to the establishment of such Replacement Term Loans;
provided further that any Replacement Term Loans may add additional covenants or
events of default not otherwise applicable to the Replaced Term Loans or
covenants more restrictive than the covenants applicable to the Replaced Term
Loans, in each case prior to the Latest Maturity Date in effect immediately
prior to the establishment of such Replacement Term Loans so long as all Lenders
receive the benefits of such additional covenants, events of default or more
restrictive covenants, (c) the weighted average life to maturity of any
Replacement Term Loans shall be no shorter than the remaining weighted average
life to maturity of the Replaced Terms Loans, (d) the maturity date with respect
to any Replacement Term Loans shall be no earlier than the maturity date with
respect to the Replaced Term Loans, (e) no Subsidiary that is not originally
obligated with respect to repayment of the Replaced Term Loans is obligated with
respect to the Replacement Term Loans and (f) any Person that the Parent
Borrower proposes to become a lender in respect of the Replacement Term Loans,
if such Person is not then a Lender, must be reasonably acceptable to the
Administrative Agent and (y) with the written consent of the Administrative
Agent, the Parent Borrower and the Lenders providing the relevant Replacement
Revolving Facility (as defined below) to permit the refinancing, replacement or
modification of all or any portion of the Revolving Commitments and Revolving
Loans (a “Replaced Revolving Facility”) with a replacement revolving facility
hereunder (a “Replacement Revolving Facility”); provided that (a) the aggregate
amount of such Replacement Revolving Facility shall not exceed the aggregate
amount of such Replaced Revolving Facility plus unpaid accrued interest and
premium thereon at such time plus reasonable fees and expenses incurred in
connection with such replacement), (b) the terms of the Replacement Revolving
Facility (1) (excluding pricing, fees and rate floors and optional prepayment or
redemption terms and subject to clause (2) below) reflect, in Parent Borrower’s
reasonable judgment, then-existing market terms and conditions and
(2) (excluding pricing, fees and rate floors) are no more favorable to the
lenders providing such Replacement Revolving Facility than those applicable to
the Replaced Revolving Facility (in each case, including with respect to
mandatory and optional prepayments); provided that the foregoing shall not apply
to covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect immediately prior to the establishment of such
Replacement Revolving Facility; provided further that any Replacement Revolving
Facility may add additional covenants or events of default not otherwise
applicable to the Replaced Revolving Facility or covenants more restrictive than
the covenants applicable to the Replaced Revolving Facility, in each case prior
to the Latest Maturity Date in effect immediately prior to the establishment of
such Replacement Revolving Facility so long as all Lenders receive the benefits
of such additional covenants, events of default or more restrictive covenants,
(c) the maturity date with respect to any Replacement Revolving Facility shall
be no earlier than the maturity date with respect to the Replaced Revolving
Facility, (d) no Subsidiary that is not originally obligated with respect to
repayment of the Replaced Revolving Facility is obligated with respect to the
Replacement Revolving Facility and (e) any Person that the Parent Borrower
proposes to become a lender in respect of the Replacement Revolving Facility, if
such Person is not then a Lender, must be reasonably acceptable to the
Administrative Agent, the Foreign Currency Agent, the Fronting Lender, the
Issuing Bank and the Swingline Lender. Notwithstanding the foregoing, in no
event shall there be more than seven maturity dates in respect of the Credit
Facilities (including any Extended Term Loans, Extended Revolving Commitments,
Replacement Term Loans or Replacement Revolving Facilities) and (iii) the
Administrative Agent, the Borrower and any financial institution may, without
the consent of any other Lender or the Required Lenders, agree to designate such
financial institution as an additional Swingline Lender and, upon such
designation in writing, such additional financial institutions shall become a
Swingline Lender under this Agreement and be subject to all rights, duties and
obligations of a Swingline Lender.

 

-111-



--------------------------------------------------------------------------------

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) Holdings, the Parent Borrower, each Subsidiary Term Borrower and each
Foreign Subsidiary Borrower, jointly and severally, shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agents and their Affiliates, including
the reasonable fees, charges and disbursements of one counsel in each applicable
jurisdiction for each of the Agents, in connection with the syndication of the
credit facilities provided for herein, due diligence investigation, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Agents, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Agents, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Holdings, the Parent Borrower, each Subsidiary Term Borrower and each
Foreign Subsidiary Borrower, jointly and severally, shall indemnify the Agents,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including as a result of any conversion of amounts outstanding
hereunder from one currency to another currency as provided hereunder),
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any other agreement or instrument contemplated hereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any Mortgaged
Property or any other property currently or formerly owned or operated by
Holdings, the Parent Borrower or any Subsidiary, or any Environmental Liability
related in any way to Holdings, the Parent Borrower or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 10.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.

(c) To the extent that any of Holdings, the Parent Borrower, any of the
Subsidiary Term Borrowers or any of the Foreign Subsidiary Borrowers fails to
pay any amount required to be paid by it to the Administrative Agent, the
Foreign Currency Agent, the Fronting Lender, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section (and without limiting such
party’s obligation to do so), each Lender severally agrees to pay to the
Administrative Agent, the Foreign Currency Agent, the Fronting Lender, the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative

 

-112-



--------------------------------------------------------------------------------

Agent, the Foreign Currency Agent, the Fronting Lender, the Issuing Bank or the
Swingline Lender in its capacity as such; provided further that to the extent
indemnification of (i) the Issuing Bank in respect of a Letter of Credit,
(ii) the Fronting Lender or (iii) the Swingline Lender is required pursuant to
this Section 10.03(c), such obligation will be limited to Revolving Lenders
only. For purposes hereof, a Lender’s “pro rata share” shall be determined based
upon its share of the sum of the total Revolving Exposures, outstanding Term
Loans and unused Commitments at the time.

(d) To the extent permitted by applicable law, none of Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

(f) No director, officer, employee, stockholder or member, as such, of any Loan
Party shall have any liability for the Obligations or for any claim based on, in
respect of or by reason of the Obligations or their creation; provided that the
foregoing shall not be construed to relieve any Loan Party of its Obligations
under any Loan Document.

(g) For the avoidance of doubt, this Section 9.3 shall not apply to any Taxes,
except to the extent any Taxes that represent losses, claims, damages or
liabilities arising from any non-Tax claim.

SECTION 10.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that, subject to Section 10.15(g), none of Holdings,
the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by Holdings, the Parent Borrower, any Subsidiary Term
Borrower or any Foreign Subsidiary Borrower without such consent shall be null
and void). Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Bank and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Any Lender may assign to one or more assignees (other than a natural person)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it);
provided that (i) except in the case of an assignment to a Lender, a Lender
Affiliate or an Approved Fund, each of the Parent Borrower and the
Administrative Agent (and, in the case of an assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its LC Exposure,
Swingline Exposure or Foreign Currency Participating Interest, the Issuing Bank,
the Swingline Lender and the Fronting Lender) must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed) (provided that the Parent Borrower shall be deemed to have consented to
any assignment of Loans or Commitments unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having

 

-113-



--------------------------------------------------------------------------------

received notice thereof), (ii) no assignment of Revolving Loans or Revolving
Commitments may be made to Holdings, the Parent Borrower, any Subsidiary Term
Borrower, any Foreign Subsidiary Borrower or any Affiliate of any of the
foregoing, (iii) except in the case of an assignment to a Lender, a Lender
Affiliate or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than (x) in the case of
Revolving Commitments and Revolving Loans, $5,000,000, and (y) in the case of
Term Loans, $1,000,000 unless each of the Parent Borrower and the Administrative
Agent otherwise consent, (iv) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, except that this clause (iv) shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans, (v) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (vi) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided, further, that any consent of the Parent Borrower
otherwise required under this paragraph shall not be required if an Event of
Default under clauses (a), (h) or (i) of Article VII has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the Parent
Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers,
shall maintain at one of its offices in The City of New York a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive (absent manifest error), and Holdings, the Parent Borrower,
the Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Parent Borrower,
the Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers, the Issuing
Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

-114-



--------------------------------------------------------------------------------

(e) Any Lender may, without the consent of the Parent Borrower, any Subsidiary
Term Borrower or any Foreign Subsidiary Borrower, the Administrative Agent, the
Issuing Bank or the Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Holdings, the Parent Borrower, the Subsidiary Term Borrowers, the
Foreign Subsidiary Borrowers, the Administrative Agent, the Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the limitations and
requirements therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section, provided that such Participant agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
With respect to any Loan made to an Applicable U.S. Borrower (as defined in
Section 2.17(f)(i)), each Lender that sells a Participation shall, acting solely
for this purpose as an agent of such Applicable U.S. Borrower, as applicable,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or in connection with any income tax audit or other income tax
proceeding of the Applicable U.S. Borrower. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the prior written
consent of the Parent Borrower and, to the extent applicable, each relevant
Subsidiary Term Borrower and Foreign Subsidiary Borrower. A Participant that
would be a Non-U.S. Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Parent Borrower and, to the extent
applicable, each relevant Foreign Subsidiary Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Parent Borrower and, to the extent applicable, each relevant
Foreign Subsidiary Borrower, to comply with Section 2.17(f) as though it were a
Lender.

(g) Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations

 

-115-



--------------------------------------------------------------------------------

to a Federal Reserve Bank, and this Section shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, any Lender may assign all or a portion of its Term Loans
(or Incremental Term Loans) to the Parent Borrower or any of its Subsidiaries at
a price below the par value thereof; provided that any such assignment shall be
subject to the following additional conditions: (1) no Default or Event of
Default shall have occurred and be continuing immediately before and after
giving effect to such assignment, (2) on the date of effectiveness of such
purchase and assignment, there shall be no more than $25,000,000 in aggregate
amount of Revolving Loans outstanding (including, for the avoidance of doubt,
the aggregate Dollar Equivalent amount of Foreign Currency Loans) and Swingline
Loans outstanding, (3) no proceeds of Revolving Loans, Swingline Loans or
Letters of Credit shall be used to fund such purchase and assignment, (4) any
such offer to purchase shall be offered to all Term Lenders of a particular
Class on a pro rata basis, with mechanics to be agreed by the Administrative
Agent and the Parent Borrower, (5) any Loans so purchased shall be immediately
cancelled and retired (provided that any non-cash gain in respect of
“cancellation of indebtedness” resulting from the cancellation of any Loans so
purchased shall not increase Consolidated EBITDA), (6) the Parent Borrower shall
provide, as of the date of its offer to purchase and as of the date of the
effectiveness of such purchase and assignment, a customary representation and
warranty that neither it nor any of its affiliates is in possession of any
material non-public information with respect to the Parent Borrower, its
Subsidiaries or their respective securities and (7) the Parent Borrower and the
applicable purchaser shall waive any right to bring any action against the
Administrative Agent in connection with such purchase or the Term Loans so
purchased. For the avoidance of doubt, in no event shall the Parent Borrower or
any of its Subsidiaries be deemed to be a Lender under this Agreement or any of
the other Loan Documents as a result of an assignment made under this clause
(h).

SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Foreign
Currency Agent, the Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received

 

-116-



--------------------------------------------------------------------------------

counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Parent Borrower,
any Subsidiary Term Borrower or any Foreign Subsidiary Borrower against any of
and all the obligations of the Parent Borrower, any Subsidiary Term Borrower or
any Foreign Subsidiary Borrower now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have ;
provided, that to the extent prohibited by applicable law as described in the
definition of “Excluded Swap Obligation,” no amounts received from, or set off
with respect to, any Loan Party shall be applied to any Excluded Swap
Obligations of such Loan Party.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of Holdings, the Parent Borrower, each Subsidiary Term Borrower and
each Foreign Subsidiary Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against Holdings, the Parent Borrower, any of the Subsidiary Term Borrowers, any
of the Foreign Subsidiary Borrowers or their properties in the courts of any
jurisdiction.

(c) Each of Holdings, the Parent Borrower, each Subsidiary Term Borrower and
each Foreign Subsidiary Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

-117-



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Lender
Affiliates and to its and its Lender Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential pursuant to the terms hereof), (b) to the extent
requested by any regulatory or quasi-regulatory authority, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Parent Borrower,
any Subsidiary Term Borrower, any Foreign Subsidiary Borrower and their
respective obligations, (g) with the consent of the Parent Borrower or (h) to
the extent such Information (i) is publicly available at the time of disclosure
or becomes publicly available other than as a result of a breach of this Section
or (ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than Holdings, the Parent
Borrower or any Subsidiary (including the Receivables Subsidiary). For the
purposes of this Section, “Information” means all information received from
Holdings, the Parent Borrower or any Subsidiary (including the Receivables
Subsidiary) relating to Holdings, the Parent Borrower or any Subsidiary
(including the Receivables Subsidiary) or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Holdings, the
Parent Borrower or any Subsidiary (including the Receivables Subsidiary);
provided that, in the case of information received from Holdings, the Parent
Borrower or any Subsidiary (including the Receivables Subsidiary) after the
Closing Date, such information is clearly identified at the time of

 

-118-



--------------------------------------------------------------------------------

delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14 Judgment Currency.

(a) The obligations hereunder of the Parent Borrower, the Subsidiary Term
Borrowers and the Foreign Subsidiary Borrowers and under the other Loan
Documents to make payments in dollars shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than dollars, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent, the
Collateral Agent or a Lender of the full amount of dollars expressed to be
payable to the Administrative Agent, Collateral Agent or Lender under this
Agreement or the other Loan Documents. If, for the purpose of obtaining or
enforcing judgment against the Parent Borrower, any Subsidiary Term Borrower,
any Foreign Subsidiary Borrower or any other Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than dollars (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in dollars, each party hereto agrees, to the fullest
extent that it may effectively do so, that the rate of exchange used shall be
that at which, in accordance with normal banking procedures in the relevant
jurisdiction, the first currency could be purchased with such other currency, as
of the date immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Parent Borrower, each Subsidiary Term Borrower and each Foreign Subsidiary
Borrower, as the case may be, covenants and agrees to pay, or cause to be paid,
such additional amounts, if any (but in any event not a lesser amount), as may
be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial award at the rate of
exchange prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining the dollar equivalent of the Judgment Currency,
such amounts shall include any premium and costs payable in connection with the
purchase of dollars.

 

-119-



--------------------------------------------------------------------------------

SECTION 10.15 Obligations Joint and Several.

(a) Each Term Borrower agrees that it shall, jointly with the other Term
Borrowers and severally, be liable for all the Obligations (other than with
respect to any Term Borrower, any Swap Obligations of another Loan Party that
would be Excluded Swap Obligations of such Term Borrower if such Term Borrower’s
joint and several liability with respect to such Swap Obligations were treated
as a guarantee for purposes of the definition of “Excluded Swap Obligation”) in
respect of the Term Loans and Term Loan Commitments (the “Term Loan
Obligations”). Each Term Borrower further agrees that the Term Loan Obligations
of the other Term Borrowers may be extended and renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its agreement hereunder notwithstanding any extension or renewal of any Term
Loan Obligation of the other Term Borrowers.

(b) Each Term Borrower waives presentment to, demand of payment from and protest
to the other Term Borrowers of any of the Term Loan Obligations or the other
Term Borrowers of any Term Loan Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The Term
Loan Obligations of a Term Borrower hereunder shall not be affected by (i) the
failure of any Term Lender or the Issuing Bank or the Administrative Agent or
the Collateral Agent to assert any claim or demand or to enforce any right or
remedy against the other Term Borrowers under the provisions of this Agreement
or any of the other Loan Documents or otherwise; (ii) any rescission, waiver,
amendment or modification of any of the terms or provisions of this Agreement,
any of the other Loan Documents or any other agreement; or (iii) the failure of
any Term Lender or the Issuing Bank to exercise any right or remedy against any
other Term Borrower.

(c) Each Term Borrower further agrees that its agreement hereunder constitutes a
promise of payment when due and not of collection, and waives any right to
require that any resort be had by any Term Lender or the Issuing Bank to any
balance of any deposit account or credit on the books of any Term Lender or the
Issuing Bank in favor of any other Term Borrower or any other person.

(d) The Term Loan Obligations of each Term Borrower hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Term Loan Obligations of the other Term
Borrowers or otherwise. Without limiting the generality of the foregoing, the
Term Loan Obligations of each Term Borrower hereunder shall not be discharged or
impaired or otherwise affected by the failure of the Administrative Agent, the
Collateral Agent or any Term Lender or the Issuing Bank to assert any claim or
demand or to enforce any remedy under this Agreement or under any other Loan
Document or any other agreement, by any waiver or modification in respect of any
thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Term Loan Obligations of the other Term Borrowers or by any
other act or omission which may or might in any manner or to any extent vary the
risk of such Term Borrower or otherwise operate as a discharge of such Term
Borrower as a matter of law or equity.

(e) Each Term Borrower further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of or interest on any Term Loan
Obligation of the other Term Borrowers is rescinded or must otherwise be
restored by the Administrative Agent, the Collateral Agent or any Term Lender or
the Issuing Bank upon the bankruptcy or reorganization of any of the other Term
Borrowers or otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent, the Collateral Agent or any Term Lender or the
Issuing Bank may have at law or in equity against any Term Borrower by virtue
hereof, upon the failure of a Term Borrower to pay any Term Loan Obligation when
and as the same shall become due, whether at maturity, by acceleration, after

 

-120-



--------------------------------------------------------------------------------

notice of prepayment or otherwise, each other Term Borrower hereby promises to
and will, upon receipt of written demand by the Administrative Agent, forthwith
pay, or cause to be paid, in cash the amount of such unpaid Term Loan
Obligations, and thereupon each Term Lender shall, in a reasonable manner,
assign the amount of the Term Loan Obligations of the other Term Borrowers owed
to it and paid by such Term Borrower pursuant to this Section 10.15 to such Term
Borrower, such assignment to be pro tanto to the extent to which the Term Loan
Obligations in question were discharged by such Term Borrower or make such
disposition thereof as such Term Borrower shall direct (all without recourse to
any Term Lender and without any representation or warranty by any Term Lender).

(g) Notwithstanding any other provision herein, the Parent Borrower shall be
entitled, at any time and in its sole discretion, to designate any Term Borrower
(including itself) to replace any other Term Borrower as a borrower hereunder
with respect to any outstanding Term Loans.

SECTION 10.16 PATRIOT Act. Each Lender hereby notifies Holdings and the Parent
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required, or will be required in the future, to obtain, verify and record
information that identifies Holdings, the Parent Borrower and the other Loan
Parties, which information includes the name and address of Holdings, the Parent
Borrower and the other Loan Parties and other information that will allow such
Lender to identify Holdings, the Parent Borrower and the other Loan Parties in
accordance with the PATRIOT Act.

SECTION 10.17 No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Parent Borrower, the Foreign
Subsidiary Borrowers and the Subsidiary Term Borrowers, their stockholders
and/or their affiliates. Each of the Parent Borrower, the Foreign Subsidiary
Borrowers and the Subsidiary Term Borrowers agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such borrower, its stockholders or its affiliates, on the other. Each
of the Parent Borrower, the Foreign Subsidiary Borrowers and the Subsidiary Term
Borrowers acknowledges and agrees that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
there under) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the applicable borrower, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender has assumed an
advisory or fiduciary responsibility in favor of any of the Parent Borrower, the
Foreign Subsidiary Borrowers or the Subsidiary Term Borrowers, their
stockholders or their affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any borrower, its stockholders or its
Affiliates on other matters) or any other obligation to any of the Parent
Borrower, the Foreign Subsidiary Borrowers or the Subsidiary Term Borrowers
except the obligations expressly set forth in the Loan Documents and (y) each
Lender is acting solely as principal and not as the agent or fiduciary of any of
the Parent Borrower, the Foreign Subsidiary Borrowers or the Subsidiary Term
Borrowers, their respective management, stockholders, creditors or any other
Person. Each of the Parent Borrower, Foreign Subsidiary Borrowers and Subsidiary
Term Borrowers acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each of the Parent Borrower,
Foreign Subsidiary Borrowers and Subsidiary Term Borrowers agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such borrower, in connection
with such transaction or the process leading thereto.

 

-121-



--------------------------------------------------------------------------------

SECTION 10.18 Parallel Debt.

(a) Parallel Debt U.S. Obligations.

(i) For the purpose of any Foreign Security Document governed by Dutch law, each
of the Parent Borrower and any Subsidiary Term Borrower hereby irrevocably and
unconditionally undertake to pay as a separate and independent obligation to the
Collateral Agent amounts equal to the aggregate amount from time to time payable
(verschuldigd) to any of the Secured Parties under or pursuant to its U.S.
Obligations (such payment undertaking to the Collateral Agent hereinafter
referred to as the “Parallel Debt U.S. Obligations”). The Parallel Debt U.S.
Obligations will be payable in the currency or currencies of the relevant U.S.
Obligations.

(ii) The Parallel Debt U.S. Obligations will become due and payable (opeisbaar)
immediately upon the Collateral Agent’s first demand, which may be made at any
time, as and when one or more of the U.S. Obligations becomes due and payable.

(iii) Each of the parties to this Agreement hereby acknowledges that (A) the
Parallel Debt U.S. Obligations constitute undertakings, obligations and
liabilities of the Parent Borrower and any Subsidiary Term Borrower to the
Collateral Agent that are transferable, separate and independent from, and
without prejudice to, the corresponding U.S. Obligations and (B) the Parallel
Debt U.S. Obligations represent the Collateral Agent’s own separate claim to
receive payment of the Parallel Debt U.S. Obligations from the Parent Borrower
and each Subsidiary Term Borrower, it being understood that the amount that is
or may become due and payable by the Parent Borrower and the Subsidiary Term
Borrowers under or pursuant to the Parallel Debt U.S. Obligations from time to
time shall never exceed the aggregate amount that is payable under the U.S.
Obligations from time to time.

(iv) For the avoidance of doubt, each of the parties to this Agreement confirms
that the claims of the Collateral Agent against the Parent Borrower and each
Subsidiary Term Borrower in respect of the Parallel Debt U.S. Obligations and
the claims of any one or more of the Secured Parties against the Parent Borrower
and each Subsidiary Term Borrower under or pursuant to the U.S. Obligations
payable to such Secured Parties do not constitute common property (een
gemeenschap) within the meaning of Section 3:166 of the Dutch Civil Code (“DCC”)
and that the provisions relating to such common property shall not apply. If,
however, it would be held that such claims of the Collateral Agent and such
claims of any one or more of the Secured Parties do constitute such common
property and such provisions do apply, the parties to this Agreement agree that
this Agreement shall constitute an administration agreement (beheersregeling)
within the meaning of Section 3:168 of the DCC.

(v) For the avoidance of doubt, the parties hereto confirm that this Agreement
is not to be construed as an agreement as referred to in Section 6:16 of the DCC
and that Section 6:16 of the DCC shall not apply.

(vi) To the extent the Collateral Agent irrevocably (onaantastbaar) receives any
amount in payment of the Parallel Debt U.S. Obligations, the Collateral Agent
shall distribute such amount among the Secured Parties in accordance with
Section 2.18 and upon irrevocable (onaantastbaar) receipt of such amount, the
U.S. Obligations shall be reduced by an amount equal to such amount in the
manner as if such amount were received as a payment of the U.S. Obligations on
the date of receipt by the Collateral Agent of such amount.

(vii) To the extent the Collateral Agent or Administrative Agent irrevocably
(onaantastbaar) receives any amount in payment of the U.S. Obligations, the
Collateral Agent shall distribute such amount among the Secured Parties in
accordance with Section 2.18 and upon irrevocable

 

-122-



--------------------------------------------------------------------------------

(onaantastbaar) receipt of such amount, the Parallel Debt U.S. Obligations shall
be reduced by an amount equal to such amount in the manner as if such amount
were received as a payment of the Parallel Debt U.S. Obligations on the date of
receipt by the Secured Party of such amount.

(viii) For the purpose of any Foreign Security Document governed by Dutch law,
the Collateral Agent acts in its own name and on behalf of itself but for the
benefit of the Secured Parties and any security right granted to the Collateral
Agent to secure the Parallel Debt U.S. Obligations is granted to the Collateral
Agent in its capacity of sole creditor of the Parallel Debt U.S. Obligations.

(b) Parallel Debt Foreign Obligations.

(i) For the purpose of any Foreign Security Document governed by Dutch law, each
Foreign Subsidiary Borrower hereby irrevocably and unconditionally undertakes to
pay as a separate and independent obligation to the Collateral Agent amounts
equal to the aggregate amount payable (verschuldigd) to any of the Secured
Parties under or pursuant to its Foreign Obligations (these payment undertakings
to the Collateral Agent hereinafter collectively referred to as the “Parallel
Debt Foreign Obligations”). The Parallel Debt Foreign Obligations will be
payable in the currency or currencies of the relevant Foreign Obligations.

(ii) The Parallel Debt Foreign Obligations will become due and payable
(opeisbaar) immediately upon the Collateral Agent’s first demand, which may be
made at any time, as and when one or more of the Foreign Obligations becomes due
and payable.

(iii) Each of the parties to this Agreement hereby acknowledges that (A) the
Parallel Debt Foreign Obligations constitute undertakings, obligations and
liabilities of the Foreign Subsidiary Borrowers to the Collateral Agent which
are transferable, separate and independent from, and without prejudice to, the
corresponding Foreign Obligations and (B) the Parallel Debt Foreign Obligations
represent the Collateral Agent’s own separate claims to receive payment of the
Parallel Debt Foreign Obligations from the Foreign Subsidiary Borrowers, it
being understood that the amounts which may become due and payable by the
Foreign Subsidiary Borrowers under or pursuant to the Parallel Debt Foreign
Obligations from time to time shall never exceed the aggregate amount which is
payable under the Foreign Obligations from time to time.

(iv) For the avoidance of doubt, each of the parties to this Agreement confirms
that the claims of the Collateral Agent against each of the Foreign Subsidiary
Borrowers in respect of the Parallel Debt Foreign Obligations and the claims of
any or more of the Secured Parties against the Foreign Subsidiary Borrowers
under or pursuant to the Foreign Obligations payable to such Secured Parties do
not constitute common property (een gemeenschap) within the meaning of
Section 3:166 of the DCC and that the provisions relating to such common
property shall not apply. If, however, it shall be held that such claims of the
Collateral Agent and such claims of any one or more of the Secured Parties do
constitute such common property and such provisions do apply, the parties to
this Agreement agree that this Agreement shall constitute the administration
agreement (beheersregeling) within the meaning of Section 3:168 of the DCC.

(v) For the avoidance of doubt, the parties hereto confirm that this Agreement
is not to be construed as an agreement as referred to in Section 6:16 of the DCC
and that Section 6:16 of the DCC shall not apply.

(vi) To the extent the Collateral Agent irrevocably (onaantastbaar) receives any
amount in payment of the Parallel Debt Foreign Obligations, the Collateral Agent
shall distribute such amount among the Secured Parties in accordance with
Section 2.18 and upon irrevocable (onaantastbaar) receipt of such amount, the
Foreign Obligations shall be reduced by an amount equal to such amount in the
manner as if such amount were received as a payment of the Foreign Obligations
on the date of receipt by the Collateral Agent of such amount.

 

-123-



--------------------------------------------------------------------------------

(vii) To the extent the Collateral Agent or Administrative Agent irrevocably
(onaantastbaar) receives any amount in payment of the Foreign Obligations, the
Collateral Agent shall distribute such amount among the Secured Parties in
accordance with Section 2.18 and upon irrevocable (onaantastbaar) receipt of
such amount, the Parallel Debt Foreign Obligations shall be reduced by an amount
equal to such amount in the manner as if such amount were received as a payment
of the Parallel Debt Foreign Obligations on the date of receipt by the Secured
Party of such amount.

(viii) For the purpose of any Foreign Security Document governed by Dutch law,
the Collateral Agent acts in its own name and on behalf of itself but for the
benefit of the Secured Parties and any security right granted to the Collateral
Agent to secure the Parallel Debt Foreign Obligations is granted to the
Collateral Agent in its capacity of sole creditor of the Parallel Debt Foreign
Obligations.

 

-124-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TRIMAS CORPORATION, By:    /s/ A. Mark Zeffiro   Name:   A. Mark Zeffiro  
Title:   Executive Vice President &
Chief Financial Officer TRIMAS COMPANY LLC, By:   /s/ Joshua A. Sherbin   Name:
  Joshua A. Sherbin   Title:   Vice President & Secretary

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Collateral
Agent and Lender By:    /s/ Krys Szremski   Name:   Krys Szremski   Title:  
Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

BANK OF AMERICA, N.A., as Syndication Agent and as a Lender By:  

/s/ Gregory J. Bosio

  Name: Gregory J. Bosio   Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

WELLS FARGO BANK, N.A., By:  

/s/ John Brady

  Name: John Brady   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Compass Bank, By:  

/s/ Debbie Sowards

  Name: Debbie Sowards   Title: Senior Vice President For any Lender requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

KEYBANK NATIONAL ASSOCIATION, By:  

/s/ Suzannah Valdivia

  Name: Suzannah Valdivia   Title: Vice President For any Lender requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

RBS CITIZENS, N.A., By:  

/s/ M. James Barry, III

  Name: M. James Barry, III   Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

BMO Harris Bank, N.A., By:  

/s/ Edward P. McGuire

  Name: Edward P. McGuire   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

DEUTSCHE BANK AG NEW YORK BRANCH, By:  

/s/ Peter Cucchiara

  Name: Peter Cucchiara   Title: Vice President For any Lender requiring a
second signature line: By:  

/s/ Kirk L. Tashjian

  Name: Kirk L. Tashjian   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Union Bank, N.A. By:  

/s/ Michael Gardner

  Name: Michael Gardner   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Jeffrey S. Johnson

  Name: Jeffrey S. Johnson   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Branch Banking and Trust Company, By:  

/s/ Ryan T. Hamilton

  Ryan T. Hamilton   Assistant Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Comerica Bank, By:  

/s/ Jessica Migliore

  Name: Jessica Migliore   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

PNC Bank, National Association, By:  

/s/ Richard C. Hampson

  Name: Richard C. Hampson   Title: Senior Vice President For any Lender
requiring a second signature line: By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Raymond James Bank, N.A., By:  

/s/ Eric Stange

  Name: Eric Stange   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

The Huntington National Bank, By:  

/s/ Steven J. McCormack

  Name: Steven J. McCormack   Title: Senior Vice President For any Lender
requiring a second signature line: By:  

N/A

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

THE NORTHERN TRUST COMPANY By:  

/s/ Phillip McCaulay

  Name: Phillip McCaulay   Title: Vice President For any Lender requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Flagstar Bank, fsb By:  

/s/ John Antonczak

  Name: John Antonczak   Title: Senior Vice President For any Lender requiring a
second signature line: By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Goldman Sachs Bank USA, By:  

/s/ Mark Walton

  Name: Mark Walton   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

HSBC Bank USA, NA, By:  

/s/ Frank M. Eassa

  Name: Frank M. Eassa   Title: Vice President For any Lender requiring a second
signature line: By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

First Niagara Bank, N.A., By:  

/s/ Keith Jamison

  Name: Keith Jamison   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01(a)

EXISITING LETTERS OF CREDIT

Attached



--------------------------------------------------------------------------------

TRIMAS CORPORATION

LETTER OF CREDIT INFORMATION

REVOLVING FACILITY

 

#

  

SUBSIDIARY/DIVISION

  

ISSUING BANK

  

APPLICATION
TYPE

  

LETTER OF
CREDIT NUMBER

  

BENEFICIARY

   OUTSTANDING
AMOUNT   1    TriMas Company LLC-Fulton    JP Morgan Chase    Stand-By   
P-226324    MB BP Portfolio Ltd c/o Inland Real Estate Acquisitions     
295,740.00    2    TriMas Company LLC-Fulton    JP Morgan Chase    Stand-By   
P-226343    PNC Bank and successors      2,536,110.00    3    TriMas Company LLC
   JP Morgan Chase    Stand-By    P-625033    Westchester Fire Insurance     
200,000.00    4    TriMas Company LLC-WoodDale Location    JP Morgan Chase   
Stand-By    TPTS-638446    Constellation New Energy Gas Division LLC     
35,000.00    5    TriMas Company LLC-NI Industries    JP Morgan Chase   
Stand-By    TPTS-643975    Sempra Energy Solutions      150,000.00    6   
TriMas Company LLC-Monogram    JP Morgan Chase    Stand-By    TPTS-267659   
Sempra Energy Solutions      75,000.00    7    TriMas Company LLC    JP Morgan
Chase    Stand-By    P-227260    ACE American Insurance Company     
7,324,304.00    8    TriMas Company LLC-Lamons    JP Morgan Chase    Stand-By   
P-226325    MB Texas BP Portfolio Ltd c/o Inland Real Estate Acquisitions     
434,750.00    9    TriMas Company LLC-Plymouth    JP Morgan Chase    Stand-By   
P-226326    LaSalle Bank, NA c/o Midland Loan Services      51,840.00    10   
TriMas Company LLC-KeoCutters    JP Morgan Chase    Stand-By    P-226327   
LaSalle Bank, NA c/o Midland Loan Services      57,024.00    11    TriMas
Company LLC-Reska    JP Morgan Chase    Stand-By    P-226328    LaSalle Bank, NA
c/o Midland Loan Services      21,496.00    12    TriMas Company LLC-Starke   
JP Morgan Chase    Stand-By    P-226329    LaSalle Bank, NA c/o Midland Loan
Services      46,310.00    13    TriMas Company LLC -Entegra    JP Morgan Chase
   Stand-By    P-226331    MB BP Portfolio Ltd c/o Inland Real Estate
Acquisitions      318,266.00    14    TriMas Company LLC-Lamons    JP Morgan
Chase    Stand-By    P-226341    PNC Bank and successors      4,378,583.00    15
   TriMas Company LLC -Entegra    JP Morgan Chase    Stand-By    P-226342    PNC
Bank and successors      2,885,307.00    16    TriMas Company LLC-Ft. Erie    JP
Morgan Chase    Stand-By    P-226345    Kojaian Mgmt Corporation      261,198.00
   17    TriMas Company LLC-Starke    JP Morgan Chase    Stand-By    P-226347   
LaSalle Bank, NA c/o Midland Loan Services      349,557.00    18    TriMas
Company LLC-Plymouth    JP Morgan Chase    Stand-By    P-226350    LaSalle Bank,
NA c/o Midland Loan Services      415,827.00    19    TriMas Company LLC-Reska
   JP Morgan Chase    Stand-By    P-226352    LaSalle Bank, NA c/o Midland Loan
Services      155,167.00    20    TriMas Company LLC-KeoCutters    JP Morgan
Chase    Stand-By    P-226353    LaSalle Bank, NA c/o Midland Loan Services     
504,187.00    21    TriMas Company LLC-Sarnia    JP Morgan Chase    Stand-By   
P-226354    Talmer Bank & Trust      124,241.00    22    TriMas Company
LLC-Hi-Vol    JP Morgan Chase    Stand-By    P-237291    Kojaian Mgmt
Corporation      87,006.00    23    TriMas Company LLC    JP Morgan Chase   
Stand-By    P-239788    Self-Insurance Plans, State of Ohio      91,000.00    24
   TriMas Company LLC-Tekonsha    JP Morgan Chase    Stand-By    P-241662   
Conyers Limited Partnership      69,630.00    25    TriMas Company LLC-Cequent
Consumer    JP Morgan Chase    Stand-By    S-293700    TriNet Essential
Facilities X, Inc c/o Istar Financial Inc      100,000.00    26    TriMas
Company LLC-CPP    JP Morgan Chase    Stand-By    P-247002    Stag GI Goshen LLC
     470,310.00    27    TriMas Company LLC-Rieke    JP Morgan Chase    Stand-By
   P-248790    Flagstar Bank      234,696.63    28    TriMas Company LLC-Hi-Vol
Products    JP Morgan Chase    Stand-By    S-923912    Spirit SPE Portfolio
2005-1, LLC      43,503.00    29    TriMas Company LLC-Cequent Performace    JP
Morgan Chase    Stand-By    S-301390    DEYCO, Inc      0.00    30    TriMas
Company LLC-Cequent Performace    JP Morgan Chase    Stand-By    S-319370    GL
Precision Tube      0.00    31    TriMas Company LLC-Cequent Electrical de Mex
   JP Morgan Chase    Stand-By    TFTS-335014    Prologis De Reynosa 1, S. De
R.L. De CV      350,000.00    32    TriMas Company LLC-Cequent Trailer Products
S. De R. L. De C.V.    JP Morgan Chase    Stand-By    TFTS-308988    The Bank of
New York Mellon, Sociedad Anonima Institucion De Banca Multiple, Como     
982,260.00    33    TriMas Company LLC-Cequent Performance Products, Inc.    JP
Morgan Chase    Stand-By    TFTS-279964    Teachers Insurance and Annuity
Association      200,000.00    34    TriMas Company LLC    JP Morgan Chase   
Stand-By    CFCS-733094    AIG Insurance Company and subsidiaries     
472,000.00                     

 

 

                    $ 23,720,312.63                     

 

 

 



--------------------------------------------------------------------------------

Schedule 1.01(b)

ADMINISTRATIVE SCHEDULE

Attached



--------------------------------------------------------------------------------

ADMINISTRATIVE SCHEDULE

FOREIGN CURRENCY LOANS

GENERAL

Foreign Currency Agent’s office for notices/borrowings/payment:

Loan and Agency Group

J. P. Morgan Europe Limited

25 Bank Street, Canary Wharf, London E14 5JP

Tel No: +44 20 7777 2940

Fax No: +44 20 7777 2360

e-mail: loan_and_agency_london@jpmchase.com

AUSTRALIAN DOLLARS

Lenders:

 

Lenders

  

Applicable Office for Notices/Payment

JPMorgan Chase Bank, N.A.    Notices: To Foreign Currency Agent at address above
   Payment:    TO: WESTPAC, SYDNEY (WPACAU2F)    FAVOUR: J.P. MORGAN EUROPE
LIMITED (CHASGB22)    A/CNo.: MAH0001978

Borrowings:

Funding must be made to the Foreign Currency Agent on the Borrowing Date prior
to:

12 Noon Sydney time

Borrower’s account for Borrowings: the Designated Account (as defined below)

Payments/Prepayments:

Notice of prepayment must be received by:

11 a.m. Local Time 3 Business Days prior to proposed prepayment date

Minimum amount of each prepayment:

Foreign Currency Equivalent (as defined below) of $1,000,000 (rounded up for the
currency amount)

Payments must be made to the Foreign Currency Agent prior to:

12 Noon Sydney time



--------------------------------------------------------------------------------

CURRENCY OF THE UNITED KINGDOM

Lenders:

 

Lenders

  

Applicable Office for Notices/Payment

JPMorgan Chase Bank, N.A.    Notices: To Foreign Currency Agent at address above
   Payment:    TO: J.P. MORGAN EUROPE LIMITED (CHASGB22)    A/C NO.: 03043504   
SORT CODE: 40-52-06    IBAN: GB82CHAS60924203043504

Borrowings:

Funding must be made to the Foreign Currency Agent on the Borrowing Date prior
to:

12 Noon Local Time

Borrower’s account for Borrowings: the Designated Account

Payments/Prepayments:

Notice of prepayment must be received by:

11 a.m. Local Time 3 Business Days prior to proposed prepayment date

Minimum amount of each prepayment:

Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)

Payments must be made to the Foreign Currency Agent prior to:

12 Noon Local Time

 

2



--------------------------------------------------------------------------------

EURO

Lenders:

 

Lenders

  

Applicable Office for Notices/Payment

JPMorgan Chase Bank, N.A.    Notices: To Foreign Currency Agent at address above
   Payment:    TO: J.P. MORGAN AG, FRANKFURT (CHASDEFX)    FAVOUR: J.P. MORGAN
EUROPE LIMITED (CHASGB22)    A/C NO.: DE93501108006001600037

Borrowings:

Funding must be made to the Foreign Currency Agent on the Borrowing Date prior
to:

12 Noon Local Time

Borrower’s account for Borrowings: the Designated Account

Payments/Prepayments:

Notice of prepayment must be received by:

11 a.m. Local Time 3 Business Days prior to proposed prepayment date

Minimum amount of each prepayment:

Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)

Payments must be made to the Foreign Currency Agent prior to:

12 Noon Local Time

For purposes of this Schedule:

“Designated Account” means, with respect to any Foreign Currency Loan, an
account designated by the Borrower from time to time by written notice to the
Foreign Currency Agent for the deposit of proceeds of such Foreign Currency
Loan.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

3



--------------------------------------------------------------------------------

Schedule 1.01(c)

FOREIGN CURRENCY LENDERS

Attached



--------------------------------------------------------------------------------

FOREIGN CURRENCY LENDERS

Set forth below are the Revolving Lenders that, as of the Closing Date, are
Foreign Currency Lenders with respect to Pounds Sterling, the Euro and
Australian Dollars.

Revolving Lender

JPMorgan Chase Bank, N.A.

Bank of America, N.A.

Wells Fargo Bank, N.A.

Compass Bank

KeyBank National Association

RBS Citizens, N.A.

BMO Harris Bank

Union Bank, N.A.

Deutsche Bank AG New York Branch

U.S. Bank National Association

Branch Banking and Trust Company

Comerica Bank

PNC Bank, National Association

The Huntington National Bank

The Northern Trust Company

Goldman Sachs Bank USA

HSBC Bank USA, NA



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS

Attached



--------------------------------------------------------------------------------

COMMITMENTS

 

Lender

   Revolving
Commitment      Tranche A Term
Commitment      Total Commitment  

JPMorgan Chase Bank, N.A.

   $ 57,500,000.00       $ 17,500,000.00       $ 75,000,000.00   

Bank of America, N.A.

   $ 57,500,000.00       $ 17,500,000.00       $ 75,000,000.00   

Wells Fargo Bank, National Association

   $ 57,500,000.00       $ 17,500,000.00       $ 75,000,000.00   

BBVA Compass

   $ 38,333,333.33       $ 11,666,666.67       $ 50,000,000.00   

KeyBank National Association

   $ 38,333,333.33       $ 11,666,666.67       $ 50,000,000.00   

RBS Citizens, N.A.

   $ 38,333,333.33       $ 11,666,666.67       $ 50,000,000.00   

BMO Harris Bank

   $ 38,333,333.33       $ 11,666,666.67       $ 50,000,000.00   

Deutsche Bank AG New York Branch

   $ 50,000,000.00         —         $ 50,000,000.00   

Union Bank, N.A.

   $ 23,000,000.00       $ 7,000,000.00       $ 30,000,000.00   

U.S. Bank National Association

   $ 23,000,000.00       $ 7,000,000.00       $ 30,000,000.00   

Branch Banking and Trust Company

   $ 19,166,666.67       $ 5,833,333.33       $ 25,000,000.00   

Comerica Bank

   $ 19,166,666.67       $ 5,833,333.33       $ 25,000,000.00   

PNC Bank, National Association

   $ 19,166,666.67       $ 5,833,333.33       $ 25,000,000.00   

Raymond James Bank, N.A.

   $ 19,166,666.67       $ 5,833,333.33       $ 25,000,000.00   

The Huntington National Bank

   $ 19,166,666.67       $ 5,833,333.33       $ 25,000,000.00   

The Northern Trust Company

   $ 19,166,666.67       $ 5,833,333.33       $ 25,000,000.00   

Flagstar Bank

   $ 15,333,333.33       $ 4,666,666.67       $ 20,000,000.00   

Goldman Sachs Bank USA

   $ 1,750,000.00       $ 15,750,000.00       $ 17,500,000.00   

HSBC Bank USA, NA

   $ 13,416,666.67       $ 4,083,333.33       $ 17,500,000.00   

First Niagara Bank, N.A.

   $ 7,666,666.66       $ 2,333,333.34       $ 10,000,000.00      

 

 

    

 

 

    

 

 

 

Total

   $ 575,000,000.00       $ 175,000,000.00       $ 750,000,000.00      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 3.05

REAL PROPERTY

 

SUB-UNIT NAME

  

ADDRESS LINE 1

  

CITY

  

STATE /

PROVINCE

  

ZIP / POSTAL

CODE

  

COUNTRY

CODE

  

Owned

Arminak & Associates LLC    1350 Mountain View Circle    Azusa    CA    91702   
USA    Arminak & Associates, LLC    8860 Smiths Mill Road, Suite 200    New
Albany    OH    43054    USA    Arminak & Associates, LLC    2718-2721 GuoMao
Building, Renmin South Road    Shenzhen       518001    CHN    Arrow Engine
Company    2301 E. Independence    Tulsa    OK    74110    USA    x Arrow Engine
Company    1224 North Lewis    Tulsa    OK    74110    USA    Arrow Engine
Company    1212 N. Rockford    Tulsa    OK    74104    USA    Arrow Engine
Company    1220 N. Rockford    Tulsa    OK    74104    USA    Arrow Engine
Company    1306 N. Rockford    Tulsa    OK    74106    USA    Arrow Engine
Company    401 S. Boston Ave, Suite 3300    Tulsa    OK    74103    USA    Arrow
Engine Company    3900 SW 29th A&B    Oklahoma City    OK    73119    USA   
Arrow Engine Company    753 N. Gilette    Tulsa    OK    74110    USA    x Arrow
Engine Company    755 N. Gilette    Tulsa    OK    74110    USA    x Asian
Sourcing Office    Suite 2403 Qiang Sheng Tower, 145 Pujian Rd.    Pudong   
Shanghai       CHN    Basrur Uniseal Pvt Ltd    19/1A, 2nd Main, 2nd Phase,
Peenya Industrial Area    Bangalore       560058    IND    Basrur Uniseal Pvt
Ltd    20B, 2nd Main, 2nd Phase, Peenya Industrial Area    Bangalore      
560058    IND    C.P. Witter Limited    1 Drome Road, Deeside Industrial Park   

Deeside

Flintshire

   North Wales    CH5 2NY    GBR    C.P. Witter Limited    Gloucester House 399
Silbury Blvd.    Milton Keynes    England    MK9 2HL    GBR    Cequent Consumer
Products, Inc.    29000-2 Aurora Road    Solon    OH    44139    USA    Cequent
Consumer Products, Inc.    3310 William Richardson Court    South Bend    IN   
46628    USA    Cequent Consumer Products, Inc.    1561 Laitner Drive   
Traverse City    MI    49696    USA    Cequent Consumer Products, Inc.    600
23rd Street    Fairfield    IA    52556    USA    Cequent Consumer Products,
Inc.    4060 North Second Street    Fairfield    IA    52556    USA    Cequent
Consumer Products, Inc.    901 Wayne Street    Niles    MI    49120    USA   



--------------------------------------------------------------------------------

SUB-UNIT NAME

  

ADDRESS LINE 1

  

CITY

  

STATE /

PROVINCE

  

ZIP / POSTAL

CODE

  

COUNTRY

CODE

  

Owned

Cequent Consumer Products, Inc.

   Depot Street & 4th Street, Units 1 & 2    Fairfield    IA    52556    USA   

Cequent Electrical Products de Mexico, S. de R.L. de C.V.

   Villa Florida Industrial Park, Avenida Los Nogales, Bldg I    Reynosa    Tam.
   88718    MEX   

Cequent Electrical Products de Mexico, S. de R.L. de C.V.

   Villa Florida Industrial Park, Avenida Los Nogales, Bldg II    Reynosa   
Tam.    88718    MEX   

Cequent Electrical Products de Mexico, S. de R.L. de C.V.

   Industrial Drive s/n Edificio 11 Parque Industrial Puente Pharr    Reynosa   
Tam.    88780    MEX   

Cequent Performance Products, Inc.

   2 Bishop Place    Camp Hill    PA    17011    USA   

Cequent Performance Products, Inc.

   8460 GranVista Drive    El Paso    TX    79907    USA   

Cequent Performance Products, Inc.

   3181 S. Willow Ave., Suite 104    Fresno    CA    93725    USA   

Cequent Performance Products, Inc.

   2602 College Ave.    Goshen    IN    46526    USA   

Cequent Performance Products, Inc.

   1205 Post & Paddock, Ste 100    Grand Prairie    TX    75050    USA   

Cequent Performance Products, Inc.

   84 Commercial Road, Bldg. #3    Huntington    IN    46750    USA   

Cequent Performance Products, Inc.

   1050 Indianhead Dr.    Mosinee    WI    54455    USA   

Cequent Performance Products, Inc.

   47912 Halyard Drive, Suite 100    Plymouth    MI    48170    USA   

Cequent Performance Products, Inc.

   105-2 LM Gaines Blvd.    Starke    FL    32091    USA   

Cequent Performance Products, Inc.

   101 Spires Parkway    Tekonsha    MI    49092    USA   

Cequent Towing Products of Canada Ltd.

   1549 Yorkton Court Unit #s 2 & 3    Burlington    Ontario    L7P 5B7    CAN
  

Cequent Trailer Products, S.A. de C.V.

   Avenida Enrique Pinoncelli and Avenida Aeronautica    Ciudad Juarez   
Chihuahua    CP 32695    MEX   

CIFAL Industrial E Comercial Ltda.

   Rua Agrimensor Sugaya, No. 288, Bairro José do Bonifácio    São Paulo    São
Paulo    08260-030    BRA   

Compac Corporation

   103 Bilby Road    Hackettstown    NJ    07840    USA   

Engetran Engenharia Industria, E. Comercio de Pecas E Acessorios Veiculares
Ltda.

   Rua Flor da Noiva, 800, Quinta da Boa Vista    Itaquaquecetuba    São Paulo
   08597-630    BRA   

Gasket Vedações Técnicas Ltda.

   Rua Nabor de Logo, 600 Ramos    Rio de Janeiro       21031-720    BRA   

Gasket Vedações Técnicas Ltda.

   Rua do Bronze quadra 5 - Polo de Apoio de Camacari    Camacari          BRA
   Innovative Molding    301 Avenue 11 NW    Atkins    AR    72823    USA   
Innovative Molding    1200 & 1400 Valley House Drive    Rohnert Park    CA   
94928    USA    Kovil Oy    Taitajantie 2    Savonlinna       FI-57210    FIN   
Kovil Oy    Ufotie 1    Korpilahti       FI-41800    FIN    Lamons Canada
Limited    4111 & 4107 53rd Ave    Edmonton    Alberta    T6N 3R5    CAN   
Lamons Canada Limited    835 Upper Canada Drive    Sarnia    Ontario    N71 717
   CAN    Lamons Canada Limited    Unit 106, 2567 192nd Street    Surrey   
British Columbia    V3S 3X1    CAN   

 

-2-



--------------------------------------------------------------------------------

SUB-UNIT NAME

  

ADDRESS LINE 1

  

CITY

  

STATE /

PROVINCE

  

ZIP / POSTAL

CODE

  

COUNTRY

CODE

  

Owned

Lamons Gasket (Hangzhou) Co., Ltd.

   #4 Building, Hangzhou Export Processing Zone, No. 12, Hangzhou Economic and
Technology Dev.    Hangzhou    Zhejiang Province    310018    CHN   

Lamons Gasket (Zhangjiagang) Co., Ltd.

   #2 Chen Gang Road    Jin Gang Twn    Jiana Su PVC ZhangJ (Jia Gang)    215431
   CHN   

Lamons Gasket and Bolt Iberica S.L.

   Avinguda Vila del Comu, Lots 31, 32 & 33, Floors 2nd & 3rd    Madrid      
43480    ESP   

Lamons Gasket and Bolt Iberica S.L.

   Avinguda Vila del Comú del Polígono Industrial l’A, Plots 31, 32 & 33   
Taragona          ESP   

Lamons Gasket and Bolt India Private Limited

   12/7 Mathura Road    Faridabad    Haryana    121003    IND   

Lamons Gasket Company

   7150 Exchequer Drive, Floor 2    Baton Rouge    LA    70809    USA   

Lamons Gasket Company

   1060 Fannin    Beaumont    TX    77701    USA   

Lamons Gasket Company

   1045 Bowie Street    Beaumont    TX    77701    USA   

Lamons Gasket Company

   2005 Division    Bellingham    WA    98266    USA   

Lamons Gasket Company

   14988 West 6th Ave, Bldg E, Unit 600    Golden    CO    80401    USA   

Lamons Gasket Company

   1 Chelsea Drive, Suites 103 & 104    Boothwyn    PA    19061    USA   

Lamons Gasket Company

   603 Jaco    Clute    TX    77531    USA   

Lamons Gasket Company

   7300 Airport Blvd.    Houston    TX    77061    USA   

Lamons Gasket Company

   3305 Corporate Dr    Joliet    IL    60436    USA   

Lamons Gasket Company

   13959 River Road    Luling    LA    70070    USA   

Lamons Gasket Company

   189 Arthur Rd.    Martinez    CA    94553    USA   

Lamons Gasket Company

   805 Pershing Street    Midland    MI    48640    USA   

Lamons Gasket Company

   20009 S. Rancho Way    Rancho Dominguez    CA    90220    USA   

Lamons Gasket Company

   2050 N. Redwood Road Suites 80 & 90    Salt lake City    UT    84116    USA
  

Lamons Gasket Company

   1045 Westgate Drive, Suite 20    St. Paul    MN    55114    USA   

Lamons Gasket Company

   109 Dennis Road    Westlake    LA    70669    USA   

Lamons Gasket Company

   4845 Homestead Road, Suite 500    Houston    TX    77028    USA   

Lamons Gasket Company

   5904 Old Mobile Highway, Suite B    Pascagoula    MS    39581    USA   

Lamons Nederland B.V.

   Distriport Benelux, Unit 3, 3196 KC Vondelingenplaat Rt    Rotterdam   
Butaanweg 5b       NLD   

Lamons Singapore Pte. Ltd.

   3 Tuas Avenue 10    Singapore       639127    SGP   

Lamons (Thailand) Ltd

   147/54 Mapya Road, Map Ta Phut    Muang Rayong    Rayong    21150    THA   

 

-3-



--------------------------------------------------------------------------------

SUB-UNIT NAME

  

ADDRESS LINE 1

  

CITY

  

STATE /

PROVINCE

  

ZIP / POSTAL

CODE

  

COUNTRY

CODE

  

Owned

Lamons UK Limited

   Units 4-8 Pegasus Sq Innovation Way Eucopalc    Grimsby, Lincolnshire, UK   
   DN37 9 TJ    GBR   

Martinic Engineering, Inc.

   10932 Chestnut Ave    Stanton    CA    90680    USA   

Martinic Engineering, Inc.

   10931 Court Ave    Stanton    CA    90680    USA   

Martinic Engineering, Inc.

   8060 Chester Ave    Stanton    CA    90680    USA   

Martinic Engineering, Inc.

   8381 Katella Ave, Unit G    Stanton    CA    90680    USA   

Martinic Engineering, Inc.

   8032 Chester Ave    Stanton    CA    90680    USA   

Monogram Aerospace Fasteners, Inc.

   No. 36 Xiaoyun Road, Suite 2008    Chaoyand Chaoyang District    Beijing   
   CHN   

Monogram Aerospace Fasteners, Inc.

   3423 S. Garfield Ave    City of Commerce    CA    90040    USA   

Monogram Aerospace Fasteners, Inc.

   6850 South Priest Drive    Tempe    AZ    85283    USA   

Monogram Aerospace Fasteners, Inc.

   7330 E. Slauson Ave    Commerce    CA    90040    USA   

NI Industries, Inc.

   921 8TH Street Drive    Moline    IL    61265    USA   

NI Industries, Inc.

   1322 Gillespie Street, Rock Island Arsenal, Bldg 299    Rock Island    IL   
61299    USA   

NI Industries, Inc.

   1 Rock Island Arsenal, Bldg 332, Room 1, Suite 104    Rock Island    IL   
61299    USA   

Norris Cylinder Company

   521 Green Cove Road    Huntsville    AL    35803    USA    X

Norris Cylinder Company

   4818 W. Loop 281    Longview    TX    75603    USA    X

Parkside Towbars Pty Ltd

   219 Bank Street    Welshpool    Western Australia    6106    AUS   

Parkside Towbars Pty Ltd

   77 Frobisher Street    Osborne Park    Western    6017    AUS            
Australia         

Rieke Corporation

   500 W. 7th Street    Auburn    IN    46706    USA    X

Rieke Corporation

   2855 East Bellefontaine Road    Hamilton    IN    46742    USA   

Rieke Corporation

   2/158 Canterbury Road    Bayswater    North Victoria    3153    AUS   

Rieke de Mexico, S.A.

   Satumo 22, Nueva Industrial Vallejo    Mexico City       07700    MEX   

Rieke Germany GmbH

   In der Au 13    Neunkirchen       D-57290    DEU    X

Rieke Italia S.r.L.

   Via Lecco, 11    Valmadrera LC       I-23868    ITA    X

Rieke Packaging Systems (Hangzhou) Co., Ltd.

   #6 Building, Hangzhou Export Processing Zone    Hangzhou    Zhejiang Province
   310018    CHN   

Rieke Packaging Systems (Hangzhou) Co., Ltd.

   2402, Qiang Sheng Tower, 145 Pujian Rd.    Pudong    Shanghai    200127   
CHN   

 

-4-



--------------------------------------------------------------------------------

SUB-UNIT NAME

  

ADDRESS LINE 1

   CITY    STATE /
PROVINCE    ZIP / POSTAL
CODE    COUNTRY
CODE    Owned

Rieke Trading (Hangzhou) Co. Ltd.

   Room 1907, Block 1, Yangguangxicheng, HEDA    Hangzhou,    Zhejiang       CHN
  

Rieke Packaging Systems Ltd

   44 Scudamore Road    Leicester       LE3 1UG    GBR   

Top Emballage S.A.S.

   4 Avenue Le Verrier Zi Les Bruyeres    Trappes       78190    FRA   

TriMas Company LLC

   36975 Schoolcraft    Livonia    MI    48150    USA   

TriMas Company LLC

   39400 Woodward Ave, Ste. 130    Bloomfield
Hills    MI    48304    USA   

TriMas Company LLC

   13001 Athens Avenue    Lakewood    OH    44107    USA   

TriMas Company LLC

   321 Foster Avenue    Wood Dale    IL    60191    USA   

TriMas Company LLC

   12955 Inkster Road    Livonia    MI    48150    USA   

TriMas Company LLC

   25040 Easy Street    Warren    MI    48089    USA   

TriMas Company LLC

   25225 Easy Street    Warren    MI    48089    USA    X

TriMas Company LLC

   250 Cherry Street    Plymouth    MA    2360    USA   

TriMas Corporation (Germany) GmbH

   Bahnhofstr. 2-4    Hartha       04746    DEU   

TriMas Corporation (NZ) Pty Ltd.

   15 Oak Road    Wiri, Maunkau    Auckland    NZ 2104    NZL   

TriMas Corporation (NZ) Pty Ltd.

   87 Gasson Street    Sydenham    Christchurch    NZ 8023    NZL   

TriMas Corporation Pty Ltd.

   49-75 Pacific Drive    Keysborough    Victoria    VIC 3173    AUS   

TriMas Corporation Pty. Ltd.

   20-50 Waterview Close    Dandenong
South    Victoria    VIC 3164    AUS    X

TriMas Corporation Pty. Ltd.

   18 Huntington Place    Banyo, Brisbane    Queensland    4014    AUS   

TriMas Corporation Pty. Ltd.

   306 - 318 Abbotts Road    Lyndhurst    Victoria    VIC 3173    AUS   

TriMas Corporation (South Africa) (PTY) Ltd

   342 Triumph Street, Waltloo    Pretoria       0001    ZAF   

TriMas Global Sourcing Operations and Supply India Private Limited

   Office No. 702, Sector-19D, Vashi Navi    Mumbai    Tal & Dist.
Thane    400705    IND   

TriMas Hong Kong Holdings Limited

   Unit 09-10, 10F, Tower 1, Millenium City 1, 388 Kwun Tong Road    Kwun Tong
         HKG   

TriMotive Asia Pacific Limited

   Amata Nakorn Industrial Estate 700/665 Moo 1, Tambon Phanthong    Amphoe
Phanthong    Chonburi    20160    THA   

Wulfrun Specialised Fasteners Ltd

   Colliery House, Colliery Road    Wolverhampton       WV1 2RD    GBR   

YuYao Crystal Shine Plastic Products Trading Co., Ltd.

   72, 74#, SiMing West Road    YuYao    Zhejiang    315400    CHN   

 

-5-



--------------------------------------------------------------------------------

Schedule 3.06

DISCLOSED MATTERS

None



--------------------------------------------------------------------------------

Schedule 3.12

SUBSIDIARIES

 

Corporate Name

  

Ownership Interest of Borrower

  

Is Subsidiary
a Subsidiary
Loan Party?

Arminak & Associates, LLC

   70% owned by Rieke-Arminak Corp. [30% owned by HRA Holding Corporation and NC
Holding LLC (not TriMas affiliate)]    Yes

Arrow Engine Company

   100% owned by TriMas Company LLC    Yes

Basrur Uniseal Private Limited

   99.0% owned by Rieke-Lamons Nederland Holdings B.V. and 1.0% owned by
Rieke-Lamons International Holdings LLC    No

TriMas Corporation (South Africa) (PTY) LTD.

   100% owned by TriMas Holdings Australia Pty. Ltd.    No

C.P. Witter Limited

   100% owned by TriMas Australia Holdings UK Limited    No

Cequent Bermuda Holdings Ltd.

   100% owned by TriMas Euro Finance LLC    No

Cequent Brazil Holdings Coöperatief, W.A.

   100% owned by RLB C.V.    No

Cequent Consumer Products, Inc.

   100% owned by TriMas Company LLC    Yes

Cequent Electrical Products de Mexico, S. de R.L. de C.V.

   99% owned by Cequent Mexico Holdings B.V. and 1% owned by Cequent Trailer
Products, S. de R.L. de C.V.    No

Cequent Mexico Holdings B.V.

   100% owned by Cequent UK Limited    No

Cequent Nederland Holdings B.V.

   100% owned by TriMas Nederland Holdings BV    No

Cequent Performance Products, Inc.

   100% owned by TriMas Company LLC    Yes

Cequent Towing Products of Canada, Ltd.

   100% owned by Cequent Nederland Holdings BV    No

Cequent Trailer Products, S. de R.L. de C.V.

   99.56% owned by Cequent Mexico Holdings B.V. and .44% Cequent Electrical
Products de Mexico, S. de R.L. de C.V.    No

Cequent UK Limited

   100% owned by Cequent Nederland Holdings B.V.    No

CIFAL Industrial E Comercial Ltda.

   100% owned by Rieke-Lamons Brazil Coöperatief, W.A. [.01% beneficial]    No

Compac Corporation

   100% owned by TriMas Company LLC    Yes

Dibold Limited

   100% owned by TriMas Corporation Limited    No

Engetran Engenharia, Indústria, E Comérico De Paças E Acessórios Veiculares
Ltda.

   100% owned by Cequent Brazil Holdings Coöperatief, W.A. [.01% beneficial]   
No

Gasket Vedações Técnicas Ltda.

   100% owned by Lamons GVT Brazil Participações Ltda.    No

Innovative Molding

   100% owned by TriMas Company LLC    Yes

Kovil Oy

   100% owned by TriMas Corporation (Germany) GmbH    No

Lamons Canada Limited

   100% owned by Rieke-Lamons Nederland Holdings BV    No

Lamons Gasket and Bolt Ibérica S.L.

   100% owned by Lamons Nederland B.V.    No

Lamons Gasket and Bolt India Private Limited

   99.0% owned by Lamons Singapore Pte. Ltd. And 1.0% owned by Rieke-Lamons
International Holdings LLC    No

Lamons Gasket Company

   100% owned by TriMas Company LLC    Yes

Lamons Gasket (Hangzhou) Co., Ltd.

   100% owned by TriMas Hong Kong Holdings Ltd.    No

Lamons Gasket (Zhangjiagang) Co., Ltd.

   100% owned by TriMas Hong Kong Holdings Ltd.    No

Lamons GVT Brazil Participações Ltda.

   100% owned by Rieke-Lamons Brazil Holdings Coöperatief, W.A.    No

Lamons Nederland B.V.

   100% owned by Rieke-Lamons Nederland Holdings BV    No

Lamons Singapore Pte. Ltd.

   100% owned by Rieke-Lamons Nederland Holdings BV    No

Lamons (Thailand) Co. Ltd.

   98% owned by Rieke-Lamons Nederland Holdings BV, 1% owned by Rieke-Lamons
International Holdings LLC and 1% owned by Rieke-Lamons UK Holdings BV    No

Lamons UK Limited

   100% owned by TriMas Corporation Limited    No

Martinic Engineering, Inc.

   100% owned by TriMas Company LLC    Yes

Monogram Aerospace Fasteners, Inc.

   100% owned by TriMas Company LLC    Yes

Monogram Aerospace Fasteners India Private Limited

   99.0% owned by Rieke-Lamons Nederland Holdings B.V. and 1.0% owned by
Rieke-Lamons International Holdings LLC   

No



--------------------------------------------------------------------------------

NI Industries, Inc.

   100% owned by TriMas Company LLC    Yes

Norris Cylinder Company

   100% owned by TriMas Company LLC    Yes

Parkside Towbars Pty. Ltd.

   100% owned by TriMas Corporation Pty. Ltd.    No

RLB C.V.

   Rieke-Lamons General Brazil Holdings LLC (general partner) and Rieke-Lamons
Limited Holdings LLC (limited partner)    No

Rieke-Arminak Corp.

   100% owned by Rieke Corporation    Yes

Rieke Canada Holdings B.V.

   100% owned by Rieke-Lamons Nederland Holdings B.V.    No

Rieke Canada ULC

   100% owned by Rieke Canada Holdings B.V.    No

Rieke Corporation

   100% owned by TriMas Company LLC    Yes

Rieke de Mexico, S. de R.L. de C.V.

   99.7% owned by Rieke-Lamons Nederland Holdings B.V. and 0.3% owned by
Rieke-Lamons International Holdings LLC    No

Rieke Italia S.r.L.

   100% owned by Rieke Germany GmbH & Co. KG    No

Rieke-Lamons Brazil Coöperatief, W.A.

   100% owned by RLB C.V.    No

Rieke-Lamons General Brazil Holdings LLC

   100% owned by Rieke-Lamons UK Holdings B.V.    No

Rieke-Lamons Germany Holdings GmbH

   100% owned by Rieke Packaging Systems Limited    No

Rieke Germany GmbH & Co. KG

   100% owned by Rieke Packaging Systems Limited [Rieke-Lamons Germany Holdings
GmbH — general partner]    No

Rieke-Lamons International Holdings LLC

   100% owned by Rieke-Lamons UK Holdings B.V.    No

Rieke-Lamons Limited Brazil Holdings LLC

   100% owned by Rieke-Lamons UK Holdings B.V.    No

Rieke-Lamons Nederland Holdings B.V.

   100% owned by TriMas Nederland Holdings BV    No

Rieke-Lamons UK Holdings B.V.

   100% owned by Rieke-Lamons Nederland Holdings B.V.    No

Rieke Leasing Co., Incorporated

   100% owned by Rieke Corporation    Yes

Rieke Packaging Systems (Hangzhou) Co., Ltd.

   100% owned by TriMas Hong Kong Holdings Ltd.    No

Rieke Packaging Systems Australia Pty. Ltd.

   100% owned by TriMas Holdings Australia Pty. Ltd.    No

Rieke Packaging Systems Limited

   100% owned by TriMas Corporation Limited    No

Rieke Russia LLC

   100% owned by Rieke Corporation    No

Rieke Trading (Hangzhou) Co. Ltd.

   100% owned by TriMas Hong Kong Holdings Limited    No

Top Emballage S.A.S.

   100% owned by Rieke Packaging Systems Limited    No

TriMas Australia Holdings UK Limited

   100% owned by TriMas Holdings Australia Pty. Ltd.    No

TriMas Company LLC

   100% owned by TriMas Corporation    No

TriMas Corporation (Germany) GmbH

   100% owned by C.P. Witter Limited    No

TriMas Corporation (NZ) Pty Limited

   100% owned by Trimas Holdings Australia Pty Limited    No

TriMas Corporation Limited

   100% owned by Rieke-Lamons International Holdings LLC    No

TriMas Corporation Pty Ltd

   100% owned by TriMas Holdings Australia Pty. Ltd.    No

TriMas Euro Finance LLC

   100% owned by Cequent Nederland Holdings B.V.    No

TriMas Holdings Australia Pty Ltd

   100% owned by Cequent Bermuda Holdings Ltd.    No

TriMas Hong Kong Holdings Limited

   100% owned by TriMas Corporation Limited    No

TriMas Global Sourcing Operations & Supply India Private Limited

   99.0% owned by Rieke-Lamons Nederland Holdings B.V. and 1.0% owned by
Rieke-Lamons International Holdings LLC    No

TriMas International Holdings LLC

   100% owned by TriMas Company LLC [+ various minority group affiliates]    Yes

TriMas Nederland Holdings B.V.

   100% owned by TriMas International Holdings LLC    No

TriMas Sourcing Holdings LLC

   100% owned by Rieke-Lamons International Holdings LLC    No

TriMotive Asia Pacific Limited

   100% owned by TriMas Holdings Australia Pty Ltd [and 7 de minimus holders]   
No

TSPC, Inc.

   100% owned by TriMas Company LLC    No

Wulfrun Specialised Fasteners Limited

   100% owned by Dibold Limited    No

YuYao Crystal Shine Plastic Products Trading Co., Ltd.

   100% owned by Arminak & Associates, LLC    No

 

-2-



--------------------------------------------------------------------------------

Schedule 3.13

INSURANCE

Attached



--------------------------------------------------------------------------------

  

 

LOGO [g614258g52x73.jpg]

 

Schedule of Insurance 2013-2014 (as of July 30, 2013)

   LOGO [g614258g99y63.jpg]

 

COVERAGE    POLICY TERM    CARRIER    BEST
RATING    POLICY NO.    MAXIMUM
RETENTION    MAXIMUM
LIMITS    PREMIUM FEES
& SURCHARGES  

Commercial Property / Boiler

   12/15/12-13    Allianz Global Risk US Ins Co    A+g XV    CLP3013868    $250K
Real/Personal    $175 MM Property    $ 505,015   

Earthquake- California

   12/15/12-13    Mt. Hawley Insurance Co    A+ g XI    MQE0400547    per
underlying policy    DIC-CA EQ $10M xs $5M    $ 220,000   

Excess DIC

   12/15/12-13    Endurance American Specialty Ins Co    Ag XV    CPN10003837100
   per underlying policy    DIC CA EQ $15M xs $15M    $ 130,000   

Excess DIC

   12/15/12-13    Empire Indemnity Insurance Co    A+g XV    BPP5511289    per
underlying policy    DIC-CA EQ $10M p/o $10M xs $65M    $ 19,000   

Excess DIC

   12/15/12-13    Empire Indemnity Insurance Co    A+g XV    BPP5511288    per
underlying policy    DIC-CA EQ $15M p/o $15M xs $30M    $ 70,000   

Excess DIC

   12/15/12-13    Everest Indemnity Insurance Company    A+XV    8400001006121
   per underlying policy    DIC-CA EQ $10M p/o $10M xs $55M    $ 26,000   

Excess DIC

   12/15/12-13    QBE Specialty Insurance Co.    AXV    QBA20011    per
underlying policy    DIC-CA EQ $10M xs $45M    $ 25,000   

Total Property Program

                     $ 995,015   

Aon Service Fee

   6/30/13-14    TPA Management Service Fee    —             $ 50,000         
              

Aon Service Fee

   6/30/13-14    Global Account Management Fee    —             $ 25,000   

Total Fee Program

                     $ 75,000   

Directors & Officers - Primary

   6/30/13-14    National Union Fire Insurance Co of Pittsburgh    Ap XV   
81658937    $750,000    $15MM    $ 228,706   

Excess Directors and Officers

   6/30/13-14    AXIS Insurance Company    A g XV    MNN732754012013    per
underlying policy    $10MM x $15MM    $ 93,800   

Excess Directors and Officers

   6/30/13-14    Zurich American Ins Co    A+g XV    DOC654805604    per
underlying policy    $10MM x $25MM    $ 67,500   

Excess Directors and Officers

   6/30/13-14    Twin City Fire Insurance Co.    A u p XV    00DA024303013   
per underlying policy    $10MM x $35MM    $ 58,000   

Excess Directors and Officers

   6/30/13-14    Hudson Insurance Company    A g XV    HN03032464063013    per
underlying policy    $10MM x $45MM    $ 54,000   

Excess Directors and Officers

   6/30/13-14    Navigators Ins. Co.    A X    NY13DOL247273IV    per underlying
policy    $10MM x $55MM    $ 51,000   

Excess Side A Only

   6/30/13-14    XL Specialty Ins.    Ag XV    ELU13050413    per underlying
policy    $15MM x $65MM    $ 106,950   

Excess SideA (5MM x/s 80MM)

   6/30/13-14    National Union Fire Ins Co of Pittsburgh    Ag XV    11184528
   per underlying policy    $5MM x $80MM    $ 30,050   

Total Management Liability Program

                     $ 690,006   

Employment Practices Liab

   6/30/13-14    National Union Fire Insurance Co of Pittsburgh    Ap XV   
10357653    $2.5MM    $25MM    $ 122,500   

New - E&O - Employed Lawyers

   6/30/13-14    Illinois National Insurance Company    AXV    11227130         
$ 13,650   

Commercial Crime

   6/30/13-14    Hartford Fire Insurance Co.    A u p XV    00FA025145113   
$150,000    $10MM    $ 32,010   

Fiduciary Liability

   6/30/13-14    Illinois National Insurance Company    AXV    10359507   
$250,000    $10MM    $ 20,199   

Executive Risk

   6/30/13-14    Federal Insurance Company    A++g XV    82084306    Nil    $10M
   $ 28,000   

Foreign Liability (US Allocated Premium)

   6/30/13-14    Zurich American Ins Co    A+g XV    ZE547263301    $10,000   
$2M Occ    $ 51,819   



--------------------------------------------------------------------------------

COVERAGE    POLICY
TERM    CARRIER    BEST
RATING    POLICY NO.    MAXIMUM
RETENTION    MAXIMUM
LIMITS    PREMIUM FEES
& SURCHARGES  

General Liability-Products

   6/30/13-14    Lexington Insurance Company    Ap XV    14180711    $1M SIR   
$4M/$3M/$1M    $ 432,887   

Legacy Liability

   06/09/10-15    Illinois Union Insurance Company    A+g XV    PMDG23866328001
         $ 242,250   

Automobile Liability

   6/30/13-14    National Union Fire Insurance Co of Pittsburgh    Ap XV   
CA6403844    $250,000 per accident    $2MM CSL    $ 59,332   

Workers Compensation-AOS

   6/30/13-14    New Hampshire Ins Co    AXV    WC079331589    $500,000 per occ.
   Statutory / $1MM EL    $ 424,881   

Products Liability (DEW Technologies)

   6/30/10-15    Columbia Casualty Co    Ag XV    ADT20974557932    $125,000 SIR
   $10MM Occ/Agg    $ 160,000   

Total Program

                     $ 1,587,528   

Umbrella Liability

   6/30/13-14    Commerce & Industry Ins Co    Ap XV    20562187    $25,000 SIR
   $25MM per occ / agg    $ 500,000   

Excess Liability

   6/30/13-14    XL Insurance America Inc    Ap XV    US00012126LI13A    N/A   
$25MM XS $25MM    $ 150,450   

Excess Liability

   6/30/13-14    QBE Insurance Company    Ag XII    CCU3967551    N/A    $25MM
p/o $50MMx$50MM    $ 85,000   

Excess Liability

   6/30/13-14    Allianz Global Corporate & Specialty    A+ XV    ULA 2004442   
N/A    $25MM p/o $50MMx$50MM    $ 85,000   

Excess Liability

   6/30/13-14    Chubb Atlantic Indemnity Ltd. (Bermuda)    A+ XV    33101289   
N/A    $50MM XS $100MM    $ 150,000   

Total Umbrella/Excess

                     $ 970,450   

Marine Cargo

   03/31/13 -
3/31/2014    Indemnity Ins Co of North America (ACE)    A+g XV    497932    NA
   $4MM vessel/air    $ 33,948   

Aircraft Products Liab

   7/01/13-14    Commerce & Industry Ins Co    Ap XV    AP185752307    NA   
$100MM per occ / agg    $ 97,347   

Aircraft Hull & Liability

   7/01/13-14    Commerce & Industry Ins Co    Ap XV    GM185752208    NA   
$100MM Liab per occ    $ 20,600   

Underground Storage Tank

   7/01/13-14    ACE American Insurance Company    A+g XV    G24655775006   
$10,000    $1MM Liab Incident Limit    $ 643   

Business Travel Accident

   8/01/13 -
07/01/16    ACE American Insurance Co    A+g XV    ADDN0424879A       $1MM
Defense Expense Amount $6.1MM per Aircraft Accident Limit    $ 10,557   

Pollution Legal Liability

   11/26/08-18    Illinois Union Ins Co    A+ g
XV    PPLG24894149001    $500,000 SIR    $20MM Occ/Agg    $ 329,655   

Pollution Legal Liability-Galco

   11/02/09-19    Illinois Union Ins Co    A+g XV    PPLG2488403A001   
$100,000 SIR    $20MM Occ/Agg    $ 346,988   

Punitive Damages

   6/30/13-14    American International Reinsurance Company    AXV    16196111
   N/A    $25MM per occ    $ 64,500   

Punitive Damages

   6/30/13-14    XL Europe Ltd.    A g XV    IE00015112LI13A    N/A    $25MM xs
$25MM    $ 15,045   

Total Program

                     $ 919,283   

Total Premium

                     $ 5,237,283   

 

* This summary is only intended as an overview, the actual policies supercede
all information above.

* Excludes TAXES, FEES and SURCHARGES



--------------------------------------------------------------------------------

Schedule 6.01

EXISTING INDEBTEDNESS

 

Company

  

Bank

  

Amount

TriMas Corporation Pty. Ltd

   National Australia Bank Ltd., Australia   

Revolving facility up to

AUD $30,000,000

Wulfrun Specialised Fasteners Limited

  

Barclays Mercantile Business Finance Limited

75/8258 2711-6

   GBP £ 39,722.00

Wulfrun Specialised Fasteners Limited

  

Barclays Mercantile Business Finance Limited

75/8258 2414-1

   GBP £ 11,333.00

Wulfrun Specialised Fasteners Limited

  

Barclays Mercantile Business Finance Limited

75/8258 2100-2

   GBP £ 27,625.00

Wulfrun Specialised Fasteners Limited

  

Barclays Mercantile Business Finance Limited

75/8257 8518-9

   GBP £ 5,483.00

Wulfrun Specialised Fasteners Limited

   Lombard North Central PLC P001133900    GBP £  6,495.00

Wulfrun Specialised Fasteners Limited

  

Barclays Mercantile Business Finance Limited

78/8257 4221-8

   GBP £ 73,692.00

Wulfrun Specialised Fasteners Limited

   Lombard North Central PLC P001072690    GBP £ 50,260.00

Wulfrun Specialised Fasteners Limited

   Lombard North Central PLC P001016844    GBP £ 4,236.00

Wulfrun Specialised Fasteners Limited

  

Barclays Mercantile Business Finance Limited

75/8257 1525-3

   GBP £ 6,282.00

Wulfrun Specialised Fasteners Limited

  

Barclays Mercantile Business Finance Limited

75/8257 1449-4

   GBP £ 8,334.00

Wulfrun Specialised Fasteners Limited

  

Barclays Mercantile Business Finance Limited

75/8256 7111-6

   GBP £ 4,773.00

C.P. Witter Limited

   HSBC Finance Laser 1    GBP £ 54,450.00

C.P. Witter Limited

   HSBC Finance Laser 2    GBP £ 89,533.00

C.P. Witter Limited

   HSBC Finance Laser 3    GBP £ 204,135.00

C.P. Witter Limited

   HSBC Finance Robots 1, 2 & 3    GBP £ 41,820.00



--------------------------------------------------------------------------------

Company

  

Bank

  

Amount

C.P. Witter Limited

   HSBC Finance Robots 4, 5 & 6    GBP £ 66,215.00

C.P. Witter Limited

   HSBC Finance Robots 7 & 8    GBP £ 86,854.00

C.P. Witter Limited

   HSBC Finance Pressbrake    GBP £ 9,000.00

C.P. Witter Limited

   HSBC Finance IRB    GBP £ 6,615.00

C.P. Witter Limited

   Carbon Trust Loan Compressor    GBP £ 8,532.00

Arrow Engine Company

   Konica Minolta Account #1096874    USD $107,800.00

Arrow Engine Company

   Konica Minolta Account #2304901    USD $43,900.00

Cequent Performance Products, Inc.

   De Lage Landen Financial Services, Inc.    USD $15,786.00

Hong Kong Sourcing Office legal entity

   TBD    Line of Credit up to USD $12,500,000



--------------------------------------------------------------------------------

Schedule 6.02

EXISTING LIENS

 

1. Liens in respect of Indebtedness set forth on Schedule 6.01



--------------------------------------------------------------------------------

Schedule 6.04

EXISTING INVESTMENTS

 

A. Qualified Foreign Investments

 

  1. Investments by Cequent Electrical Products de Mexico, S. de R.L. de C.V. in
certificates of deposit, banker’s acceptances and time deposits maturing within
one year from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, Comerica Bank,
Grand Cayman, and in each case such investments shall be in Mexican Pesos.

 

  2. Investments by Cequent Trailer Products, S. de R.L. de C.V. in certificates
of deposit, banker’s acceptances and time deposits maturing within one year from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, Comerica Bank, Grand Cayman,
and in each case such investments shall be in Mexican Pesos.

 

  3. Investments by Rieke de Mexico S.A. de C.V. in certificates of deposit,
banker’s acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, Comerica Bank, Grand Cayman, and in each
case such investments shall be in Mexican Pesos.

 

  4. Investments by one or more wholly-owned foreign subsidiaries of TriMas
Corporation’s Packaging segment, Energy segment, and Cequent Americas segment in
one or more foreign manufacturing facilities, including capital equipment and
working capital.

 

B. Other Investments

 

  1. TriMas Corporation’s partnership interest in NI West, Inc.’s oil and gas
wells in Oklahoma.

 

  2. Cequent Performance Products, Inc.’s loan to Cequent UK Limited in
connection with the purchase by Cequent UK Limited from Cequent Performance
Products, Inc. of machinery, equipment and inventory to be located in the
Juarez, Mexico facility.

 

  3. Cequent Performance Products, Inc.’s loan to Cequent UK Limited in
connection with the purchase by Cequent UK Limited from Cequent Performance
Products, Inc. of machinery, equipment and inventory to be located in the
Reynosa, Mexico facility.

 

  4. TriMas Corporation’s investment in the Hong Kong Sourcing Office legal
entity to provide initial operational funding.

 

  5. Intercompany transfer of a paint conveyor system accounted for as
additional parent investment between wholly-owned foreign subsidiaries within
the Cequent APEA segment

 

C. Acquisitions

 

  1. Reike-Arminak Corp.’s exercise of its put/call rights with respect to 30%
of the Membership Interests of Arminak & Associates, LLC pursuant to the
Purchase Agreement by and among Rieke-Arminak Corp., HRA Holding Corporation, NC
Holding, LLC, Helga Arminak, Armin Arminak, Roger Abadjian and Arminak &
Associates, LLC, dated as of February 24, 2012



--------------------------------------------------------------------------------

  2. The acquisition (including related Investments, Indebtedness and Guarantees
of Indebtedness) by one or more wholly-owned foreign subsidiaries of TriMas
International Holdings LLC of 100% of the share capital of a leading Brazil
manufacturer of tow bars and skid plates for automotive OE and aftermarket end
markets, in an aggregate amount not to exceed $15.0 million.



--------------------------------------------------------------------------------

Schedule 6.05

ASSET SALES

 

1. Intercompany sale for cash of machinery, equipment and/or inventory by
Cequent Performance Products, Inc. to Cequent UK Limited, which such machinery,
equipment and/or inventory will be located in Cequent UK Limited’s Juarez,
Mexico facility

 

2. Intercompany sale for cash of machinery, equipment and/or inventory by
Cequent Performance Products, Inc. to Cequent UK Limited, which such machinery,
equipment and/or inventory will be located in Cequent UK Limited’s Reynosa,
Mexico facility

 

3. Sale of cartridge case in-process inventory and certain manufacturing process
know - how / intellectual property related to the manufacture of steel and brass
cartridge cases, in connection with a potential contract award to lay-away
machinery and equipment at the U.S. Government-owned, contractor operated
facility at Rock Island Arsenal, located in Rock Island, Illinois

 

4. Sale of land and building of a former manufacturing facility, in Melbourne,
Australia, of a wholly-owned foreign subsidiary that is a part of the Cequent
Asia-Pacific, Europe and Africa (“Cequent APEA”) segment

 

5. The item set forth on Schedule 6.04, Section B5



--------------------------------------------------------------------------------

Schedule 6.09

EXISTING AFFILIATE TRANSACTIONS

 

1. The items set forth on Schedule 6.04, Sections A4, B2, B3, B4 and B5.

 

2. The items set forth on Schedule 6.05, Items 1, 2 and 5.



--------------------------------------------------------------------------------

Schedule 6.10

EXISTING RESTRICTIONS

None



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:                       [Assignor [is] [is not] a Defaulting
Lender]   

 

2.    Assignee[s]:                   

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

EXHIBIT A

 

   [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3.        

   Parent Borrower:    TriMas Company LLC   

4.        

   Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement

5.        

   Credit Agreement:    Credit Agreement dated as of October 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, inter alia, the TRIMAS CORPORATION, TRIMAS
COMPANY LLC, the Subsidiary Term Borrowers party thereto, the Foreign Subsidiary
Borrowers party thereto, the lenders from time to time party thereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent and collateral agent, J.P.
MORGAN EUROPE LIMITED, as foreign currency agent.

6.        

   Assigned Interest[s]:      

 

Assignor[s]5

   Assignee[s]6    Facility
Assigned7    Aggregate Amount of
Commitment/Loans for
all Lenders8      Amount of
Commitment/Loans
Assigned8      Percentage
Assigned of
Commitment/
Loans9      CUSIP
Number          $         $           %                $         $           %
               $         $           %      

 

[7.       

   Trade Date:   

                             ]10

  

[Page break]

Effective Date:                     , 20        [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Tranche A Term Commitment,” etc.)

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:       Title: [NAME OF ASSIGNOR] By:      
Title: ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:       Title: [NAME OF ASSIGNEE] By:
      Title:

 

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

12  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

- 3 -



--------------------------------------------------------------------------------

Consented to and Accepted13: JPMorgan Chase Bank, N.A., as   Administrative
Agent By:       Title:

[JPMorgan Chase Bank, N.A., as Issuing Bank,]         by       Name:   Title:
[JPMorgan Chase Bank, N.A., as Swingline Lender,]         by       Name:  
Title:

Consented to: [TriMas Company LLC, as the Parent Borrower] By:       Title:

 

13  Consents to be included to the extent required by Section 10.04(b) of the
Credit Agreement.

 

- 4 -



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Parent Borrower, any of the Subsidiaries their Affiliates or any
other Person obligated in respect of any Loan Document, or (iv) the performance
or observance by Holdings, the Parent Borrower, any of the Subsidiaries or their
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the Credit Agreement (subject
to such consents, if any, as may be required under Section 10.04(b) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

    as Administrative Agent

[c/o JPMorgan Loan & Agency Services

111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Alice Tellis (Telecopy No. 713-750-2938)]

Copy to:

JPMorgan Chase Bank, N.A.,

    as Administrative Agent

[383 Madison Avenue, New York

New York, New York 10179

Attention: Richard Duker (Telecopy No. 212-270-5100)]

[DATE]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of October 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, inter alia, the Parent Borrower, Holdings,
the Subsidiary Term Borrowers party thereto, the Foreign Subsidiary Borrowers
party thereto, the lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent and collateral agent. Capitalized terms used
but not otherwise defined herein shall have the meanings specified in the Credit
Agreement.

This notice constitutes a Borrowing Request and the Parent Borrower hereby gives
you notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in that connection the Parent Borrower
specifies the following information with respect to such Borrowing:

 

  (A) Type of Borrowing:14                              
                                         
                                                                      

 

  (B) Aggregate principal amount of Borrowing :
$                                         
                                                                

 

  (C) Date of Borrowing (which is a Business Day):
                                         
                                                                

 

  (D) Type of Borrowing:15                                          
                                         
                                                                   

 

14  Specify whether requested Borrowing is to be a Revolving Borrowing, a
Tranche A Term Borrowing, an Incremental Term Borrowing of a particular Series
or a Foreign Currency Loan.

15  Specify ABR Borrowing or Eurocurrency Borrowing. If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing. If requesting a Foreign Currency Loan, specify the Foreign Currency
in which it will be denominated.



--------------------------------------------------------------------------------

  (E) Interest Period and the last day thereof:16                             

 

  (F) Location and number of the Parent Borrower’s or the applicable Foreign
Subsidiary Borrower’s account to which proceeds of the requested Borrowing are
to be disbursed: [NAME OF BANK] (Account No.:                     )

The Parent Borrower hereby certifies that the conditions specified in paragraphs
(a) and (b) of Section 4.02 of the Credit Agreement have been satisfied.

[Remainder of page intentionally left blank; signature page follows]

 

Very truly yours, TRIMAS COMPANY LLC         by      

Name:

Title:

 

16  Applicable to Eurocurrency Borrowings and Foreign Currency Loans only.
Eurocurrency Borrowings shall be subject to the definition of “Interest Period”
and can be a period of one, two, three or six months (or, if agreed to by each
Lender participating in the requested Borrowing, 12 months). If an Interest
Period is not specified for a Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. If an
Interest Period is not specified for a Foreign Currency Loan, then the Borrower
shall be deemed to have selected an Interest Period of three months’ duration.



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] FOREIGN SUBSIDIARY BORROWING AGREEMENT dated as of [•], 2013, among
TRIMAS COMPANY LLC, a Delaware limited liability company (the “Parent
Borrower”), TRIMAS CORPORATION, a Delaware corporation (“Holdings”),
[            ] a [            ] corporation (the “New Foreign Subsidiary
Borrower”) and JPMORGAN CHASE BANK, N.A., a New York banking corporation
(“JPMCB”), as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders (as defined herein).

Reference is made to the Credit Agreement dated as of October 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, inter alia, the Parent Borrower, Holdings,
the Subsidiary Term Borrowers party thereto, the Foreign Subsidiary Borrowers
party thereto, the lenders from time to time party thereto (the “Lenders”), the
Administrative Agent and JPMCB as collateral agent. Capitalized terms used
herein but not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers (collectively,
the “Borrowers”) and the Issuing Bank has agreed to issue Letters of Credit for
the account of certain of the Borrowers. The Borrowers and the New Foreign
Subsidiary Borrower desire that the New Foreign Subsidiary Borrower become a
Foreign Subsidiary Borrower. Each of Holdings, the Borrowers and the New Foreign
Subsidiary Borrower represent and warrant that the representations and
warranties of the Borrowers in the Credit Agreement relating to the New Foreign
Subsidiary Borrower and this Agreement are true and correct on and as of the
date hereof. The Borrowers and the New Foreign Subsidiary Borrower represent and
warrant that there is no income, stamp, or other tax of any country, or any
taxing authority thereof or therein, in the nature of a withholding tax or
otherwise, which is imposed on any payment to be made by the New Foreign
Subsidiary Borrower pursuant to this Agreement or the Credit Agreement, or is
imposed in respect of the execution, delivery or enforcement of this Agreement
or the Credit Agreement. Holdings and the Borrowers agree that the Guarantees of
Holdings and the Borrowers contained in the Credit Agreement will apply to the
Obligations of the New Foreign Subsidiary Borrower.

Upon execution of this Agreement by each of Holdings, the Parent Borrower, the
New Foreign Subsidiary Borrower and the Administrative Agent, the New Foreign
Subsidiary Borrower shall be a party to the Credit Agreement and a “Foreign
Subsidiary Borrower” and a “Borrower” for all purposes thereof, and the New
Foreign Subsidiary Borrower hereby agrees to be bound by all provisions of the
Credit Agreement; provided that this Agreement shall not become effective if it
shall be unlawful for the New Foreign Subsidiary Borrower to become a “Borrower”
thereunder or for any Lender to make Loans or otherwise extend credit to the New
Foreign Subsidiary Borrower as provided therein.



--------------------------------------------------------------------------------

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Remainder of page intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

TRIMAS CORPORATION,

    by

 

 

  Name:   Title:

 

TRIMAS COMPANY LLC

    by

 

 

  Name:   Title:

 

[NEW FOREIGN SUBSIDIARY BORROWER]

    by

 

 

  Name:   Title:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

    by

 

 

  Name:   Title:

[Signature page to Foreign Subsidiary Borrowing Agreement]



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] GUARANTEE AGREEMENT dated as of October [•], 2013 (this “Agreement”),
among TRIMAS COMPANY LLC, a Delaware limited liability company (the “Parent
Borrower”), TRIMAS CORPORATION, a Delaware corporation (“Holdings”), each
Subsidiary Term Borrower party to the Credit Agreement referred to below (the
“Subsidiary Term Borrowers”), each of the other subsidiaries of the Parent
Borrower listed on Schedule I hereto (each such subsidiary and each Subsidiary
Term Borrower individually, a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, Holdings and the Parent
Borrower are referred to collectively as the “Guarantors”) and JPMORGAN CHASE
BANK, N.A. (“JPMCB”), as collateral agent (the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement).

Reference is made to the Credit Agreement dated as of October 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, inter alia, the Parent Borrower, Holdings,
the Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers (as defined in
the Credit Agreement) party thereto, the lenders from time to time party thereto
and JPMCB, as administrative agent and Collateral Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

The Lenders have agreed to make Loans to the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers (the Foreign Subsidiary
Borrowers, the Subsidiary Term Borrowers and the Parent Borrower are referred to
collectively herein as the “Borrowers”), and the Issuing Bank has agreed to
issue Letters of Credit for the account of certain of the Borrowers and the
Subsidiaries, pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement. Each of the Guarantors acknowledges that it
will derive substantial benefit from the making of the Loans by the Lenders, and
the issuance of the Letters of Credit by the Issuing Bank. The obligations of
the Lenders to make Loans and of the Issuing Bank to issue Letters of Credit are
conditioned on, among other things, the execution and delivery by the Guarantors
of a Guarantee Agreement in the form hereof. As consideration therefor and in
order to induce the Lenders to make Loans and the Issuing Bank to issue Letters
of Credit, the Guarantors are willing to execute this Agreement.

Accordingly, the parties hereto agree as follows:

SECTION 1. Guarantee. (a) Each Guarantor unconditionally guarantees (other than,
with respect to any Guarantor, any Excluded Swap Obligations of such Guarantor),
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, (a) the due and punctual payment by each Borrower of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by any Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable



--------------------------------------------------------------------------------

in such proceeding), of each Borrower to the Secured Parties under the Credit
Agreement and the other Loan Documents, (b) the due and punctual performance of
all covenants, agreements, obligations and liabilities of each Borrower and each
Loan Party under or pursuant to the Credit Agreement and the other Loan
Documents, (c) the due and punctual payment and performance of all obligations
of each Borrower under each Hedging Agreement entered into with any counterparty
that was a Lender or Lender Affiliate at the time such Hedging Agreement was
entered into and (d) the due and punctual payment and performance of all
obligations in respect of overdrafts and related liabilities owed to any Lender,
any Lender Affiliate, the Administrative Agent or the Collateral Agent arising
from treasury, depositary and cash management services or in connection with any
automated clearinghouse transfer of funds (all the monetary and other
obligations described in the preceding clauses (a) through (d) being
collectively called the “Obligations”; provided, that for purposes of
determining the obligations of any Guarantor under this Agreement, the
definition of “Obligations” shall not create any guarantee by any Guarantor of
any Excluded Swap Obligations of such Guarantor). Each Guarantor further agrees
that the Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension or renewal of any Obligation.

(b) Each Qualified Keepwell Provider hereby jointly and severally absolutely,
unconditionally, and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this guarantee in respect of any Swap Obligation
(provided, however, that each Qualified Keepwell Provider shall only be liable
under this Section 1 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 1, or otherwise
under this guarantee, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified Keepwell Provider under this Section 1 shall
remain in full force and effect until all the Obligations have been paid in full
in cash and the Lenders have no further commitment to lend under the Credit
Agreement, the LC Exposure has been reduced to zero and the Issuing Bank has no
further obligation to issue Letters of Credit under the Credit Agreement. Each
Qualified Keepwell Provider intends that this Section 1 constitute, and this
Section 1 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualified Keepwell Provider”
shall mean, in respect of any Swap Obligation, each Loan Party that, at the time
the relevant guarantee (or grant of the relevant security interest, as
applicable) becomes effective with respect to such Swap Obligation, has total
assets exceeding $10,000,000 or otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell pursuant to section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment to, demand of payment from and protest to
any Borrower of any of the Obligations, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment. To the fullest extent
permitted by applicable law, the obligations of each Guarantor hereunder shall
not be affected by (a) the failure of the Collateral Agent or any other Secured
Party to assert any claim or demand or to enforce or exercise any right or
remedy against any Borrower or any other Guarantor under the provisions of the
Credit Agreement, any other Loan Document or otherwise, (b) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, this Agreement, any other Loan Document, any Guarantee or any
other agreement, including with respect to any other Guarantor under this
Agreement, (c) the failure to perfect any security interest in, or the release
of, any of the security held by or on behalf of the Collateral Agent or any
other Secured Party or



--------------------------------------------------------------------------------

(d) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations).

SECTION 3. Security. Each of the Guarantors authorizes the Collateral Agent (on
behalf of itself and the other Secured Parties) to (a) take and hold security
for the payment of this Guarantee and the Obligations and exchange, enforce,
waive and release any such security, (b) apply such security and direct the
order or manner of sale thereof as it in its sole discretion may determine and
(c) release or substitute any one or more endorsees, other guarantors or other
obligors, all without affecting the obligations of any Guarantor hereunder.

SECTION 4. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual of collection of
any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any of the security held for
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Collateral Agent or any other Secured Party in favor of the
Borrowers or any other person. Each Guarantor agrees that its guarantee
hereunder is continuing in nature and applies to all Obligations, whether
currently existing or hereafter incurred.

SECTION 5. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense (other than a defense of payment) or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
enforce any remedy under the Credit Agreement, any other Loan Document or any
other agreement, by any waiver or modification of any provision of any thereof,
by any default, failure or delay, wilful or otherwise, in the performance of the
Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or that would otherwise operate as
a discharge of each Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations).

SECTION 6. Defenses of the Borrowers Waived. To the fullest extent permitted by
applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of any Borrower or the unenforceability of the Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of any Borrower, other than the final and indefeasible payment in full
in cash of the Obligations. The Collateral Agent and the other Secured Parties
may, at their election, foreclose on any security held by one or more of them by
one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any Borrower or any other
guarantor or exercise any other right or remedy available to them against any
Borrower or any other guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations have
been fully, finally and indefeasibly paid in cash. Pursuant to applicable law,
each of the Guarantors waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against any Borrower or any other Guarantor or guarantor, as the
case may be, or any security.



--------------------------------------------------------------------------------

SECTION 7. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent or such other
Secured Party as designated thereby in cash the amount of such unpaid
Obligations. Upon payment by any Guarantor of any sums to the Collateral Agent
or any Secured Party as provided above, all rights of such Guarantor against any
Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations. In addition, any indebtedness of any
Borrower now or hereafter held by any Guarantor is hereby subordinated in right
of payment to the prior payment in full in cash of the Obligations. If any
amount shall erroneously be paid to any Guarantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Borrower, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Collateral
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.

SECTION 8. Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Collateral
Agent or the other Secured Parties will have any duty to advise any of the
Guarantors of information known to it or any of them regarding such
circumstances or risks.

SECTION 9. Representations and Warranties. Each of the Guarantors represents and
warrants as to itself that all representations and warranties relating to it
contained in the Credit Agreement are true and correct.

SECTION 10. Termination. The Guarantees made hereunder (a) shall terminate when
all the Obligations have been paid in full in cash and the Lenders have no
further commitment to lend under the Credit Agreement, the LC Exposure has been
reduced to zero and the Issuing Bank has no further obligation to issue Letters
of Credit under the Credit Agreement and (b) shall continue to be effective or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any Obligation is rescinded or must otherwise be restored by any Secured
Party or any Guarantor upon the bankruptcy or reorganization of any Borrower,
any Guarantor or otherwise. In connection with the foregoing, the Collateral
Agent shall execute and deliver to such Guarantor or such Guarantor’s designee,
at such Guarantor’s expense, any documents or instruments which such Guarantor
shall reasonably request from time to time to evidence such termination and
release.

SECTION 11. Binding Effect; Several Agreement; Assignments; Release. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof (or a Supplement referred to in
Section 20) executed on behalf of such Guarantor shall have been delivered to
the Collateral Agent, and a counterpart hereof (or a Supplement referred to in
Section 20) shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon such Guarantor and the Collateral Agent and
their respective successors and



--------------------------------------------------------------------------------

assigns, and shall inure to the benefit of such Guarantor, the Collateral Agent
and the other Secured Parties, and their respective successors and assigns,
except that no Guarantor shall have the right to assign its rights or
obligations hereunder or any interest herein (and any such attempted assignment
shall be void). If all of the capital stock of a Subsidiary Guarantor is sold,
transferred or otherwise disposed of pursuant to a transaction permitted by
Section 6.05 of the Credit Agreement, such Subsidiary Guarantor shall be
released from its obligations under this Agreement without further action. This
Agreement shall be construed as a separate agreement with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.

SECTION 12. Waivers; Amendment. (a) No failure or delay of the Collateral Agent
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the other Secured Parties under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Guarantor in any case shall entitle such Guarantor to
any other or further notice or demand in similar or other circumstances. Without
limiting the generality of the foregoing, the making of a Loan or the issuance
of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Collateral Agent, with the prior written consent of the Required Lenders
(except as otherwise provided in the Credit Agreement).

SECTION 13. Governing Law. This agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

SECTION 14. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.01 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it in
care of the Parent Borrower at the Parent Borrower’s address set forth in
Section 10.01 of the Credit Agreement.

SECTION 15. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent and the other Secured Parties and
shall survive the making by the Lenders of the Loans and the issuance of the
Letters of Credit by the Issuing Bank regardless of any investigation made by
the Secured Parties or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
other fee or amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or the LC Exposure does not equal zero and as long as the
Commitments have not been terminated.



--------------------------------------------------------------------------------

(b) In the event any one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 16. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract (subject to Section 11), and shall become
effective as provided in Section 11. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 17. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement. It
is also understood and agreed that to the extent a Guarantor hereunder is also a
Borrower, the provisions herein, when applied with respect to such Guarantor in
its capacity as such, shall be construed so as to apply to the other Borrowers
and not to such Guarantor in its capacity as a Borrower.

SECTION 18. Jurisdiction; Consent to Service of Process. (a) Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Collateral Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against any Guarantor or
its properties in the courts of any jurisdiction.

(b) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 14. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 19. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

SECTION 20. Additional Guarantors. Pursuant to Section 5.12 of the Credit
Agreement, each Subsidiary Loan Party that was not in existence or not such a
Subsidiary Loan Party on the date of the Credit Agreement is required to enter
into this Agreement as a Guarantor upon becoming a Subsidiary Loan Party. Upon
execution and delivery after the date hereof by the Collateral Agent and such a
Subsidiary of an instrument (“Supplement”) in the form of Annex 1, such
Subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein. The execution and delivery of any
Supplement adding an additional Guarantor as a party to this Agreement shall not
require the consent of any other Guarantor hereunder. The rights and obligations
of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

SECTION 21. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Secured Party to or for
the credit or the account of any Guarantor against any or all the obligations of
such Guarantor now or hereafter existing under this Agreement and the other Loan
Documents held by such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Secured Party under this Section 21 are in addition to other rights and remedies
(including other rights of setoff) which such Secured Party may have; provided,
that to the extent prohibited by applicable law as described in the definition
of “Excluded Swap Obligation,” no amounts received from, or set off with respect
to, any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRIMAS CORPORATION,

    by  

 

  Name:   Title: TRIMAS COMPANY LLC,     by  

 

  Name:   Title: EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO,     by  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Collateral Agent,     by  

 

  Name:   Title:

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

EXHIBIT D

SCHEDULE I TO THE

GUARANTEE AGREEMENT

 

Guarantor

   Address



--------------------------------------------------------------------------------

ANNEX 1 TO THE

GUARANTEE AGREEMENT

SUPPLEMENT NO. [    ] dated as of [            ] (this “Supplement”), to the
Guarantee Agreement (the “Guarantee Agreement”) dated as of October 16, 2013,
among TRIMAS COMPANY LLC, a Delaware limited liability company (the “Parent
Borrower”), TRIMAS CORPORATION, a Delaware corporation (“Holdings”), each
Subsidiary Term Borrower party to the Credit Agreement referred to below (the
“Subsidiary Term Borrowers”), each of the other subsidiaries of the Parent
Borrower listed on Schedule I thereto (each such subsidiary and each Subsidiary
Term Borrower individually, a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, Holdings and the Parent
Borrower are referred to collectively as the “Guarantors”), and JPMORGAN CHASE
BANK, N.A. (“JPMCB”), as collateral agent (the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement).

A. Reference is made to the Credit Agreement dated as of October 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, inter alia, the Parent Borrower, Holdings,
the Subsidiary Term Borrowers party thereto, the Foreign Subsidiary Borrowers
party thereto, the lenders from time to time party thereto and JPMCB, as
administrative agent and Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee Agreement and the Credit
Agreement.

C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit.
Pursuant to Section 5.12 of the Credit Agreement, each Subsidiary Loan Party
that was not in existence or not a Subsidiary Loan Party on the date of the
Credit Agreement is required to enter into the Guarantee Agreement as a
Guarantor upon becoming a Subsidiary Loan Party. Section 20 of the Guarantee
Agreement provides that additional Subsidiaries of Holdings may become
Guarantors under the Guarantee Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary of
Holdings (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Guarantor under the
Guarantee Agreement in order to induce the Lenders to make additional Loans and
the Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 20 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a Guarantor in the Guarantee Agreement shall be deemed to
include the New Guarantor. The Guarantee Agreement is hereby incorporated herein
by reference.

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

SECTION 2. The New Guarantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the Guarantee Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it in care of the
Parent Borrower at the Parent Borrower’s address set forth in Section 10.01 of
the Credit Agreement.

SECTION 8. The New Guarantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the fees, disbursements and other charges of counsel for the Collateral Agent.

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[Name of New Guarantor],

    by

     

Name:

 

Title:

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent,

    by

     

Name:

 

Title:

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT dated as of October
[•], 2013 (this “Agreement”), among TRIMAS COMPANY LLC, a Delaware limited
liability company (the “Parent Borrower”), TRIMAS CORPORATION, a Delaware
corporation (“Holdings”), each Subsidiary Term Borrower party to the Credit
Agreement referred to below (the “Subsidiary Term Borrowers”), each of the other
subsidiaries of the Parent Borrower listed on Schedule I hereto (each such
subsidiary and each Subsidiary Term Borrower individually, a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors”; the Subsidiary
Guarantors, Holdings and the Parent Borrower are referred to collectively as the
“Guarantors”) and JPMORGAN CHASE BANK, N.A (“JPMCB”), as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined in
the Credit Agreement).

Reference is made to (a) the Credit Agreement dated as of October 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, inter alia, the Parent Borrower, Holdings,
the Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers (as defined in
the Credit Agreement) party thereto, the lenders from time to time party thereto
and JPMCB, as administrative agent and Collateral Agent, and (b) the Guarantee
Agreement dated as of October 16, 2013 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among the Parent Borrower, Holdings, the Subsidiary Term Borrowers
party thereto, the Subsidiary Guarantors and the Collateral Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

The Lenders have agreed to make Loans to the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers (the Foreign Subsidiary
Borrowers, the Subsidiary Term Borrowers and the Parent Borrower are referred to
collectively herein as the “Borrowers”), and the Issuing Bank has agreed to
issue Letters of Credit for the account of certain of the Borrowers and the
Subsidiaries, pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement. Each of the Borrowers, Holdings and the
Subsidiary Guarantors has agreed to guarantee, among other things, all the
obligations of the Borrowers under the Credit Agreement (upon the terms
specified in the Guarantee Agreement). Certain Guarantors have granted Liens on
and security interests in certain of their assets to secure such guarantees. The
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit are conditioned on, among other things, the execution and
delivery by the Borrower and the Guarantors of an agreement in the form hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3), each Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under, and to the extent required by, the
Guarantee Agreement, such Borrower shall indemnify such Guarantor for the full
amount of such payment and such Guarantor shall be subrogated to the rights of
the person to whom such payment shall have been made to the extent of such
payment and (b) in the event any assets of any Guarantor shall be sold pursuant
to any Security Document to satisfy a claim of any Secured Party, such Borrower
shall indemnify such Guarantor in an amount equal to the greater of the book
value or the fair market value of the assets so sold.



--------------------------------------------------------------------------------

SECTION 2. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3) that, in the event a payment shall be
made by any other Guarantor under, and to the extent required by, the Guarantee
Agreement or assets of any other Guarantor shall be sold pursuant to any
Security Document to satisfy a claim of any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the applicable Borrower as provided in Section 1, the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 12, the date of the Supplement hereto executed and delivered by such
Guarantor) and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 12, the date of the Supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 2 shall be subrogated to the rights
of such Claiming Guarantor under Section 1 to the extent of such payment.

SECTION 3. Subordination. (a) Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 1 and 2 and all other
rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of any Borrower or any Guarantor
to make the payments required by Sections 1 and 2 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

(b) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to, or to it by, any other Guarantor or any other
Subsidiary shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations.

SECTION 4. Termination. This Agreement shall survive and be in full force and
effect so long as any Obligation is outstanding and has not been indefeasibly
paid in full in cash, and so long as the LC Exposure has not been reduced to
zero or any of the Commitments under the Credit Agreement have not been
terminated, and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation is rescinded
or must otherwise be restored by any Secured Party or any Guarantor upon the
bankruptcy or reorganization of any Borrower, any Guarantor or otherwise. In
connection with the foregoing, the Collateral Agent shall execute and deliver to
such Guarantor or such Guarantor’s designee, at such Guarantor’s expense, any
documents or instruments which such Guarantor shall reasonably request from time
to time to evidence such termination and release.

SECTION 5. Governing Law. This agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

SECTION 6. No Waiver; Amendment. (a) No failure on the part of the Collateral
Agent or any Guarantor to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by the Collateral Agent or
any Guarantor preclude any other or

 

2



--------------------------------------------------------------------------------

further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. None of the Collateral Agent and the Guarantors shall
be deemed to have waived any rights hereunder unless such waiver shall be in
writing and signed by such parties.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Borrower, the Guarantors and the Collateral Agent, with the prior written
consent of the Required Lenders (except as otherwise provided in the Credit
Agreement).

SECTION 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in the Guarantee Agreement and addressed as specified
therein.

SECTION 8. Binding Agreement; Assignments. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the parties that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns. Neither the
Borrowers nor any Guarantor may assign or transfer any of its rights or
obligations hereunder (and any such attempted assignment or transfer shall be
void) without the prior written consent of the Required Lenders. Notwithstanding
the foregoing, at the time any Guarantor is released from its obligations under
the Guarantee Agreement in accordance with such Guarantee Agreement and the
Credit Agreement, such Guarantor will cease to have any rights or obligations
under this Agreement.

SECTION 9. Survival of Agreement; Severability. (a) All covenants and agreements
made by the Borrowers and each Guarantor herein and in the certificates or other
instruments prepared or delivered in connection with this Agreement or the other
Loan Documents shall be considered to have been relied upon by the Collateral
Agent, the other Secured Parties and each Guarantor and shall survive the making
by the Lenders of the Loans and the issuance of the Letters of Credit by the
Issuing Bank, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loans or any other fee or amount
payable under the Credit Agreement or this Agreement or under any of the other
Loan Documents is outstanding and unpaid or the LC Exposure does not equal zero
and as long as the Commitments have not been terminated.

(b) In case any one or more of the provisions contained in this Agreement should
be held invalid, illegal or unenforceable in any respect, no party hereto shall
be required to comply with such provision for so long as such provision is held
to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 10. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall be effective with respect to any Guarantor
when a counterpart bearing the signature of such Guarantor shall have been
delivered to the Collateral Agent. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 11. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement. It
is also understood and agreed that to the extent a Guarantor hereunder is also a
Borrower the provisions herein, when applied with respect to such Guarantor in
its capacity as such, shall be construed so as to apply to the other Borrowers
and not to such Guarantor in its capacity as a Borrower.

SECTION 12. Additional Guarantors. Pursuant to Section 5.12 of the Credit
Agreement, each Subsidiary Loan Party that was not in existence or not such a
Subsidiary Loan Party on the date of the Credit Agreement is required to enter
into the Guarantee Agreement as a Guarantor upon becoming such a Subsidiary Loan
Party. Upon execution and delivery after the date hereof, by the Collateral
Agent and such a Subsidiary of an instrument (“Supplement”) in the form of
Annex 1 hereto such Subsidiary shall become a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor hereunder. The execution
and delivery of any Supplement adding an additional Guarantor as a party to this
Agreement shall not require the consent of any Guarantor hereunder. The rights
and obligations of each Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

TRIMAS CORPORATION,

    by

     

Name:

 

Title:

 

TRIMAS COMPANY LLC,

    by

     

Name:

 

Title:

 

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE 1 HERETO, AS A GUARANTOR,

    by

     

Name:

 

Title:

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent,

    by

     

Name:

 

Title:

[Signature Page to Indemnity, Subrogation & Contribution Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

TO THE INDEMNITY SUBROGATION

AND CONTRIBUTION AGREEMENT

Guarantors

 

Name

   Address



--------------------------------------------------------------------------------

ANNEX 1 TO

THE INDEMNITY, SUBROGATION AND

CONTRIBUTION AGREEMENT

SUPPLEMENT NO. [    ] dated as of [            ] (this “Supplement”), to the
Indemnity, Subrogation and Contribution Agreement dated as of October 16, 2013
(the “Indemnity, Subrogation and Contribution Agreement”), among TRIMAS COMPANY
LLC, a Delaware limited liability company (the “Parent Borrower”), TRIMAS
CORPORATION, a Delaware corporation (“Holdings”), each Subsidiary Term Borrower
party to the Credit Agreement referred to below (the “Subsidiary Term
Borrowers”), each of the other subsidiaries of the Borrower listed on Schedule I
thereto (each such subsidiary and each Subsidiary Term Borrower individually, a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors, Holdings and the Parent Borrower are referred to
collectively as the “Guarantors”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
collateral agent (the “Collateral Agent”) for the Secured Parties (as defined in
the Credit Agreement).

A. Reference is made to (a) the Credit Agreement dated as of October 16, 2013
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among, inter alia, the Parent Borrower,
Holdings, the Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers (as
defined in the Credit Agreement) party thereto, the lenders from time to time
party thereto and JPMCB, as administrative agent and Collateral Agent, and
(b) the Guarantee Agreement dated as of October 16, 2013 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”), among the Parent Borrower, Holdings, the Subsidiary Term
Borrowers party thereto, the Subsidiary Guarantors and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indemnity, Subrogation and Contribution
Agreement and the Credit Agreement.

C. Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the other
Guarantors have entered into the Indemnity, Subrogation and Contribution
Agreement in order to induce the Lenders to make Loans and the Issuing Bank to
issue Letters of Credit. Pursuant to Section 5.12 of the Credit Agreement, each
Subsidiary Loan Party that was not in existence or not such a Subsidiary Loan
Party on the date of the Credit Agreement is required to enter into the
Guarantee Agreement as a Guarantor upon becoming a Subsidiary Loan Party.
Section 12 of the Indemnity, Subrogation and Contribution Agreement provides
that additional Subsidiaries may become Guarantors under the Indemnity,
Subrogation and Contribution Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Indemnity, Subrogation and
Contribution Agreement in order to induce the Lenders to make additional Loans
and the Issuing Bank to issue additional Letters of Credit and as consideration
for Loans previously made and Letters of Credit previously issued.

Accordingly, the Collateral Agent and the New Guarantor agree as follows:



--------------------------------------------------------------------------------

SECTION 1. In accordance with Section 12 of the Indemnity, Subrogation and
Contribution Agreement, the New Guarantor by its signature below becomes a
Guarantor under the Indemnity, Subrogation and Contribution Agreement with the
same force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby agrees to all the terms and provisions of the Indemnity,
Subrogation and Contribution Agreement applicable to it as a Guarantor
thereunder. Each reference to a Guarantor in the Indemnity, Subrogation and
Contribution Agreement shall be deemed to include the New Guarantor. The
Indemnity, Subrogation and Contribution Agreement is hereby incorporated herein
by reference.

SECTION 2. The New Guarantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Guarantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Indemnity, Subrogation
and Contribution Agreement shall remain in full force and effect.

SECTION 5. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 7 of the Indemnity, Subrogation and Contribution
Agreement.

SECTION 8. The New Guarantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Indemnity, Subrogation and Contribution
Agreement as of the day and year first above written.

 

[Name of New Guarantor],

    by

     

Name:

 

Title:

JPMORGAN CHASE BANK, N.A., as Collateral Agent,

    by

     

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT E

SCHEDULE I

TO SUPPLEMENT NO. [            ] TO THE INDEMNITY

SUBROGATION AND CONTRIBUTION AGREEMENT

Guarantors

 

Name

   Address



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

MORTGAGE

From

[            ],

a [            ]

To

JPMORGAN CHASE BANK, N.A.

 

 

Dated: [            ], 2013

Premises: [            ]

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

 

Representations, Warranties and Covenants

of Mortgagor

  

SECTION 1.01. Title

     8   

SECTION 1.02. Credit Agreement; Certain Amounts

     9   

SECTION 1.03. Payment of Taxes, Liens and Charges

     10   

SECTION 1.04. Payment of Closing Costs

     10   

SECTION 1.05. Plans; Alterations and Waste; Repairs

     10   

SECTION 1.06. Insurance

     11   

SECTION 1.07. Casualty; Condemnation/Eminent Domain

     11   

SECTION 1.08. Assignment of Leases and Rents

     12   

SECTION 1.09. Restrictions on Transfers and Encumbrances

     13   

SECTION 1.10. Security Agreement

     13   

SECTION 1.11. Filing and Recording

     14   

SECTION 1.12. Further Assurances

     14   

SECTION 1.13. Additions to Mortgaged Property

     14   

SECTION 1.14. No Claims Against Mortgagee

     15   

SECTION 1.15. Fixture Filing

     15   

ARTICLE II

 

Defaults and Remedies

  

SECTION 2.01. Events of Default

     15   

SECTION 2.02. Demand for Payment

     15   

SECTION 2.03. Rights To Take Possession, Operate and Apply Revenues

     16   

 

2



--------------------------------------------------------------------------------

SECTION 2.04. Right To Cure Mortgagor’s Failure to Perform

     17   

SECTION 2.05. Right to a Receiver

     17   

SECTION 2.06. Foreclosure and Sale

     17   

SECTION 2.07. Other Remedies

     18   

SECTION 2.08. Application of Sale Proceeds and Rents

     18   

SECTION 2.09. Mortgagor as Tenant Holding Over

     19   

SECTION 2.10. Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws

     19   

SECTION 2.11. Discontinuance of Proceedings

     19   

SECTION 2.12. Suits To Protect the Mortgaged Property

     20   

SECTION 2.13. Filing Proofs of Claim

     20   

SECTION 2.14. Possession by Mortgagee

     20   

SECTION 2.15. Waiver

     20   

SECTION 2.16. Remedies Cumulative

     21   

ARTICLE III

 

Miscellaneous

  

SECTION 3.01. Partial Invalidity

     21   

SECTION 3.02. Notices

     21   

SECTION 3.03. Successors and Assigns

     21   

SECTION 3.04. Satisfaction and Cancelation.

     21   

SECTION 3.05. Definitions

     22   

SECTION 3.06. Multisite Real Estate Transaction

     22   

ARTICLE IV

 

Particular Provisions

  

SECTION 4.01. Applicable Law; Certain Particular Provisions

     23   

 

Exhibit A

   Description of Land

Schedule A

   Description of Certain Leases

Appendix A

   Local Law Provisions

 

3



--------------------------------------------------------------------------------

THIS MORTGAGE dated as of [            ], 2013 (this “Mortgage”), by
[            ], [            ], having an office at [            ] (the
“Mortgagor”), to JPMORGAN CHASE BANK, N.A., having an office at 383 Madison
Avenue, New York, New York 10179 (the “Mortgagee”) as Collateral Agent (in such
capacity, the “Collateral Agent”) for the benefit of the Secured Parties (as
such terms are defined below);

WITNESSETH THAT:

Reference is made to the Credit Agreement dated as of October 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, inter alia, TriMas Corporation, a Delaware
corporation (“Holdings”), TriMas Company LLC, a Delaware limited liability
company (the “Parent Borrower”), the Subsidiary Term Borrowers party thereto,
the Foreign Subsidiary Borrowers party thereto, the lenders from time to time
party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A. as Administrative
Agent for the Lenders and Collateral Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The Lenders have agreed to make Loans to the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers (the Foreign Subsidiary
Borrowers, the Subsidiary Term Borrowers and the Parent Borrower are referred to
collectively herein as the “Borrowers”) and the Issuing Bank has agreed to issue
Letters of Credit for the account of the Borrowers, pursuant to, and upon the
terms and subject to the conditions specified in, the Credit Agreement.

[Mortgagor is a wholly owned Subsidiary of one of the Borrowers and will derive
substantial benefit from the making of the Loans by the Lenders and the issuance
of the Letters of Credit by the Issuing Bank.] In order to induce the Lenders to
make Loans and the Issuing Bank to issue Letters of Credit, the Mortgagor has
agreed to guarantee, among other things, the due and punctual payment and
performance of all of the obligations of the Borrowers under the Credit
Agreement pursuant to the terms of the Guarantee Agreement.

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit are conditioned upon, among other things, the execution and
delivery by the Mortgagor of this Mortgage in the form hereof to secure (a) the
due and punctual payment by any Borrower of (i) the principal of and premium, if
any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by any Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,

 

4



--------------------------------------------------------------------------------

direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
any Borrower to the Secured Parties under the Credit Agreement and the other
Loan Documents, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of any Borrower and each Loan Party
under or pursuant to the Credit Agreement and the other Loan Documents, (c) the
due and punctual payment and performance of all obligations of any Borrower
under each Hedging Agreement entered into with any counterparty that was a
Lender or Lender Affiliate at the time such Hedging Agreement was entered into
and (d) the due and punctual payment and performance of all obligations in
respect of overdrafts and related liabilities owed to the Administrative Agent
or the Collateral Agent arising from treasury, depositary and cash management
services or in connection with any automated clearinghouse transfer of funds
(all the monetary and other obligations described in the preceding clauses (a)
through (b) being collectively called the “Loan Document Obligations” and all
obligations described in the preceding clauses (a) and (d) being collectively
called the “Obligations”).

As used in this Mortgage, the term “Secured Parties” shall mean (a) the Lenders,
(b) the Administrative Agent, (c) the Collateral Agent, (d) the Issuing Bank,
(e) each counterparty to a Hedging Agreement entered into with any Borrower if
such counterparty was a Lender or Lender Affiliate at the time the Hedging
Agreement was entered into, (f) the beneficiaries of each indemnification
obligation undertaken by any Borrower or Subsidiary Loan Party under any Loan
Document, (g) the Administrative Agent or the Collateral Agent in respect of
obligations owed to the Administrative Agent or the Collateral Agent arising
from treasury, depository and cash management services or in connection with any
automated clearinghouse transfer of funds and (h) the successors and assigns of
each of the foregoing.

Pursuant to the requirements of the Credit Agreement, the Mortgagor is entering
into this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as defined herein) to secure the performance and payment by the
Mortgagor of the Obligations. The Credit Agreement also requires the granting by
other Loan Parties of mortgages, deeds of trust and deeds to secure debt (the
“Other Mortgages”) that create liens on and security interests in certain
Mortgaged Properties other than the Mortgaged Property to secure the performance
of the Obligations.

Granting Clauses

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the Mortgagee, a security interest in, all the following described
property (the “Mortgaged Property”) whether now owned or held or hereafter
acquired; provided, that (i) the maximum principal debt or obligation which is,
or under any contingency may be secured at the date of execution hereof or any
time thereafter by this Mortgage is $[            ] (the “Secured Amount”),
(ii) this Mortgage shall also secure amounts other than the

 

5



--------------------------------------------------------------------------------

principal debt or obligation to the extent permitted by the Tax Law without
payment of additional recording tax and (iii) so long as the aggregate amount of
the Obligations exceeds the Secured Amount, any payments and repayments of the
Obligations shall not be deemed to be applied against, or to reduce, the Secured
Amount:

(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);

(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);

(3) all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Improvements or the Premises, including all of
Mortgagor’s books and records relating thereto and including all pumps, tanks,
goods, machinery, tools, equipment, lifts (including fire sprinklers and alarm
systems, fire prevention or control systems, cleaning rigs, air conditioning,
heating, boilers, refrigerating, electronic monitoring, water, loading,
unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind), restaurant, bar and
all other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets), bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);

 

6



--------------------------------------------------------------------------------

(4) all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);

(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);

(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained by the Mortgagor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or Improvements or any rights appurtenant thereto, and any awards for
change of grade of streets, together with any and all moneys now or hereafter on
deposit for the payment of real estate taxes, assessments or common area charges
levied against the Mortgaged Property, unearned premiums on policies of fire and
other insurance maintained by the Mortgagor covering any interest in the
Mortgaged Property or required by the Credit Agreement; and

(7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further

 

7



--------------------------------------------------------------------------------

mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to the Permitted Collateral Liens (as defined below) and to satisfaction
and cancelation as provided in Section 3.04.

ARTICLE I

Representations, Warranties and Covenants of Mortgagor

Mortgagor agrees, covenants, represents and/or warrants as follows:

SECTION 1.01. Title. (a) Mortgagor has good and marketable title to:

(i) an indefeasible fee estate in the Land and Improvements; and

(ii) all of the Personal Property;

in the case of (i) and (ii) above subject only to the Permitted Encumbrances and
Liens permitted by Section 6.02 of the Credit Agreement (collectively,
“Permitted Collateral Liens”).

(c) There are no Leases affecting the Land or the Improvements except for
(i) Leases which (x) in the aggregate do not affect more than 5% of the total
area of the Land or 5% of the gross building area of the Improvements and
(y) are subordinate to the lien of this Mortgage or (ii) Leases which are
described on Schedule A to this Mortgage and, in either case, do not interfere
in any material respect with the business of the Mortgagor and its Affiliates as
presently conducted at the Mortgaged Property.

(d) Mortgagor is not obligated under, and the Mortgaged Property is not bound by
or subject to, any right, of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein.

(e) The granting of this Mortgage is within Mortgagor’s corporate powers and has
been duly authorized by all necessary corporate, and, if required, stockholder
action. This Mortgage has been duly executed and delivered by Mortgagor and
constitutes a legal, valid and binding obligation of Mortgagor, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

8



--------------------------------------------------------------------------------

(f) This Mortgage, when duly recorded in the appropriate public records and when
financing statements are duly filed in the appropriate public records, will
create a valid, perfected and enforceable lien upon and security interest in all
the Mortgaged Property. As of the date hereof, there are no defenses or offsets
to this Mortgage that will be asserted by Mortgagor or its Affiliates (or any
third party defense or offset now known to Mortgagor or its Affiliates) or to
any of the Obligations secured hereby for so long as any portion of the
Obligations is outstanding. Mortgagor will forever warrant and defend its title
to the Mortgaged Property, the rights of Mortgagee therein under this Mortgage
and the validity and priority of the lien of this Mortgage thereon against the
claims of all persons and parties except those having rights under Permitted
Collateral Liens to the extent of those rights.

SECTION 1.02. Credit Agreement; Certain Amounts. (a) This Mortgage is given
pursuant to the Credit Agreement. Each and every term and provision of the
Credit Agreement (excluding the governing law provisions thereof), including the
rights, remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties thereto shall be considered as if
a part of this Mortgage. Mortgagor expressly covenants and agrees to pay when
due, and to timely perform, and to cause the other Loan Parties to pay when due,
and to timely perform, the Obligations in accordance with the terms of the Loan
Documents.

(b) To the extent the representations and covenants contained in this Mortgage
are more stringent or expansive than comparable representations and covenants
contained in the Credit Agreement, the representations and covenants contained
herein shall be construed to supplement the representations and covenants in the
Credit Agreement without creating a conflict or inconsistency therewith, and
Mortgagor shall be bound by the more stringent or expansive representations and
covenants hereunder.

(c) If Mortgagee exercises any of its rights or remedies under this Mortgage, or
if any actions or proceedings (including any bankruptcy, insolvency or
reorganization proceedings) are commenced in which Mortgagee is made a party and
is obliged to defend or uphold or enforce this Mortgage or the rights of
Mortgagee hereunder or the terms of any Lease, or if a condemnation proceeding
is instituted affecting the Mortgaged Property, Mortgagor will pay all
reasonable sums, including reasonable attorneys’ fees and disbursements,
incurred by Mortgagee related to the exercise of any remedy or right of
Mortgagee pursuant hereto and the reasonable expenses of any such action or
proceeding together with all statutory or other costs, disbursements and
allowances, interest thereon from the date of demand for payment thereof at the
lesser of (i) the Prime Rate plus 2% and (ii) the Maximum Rate (the “Default
Interest Rate”), and such sums and the interest thereon shall, to the extent
permissible by law, be a lien on the Mortgaged Property prior to any right,
title to, interest in or claim upon the Mortgaged Property attaching or accruing
subsequent to the recording of this Mortgage and shall be secured by this
Mortgage to the extent permitted by law. Any payment of amounts due under this
Mortgage not made on or before the due date for such payments shall accrue
interest daily without notice from the due date until paid at the Default
Interest Rate, and such interest at the Default Interest Rate shall be
immediately due upon demand by Mortgagee.

 

9



--------------------------------------------------------------------------------

SECTION 1.03. Payment of Taxes, Liens and Charges. (a) Except as may be
permitted by the Credit Agreement, Mortgagor will pay and discharge from time to
time prior to the time when the same shall become delinquent, and before any
interest or penalty accrues thereon or attaches thereto, all taxes of every kind
and nature, all general and special assessments, levies, permits, inspection and
license fees, all water and sewer rents, all vault charges, and all other public
charges, and all service charges, common area charges, private maintenance
charges, utility charges and all other private charges, whether created or
evidenced by recorded or unrecorded documents or of a like or different nature,
imposed upon or assessed against the Mortgaged Property or any part thereof or
upon the Rents from the Mortgaged Property or arising in respect of the
occupancy, use or possession thereof.

(b) In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Mortgage or debts secured by mortgages
or deeds of trust (other than laws governing income, franchise and similar taxes
generally) or the manner of collecting taxes thereon and (ii) imposing a tax to
be paid by Mortgagee, either directly or indirectly, on this Mortgage or any of
the Loan Documents, or requiring an amount of taxes to be withheld or deducted
therefrom, Mortgagor will promptly notify Mortgagee of such event. In such event
Mortgagor shall (i) agree to enter into such further instruments as may be
reasonably necessary or desirable to obligate Mortgagor to make any applicable
additional payments and (ii) Mortgagor shall make such additional payments.

(c) At any time that an Event of Default shall occur hereunder and be
continuing, or if required by any law applicable to Mortgagor or to Mortgagee,
Mortgagee shall have the right to direct Mortgagor to make an initial deposit on
account of real estate taxes and assessments, insurance premiums and common area
charges, levied against or payable in respect of the Mortgaged Property in
advance and thereafter on a quarterly basis, each such deposit to be equal to
one-quarter of any such annual charges estimated in a reasonable manner by
Mortgagee in order to accumulate with Mortgagee sufficient funds to pay such
taxes, assessments, insurance premiums and charges.

SECTION 1.04. Payment of Closing Costs. Mortgagor shall pay all costs in
connection with, relating to or arising out of the preparation, execution and
recording of this Mortgage, including title company premiums and charges,
inspection costs, survey costs, recording fees and taxes, reasonable attorneys’,
engineers’, appraisers’ and consultants’ fees and disbursements and all other
similar reasonable expenses of every kind.

SECTION 1.05. Plans, Alterations and Waste; Repairs. (a) To the extent the same
exist on the date hereof or are obtained in connection with future permitted
alterations, Mortgagor shall maintain a complete set of final plans,
specifications, blueprints and drawings for the Mortgaged Property either at the
Mortgaged Property or in a particular office at the headquarters of Mortgagor to
which Mortgagee shall have access upon reasonable advance notice and at
reasonable times.

(b) Mortgagor shall not:

 

10



--------------------------------------------------------------------------------

(i) demolish or remove all or any material portion of the Improvements which
would diminish in any material respect the utility of Mortgaged Property in the
conduct of the business of the Mortgagor or its Affiliates as conducted thereon
on the date hereof;

(ii) erect any additions to the Improvements or any other structures on the
Premises which would interfere in any material respect with the use and
operation of the Improvements as conducted on the date hereof;

(iii) commit any waste on the Mortgaged Property or make any alterations to the
Mortgaged Property which would diminish in any material respect the utility of
Mortgaged Property in the conduct of the business of the Mortgagor or its
Affiliates as conducted thereon on the date hereof; or

(iv) change the use of the Mortgaged Property or take any other action with
respect to the Mortgaged Property if it would materially increase the risk of
fire or any other hazard or violate the terms of any insurance policy required
by Section 1.06 hereof;

without the consent of the Mortgagee in each instance which consent shall not be
unreasonably withheld, conditioned or delayed.

(c) Mortgagor will keep and maintain the Improvements and the Personal Property
in good repair, working order and condition, reasonable wear and tear excepted,
and will schedule and perform preventive maintenance thereon in accordance with
the current and prior practice of the Mortgagor.

SECTION 1.06. Insurance. Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in Schedule 3.13 to the Credit Agreement and shall purchase
such additional insurance as may be required from time to time pursuant to
Section 5.07 of the Credit Agreement. Additionally, Federal Emergency Management
Agency Standard Flood Hazard Determination Forms will be purchased by Mortgagor
for the Mortgaged Property on which Improvements are located. If any portion of
Improvements constituting part of the Mortgaged Property is located in an area
identified as a special flood hazard area by Federal Emergency Management Agency
or other applicable agency, Mortgagor will purchase flood insurance in an amount
reasonably satisfactory to Mortgagee, but in no event less than the maximum
limit of coverage available under the National Flood Insurance Act of 1968, as
amended.

SECTION 1.07. Casualty Condemnation/Eminent Domain. Mortgagor, in accordance
with Section 5.08 of the Credit Agreement, shall give Mortgagee prompt written
notice of any casualty or other damage to the Mortgaged Property that equals or
exceeds $1,000,000 or any proceeding for the taking of the Mortgaged Property or
any portion thereof or interest therein, having a book value or fair market
value that equals or exceeds $1,000,000, under power of eminent domain or by
condemnation or any similar proceeding. Any Net Proceeds received by or on
behalf of the Mortgagor in respect of any casualty, damage or taking (regardless
of whether notice is required pursuant to the preceding sentence) shall
constitute trust funds held by the Mortgagor for the benefit of the Secured
Parties to be applied to restoration of the Mortgaged Property or, if a
Prepayment Event shall occur with respect to any such Net Proceeds, to be
applied in accordance with Section 2.11 of the Credit Agreement.

 

11



--------------------------------------------------------------------------------

SECTION 1.08. Assignment of Leases and Rents. (a) Mortgagor hereby irrevocably
and absolutely grants, transfers and assigns all of its right title and interest
in all Leases, together with any and all extensions and renewals thereof for
purposes of securing and discharging the performance by Mortgagor of the
Obligations. Mortgagor has not assigned or executed any assignment of, and will
not assign or execute any assignment of, any other Lease or their respective
Rents to anyone other than Mortgagee.

(b) Without Mortgagee’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, Mortgagor will not enter into,
modify, amend, terminate or consent to the cancelation or surrender of any Lease
if (i) such Lease, as entered into, modified or amended will not be subordinate
to the lien of this Mortgage or (ii) such alteration could reasonably be
expected to interfere in any material respect with the business of the
Mortgagor.

(c) Subject to Section 1.08(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.08(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.08(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.

(d) So long as an Event of Default shall not have occurred and be continuing,
Mortgagee will not exercise any of its rights under Section 1.08(c), and
Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Mortgagor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of a claimed Event of Default sent by Mortgagee to any such tenant or
any of such tenant’s successors in interest, and thereafter to pay Rents to
Mortgagee without any obligation or right to inquire as to whether an Event of
Default actually exists and even if some notice to the contrary is received from
the Mortgagor, who shall have no right or claim against any such tenant or
successor in interest for any such Rents so paid to Mortgagee. Each tenant or
any of such tenant’s successors in interest from whom Mortgagee or any officer,
agent, attorney or employee of Mortgagee shall have collected any Rents, shall
be authorized to pay Rents to Mortgagor only after such tenant or any of their
successors in interest shall have received written notice from Mortgagee that
the Event of Default is no longer continuing, unless and until a further notice
of an Event of Default is given by Mortgagee to such tenant or any of its
successors in interest.

 

12



--------------------------------------------------------------------------------

(e) Mortgagee will not become a mortgagee in possession so long as it does not
enter or take actual possession of the Mortgaged Property. In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.

(f) Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, the terms of any
Lease, the space occupied and the rentals or license fees payable thereunder.

SECTION 1.09. Restrictions on Transfers and Encumbrances. Except as permitted by
the Credit Agreement, Mortgagor shall not directly or indirectly sell, convey,
alienate, assign, lease, sublease, license, mortgage, pledge, encumber or
otherwise transfer, create, consent to or suffer the creation of any lien,
charges or any form of encumbrance upon any interest in or any part of the
Mortgaged Property, or be divested of its title to the Mortgaged Property or any
interest therein in any manner or way, whether voluntarily or involuntarily
(other than resulting from a condemnation), or engage in any common,
cooperative, joint, time-sharing or other congregate ownership of all or part
thereof; provided, that Mortgagor may in the ordinary course of business within
reasonable commercial standards, enter into easement or covenant agreements that
relate to and/or benefit the operation of the Mortgaged Property and that do not
materially or adversely affect the use and operation of the same without the
consent of or notice to the Mortgagee.

SECTION 1.10. Security Agreement. This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, Mortgagee has
filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the
jurisdiction of formation of the Mortgagor to perfect the security interest
granted by this Mortgage in all the Mortgaged Property that is not real
property. Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence (i) upon the
occurrence and during the continuance of an Event of Default or (ii) after
Mortgagor is given reasonable

 

13



--------------------------------------------------------------------------------

notice of and opportunity and fails or refuses to do the same. Mortgagee shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded Mortgagee hereunder and under the
Security Agreement.

SECTION 1.11. Filing and Recording. Mortgagor will cause this Mortgage, any
other security instrument creating a security interest in or evidencing the lien
hereof upon the Mortgaged Property and each instrument of further assurance to
be filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and fully to
protect the lien hereof upon, and the security interest of Mortgagee in, the
Mortgaged Property. Mortgagor will pay all filing, registration and recording
fees, all Federal, state, county and municipal recording, documentary or
intangible taxes and other taxes, duties, imposts, assessments and charges, and
all reasonable expenses incidental to or arising out of or in connection with
the execution, delivery and recording of this Mortgage, any mortgage
supplemental hereto, any security instrument with respect to the Personal
Property or any instrument of further assurance.

SECTION 1.12. Further Assurances. Upon demand by Mortgagee, Mortgagor will, at
the cost of Mortgagor and without expense to Mortgagee, do, execute, acknowledge
and deliver all such further acts, deeds, conveyances, mortgages, assignments,
notices of assignment, transfers and assurances as Mortgagee shall from time to
time reasonably require for the better assuring, conveying, assigning,
transferring and confirming unto Mortgagee the property and rights hereby
conveyed or assigned or intended now or hereafter so to be, or which Mortgagor
may be or may hereafter become bound to convey or assign to Mortgagee, or for
carrying out the intention or facilitating the performance of the terms of this
Mortgage, or for filing, registering or recording this Mortgage, and on demand,
Mortgagor will also execute and deliver and hereby appoints Mortgagee as its
true and lawful attorney-in-fact and agent, for Mortgagor and in its name, place
and stead, in any and all capacities, to execute and file to the extent it may
lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments reasonably requested by Mortgagee to evidence
more effectively the lien hereof upon the Personal Property and to perform each
and every act and thing requisite and necessary to be done to accomplish the
same.

SECTION 1.13. Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutes and replacements of, and all additions and appurtenances to, the
Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.

 

14



--------------------------------------------------------------------------------

SECTION 1.14. No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof.

SECTION 1.15. Fixture Filing. (a) Certain portions of the Mortgaged Property are
or will become “fixtures” (as that term is defined in the UCC) on the Land, and
this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures.

(b) The real property to which the fixtures relate is described in Exhibit A
attached hereto. The record owner of the real property described in Exhibit A
attached hereto is Mortgagor. The name, type of organization and jurisdiction of
organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of organization of the Mortgagor set
forth in the first paragraph of this Mortgage, and the name of the secured party
for purposes of this financing statement is the name of the Mortgagee set forth
in the first paragraph of this Mortgage. The mailing address of the
Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagee/secured party
from which information concerning the security interest hereunder may be
obtained is the address of the Mortgagee set forth in the first paragraph of
this Mortgage.

ARTICLE II

Defaults and Remedies

SECTION 2.01. Events of Default. Any Event of Default under the Credit Agreement
(as such term is defined therein) shall constitute an Event of Default under
this Mortgage.

SECTION 2.02. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder and under the Credit Agreement and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including attorneys’ fees, disbursements and expenses incurred by
Mortgagee, and Mortgagee shall be entitled and empowered to institute an action
or proceedings at law or in equity for the collection of the sums so due and
unpaid, to prosecute any such action or proceedings to judgment or final decree,
to enforce any such judgment or final decree against Mortgagor and to collect,
in any manner provided by law, all moneys adjudged or decreed to be payable.

 

15



--------------------------------------------------------------------------------

SECTION 2.03. Rights To Take Possession, Operate and Apply Revenues. (a) If an
Event of Default shall occur and be continuing, Mortgagor shall, upon demand of
Mortgagee, forthwith surrender to Mortgagee actual possession of the Mortgaged
Property and, if and to the extent not prohibited by applicable law, Mortgagee
itself, or by such officers or agents as it may appoint, may then enter and take
possession of all the Mortgaged Property without the appointment of a receiver
or an application therefor, exclude Mortgagor and its agents and employees
wholly therefrom, and have access to the books, papers and accounts of
Mortgagor.

(b) If Mortgagor shall for any reason fail to surrender or deliver the Mortgaged
Property or any part thereof after such demand by Mortgagee, Mortgagee may to
the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents. Mortgagor will pay to Mortgagee, upon demand, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to Mortgagee’s attorneys and agents with interest thereon at the
Default Interest Rate; and all such expenses and compensation shall, until paid,
be secured by this Mortgage.

(c) Upon every such entry or taking of possession, Mortgagee may, to the extent
not prohibited by applicable law, hold, store, use, operate, manage and control
the Mortgaged Property, conduct the business thereof and, from time to time,
(i) make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon, (ii) purchase or
otherwise acquire additional fixtures, personalty and other property,
(iii) insure or keep the Mortgaged Property insured, (iv) manage and operate the
Mortgaged Property and exercise all the rights and powers of Mortgagor to the
same extent as Mortgagor could in their own name or otherwise with respect to
the same, or (v) enter into any and all agreements with respect to the exercise
by others of any of the powers herein granted Mortgagee, all as may from time to
time be directed or determined by Mortgagee to be in its best interest, and
Mortgagor hereby appoints Mortgagee as its true and lawful attorney-in-fact and
agent, for Mortgagor and in its name, place and stead, in any and all
capacities, to perform any of the foregoing acts. Mortgagee may collect and
receive all the Rents, issues, profits and revenues from the Mortgaged Property,
including those past due as well as those accruing thereafter, and, after
deducting (i) all expenses of taking, holding, managing and operating the
Mortgaged Property (including compensation for the services of all persons
employed for such purposes), (ii) the costs of all such maintenance, repairs,
renewals, replacements, additions, betterments, improvements, purchases and
acquisitions, (iii) the costs of insurance, (iv) such taxes, assessments and
other similar charges as Mortgagee may at its option pay, (v) other proper
charges upon the Mortgaged Property or any part thereof and (vi) the
compensation, expenses and disbursements of the attorneys and agents of
Mortgagee, Mortgagee shall apply the remainder of the moneys and proceeds so
received first to the payment of the Mortgagee for the satisfaction of the
Obligations, and second, if there is any surplus, to Mortgagor, subject to the
entitlement of others thereto under applicable law.

 

16



--------------------------------------------------------------------------------

(d) Whenever, before any sale of the Mortgaged Property under Section 2.06, all
Obligations that are then due shall have been paid and all Events of Default
fully cured, Mortgagee will surrender possession of the Mortgaged Property back
to Mortgagor, its successors or assigns. The same right of taking possession
shall, however, arise again if any subsequent Event of Default shall occur and
be continuing.

SECTION 2.04. Right To Cure Mortgagor’s Failure to Perform. Should Mortgagor
fail in the payment, performance or observance of any term, covenant or
condition required by this Mortgage or the Credit Agreement (with respect to the
Mortgaged Property), upon Notice to Mortgagor, Mortgagee may pay, perform or
observe the same, and all payments made or costs or expenses incurred by
Mortgagee in connection therewith shall be secured hereby and shall be, without
demand, immediately repaid by Mortgagor to Mortgagee with interest thereon at
the Default Interest Rate. Mortgagee shall be the judge using reasonable
discretion of the necessity for any such actions and of the amounts to be paid.
Upon Notice to the Mortgagor, Mortgagee is hereby empowered to enter and to
authorize others to enter upon the Premises or the Improvements or any part
thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without having any obligation to so perform or observe and
without thereby becoming liable to Mortgagor, to any person in possession
holding under Mortgagor or to any other person.

SECTION 2.05. Right to a Receiver. If an Event of Default shall occur and be
continuing, Mortgagee, upon application to a court of competent jurisdiction,
shall be entitled as a matter of right to the appointment of a receiver to take
possession of and to operate the Mortgaged Property and to collect and apply the
Rents. The receiver shall have all of the rights and powers permitted under the
laws of the state wherein the Mortgaged Property is located. Mortgagor shall pay
to Mortgagee upon demand all reasonable expenses, including receiver’s fees,
reasonable attorney’s fees and disbursements, costs and agent’s compensation
incurred pursuant to the provisions of this Section 2.05; and all such expenses
shall be secured by this Mortgage and shall be, without demand, immediately
repaid by Mortgagor to Mortgagee with interest thereon at the Default Interest
Rate.

SECTION 2.06. Foreclosure and Sale. (a) If an Event of Default shall occur and
be continuing, Mortgagee may elect to sell the Mortgaged Property or any part of
the Mortgaged Property by exercise of the power of foreclosure or of sale
granted to Mortgagee by applicable law or this Mortgage. In such case, Mortgagee
may commence a civil action to foreclose this Mortgage, or it may proceed and
sell the Mortgaged Property to satisfy any Obligation. Mortgagee or an officer
appointed by a judgment of foreclosure to sell the Mortgaged Property, may sell
all or such parts of the Mortgaged Property as may be chosen by Mortgagee at the
time and place of sale fixed by it in a notice of sale, either as a whole or in
separate lots, parcels or items as Mortgagee shall deem expedient, and in such
order as it may determine, at public auction to the highest bidder. Mortgagee or
an officer appointed by a judgment of foreclosure to sell the Mortgaged Property
may postpone any foreclosure or other sale of all or any portion of the
Mortgaged Property by public announcement at such time and place of sale, and
from time to time thereafter may postpone such sale by public announcement or
subsequently

 

17



--------------------------------------------------------------------------------

noticed sale. Without further notice, Mortgagee or an officer appointed to sell
the Mortgaged Property may make such sale at the time fixed by the last
postponement, or may, in its discretion, give a new notice of sale. Any person,
including Mortgagor or Mortgagee or any designee or affiliate thereof, may
purchase at such sale.

(b) The Mortgaged Property may be sold subject to unpaid taxes and Permitted
Encumbrances, and, after deducting all costs, fees and expenses of Mortgagee
(including costs of evidence of title in connection with the sale), Mortgagee or
an officer that makes any sale shall apply the proceeds of sale in the manner
set forth in Section 2.08.

(c) Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Obligations have been satisfied, or the entirety of the
Mortgaged Property has been sold.

(d) If an Event of Default shall occur and be continuing, Mortgagee may instead
of, or in addition to, exercising the rights described in Section 2.06(a) above
and either with or without entry or taking possession as herein permitted,
proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to specifically enforce payment of some or all of the
Obligations, or the performance of any term, covenant, condition or agreement of
this Mortgage or any other Loan Document or any other right, or (ii) to pursue
any other remedy available to Mortgagee, all as Mortgagee shall determine most
effectual for such purposes.

SECTION 2.07. Other Remedies. (a) In case an Event of Default shall occur and be
continuing, Mortgagee may also exercise, to the extent not prohibited by law,
any or all of the remedies available to a secured party under the UCC.

(b) In connection with a sale of the Mortgaged Property or any Personal Property
and the application of the proceeds of sale as provided in Section 2.08,
Mortgagee shall be entitled to enforce payment of and to receive up to the
principal amount of the Obligations, plus all other charges, payments and costs
due under this Mortgage, and to recover a deficiency judgment for any portion of
the aggregate principal amount of the Obligations remaining unpaid, with
interest.

SECTION 2.08. Application of Sale Proceeds and Rents. After any foreclosure sale
of all or any of the Mortgaged Property, Mortgagee shall receive and apply the
proceeds of the sale together with any Rents that may have been collected and
any other sums that then may be held by Mortgagee under this Mortgage as
follows:

FIRST, to the payment of the costs and expenses of such sale, including
compensation to Mortgagee’s attorneys and agents, and of any judicial
proceedings wherein the same may be made, and of all expenses, liabilities and
advances made or incurred by Mortgagee under this Mortgage, together with
interest at the Default Interest Rate on all advances made by Mortgagee,
including all taxes or assessments (except any taxes, assessments or other
charges subject to

 

18



--------------------------------------------------------------------------------

which the Mortgaged Property shall have been sold) and the cost of removing any
Permitted Collateral Lien (except any Permitted Lien subject to which the
Mortgaged Property was sold);

SECOND, to the Mortgagee for the distribution to the Secured Parties for the
satisfaction of the Obligations owed to the Secured Parties; and

THIRD, to the Mortgagor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of the Mortgaged Property by the Mortgagee (including pursuant to a power
of sale granted by statute or under a judicial proceeding), the receipt of the
Mortgagee or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Mortgaged Property so sold and such purchaser
or purchasers shall not be obligated to see to the application of any part of
the purchase money paid over to the Mortgagee or such officer or be answerable
in any way for the misapplication thereof.

SECTION 2.09. Mortgagor as Tenant Holding Over. If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee’s election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.

SECTION 2.10. Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. Mortgagor waives, to the extent not prohibited by law, (i) the benefit of
all laws now existing or that hereafter may be enacted (x) providing for any
appraisement or valuation of any portion of the Mortgaged Property and/or (y) in
any way extending the time for the enforcement or the collection of amounts due
under any of the Obligations or creating or extending a period of redemption
from any sale made in collecting said debt or any other amounts due Mortgagee,
(ii) any right to at any time insist upon, plead, claim or take the benefit or
advantage of any law now or hereafter in force providing for any homestead
exemption, stay, statute of limitations, extension or redemption, or sale of the
Mortgaged Property as separate tracts, units or estates or as a single parcel in
the event of foreclosure or notice of deficiency, and (iii) all rights of
redemption, valuation, appraisement, stay of execution, notice of election to
mature or declare due the whole of or each of the Obligations and marshaling in
the event of foreclosure of this Mortgage.

SECTION 2.11. Discontinuance of Proceedings. In case Mortgagee shall proceed to
enforce any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceeding had been taken.

 

19



--------------------------------------------------------------------------------

SECTION 2.12. Suits To Protect the Mortgaged Property. Mortgagee shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Mortgage, (b) to preserve or protect its interest in the
Mortgaged Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Mortgagee hereunder.

SECTION 2.13. Filing Proofs of Claim. In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted by
law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Obligations secured by this Mortgage at the date of the
institution of such proceedings and for any interest accrued, late charges and
additional interest or other amounts due or that may become due and payable
hereunder after such date.

SECTION 2.14. Possession by Mortgagee. Notwithstanding the appointment of any
receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.

SECTION 2.15. Waiver. (a) No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee. No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or of any other Obligations by Mortgagor hereunder. No failure on the part
of Mortgagee to complain of any act or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall constitute a
waiver by Mortgagee of its rights hereunder or impair any rights, powers or
remedies consequent on any future Event of Default by Mortgagor.

(b) Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Loan Documents, (iv) releases a part of
the Mortgaged Property from this Mortgage, (v) agrees to change some of the
terms, covenants, conditions or

 

20



--------------------------------------------------------------------------------

agreements of any of the Loan Documents, (vi) consents to the filing of a map,
plat or replat affecting the Premises, (vii) consents to the granting of an
easement or other right affecting the Premises or (viii) makes or consents to an
agreement subordinating Mortgagee’s lien on the Mortgaged Property hereunder; no
such act or omission shall preclude Mortgagee from exercising any other right,
power or privilege herein granted or intended to be granted in the event of any
breach or Event of Default then made or of any subsequent default; nor, except
as otherwise expressly provided in an instrument executed by Mortgagee, shall
this Mortgage be altered thereby. In the event of the sale or transfer by
operation of law or otherwise of all or part of the Mortgaged Property, to the
extent such sale or transfer is permitted by the Credit Agreement, Mortgagee is
hereby authorized and empowered to deal with any vendee or transferee with
reference to the Mortgaged Property secured hereby, or with reference to any of
the terms, covenants, conditions or agreements hereof, as fully and to the same
extent as it might deal with the original parties hereto and without in any way
releasing or discharging any liabilities, obligations or undertakings.

SECTION 2.16. Remedies Cumulative. No right, power or remedy conferred upon or
reserved to Mortgagee by this Mortgage is intended to be exclusive of any other
right, power or remedy, and each and every such right, power and remedy shall be
cumulative and concurrent and in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.

ARTICLE III

Miscellaneous

SECTION 3.01. Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall, at the option of Mortgagee, not affect any other provision of this
Mortgage, and this Mortgage shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein or therein.

SECTION 3.02. Notices. All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Mortgage and to the
Mortgagee as provided in the Credit Agreement.

SECTION 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.

SECTION 3.04. Satisfaction and Cancelation. (a) The conveyance to Mortgagee of
the Mortgaged Property as security created and consummated by this Mortgage
shall be null and void when all the Loan Document Obligations (other than
contingent obligations for indemnification, expense reimbursement, tax gross-up
or yield

 

21



--------------------------------------------------------------------------------

protection as to which no claim has been made) have been indefeasibly paid in
full in accordance with the terms of the Loan Documents and the Lenders have no
further commitment to make Loans under the Credit Agreement, no Letters of
Credit are outstanding and the Issuing Bank has no further obligation to issue
Letters of Credit under the Credit Agreement.

(b) Upon a sale or financing by Mortgagor of all or any portion of the Mortgaged
Property that is permitted by the Credit Agreement and the application of the
Net Proceeds of such sale or financing in accordance with the Credit Agreement,
the lien of this Mortgage shall be released from the applicable portion of the
Mortgaged Property. Mortgagor shall give the Mortgagee reasonable written notice
of any sale or financing of the Mortgaged Property prior to the closing of such
sale or financing.

(c) In connection with any termination or release pursuant to paragraph (a), the
Mortgage shall be marked “satisfied” by the Mortgagee, and this Mortgage shall
be canceled of record at the request and at the expense of the Mortgagor.
Mortgagee shall execute any documents reasonably requested by Mortgagor to
accomplish the foregoing or to accomplish any release contemplated by this
Section 3.04 and Mortgagor will pay all costs and expenses, including reasonable
attorneys’ fees, disbursements and other charges, incurred by Mortgagee in
connection with the preparation and execution of such documents.

SECTION 3.05. Definitions. As used in this Mortgage, the singular shall include
the plural as the context requires and the following words and phrases shall
have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee. Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property. Each appointment of Mortgagee
as attorney-in-fact for Mortgagor under the Mortgage is irrevocable, with power
of substitution and coupled with an interest. Subject to the applicable
provisions hereof, Mortgagee has the right to refuse to grant its consent,
approval or acceptance or to indicate its satisfaction, in its sole discretion,
whenever such consent, approval, acceptance or satisfaction is required
hereunder.

SECTION 3.06. Multisite Real Estate Transaction. Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Security Documents that
secure the Obligations. Mortgagor agrees that the lien of this Mortgage shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of Mortgagee, and without limiting the
generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Mortgagee of any security for or guarantees of any of the
Obligations hereby secured, or by any failure, neglect or omission on the part
of Mortgagee to realize upon or protect any Obligation or

 

22



--------------------------------------------------------------------------------

indebtedness hereby secured or any collateral security therefor including the
Other Mortgages and other Security Documents. The lien hereof shall not in any
manner be impaired or affected by any release (except as to the property
released), sale, pledge, surrender, compromise, settlement, renewal, extension,
indulgence, alteration, changing, modification or disposition of any of the
Obligations secured or of any of the collateral security therefor, including the
Other Mortgages and other Security Documents or of any guarantee thereof, and
Mortgagee may at its discretion foreclose, exercise any power of sale, or
exercise any other remedy available to it under any or all of the Other
Mortgages and other Security Documents without first exercising or enforcing any
of its rights and remedies hereunder. Such exercise of Mortgagee’s rights and
remedies under any or all of the Other Mortgages and other Security Documents
shall not in any manner impair the indebtedness hereby secured or the lien of
this Mortgage and any exercise of the rights or remedies of Mortgagee hereunder
shall not impair the lien of any of the Other Mortgages and other Security
Documents or any of Mortgagee’s rights and remedies thereunder. Mortgagor
specifically consents and agrees that Mortgagee may exercise its rights and
remedies hereunder and under the Other Mortgages and other Security Documents
separately or concurrently and in any order that it may deem appropriate and
waives any rights of subrogation.

ARTICLE IV

Particular Provisions

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:

SECTION 4.01. Applicable Law; Certain Particular Provisions. This Mortgage shall
be governed by and construed in accordance with the internal law of the state
where the Mortgaged Property is located, except that Mortgagor expressly
acknowledges that by their terms, the Credit Agreement and other Loan Documents
(aside from those Other Mortgages to be recorded outside New York) shall be
governed by the internal law of the State of New York, without regard to
principles of conflict of law. Mortgagor and Mortgagee agree to submit to
jurisdiction and the laying of venue for any suit on this Mortgage in the state
where the Mortgaged Property is located. The terms and provisions set forth in
Appendix A attached hereto are hereby incorporated by reference as though fully
set forth herein. In the event of any conflict between the terms and provisions
contained in the body of this Mortgage and the terms and provisions set forth in
Appendix A, the terms and provisions set forth in Appendix A shall govern and
control.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

 

[            ], a [            ],

by:

     

Name:

Title:

 

Signed and Acknowledged in the presence of: (1)          Witness Signature     
       Witness Printed Name    (2)          Witness Signature            
Witness Printed Name    This Document Was Prepared By    Mardi Merjian And After
Recording Return To:    Simpson Thacher & Bartlett LLP      425 Lexington     
New York, NY 10017

 

24



--------------------------------------------------------------------------------

STATE OF             )

                        )

COUNTY OF             )

The foregoing instrument was acknowledged before me on             , by
            , the                     , of             , a             
corporation, on behalf of the corporation.

 

Notary Public,             County

My commission expires             .

 

25



--------------------------------------------------------------------------------

Exhibit A

to Mortgage

Description of the Land

 

26



--------------------------------------------------------------------------------

Schedule A

to Mortgage

Description of Leases

 

27



--------------------------------------------------------------------------------

Appendix A

to Mortgage

Local Law Provisions

 

28



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] PLEDGE AGREEMENT dated as of October [•], 2013 (this “Agreement”),
among TRIMAS COMPANY LLC, a Delaware limited liability company (the “Parent
Borrower”), TRIMAS CORPORATION, a Delaware corporation (“Holdings”), each
Subsidiary Term Borrower party to the Credit Agreement referred to below (the
“Subsidiary Term Borrowers”), each of the other subsidiaries of the Parent
Borrower listed on Schedule I hereto (each such subsidiary and each Subsidiary
Term Borrower individually a “Subsidiary Pledgor” and, collectively, the
“Subsidiary Pledgors”; the Parent Borrower, Holdings and the Subsidiary Pledgors
are referred to collectively herein as the “Pledgors”) and JPMORGAN CHASE BANK,
N.A. (“JPMCB”), as collateral agent (in such capacity, the “Collateral Agent”)
for the Secured Parties (as defined in the Credit Agreement referred to below).

Reference is made to (a) the Credit Agreement dated as of October 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, inter alia, the Parent Borrower, Holdings,
the Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers (as defined in
the Credit Agreement) party thereto, the lenders from time to time party thereto
and JPMCB, as administrative agent and Collateral Agent, and (b) the Guarantee
Agreement dated as of October 16, 2013 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among the Parent Borrower, Holdings, the Subsidiary Term Borrowers
party thereto, the other Subsidiary Pledgors party thereto and the Collateral
Agent.

The Lenders have agreed to make Loans to the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers (the Foreign Subsidiary
Borrowers, the Subsidiary Term Borrowers and the Parent Borrower are referred to
collectively herein as the “Borrowers”), and the Issuing Bank has agreed to
issue Letters of Credit for the account of certain of the Borrowers and the
Subsidiaries, pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement. Each of the Borrowers, Holdings and the
Subsidiary Pledgors has agreed to guarantee, among other things, all the
obligations of the Borrowers under the Credit Agreement (upon the terms
specified in the Guarantee Agreement). The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit are conditioned upon,
among other things, the execution and delivery by the Pledgors of a Pledge
Agreement in the form hereof to secure (a) the due and punctual payment by each
Borrower of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by any Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
each Borrower to the Secured Parties under the Credit Agreement and the other
Loan Documents, (b) the due and punctual



--------------------------------------------------------------------------------

performance of all covenants, agreements, obligations and liabilities of each
Borrower and each Loan Party under or pursuant to the Credit Agreement and the
other Loan Documents, (c) the due and punctual payment and performance of all
obligations of each Borrower under each Hedging Agreement entered into with any
counterparty that was a Lender or Lender Affiliate at the time such Hedging
Agreement was entered into and (d) the due and punctual payment and performance
of all obligations in respect of overdrafts and related liabilities owed to any
Lender, any Lender Affiliate, the Administrative Agent or the Collateral Agent
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfer of funds (all the monetary and other
obligations described in the preceding clauses (a) through (b) being
collectively called the “Loan Document Obligations”, all the monetary and other
obligations described in the preceding clauses (c) through (d) being
collectively called the “Other Secured Obligations” and in the preceding
clauses (a) through (d) being collectively called the “Obligations”; provided
that for purposes of determining the obligations of any Guarantor under this
Agreement, the definition of “Obligations” shall not include any Excluded Swap
Obligations of such Guarantor). Capitalized terms used herein and not defined
herein shall have meanings assigned to such terms in the Credit Agreement.

Accordingly, the Pledgors and the Collateral Agent, on behalf of itself and each
Secured Party (and each of their respective successors or assigns), hereby agree
as follows:

SECTION 1. Pledge. (a) As security for the payment and performance, as the case
may be, in full of the Obligations (other than, with respect to any Guarantor,
any Excluded Swap Obligations of such Guarantor), each Pledgor hereby transfers,
grants, bargains, sells, conveys, hypothecates, pledges, sets over and delivers
unto the Collateral Agent, its successors and assigns, and hereby grants to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest in all of such Pledgor’s right, title and
interest in, to and under (a) the shares of capital stock or equity interest
owned by it and listed on Schedule II hereto and any shares of capital stock of
the Parent Borrower or any Subsidiary obtained in the future by such Pledgor and
the certificates representing all such shares (the “Pledged Stock”); provided
that the Pledged Stock under this Agreement shall not include (i) more than 65%
of the issued and outstanding shares of voting stock or equity interest of any
Foreign Subsidiary or any Domestic Subsidiary that has no material assets other
than equity interests of one or more Foreign Subsidiaries, (ii) Equity Interests
in any non-wholly owned Subsidiaries, but only to the extent that (x) the
organizational documents or other agreements with equity holders of such
non-wholly owned Subsidiaries do not permit or restrict the pledge of such
Equity Interests, or (y) the pledge of such Equity Interests (including any
exercise of remedies) would result in a change of control, repurchase obligation
or other adverse consequence to any of the Loan Parties or such Subsidiary
(iii) equity interests for which the cost of obtaining a security interest would
be excessive in light of the benefit afforded thereby to the Secured Parties, as
reasonably determined by the Parent Borrower and the Administrative Agent, and
(iv) to the extent that applicable law requires that a Subsidiary of the Pledgor
issue directors’ qualifying shares, such qualifying shares, (b)(i) the debt
securities listed opposite the name of such Pledgor on Schedule II hereto,
(ii) any debt securities in the future issued to such Pledgor and (iii) the
promissory notes and any other instruments evidencing such debt securities (the
“Pledged Debt Securities”), (c) all other property that may be delivered to and
held by the Collateral Agent pursuant to the terms hereof, (d) subject to
Section 5, all payments of principal or interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed, in respect of, in exchange for or upon the conversion of, and all
other proceeds received in respect of, the securities referred to in clauses (a)
and (b) above, (e) subject to Section 5, all rights and privileges of the
Pledgor with respect to the securities and other property referred to in
clauses (a), (b), (c) and (d) above and (f) all proceeds of any of the foregoing
(the items referred to in clauses (a) through (f) above



--------------------------------------------------------------------------------

being collectively referred to as the “Collateral”). Notwithstanding anything to
the contrary contained herein, the security interest created by this Agreement
shall not extend to, and the term “Collateral” shall not include, any Excluded
Assets (as defined in the Security Agreement). Upon delivery to the Collateral
Agent, (a) any stock certificates, notes or other securities now or hereafter
included in the Collateral (the “Pledged Securities”) shall be accompanied by
stock powers duly executed in blank or other instruments of transfer
satisfactory to the Collateral Agent and by such other instruments and documents
as the Collateral Agent may reasonably request and (b) all other property
comprising part of the Collateral shall be accompanied by proper instruments of
assignment duly executed by the applicable Pledgor and such other instruments or
documents as the Collateral Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities
theretofore and then being pledged hereunder, which schedule shall be attached
hereto as Schedule II and made a part hereof. Each schedule so delivered shall
supersede any prior schedules so delivered. The security interest granted herein
shall also secure all future advances and re-advances that may be made by the
Secured Parties to, or for the benefit of, any of the Borrowers or any Pledgor.

(b) Each Qualified Keepwell Provider (as defined below) hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Agreement in respect of
any Swap Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable under this Section 1 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 1, or otherwise under this Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified Keepwell Provider under this
Section 1 shall remain in full force and effect until all the Loan Document
Obligations (other than contingent obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made and obligations in respect of the Other Secured Obligations) have been paid
in full and the Lenders have no further commitment to lend under the Credit
Agreement, the LC Exposure has been reduced to zero and the Issuing Bank has no
further obligation to issue Letters of Credit under the Credit Agreement. Each
Qualified Keepwell Provider intends that this Section 1 constitute, and this
Section 1 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualified Keepwell Provider”
shall mean, in respect of any Swap Obligation, each Loan Party that, at the time
the relevant guarantee (or grant of the relevant security interest, as
applicable) becomes effective with respect to such Swap Obligation, has total
assets exceeding $10,000,000 or otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell pursuant to section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 2. Delivery of the Collateral. (a) Each Pledgor agrees promptly to
deliver or cause to be delivered to the Collateral Agent any and all Pledged
Securities, and any and all certificates or other instruments or documents
representing the Collateral.



--------------------------------------------------------------------------------

(b) Each Pledgor will cause any Indebtedness for borrowed money in an aggregate
principal amount that exceeds $500,000 owed to such Pledgor by any person to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Collateral Agent pursuant to the terms thereof.

(c) Each Pledgor acknowledges and agrees that (i) each interest in any limited
liability company or limited partnership controlled by such Pledgor, pledged
hereunder and represented by a certificate shall be a “security” within the
meaning of Article 8 of the New York UCC and shall be governed by Article 8 of
the New York UCC and (ii) each such interest shall at all times hereafter be
represented by a certificate.

(d) Each Pledgor further acknowledges and agrees that (i) each interest in any
limited liability company or limited partnership controlled by such Pledgor,
pledged hereunder and not represented by a certificate shall not be a “security”
within the meaning of Article 8 of the New York UCC and shall not be governed by
Article 8 of the New York UCC, and (ii) such Pledgor shall at no time elect to
treat any such interest as a “security” within the meaning of Article 8 of the
New York UCC or issue any certificate representing such interest, unless such
Pledgor provides prior written notification to the Collateral Agent of such
election and immediately delivers any such certificate to the Collateral Agent
pursuant to the terms hereof.

SECTION 3. Representations, Warranties and Covenants. Each Pledgor hereby
represents, warrants and covenants, as to itself and the Collateral pledged by
it hereunder, to and with the Collateral Agent that:

(a) the Pledged Stock represents that percentage as set forth on Schedule II of
the issued and outstanding shares of each class of the capital stock and equity
interests of the issuer with respect thereto;

(b) except for the security interest granted hereunder, such Pledgor (i) is and
will at all times continue to be the direct owner, beneficially and of record,
of the Pledged Securities indicated on Schedule II, (ii) holds the same free and
clear of all Liens, other than Liens expressly permitted by Section 6.02 of the
Credit Agreement, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Collateral, other than pursuant hereto or as otherwise expressly
permitted by the Credit Agreement, and (iv) subject to Section 5, will cause any
and all Collateral, whether for value paid by the Pledgor or otherwise, to be
forthwith deposited with the Collateral Agent and pledged or assigned hereunder;

(c) the Pledgor (i) has the power and authority to pledge the Collateral in the
manner hereby done or contemplated and (ii) will defend its title or interest
thereto or therein against any and all Liens (other than the Lien created by
this Agreement and Liens expressly permitted by Section 6.02 of the Credit
Agreement), however arising, of all persons whomsoever;

(d) no consent of any other person (including securityholders or creditors of
any Pledgor) and no consent or approval of any Governmental Authority or any
securities exchange was or is necessary to the validity of the pledge effected
hereby;

(e) by virtue of the execution and delivery by the Pledgors of this Agreement,
when the Pledged Securities, certificates or other documents representing or
evidencing such Collateral are delivered to the Collateral Agent in accordance
with this Agreement,



--------------------------------------------------------------------------------

the Collateral Agent will obtain a valid and perfected first lien upon and
security interest in such Pledged Securities as security for the payment and
performance of the Obligations;

(f) the pledge effected hereby is effective to vest in the Collateral Agent, on
behalf of the Secured Parties, the rights of the Collateral Agent in the
Collateral as set forth herein;

(g) to its knowledge, all of the Pledged Stock has been duly authorized and
validly issued and is fully paid and nonassessable;

(h) all information set forth herein relating to the Pledged Stock is accurate
and complete in all material respects as of the date hereof; and

(i) the pledge of the Pledged Stock pursuant to this Agreement does not violate
Regulation T, U or X of the Federal Reserve Board or any successor thereto as of
the date hereof.

SECTION 4. Registration in Nominee Name; Denominations. At any time upon the
occurrence and during the continuance of any Event of Default, the Collateral
Agent, on behalf of the Secured Parties, shall have the right (in its reasonable
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the Pledgors,
endorsed or assigned in blank or in favor of the Collateral Agent. Each Pledgor
will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. At any time upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent shall at all times
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

SECTION 5. Voting Rights; Dividends and Interest, etc. (a) Unless and until an
Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose not prohibited by the terms of this Agreement, the
Credit Agreement and the other Loan Documents. Each Pledgor agrees that it shall
not exercise any such right for any purpose prohibited by the terms of, or if
the result thereof could materially and adversely affect the rights inuring to a
holder of the Pledged Securities or the rights and remedies of any of the
Secured Parties under, this Agreement or the Credit Agreement or any other Loan
Document or the ability of the Secured Parties to exercise the same;

(ii) The Collateral Agent shall execute and deliver to each Pledgor, or cause to
be executed and delivered to each Pledgor, all such proxies, powers of attorney
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above and to receive the
cash dividends it is entitled to receive pursuant to subparagraph (iii) below;
and



--------------------------------------------------------------------------------

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest and principal paid on the Pledged Securities to the extent
and only to the extent that such dividends, interest and principal are permitted
by, and otherwise paid in accordance with, the terms and conditions of the
Credit Agreement, the other Loan Documents and applicable laws; provided that
all noncash dividends, interest, principal, and other distributions that would
constitute Pledged Securities, whether resulting from a subdivision, combination
or reclassification of the outstanding capital stock of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Collateral, and, if received by any
Pledgor, shall not be commingled by such Pledgor with any of its other funds or
property but shall be held separate and apart therefrom, shall be held in trust
for the benefit of the Collateral Agent and shall be forthwith delivered to the
Collateral Agent in the same form as so received (with any necessary
endorsement).

(b) Upon the occurrence and during the continuance of an Event of Default, and
upon and after notice by the Collateral Agent to the Pledgors, all rights of any
Pledgor to dividends, interest or principal that such Pledgor is authorized to
receive pursuant to paragraph (a)(iii) above shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall have the sole
and exclusive right and authority to receive and retain such dividends, interest
or principal. All dividends, interest or principal received by the Pledgor
contrary to the provisions of this Section 5 shall be held in trust for the
benefit of the Collateral Agent, shall be segregated from other property or
funds of such Pledgor and shall be forthwith delivered to the Collateral Agent
upon demand in the same form as so received (with any necessary endorsement).
Any and all money and other property paid over to or received by the Collateral
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 7. After all Events of Default have been cured or
waived, the Collateral Agent shall, within five Business Days after all such
Events of Default have been cured or waived, repay to each Pledgor all cash
dividends, interest or principal (without interest), that such Pledgor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii)
above and which remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, and
upon and after notice by the Collateral Agent to the Pledgors, all rights of any
Pledgor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 5, and the obligations
of the Collateral Agent under paragraph (a)(ii) of this Section 5, shall cease,
and all such rights shall thereupon become vested in the Collateral Agent, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers during the continuance of such Event of
Default; provided that unless otherwise directed by the Required Lenders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived, all rights vested
in the Collateral Agent pursuant to this clause (c) shall cease and such Pledgor
will have the right to exercise the voting and consensual rights and powers that
it would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) of this Section 5.

SECTION 6. Remedies upon Default. Upon the occurrence and during the continuance
of an Event of Default, subject to applicable regulatory and legal requirements,
the Collateral Agent may sell the Collateral, or any part thereof, at public or
private sale or at any broker’s



--------------------------------------------------------------------------------

board or on any securities exchange, for cash, upon credit or for future
delivery as the Collateral Agent shall deem appropriate. The Collateral Agent
shall be authorized at any such sale (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely free from any claim or right on the part of any Pledgor, and, to
the extent permitted by applicable law, the Pledgors hereby waive all rights of
redemption, stay, valuation and appraisal any Pledgor now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted.

The Collateral Agent shall give a Pledgor 10 days’ prior written notice (which
each Pledgor agrees is reasonable notice within the meaning of Section 9-611 of
the Uniform Commercial Code as in effect in the State of New York or its
equivalent in other jurisdictions) of the Collateral Agent’s intention to make
any sale of such Pledgor’s Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice of such sale. At any such sale, the Collateral, or portion thereof, to be
sold may be sold in one lot as an entirety or in separate parcels, as the
Collateral Agent may (in its sole and absolute discretion) determine. The
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid in full by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public (or, to the extent permitted by
applicable law, private) sale made pursuant to this Section 6, any Secured Party
may bid for or purchase, free from any right of redemption, stay or appraisal on
the part of any Pledgor (all said rights being also hereby waived and released),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to it from such Pledgor
as a credit against the purchase price, and it may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to such Pledgor therefor. For purposes hereof, (a) a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof, (b) the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and (c) such Pledgor shall not be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose upon the Collateral and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 6 shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the Uniform
Commercial Code as in effect in the State of New York or its equivalent in other
jurisdictions.



--------------------------------------------------------------------------------

SECTION 7. Application of Proceeds of Sale. The proceeds of any sale of
Collateral pursuant to Section 6, as well as any Collateral consisting of cash,
shall be applied by the Collateral Agent as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Administrative Agent or the Collateral Agent in connection with such sale or
otherwise in connection with this Agreement, any other Loan Document or any of
the Obligations, including all court costs and the reasonable fees and expenses
of its agents and legal counsel, the repayment of all advances made by the
Collateral Agent hereunder or under any other Loan Document on behalf of any
Pledgor and any other reasonable costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof. Notwithstanding the foregoing, no amounts received from
any Guarantor shall be applied to Excluded Swap Obligations of such Guarantor.

SECTION 8. Reimbursement of Collateral Agent. (a) Each Pledgor agrees to pay
upon demand to the Collateral Agent the amount of any and all reasonable
expenses, including the reasonable fees, other charges and disbursements of its
counsel and of any experts or agents, that the Collateral Agent may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder or (iv) the failure by such Pledgor to perform or
observe any of the provisions hereof.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor agrees to indemnify the Collateral Agent and the
Indemnitees (as defined in Section 10.03(b) of the Credit Agreement) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, other
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby or (ii) any



--------------------------------------------------------------------------------

claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Indemnitee or any of its
Affiliates.

(c) Any amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section 8 shall remain operative and in full force and effect regardless of the
termination of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party. All amounts due under this Section 8 shall be payable
on written demand therefor and shall bear interest at the rate applicable to ABR
Tranche A Term Loans.

SECTION 9. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may reasonably deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in the Collateral Agent’s name or in the name of such Pledgor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof, (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral, (c) to sign
the name of any Pledgor on any invoice or bill of lading relating to any of the
Collateral, (d) to send verifications of Accounts Receivable to any Account
Debtor, (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral, (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral,
(g) to notify, or to require any Pledgor to notify, Account Debtors to make
payment directly to the Collateral Agent and (h) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided,
however, that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct.

SECTION 10. Waivers; Amendment. (a) No failure or delay of the Collateral Agent
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any



--------------------------------------------------------------------------------

other right or power. The rights and remedies of the Collateral Agent hereunder
and of the other Secured Parties under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provisions of this Agreement or consent to any departure by any
Pledgor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Pledgor in any case shall entitle such Pledgor to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Collateral Agent and the Pledgor or Pledgors with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 10.02 of the Credit Agreement.

SECTION 11. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Securities, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Securities, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Securities could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Securities under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Securities, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Securities for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion, (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Securities or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Pledgor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Securities at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 11 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

SECTION 12. Registration, etc. Each Pledgor agrees that, upon the occurrence and
during the continuance of an Event of Default hereunder, if for any reason the
Collateral Agent desires to sell any of the Pledged Securities at a public sale,
it will, at any time and from time to time, upon the written request of the
Collateral Agent, use its reasonable efforts to take or to cause the issuer of
such Pledged Securities to take such action and prepare, distribute and/or file
such documents, as are reasonably required or advisable to permit the public
sale of such Pledged



--------------------------------------------------------------------------------

Securities. Each Pledgor further agrees to indemnify, defend and hold harmless
the Collateral Agent, each other Secured Party, any underwriter and their
respective officers, directors, affiliates and controlling persons from and
against all loss, liability, expenses, costs of counsel (including, without
limitation, reasonable fees and expenses to the Collateral Agent of legal
counsel), and claims (including the costs of investigation) that they may incur
insofar as such loss, liability, expense or claim arises out of or is based upon
any alleged untrue statement of a material fact contained in any prospectus (or
any amendment or supplement thereto) or in any notification or offering
circular, or arises out of or is based upon any alleged omission to state a
material fact required to be stated therein or necessary to make the statements
in any thereof not misleading, except insofar as the same may have been caused
by any untrue statement or omission based upon information furnished in writing
to such Pledgor or the issuer of such Pledged Securities by the Collateral Agent
or any other Secured Party expressly for use therein. Each Pledgor further
agrees, upon such written request referred to above, to use reasonable efforts
to qualify, file or register, or cause the issuer of such Pledged Securities to
qualify, file or register, any of the Pledged Securities under the Blue Sky or
other securities laws of such states as may be requested by the Collateral Agent
and keep effective, or cause to be kept effective, all such qualifications,
filings or registrations. Each Pledgor will bear all costs and expenses of
carrying out its obligations under this Section 12. Each Pledgor acknowledges
that there is no adequate remedy at law for failure by it to comply with the
provisions of this Section 12 and that such failure would not be adequately
compensable in damages, and therefore agrees that its agreements contained in
this Section 12 may be specifically enforced.

SECTION 13. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument relating to any of the foregoing,
(c) any exchange, release or nonperfection of any other collateral, or any
release or amendment or waiver of or consent to or departure from any guaranty,
for all or any of the Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Obligations or in respect of this Agreement (other than the
payment in full of all the Obligations).

SECTION 14. Termination or Release. (a) This Agreement and the security
interests granted hereby shall terminate when all the Loan Document Obligations
(other than contingent obligations for indemnification, expense reimbursement,
tax gross-up or yield protection as to which no claim has been made and
obligations in respect of the Other Secured Obligations) have been paid in full
and the Lenders have no further commitment to lend under the Credit Agreement,
the LC Exposure has been reduced to zero and the Issuing Bank has no further
obligation to issue Letters of Credit under the Credit Agreement.

(b) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor, or,
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 10.02(b) of the
Credit Agreement, the security interest in such Collateral shall be
automatically released.



--------------------------------------------------------------------------------

(c) In connection with any termination or release pursuant to paragraph (a) or
(b), the Collateral Agent shall (i) promptly deliver to Pledgor all Collateral
pledged to the Collateral Agent herein and (ii) execute and deliver to any
Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request from time to time to evidence such termination or release.
Any execution and delivery of documents pursuant to this Section 14 shall be
without recourse to or warranty by the Collateral Agent.

SECTION 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.01 of the Credit Agreement. All
communications and notices hereunder to any Subsidiary Pledgor shall be given to
it in care of the Parent Borrower at the Parent Borrower’s address set forth in
Section 10.01 of the Credit Agreement.

SECTION 16. Further Assurances. Each Pledgor agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Collateral Agent may at any time reasonably
request in connection with the administration and enforcement of this Agreement
or with respect to the Collateral or any part thereof or in order better to
assure and confirm unto the Collateral Agent its rights and remedies hereunder.

SECTION 17. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Pledgor that are contained in
this Agreement shall bind and inure to the benefit of its successors and
assigns. This Agreement shall become effective as to any Pledgor when a
counterpart hereof executed on behalf of such Pledgor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such
Pledgor and the Collateral Agent and their respective successors and assigns,
and shall inure to the benefit of such Pledgor, the Collateral Agent and the
other Secured Parties, and their respective successors and assigns, except that
no Pledgor shall have the right to assign its rights hereunder or any interest
herein or in the Collateral (and any such attempted assignment shall be void),
except as expressly contemplated by this Agreement or the other Loan Documents.
If all of the capital stock of a Pledgor is sold, transferred or otherwise
disposed of to a person that is not an Affiliate of the Parent Borrower pursuant
to a transaction permitted by Section 6.05 of the Credit Agreement, such Pledgor
shall be released from its obligations under this Agreement without further
action. This Agreement shall be construed as a separate agreement with respect
to each Pledgor and may be amended, modified, supplemented, waived or released
with respect to any Pledgor without the approval of any other Pledgor and
without affecting the obligations of any other Pledgor hereunder

SECTION 18. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by each Pledgor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent and the other Secured Parties and
shall survive the making by the Lenders of the Loans and the issuance of the
Letters of Credit by the Issuing Bank, regardless of any investigation made by
the Secured Parties or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
other fee or amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or the LC Exposure does not equal zero and as long as the
Commitments and the LC Commitments have not been terminated.



--------------------------------------------------------------------------------

(b) In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 19. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

SECTION 20. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute a single contract (subject to Section 17), and
shall become effective as provided in Section 17. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be as effective as delivery of a manually executed counterpart of, this
Agreement.

SECTION 21. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.
Section headings used herein are for convenience of reference only, are not part
of this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting this Agreement.

SECTION 22. Jurisdiction; Consent to Service of Process. (a) Each Pledgor hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that, to the extent permitted by applicable law, all claims in respect of
any such action or proceeding may be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Collateral Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against any Pledgor or its properties in the courts of any
jurisdiction.

(b) Each Pledgor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 15. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.



--------------------------------------------------------------------------------

SECTION 23. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 24. Additional Pledgors. Pursuant to Section 5.12 of the Credit
Agreement, each Subsidiary Loan Party that was not in existence or not a
Subsidiary Loan Party on the date of the Credit Agreement is required to enter
in this Agreement as a Subsidiary Pledgor upon becoming a Subsidiary Loan Party
if such Subsidiary owns or possesses property of a type that would be considered
Collateral hereunder. Upon execution and delivery by the Collateral Agent and a
Subsidiary of an instrument in the form of Annex 1, such Subsidiary shall become
a Subsidiary Pledgor hereunder with the same force and effect as if originally
named as a Subsidiary Pledgor herein. The execution and delivery of such
instrument shall not require the consent of any Pledgor hereunder. The rights
and obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Pledgor as a party to this
Agreement.

SECTION 25. Execution of Financing Statements. Pursuant to Section 9-509 of the
Uniform Commercial Code as in effect in the State of New York or its equivalent
in other jurisdictions, each Pledgor authorizes the Collateral Agent to file
financing statements with respect to the Collateral owned by it without the
signature of such Pledgor in such form and in such filing offices as the
Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement. A carbon, photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement for filing in any jurisdiction.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRIMAS CORPORATION,

by

     

Name:

 

Title:

TRIMAS COMPANY LLC,

by

     

Name:

 

Title:

THE SUBSIDIARY PLEDGORS LISTED ON SCHEDULE I HERETO,

by

     

Name:

 

Title:

JPMORGAN CHASE BANK, N.A.,as Collateral Agent,

by

     

Name:

 

Title:

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

Schedule I to the

Pledge Agreement

SUBSIDIARY PLEDGORS

 

Name

   Address

 



--------------------------------------------------------------------------------

Schedule II to the

Pledge Agreement

CAPITAL STOCK

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of Shares    Percentage of
Shares

DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date



--------------------------------------------------------------------------------

Annex 1 to the

Pledge Agreement

SUPPLEMENT NO. [ ] dated as of [            ] (this “Supplement”), to the PLEDGE
AGREEMENT dated as of October 16, 2013, among TRIMAS COMPANY LLC, a Delaware
limited liability company (the “Parent Borrower”), TRIMAS CORPORATION., a
Delaware corporation (“Holdings”), each Subsidiary Term Borrower party to the
Credit Agreement referred to below (the “Subsidiary Term Borrowers”) and each of
the other subsidiaries of the Parent Borrower listed on Schedule I thereto (each
such Subsidiary and each Subsidiary Term Borrower individually a “Subsidiary
Pledgor” and, collectively, the “Subsidiary Pledgors”; the Parent Borrower,
Holdings and the Subsidiary Pledgors are referred to collectively herein as the
“Pledgors”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined in
the Credit Agreement referred to below).

A. Reference is made to (a) the Credit Agreement dated as of October 16, 2013
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among, inter alia, the Parent Borrower,
Holdings, the Subsidiary Term Borrowers party thereto, the Foreign Subsidiary
Borrowers party thereto, the lenders from time to time party thereto and JPMCB,
as administrative agent and Collateral Agent, and (b) the Guarantee Agreement
dated as of October 16, 2013 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”), among the
Parent Borrower, Holdings, the Subsidiary Term Borrowers party thereto, the
other Subsidiary Pledgors party thereto and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

C. The Pledgors have entered into the Pledge Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit. Pursuant
to Section 5.12 of the Credit Agreement, each Subsidiary Loan Party that was not
in existence or not a Subsidiary Loan Party on the date of the Credit Agreement
is required to enter into the Pledge Agreement as a Subsidiary Pledgor upon
becoming a Subsidiary Loan Party if such Subsidiary owns or possesses property
of a type that would be considered Collateral under the Pledge Agreement.
Section 24 of the Pledge Agreement provides that such Subsidiaries may become
Subsidiary Pledgors under the Pledge Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Pledgor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Pledgor under the Pledge Agreement
in order to induce the Lenders to make additional Loans and the Issuing Bank to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.

Accordingly, the Collateral Agent and the New Pledgor agree as follows:

SECTION 1. In accordance with Section 24 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor and the
New Pledgor hereby agrees (a) to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and



--------------------------------------------------------------------------------

(b) represents and warrants that the representations and warranties made by it
as a Pledgor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Pledgor, as security for the payment and
performance in full of the Obligations (as defined in the Pledge Agreement),
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, their successors and assigns, a
security interest in and lien on all of the New Pledgor’s right, title and
interest in and to the Collateral (as defined in the Pledge Agreement) of the
New Pledgor. Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the
Pledge Agreement shall be deemed to include the New Pledgor. The Pledge
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Pledgor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Pledgor and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all its Pledged
Securities.

SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

SECTION 6. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 15 of the Pledge Agreement. All communications and
notices hereunder to the New Pledgor shall be given to it in care of the Parent
Borrower at the Parent Borrower’s address set forth in Section 10.01 of the
Credit Agreement.



--------------------------------------------------------------------------------

SECTION 9. The New Pledgor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor and the Collateral Agent have duly executed
this Supplement to the Pledge Agreement as of the day and year first above
written.

 

[Name of New Pledgor],

    by

     

Name:

 

Title:

JPMORGAN CHASE BANK, N.A., as Collateral Agent,

    by

     

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT G

Schedule I to

Supplement No.

to the Pledge Agreement

Pledged Securities of the New Pledgor

CAPITAL STOCK

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of Shares    Percentage of
Shares

DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] SECURITY AGREEMENT dated as of October [•], 2013 (this “Agreement”),
among TRIMAS COMPANY LLC, a Delaware limited liability company (the “Parent
Borrower”), TRIMAS CORPORATION, a Delaware corporation (“Holdings”), each
Subsidiary Term Borrower party to the Credit Agreement referred to below (the
“Subsidiary Term Borrowers”), each of the other subsidiaries of the Parent
Borrower listed on Schedule I hereto (each such subsidiary and each Subsidiary
Term Borrower individually a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, Holdings and the Parent
Borrower are referred to collectively herein as the “Grantors”) and JPMORGAN
CHASE BANK, N.A. (“JPMCB”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined herein).

Reference is made to (a) the Credit Agreement dated as of October 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, inter alia, the Parent Borrower, Holdings,
the Subsidiary Term Borrowers party thereto, the Foreign Subsidiary Borrowers
party thereto, the lenders from time to time party thereto (the “Lenders”),
JPMCB, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and the Collateral Agent and (b) the Guarantee Agreement
dated as of October 16, 2013 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”), among the
Parent Borrower, Holdings, the Subsidiary Term Borrowers party thereto, the
other Subsidiary Guarantors and the Collateral Agent.

The Lenders have agreed to make Loans to the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers (the Foreign Subsidiary
Borrowers, the Subsidiary Term Borrowers and the Parent Borrower are referred to
collectively herein as the “Borrowers”), and the Issuing Bank has agreed to
issue Letters of Credit for the account of certain of the Borrowers, pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement. Each of the Borrowers, Holdings and the Subsidiary Guarantors has
agreed to guarantee, among other things, all the obligations of the Borrowers
under the Credit Agreement (upon the terms specified in the Guarantee
Agreement). The obligations of the Lenders to make Loans and of the Issuing Bank
to issue Letters of Credit are conditioned upon, among other things, the
execution and delivery by the Grantors of an agreement in the form hereof to
secure (a) the due and punctual payment by each Borrower of (i) the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by any Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of



--------------------------------------------------------------------------------

reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of each Borrower to the
Secured Parties under the Credit Agreement and the other Loan Documents, (b) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of each Borrower and each Loan Party under or pursuant to the Credit
Agreement and the other Loan Documents, (c) the due and punctual payment and
performance of all obligations of each Borrower under each Hedging Agreement
entered into with any counterparty that was a Lender or Lender Affiliate at the
time such Hedging Agreement was entered into and (d) the due and punctual
payment and performance of all obligations in respect of overdrafts and related
liabilities owed to any Lender, any Lender Affiliate, the Administrative Agent
or the Collateral Agent arising from treasury, depositary and cash management
services or in connection with any automated clearinghouse transfer of funds
(all the monetary and other obligations described in the preceding clauses
(a) through (b) being collectively called the “Loan Document Obligations”, all
the monetary and other obligations described in the preceding clauses
(c) through (d) being collectively called the “Other Secured Obligations” and in
the preceding clauses (a) through (d) being collectively called the
“Obligations”; provided that for purposes of determining the obligations of any
Guarantor under this Agreement, the definition of “Obligations” shall not
include any Excluded Swap Obligations of such Guarantor).

Accordingly, the Grantors and the Collateral Agent, on behalf of itself and each
Secured Party (and each of their respective successors or assigns), hereby agree
as follows:

ARTICLE I

Definitions

Section 1.01. Definition of Terms Used Herein. Unless the context otherwise
requires, all capitalized terms used but not defined herein shall have the
meanings set forth in the Credit Agreement. Each term defined in the New York
UCC (as defined herein) and not defined in this Agreement shall have the meaning
specified therein and all references to the Uniform Commercial Code shall mean
the Uniform Commercial Code in effect in the State of New York from time to
time.

Section 1.02. Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:

“Account Debtor” shall mean any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.



--------------------------------------------------------------------------------

“Collateral” shall mean, collectively, any and all of the following assets and
properties now owned or at any time hereafter acquired by any Grantor or in
which any Grantor now has or at any time in the future may acquire any right,
title or interest: (a) Accounts; (b) Chattel Paper; (c) Documents;
(d) Equipment; (e) General Intangibles; (f) Instruments; (g) all Intellectual
Property; (h) all Inventory; (i) Investment Property; (j) Letter-of-Credit
rights; (k) Commercial Tort Claims specifically described on Schedule VI hereto;
(l) all books and records pertaining to the foregoing Collateral and (m) to the
extent not otherwise included, all Proceeds and products of any and all of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing.

Notwithstanding the foregoing, the term “Collateral” shall not include any
Excluded Assets.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right now or hereafter under any
Copyright now or hereafter owned by any Grantor or that such Grantor otherwise
has the right to license, or granting any right to such Grantor under any
Copyright now or hereafter owned by any third party, or that a third party now
or hereafter otherwise has the right to license and all rights of such Grantor
under any such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office (or any
similar office in any other country), including those listed on Schedule II.

“Copyright Security Agreement” shall mean a Copyright Security Agreement,
substantially in the form of the Annex 5 hereto, executed and delivered by any
Grantor granting a Security Interest in any of its Copyrights, as may be
amended, modified or supplemented, from time to time, in accordance with its
terms.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Excluded Assets” shall mean (a) any asset, including, without limitation,
Accounts and proceeds of Inventory, of any kind, to the extent that (i) such
asset is (x) sold or contributed to the Receivables Subsidiary pursuant to and
in accordance with a Receivables Purchase Agreement or (y) such asset is sold
pursuant to any Specified Vendor Receivables Financing and in accordance with
the applicable Specified Vendor Receivables Financing Documents and (ii) such
sale or intended sale is permitted by clause (i) or (iii), as applicable, of
Section 6.05(c) of the Credit Agreement, (b) any asset acquired, constructed or
improved pursuant to a capital lease or purchase money indebtedness permitted by
Section 6.01(a)(ix) of the Credit Agreement, (c) Excluded Contracts, (d) any
Trademark applications filed in the United States Patent and Trademark Office on
the basis of such Grantor’s “intent-to-use” such trademark solely to



--------------------------------------------------------------------------------

the extent that, and solely during the period in which, granting a Security
Interest in such Trademark application prior to such filing would adversely
affect the enforceability or validity or result in the voiding thereof, unless
and until acceptable evidence of use of the Trademark has been filed with and
accepted by the United States Patent and Trademark Office pursuant to
Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.),
whereupon such trademark application will, without any further action taken on
the part of such Grantor or the Collateral Agent, be deemed to constitute
Collateral, (e) any shares of voting stock or equity interests of any Foreign
Subsidiary in excess of 65% of the issued and outstanding shares of voting stock
or equity interests of such Foreign Subsidiary or any Domestic Subsidiary that
has no material assets other than equity interests of one ore more Foreign
Subsidiaries, (f) any property or assets for which the creation or perfection of
pledges of, or security interests in, pursuant to the Security Documents would
result in material adverse tax consequences to the Loan Parties, as reasonably
determined by the Parent Borrower in consultation with the Administrative Agent,
(g) assets in circumstances where the cost of obtaining a security interest in
such assets, including, without limitation, the cost of title insurance, surveys
or flood insurance (if necessary) would be excessive in light of the practical
benefit to the Secured Parties afforded thereby as reasonably determined by the
Borrower and the Administrative Agent, (h) any asset subject to a purchase money
security interest, capital lease obligations or similar arrangement, in each
case, to the extent the grant of a security interest therein would violate or
invalidate such purchase money or similar arrangement or create a right of
termination in favor of any other party thereto after giving effect to the
applicable anti-assignment provisions of the New York UCC or other applicable
law, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the New York UCC or other applicable law
notwithstanding such prohibition and (i) any property of a person existing at
the time such person is acquired or merged with or into or consolidated with any
Grantor that is subject to a Lien permitted by Section 6.02(e) of the Credit
Agreement to the extent and for so long as the contract or other agreement in
which such Lien is granted validly prohibits the creation of any other Lien on
such property.

“Excluded Contract” shall mean any contract or agreement to which a Grantor is a
party or any governmental permit held by a Grantor to the extent that (a) the
terms of such contract, agreement or permit prohibit or restrict the creation,
incurrence or existence of the Security Interest therein or the assignment
thereof without the consent of any party thereto other than such Grantor and
(b) such prohibition or restriction is permitted under Section 6.10 of the
Credit Agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the New York
UCC or any other applicable law or principles of equity); provided that (i) the
term “Excluded Contract” shall not include any rights for any amounts due or to
become due pursuant to any Excluded Contract and (ii) the Security Interest
shall attach immediately at such time as the condition causing such
unenforceability shall be remedied and, to the extent severable, shall attach
immediately to any portion of such contract or agreement in which the creation,
incurrence or existence of the Security Interest, or the assignment thereof, as
the case may be, is not so prohibited or restricted; provided, further, that
such Grantor shall use commercially reasonable efforts to obtain all consents or
waivers necessary to permit the grant of the Security Interest in such Excluded
Contract.



--------------------------------------------------------------------------------

“General Intangibles” shall mean all choses in action and causes of action and
all other assignable intangible personal property of any Grantor of every kind
and nature (other than Accounts) now owned or hereafter acquired by any Grantor,
including all rights and interests in partnerships, limited partnerships,
limited liability companies and other unincorporated entities, corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Hedging
Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts, including
all goodwill, going concern value (other than any of the foregoing which relates
to any Excluded Assets).

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including, without limitation, all rights to sue at law or in equity for any
past, present, or future infringement or other violation thereof, including the
right to receive all Proceeds and damages therefrom, whether arising under
United States, multinational or foreign laws or otherwise: all inventions,
designs, Patents, Copyrights, Licenses, Trademarks, trade secrets, confidential
or proprietary technical and business information, know-how, show-how or other
data or information, software and databases and all embodiments or fixations
thereof and related documentation, registrations and franchises, applications
and registrations for any of the foregoing, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party, including those
listed on Schedule III (other than those license agreements in existence on the
date hereof and listed on Schedule III and those license agreements entered into
after the date hereof, which by their terms prohibit assignment or a grant of a
security interest by such Grantor as licensee thereunder).

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Obligations” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor now or
hereafter otherwise has the right to license, is in existence, or granting to
any Grantor any right to make, use or sell any invention on which a Patent, now
or hereafter owned by any third party, is in existence, and all rights of any
Grantor under any such agreement.



--------------------------------------------------------------------------------

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor, including: (a) all letters patent of the United States or any other
country, all registrations and recordings thereof, and all applications for
letters patent of the United States or the equivalent hereof in any other
country, including registrations, recordings and pending applications in the
United States Patent and Trademark Office or the equivalent thereof in any
similar offices in any other country, including those listed on Schedule IV and
(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to exclude others from making, using or selling the inventions
disclosed or claimed therein.

“Patent Security Agreement” shall mean a Patent Security Agreement,
substantially in the form of the Annex 3 hereto, executed and delivered by any
Grantor granting a Security Interest in any of its Patents, as may be amended,
modified or supplemented, from time to time, in accordance with its terms.

“Perfection Certificate” shall mean a certificate substantially in the form of
Annex 1 hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer of Holdings and
the Parent Borrower respectively.

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) the Issuing Bank, (e) each counterparty to a
Hedging Agreement entered into with any Borrower if such counterparty was a
Lender or a Lender Affiliate at the time the Hedging Agreement was entered into,
(f) the beneficiaries of each indemnification obligation undertaken by any
Grantor under any Loan Document, (g) the Administrative Agent or the Collateral
Agent in respect of obligations owed to the Administrative Agent or the
Collateral Agent arising from treasury, depository and cash management services
or in connection with any automated clearinghouse transfer of funds and (h) the
successors and assigns of each of the foregoing.

“Security Interest” shall have the meaning assigned to such term in
Section 2.01.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party or that a third party now or hereafter
otherwise has the right to license, and all rights of any Grantor under any such
agreement.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, internet domain names,
trade styles, trade dress, logos, other source or business identifiers, designs
and general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed



--------------------------------------------------------------------------------

in connection therewith, including registrations and registration applications
in the United States Patent and Trademark Office, any State of the United States
or any similar offices in any other country or any political subdivision
thereof, and all extensions or renewals thereof, including those listed on
Schedule V, (b) all goodwill associated therewith or symbolized thereby and
(c) all other assets, rights and interests that uniquely reflect or embody such
goodwill.

“Trademark Security Agreement” shall mean a Trademark Security Agreement,
substantially in the form of the Annex 4 hereto, executed and delivered by any
Grantor granting a Security Interest in any of its Trademarks, as may be
amended, modified or supplemented, from time to time, in accordance with its
terms.

Section 1.03. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.

ARTICLE II

Security Interest

Section 2.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations (other than, with respect to any
Guarantor, any Excluded Swap Obligations of such Guarantor), each Grantor hereby
bargains, sells, conveys, assigns, sets over, mortgages, pledges, hypothecates
and transfers to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all of such Grantor’s right, title and interest in, to and under
the Collateral (the “Security Interest”). Without the foregoing, the Collateral
Agent is hereby authorized to file one or more financing statements (including
fixture filings), continuation statements, filings with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
or other documents for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantors as debtors
and the Collateral Agent as secured party. Each Grantor shall pay the actual
costs of, or incidental to, any recording or filing of any financing statements,
financing statement amendments, continuation statements, Copyright Security
Agreements, Trademark Security Agreements, or Patent Security Agreements
concerning the Collateral.

(b) Each Qualified Keepwell Provider (as defined below) hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this guarantee in respect of
any Swap Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable under this Section 2.01 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 2.01, or otherwise under this Agreement, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified



--------------------------------------------------------------------------------

Keepwell Provider under this Section 2.01 shall remain in full force and effect
until all the Loan Document Obligations (other than contingent obligations for
indemnification, expense reimbursement, tax gross-up or yield protection as to
which no claim has been made and obligations in respect of the Other Secured
Obligations) have been paid in full, the Lenders have no further commitment to
lend, the LC Exposure has been reduced to zero and the Issuing Bank has no
further commitment to issue Letters of Credit under the Credit Agreement. Each
Qualified Keepwell Provider intends that this Section 2.01 constitute, and this
Section 2.01 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualified Keepwell Provider”
shall mean, in respect of any Swap Obligation, each Loan Party that, at the time
the relevant guarantee (or grant of the relevant security interest, as
applicable) becomes effective with respect to such Swap Obligation, has total
assets exceeding $10,000,000 or otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell pursuant to section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 2.02. No Assumption of Liability. The Security Interest is granted as
security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify, any obligation or liability of any
Grantor with respect to or arising out of the Collateral.

ARTICLE III

Representations and Warranties

The Grantors jointly and severally represent and warrant to the Collateral Agent
and the Secured Parties that:

Section 3.01. Title and Authority. Each Grantor has good and valid rights in and
title to the Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent the Security Interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained.

Section 3.02. Filings. (a) The Perfection Certificate has been duly prepared,
completed and executed and the information set forth therein is correct and
complete. Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Collateral have been delivered to
the Collateral Agent for filing in each governmental, municipal or other office
specified in Schedule 6 to the Perfection Certificate (or specified by notice
from the Parent Borrower to the Collateral Agent after the Closing Date in the
case of filings, recordings or registrations required by Section 5.12, 5.13 or
5.16 of the Credit Agreement), which are all the filings, recordings and



--------------------------------------------------------------------------------

registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Collateral consisting of United States Patents,
Federal Trademarks and Copyrights) that are necessary to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for the benefit of the Secured
Parties) in respect of all Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. The
foregoing shall apply to cash and cash accounts only to the extent that such
cash or cash account may be perfected by filing.

(b) Each Grantor represents and warrants that fully executed security agreements
in the form hereof (or a fully executed short-form agreement in form and
substance reasonable satisfactory to the Collateral Agent) and containing a
description of all Collateral consisting of Intellectual Property with respect
to United States Patents and United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights have been delivered to the Collateral Agent for recording
by the United States Patent and Trademark Office and the United States Copyright
Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction, to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral consisting of Patents, Trademarks and Copyrights in which a security
interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, or in any other necessary jurisdiction, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than the financing statements referred to
above in Section 3.02(a) and such actions as are necessary to perfect the
Security Interest with respect to any Collateral consisting of Patents,
Trademarks and Copyrights (or registration or application for registration
thereof) acquired or developed after the date hereof).

Section 3.03. Validity of Security Interest. The Security Interest constitutes
(a) a legal and valid security interest in all the Collateral securing the
payment and performance of the Obligations, (b) subject to the filings described
in Section 3.02 above, a perfected security interest in all Collateral in which
a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (c) a security
interest that shall be perfected in all Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable. The Security Interest is and shall be prior to any other
Lien on any of the Collateral, other than Liens expressly permitted to be prior
to the Security Interest pursuant to Section 6.02 of the Credit Agreement. The
foregoing shall apply to cash and cash accounts only to the extent that such
cash or cash accounts may be perfected by filing.



--------------------------------------------------------------------------------

Section 3.04. Absence of Other Liens. The Collateral is owned by the Grantors
free and clear of any Lien, except for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement. None of the Grantors has filed or
consented to the filing of (a) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Collateral, (b) any assignment in which any Grantor assigns any Collateral or
any security agreement or similar instrument covering any Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (c) any assignment in which any Grantor assigns any Collateral or any
security agreement or similar instrument covering any Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement. None of the Grantors holds any commercial
tort claim except as indicated on the Perfection Certificate.

ARTICLE IV

Covenants

Section 4.01. Change of Name; Location of Collateral; Records; Place of
Business. (a) Each Grantor agrees to promptly, but at least 10 Business Days
prior thereto, notify the Collateral Agent in writing of any change (i) in its
corporate name, (ii) in the location of its chief executive office or its
principal place of business (iii) in its identity or corporate structure, or
(iv) in its jurisdiction of organization. Each Grantor agrees to, prior to any
change referred to in the preceding sentence, make all filings under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue, at all times following such change, to have a valid, legal and
perfected first priority security interest in all the Collateral. Each Grantor
agrees promptly to notify the Collateral Agent if any material portion of the
Collateral owned or held by such Grantor is damaged or destroyed.

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Collateral owned by it as is consistent
with its current practices and in accordance with such prudent and standard
practices used in industries that are the same as or similar to those in which
such Grantor is engaged, but in any event to include complete accounting records
indicating all payments and proceeds received with respect to any part of the
Collateral, and, at such time or times as the Collateral Agent may reasonably
request, promptly to prepare and deliver to the Collateral Agent a duly
certified schedule or schedules in form and detail satisfactory to the
Collateral Agent showing the identity, amount and location of any and all
Collateral.



--------------------------------------------------------------------------------

Section 4.02. Periodic Certification. Each year, at the time of delivery of
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.01 of the Credit Agreement, Holdings and the Parent Borrower shall
deliver to the Collateral Agent a certificate executed by a Financial Officer of
Holdings and the Parent Borrower respectively (a) setting forth the information
required pursuant to Section 2 of the Perfection Certificate or confirming that
there has been no change in such information since the date of such certificate
or the date of the most recent certificate delivered pursuant to this
Section 4.02 and (b) certifying that all Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (a) above to the extent necessary to
protect and perfect the Security Interest for a period of not less than 18
months after the date of such certificate (except as noted therein with respect
to any continuation statements to be filed within such period). Each certificate
delivered pursuant to this Section 4.02 shall identify in the format of Schedule
II, III, IV or V, as applicable, all Intellectual Property of any Grantor in
existence on the date thereof and not then listed on such Schedules or
previously so identified to the Collateral Agent.

Section 4.03. Protection of Security. Each Grantor shall, at its own cost and
expense, take any and all actions necessary to defend title to the Collateral
against all persons and to defend the Security Interest of the Collateral Agent
in the Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 6.02 of the Credit Agreement.

Section 4.04. Further Assurances. Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note or other instrument, such note or instrument shall be
immediately pledged and delivered to the Collateral Agent, duly endorsed in a
manner satisfactory to the Collateral Agent.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule II, III, IV or V hereto or adding
additional schedules hereto to specifically identify any asset or item that the
Collateral Agent reasonably believes constitute Copyrights, Licenses, Patents or
Trademarks; provided, however, that any Grantor shall have the right,
exercisable within 10 days after it has been notified by the Collateral Agent of
the specific identification of such Collateral, to advise the Collateral Agent
in writing of any inaccuracy of the representations and warranties made by such
Grantor hereunder with respect to such Collateral. Each Grantor agrees that it
will use reasonable efforts to take such action as shall be necessary in order
that all representations and warranties hereunder shall be true and correct with
respect to such Collateral within 30 days after the date it has been notified by
the Collateral Agent of the specific identification of such Collateral.



--------------------------------------------------------------------------------

Section 4.05. Inspection and Verification. In accordance with Section 5.09 of
the Credit Agreement, the Collateral Agent and such persons as the Collateral
Agent may reasonably designate shall have the right, at the Grantors’ own cost
and expense, to inspect the Collateral, all records related thereto (and to make
extracts and copies from such records) and the premises upon which any of the
Collateral is located, to discuss the Grantors’ affairs with the officers of the
Grantors and their independent accountants and to verify under reasonable
procedures, the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Collateral, including, in the case of
Accounts or Collateral in the possession of any third person, by contacting
Account Debtors or the third person possessing such Collateral for the purpose
of making such a verification (except with respect to Excluded Assets). The
Collateral Agent shall have the absolute right to share any information it gains
from such inspection or verification with any Secured Party (it being understood
that any such information shall be deemed to be “Information” subject to the
provisions of Section 10.12 of the Credit Agreement).

Section 4.06. Taxes; Encumbrances. At its option, the Collateral Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral and not
permitted pursuant to Section 6.02 of the Credit Agreement, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
payment made or any reasonable expense incurred by the Collateral Agent pursuant
to the foregoing authorization; provided, however, that nothing in this
Section 4.06 shall be interpreted as excusing any Grantor from the performance
of, or imposing any obligation on the Collateral Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

Section 4.07. Assignment of Security Interest. If at any time any Grantor shall
take a security interest in any property of an Account Debtor or any other
person to secure payment and performance of an Account (except with respect to
Excluded Assets), such property (except with respect to Excluded Assets) shall
be subject to the security interest to the Collateral Agent pursuant hereto.

Section 4.08. Continuing Obligations of the Grantors. Each Grantor shall remain
liable to observe and perform all the conditions and obligations to be observed
and performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.



--------------------------------------------------------------------------------

Section 4.09. Use and Disposition of Collateral. None of the Grantors shall make
or permit to be made an assignment for security, pledge or hypothecation of the
Collateral or shall grant any other Lien in respect of the Collateral, except as
expressly permitted by Section 6.02 of the Credit Agreement. None of the
Grantors shall make or permit to be made any transfer of the Collateral and each
Grantor shall remain at all times in possession of the Collateral owned by it,
except that (a) Inventory may be sold in the ordinary course of business and
(b) unless and until the Collateral Agent shall notify the Grantors that an
Event of Default shall have occurred and be continuing and that during the
continuance thereof the Grantors shall not sell, convey, lease, assign,
transfer, license, sublicense, or otherwise dispose of any Collateral (which
notice may be given by telephone if promptly confirmed in writing), the Grantors
may use and dispose of the Collateral in any lawful manner not prohibited by
this Agreement, the Credit Agreement or any other Loan Document.

Section 4.10. Limitation on Modification of Accounts. Except with respect to
Excluded Assets, none of the Grantors will, without the Collateral Agent’s prior
written consent, grant any extension of the time of payment of any of the
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any person liable for the payment thereof or
allow any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged.

Section 4.11. Insurance. The Grantors, at their own expense, shall maintain or
cause to be maintained insurance covering physical loss or damage to the
Inventory and Equipment in accordance with Section 5.07 of the Credit Agreement.
Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the Collateral
Agent may, without waiving or releasing any obligation or liability of the
Grantors hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Collateral Agent deems advisable. All sums
disbursed by the Collateral Agent in connection with this Section 4.11,
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by the Grantors to the
Collateral Agent and shall be additional Obligations secured hereby.

Section 4.12. Chattel Paper. Each Grantor shall maintain, in form and manner
reasonably satisfactory to the Collateral Agent, records of its Chattel Paper
and its books, records and documents evidencing or pertaining thereto.



--------------------------------------------------------------------------------

Section 4.13. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not, nor will it permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent with the relevant patent number as necessary and sufficient
to establish and preserve its maximum rights under applicable patent laws.

(a) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business,
(i) maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights.

(b) Each Grantor (either itself or through licensees) will, for each work
covered by a material Copyright, continue to publish, reproduce, display, adopt
and distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws.

(c) Each Grantor shall notify the Collateral Agent immediately if it knows or
has reason to know that any Intellectual Property material to the conduct of its
business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country) regarding such Grantor’s ownership of any material Intellectual
Property, its right to register the same, or to keep and maintain the same.

(d) In no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application for any Patent, Trademark or Copyright
(or for the registration of any Trademark or Copyright) with the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political subdivision of the United States or in any other country
or any political subdivision thereof, unless it promptly informs the Collateral
Agent, and, upon request of the Collateral Agent, executes and delivers any and
all agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s security interest in such
Patent, Trademark or Copyright, and each Grantor hereby appoints the Collateral
Agent as its attorney-in-fact to execute and file such writings for the
foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power, being coupled with an interest, is irrevocable.



--------------------------------------------------------------------------------

(e) Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each material application relating
to the Patents, Trademarks and/or Copyrights (and to obtain the relevant grant
or registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancelation proceedings against third parties.

(f) In the event that any Grantor has reason to believe that any Collateral
consisting of a Patent, Trademark or Copyright material to the conduct of any
Grantor’s business has been or is about to be infringed, misappropriated or
diluted by a third party, such Grantor promptly shall notify the Collateral
Agent and shall, if consistent with good business judgment, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and take such other actions
as are appropriate under the circumstances to protect such Collateral.

(g) Upon and during the continuance of an Event of Default, each Grantor shall
use its best efforts to obtain all requisite consents or approvals by the
licensor of each Copyright License, Patent License or Trademark License to
effect the assignment of all of such Grantor’s right, title and interest
thereunder to the Collateral Agent or its designee.

Section 4.14. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Collateral, each Grantor agrees,
in each case at such Grantor’s own expense, to take the following actions with
respect to the following Collateral:

(a) Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper with a value in excess
of $500,000, such Grantor shall promptly endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time reasonably
request.

(b) Investment Property. If any Grantor shall at any time hold or acquire any
certificated securities with a value in excess of $500,000, such Grantor shall
promptly notify the Collateral Agent thereof and, at the Collateral Agent’s
request and option, such Grantor shall promptly endorse, assign and deliver the
same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
specify. If any securities now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance satisfactory to the Collateral Agent, either (i) cause the
issuer to agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee, or
(ii) arrange for the Collateral Agent to become the registered owner of the
securities.



--------------------------------------------------------------------------------

(c) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify the Collateral Agent thereof and, at the
request of the Collateral Agent, shall take such action as the Collateral Agent
may reasonably request to vest in the Collateral Agent control under UCC §9-105
of such electronic chattel paper or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, §16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Collateral Agent agrees with such
Grantor that the Collateral Agent will arrange, pursuant to procedures
satisfactory to the Collateral Agent and so long as such procedures will not
result in the Collateral Agent’s loss of control, for the Grantor to make
alterations to the electronic chattel paper or transferable record permitted
under UCC §9-105 or, as the case may be, Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or §16 of the Uniform Electronic
Transactions Act for a party in control to allow without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by such Grantor with respect to such electronic chattel
paper or transferable record.

(d) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of such Grantor with a value
in excess of $500,000, such Grantor shall promptly notify the Collateral Agent
thereof and, at the request and option of the Collateral Agent, such Grantor
shall, pursuant to an agreement in form and substance reasonably satisfactory to
the Collateral Agent, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under the letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of the letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred or is continuing.

(e) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim having a value in excess of $500,000 for which such
Grantor has filed a complaint in a court of competent jurisdiction, the Grantor
shall promptly notify the Collateral Agent thereof in a writing signed by such
Grantor, including a summary description of such claim, and grant to the
Collateral Agent in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.



--------------------------------------------------------------------------------

ARTICLE V

Remedies

Section 5.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Collateral
consisting of Intellectual Property, on demand, to cause the Security Interest
to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantors to the Collateral Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or non-exclusive basis, any such Collateral throughout the world on such terms
and conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers cannot be obtained), and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Collateral and without liability for trespass to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral and, generally, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
that such Grantor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the Uniform Commercial
Code as in effect in the State of New York or its equivalent in other
jurisdictions.

The Collateral Agent shall give the Grantors 10 days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
Uniform Commercial Code as in effect in the State of New York or its equivalent
in other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public



--------------------------------------------------------------------------------

sale shall be held at such time or times within ordinary business hours and at
such place or places as the Collateral Agent may fix and state in the notice (if
any) of such sale. At any such sale, the Collateral, or portion thereof, to be
sold may be sold in one lot as an entirety or in separate parcels, as the
Collateral Agent may (in its sole and absolute discretion) determine. The
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public (or, to the extent permitted by
law, private) sale made pursuant to this Section, any Secured Party may bid for
or purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.

Section 5.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of the Collateral, as well as any Collateral
consisting of cash, as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Administrative Agent or the Collateral Agent (in its capacity as such hereunder
or under any other Loan Document) in connection with such collection or sale or
otherwise in connection with this Agreement or any of the Obligations, including
all court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Collateral Agent hereunder or
under any other Loan Document on behalf of any Grantor and any other reasonable
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;



--------------------------------------------------------------------------------

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to Excluded Swap Obligations of such Guarantor.

Section 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this Article
at such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to the Collateral Agent, for the
benefit of the Collateral Agent and the Lenders, an irrevocable, non-exclusive
license (exercisable without payment of royalty or other compensation to the
Grantors) to use, license or sub-license any of the Collateral consisting of
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Collateral Agent shall be exercised, at
the option of the Collateral Agent, upon the occurrence and during the
continuation of an Event of Default; provided that any license, sub-license or
other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon the Grantors notwithstanding any subsequent cure of an
Event of Default.

ARTICLE VI

Miscellaneous

Section 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Parent Borrower
at the Parent Borrower’s address set forth in Section 10.01 of the Credit
Agreement.



--------------------------------------------------------------------------------

Section 6.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest and all obligations of the Grantors hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

Section 6.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by any Grantor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Secured Parties
and shall survive the making by the Lenders of the Loans, and the execution and
delivery to the Lenders of any notes evidencing such Loans, regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect until this Agreement shall terminate.

Section 6.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Grantor when a counterpart hereof executed on behalf of such
Grantor shall have been delivered to the Collateral Agent and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon such Grantor and the Collateral Agent and their
respective successors and assigns, and shall inure to the benefit of such
Grantor, the Collateral Agent and the other Secured Parties and their respective
successors and assigns, except that no Grantor shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be null and void) except
as expressly contemplated by this Agreement or the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.

Section 6.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor or the Collateral Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

Section 6.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) Each
Grantor jointly and severally agrees to pay upon demand to the Collateral Agent
the amount of any and all reasonable expenses, including the reasonable fees,
disbursements and other charges of its counsel and of any experts or agents,
which the Collateral Agent may incur in connection with (i) the administration
of this Agreement (including the customary fees and charges of the Collateral
Agent for any monitoring or



--------------------------------------------------------------------------------

audits conducted by it or on its behalf with respect to the Accounts or
Inventory), (ii) the custody or preservation of, or the sale of, collection from
or other realization upon any of the Collateral, (iii) the exercise, enforcement
or protection of any of the rights of the Collateral Agent hereunder or (iv) the
failure of any Grantor to perform or observe any of the provisions hereof.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees against, and hold each of them harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable fees, disbursements and other charges of counsel, incurred by or
asserted against any of them arising out of, in any way connected with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating hereto or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Affiliates.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 6.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Collateral Agent or any Lender. All amounts due under this Section 6.06
shall be payable on written demand therefor.

Section 6.07. Governing Law. This agreement shall be construed in accordance
with and governed by the laws of the State of New York.

Section 6.08. Waivers; Amendment. (a) No failure or delay of the Collateral
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the Collateral Agent, the Issuing Bank, the Administrative Agent and the Lenders
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provisions
of this Agreement or any other Loan Document or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on any Grantor in any case shall entitle such Grantor or any
other Grantor to any other or further notice or demand in similar or other
circumstances.



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.02 of the Credit Agreement.

Section 6.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.09.

Section 6.10. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 6.11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract (subject to Section 6.04), and
shall become effective as provided in Section 6.04. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

Section 6.12. Headings. Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.

Section 6.13. Jurisdiction; Consent to Service of Process. (a) Each Grantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan



--------------------------------------------------------------------------------

Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Collateral Agent, the Administrative Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against any Grantor or
its properties in the courts of any jurisdiction.

(b) Each Grantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 6.14. Termination. (a) This Agreement and the Security Interest shall
terminate when all the Loan Document Obligations (other than contingent
obligations for indemnification, expense reimbursement, tax gross-up or yield
protection as to which no claim has been made and obligations in respect of the
Other Secured Obligations) have been paid in full, the Lenders have no further
commitment to lend, the LC Exposure has been reduced to zero and the Issuing
Bank has no further commitment to issue Letters of Credit under the Credit
Agreement, at which time the Collateral Agent shall execute and deliver to the
Grantors or the Grantors’ designee, at the Grantors’ expense, all Uniform
Commercial Code termination statements and similar documents which the Grantors
shall reasonably request from time to time to evidence such termination. Any
execution and delivery of termination statements or documents pursuant to this
Section 6.14(a) shall be without recourse to or warranty by the Collateral
Agent.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary
Guarantor shall be automatically released in the event that all the capital
stock of such Subsidiary Guarantor shall be sold, transferred or otherwise
disposed of to a person that is not an Affiliate of the Parent Borrower in
accordance with the terms of the Credit Agreement; provided that the Required
Lenders (or, if required by the terms of the Credit Agreement, such greater
percentage of the Lenders specified in the Credit Agreement) shall have
consented to such sale, transfer or other disposition (to the extent required by
the Credit Agreement) and the terms of such consent did not provide otherwise.
The



--------------------------------------------------------------------------------

Security Interest in any Collateral that is sold, transferred or otherwise
disposed of in accordance with this Agreement, the Credit Agreement and the
other Loan Documents (including pursuant to a waiver or amendment of the terms
thereof) shall automatically terminate and be released, and such Collateral
shall be sold free and clear of the Lien and Security Interest created hereby.
In connection with any of the foregoing, the Collateral Agent shall execute and
deliver to the Grantors or the Grantors’ designee, at the Grantors’ expense, all
Uniform Commercial Code termination statements and similar documents (including
any such documents as may be reasonably necessary in connection with the entry
into by any Grantor of a Specified Vendor Receivables Financing) that the
Grantors shall reasonably request from time to time to evidence such
termination. Any execution and delivery of termination statements or documents
pursuant to this Section 6.14(b) shall be without recourse to or warranty by the
Collateral Agent.

Section 6.15. Additional Grantors. Upon execution and delivery by the Collateral
Agent and a Subsidiary of an instrument in the form of Annex 2 hereto, such
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any Grantor hereunder. The rights
and obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

Section 6.16. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may reasonably deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof, (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral, (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (d) to send verifications of Accounts Receivable to any Account
Debtor, (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral, (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral,
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Collateral Agent and (h) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided,
however, that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any



--------------------------------------------------------------------------------

claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
wilful misconduct.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRIMAS CORPORATION, by  

 

  Name:   Title: TRIMAS COMPANY LLC, by  

 

  Name:   Title: EACH OF THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO,
by  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A.,as Collateral Agent, by  

 

  Name:   Title:

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

SUBSIDIARY GUARANTORS



--------------------------------------------------------------------------------

SCHEDULE II

COPYRIGHTS



--------------------------------------------------------------------------------

SCHEDULE III

LICENSES



--------------------------------------------------------------------------------

SCHEDULE IV

PATENTS



--------------------------------------------------------------------------------

SCHEDULE V

TRADEMARKS



--------------------------------------------------------------------------------

Annex 1 to the

Security Agreement

FORM OF PERFECTION CERTIFICATE



--------------------------------------------------------------------------------

Annex 2 to the

Security Agreement

SUPPLEMENT NO. [ ] dated as of [            ], to the Security Agreement dated
as of October [•], 2013 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), among TRIMAS
COMPANY LLC, a Delaware limited liability company (the “Parent Borrower”),
TRIMAS CORPORATION, a Delaware corporation (“Holdings”), each Subsidiary Term
Borrower party to the Credit Agreement referred to below (the “Subsidiary Term
Borrowers”), each of the other subsidiaries of the Borrower listed on Schedule I
thereto (each such subsidiary and each Subsidiary Term Borrower individually a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors, Holdings and the Parent Borrower are referred to
collectively herein as the “Grantors”) and JPMORGAN CHASE BANK, N.A., a New York
banking corporation (“JPMCB”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined herein).

A. Reference is made to (a) the Credit Agreement dated as of October 16, 2013
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among, inter alia, the Parent Borrower,
Holdings, the Subsidiary Term Borrowers party thereto, the Foreign Subsidiary
Borrowers party thereto, the lenders from time to time party thereto (the
“Lenders”), JPMCB, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”) and the Collateral Agent and (b) the Guarantee
Agreement dated as of October 16, 2013 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Subsidiary Guarantee
Agreement”), among the Parent Borrower, Holdings, the Subsidiary Term Borrowers
party thereto, the other Subsidiary Guarantors and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement and the Credit
Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit.
Section 6.15 of the Security Agreement provides that additional Subsidiaries of
Holdings may become Grantors under the Security Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Grantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Grantor under the Security
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.



--------------------------------------------------------------------------------

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 6.15 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Obligations (as defined in the Security Agreement), does hereby
create and grant to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of the New Grantor’s right, title and interest in
and to the Collateral (as defined in the Security Agreement) of the New Grantor.
Each reference to a “Grantor” in the Security Agreement shall be deemed to
include the New Grantor. The Security Agreement is hereby incorporated herein by
reference.

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Grantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the location of any
and all Collateral of the New Grantor and (b) set forth under its signature
hereto, is the true and correct location of the chief executive office of the
New Grantor.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. This supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.



--------------------------------------------------------------------------------

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement. All communications
and notices hereunder to the New Grantor shall be given to it in care of the
Parent Borrower at the Parent Borrower’s address as set forth in Section 10.01
of the Credit Agreement.

SECTION 9. The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[Name of New Grantor],     by  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Collateral Agent,     by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

to Supplement No.            to the

Security Agreement

LOCATION OF COLLATERAL

 

Description

   Location



--------------------------------------------------------------------------------

Annex 3 to the

Security Agreement

PATENT SECURITY AGREEMENT, dated as of October [•], 2013 (this “Agreement”),
among TRIMAS CORPORATION (“Holdings”), TRIMAS COMPANY LLC (the “Parent
Borrower”), the subsidiaries of the Parent Borrower identified on Schedule I
hereto (the “Subsidiary Grantors” and, together with Holdings and the Parent
Borrower, the “Grantors”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Collateral
Agent (the “Collateral Agent”).

Reference is made to the Security Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”), among Holdings, the Parent Borrower, the subsidiaries of the Parent
Borrower party thereto and the Collateral Agent. The Lenders (as defined below)
have agreed to extend credit to the Parent Borrower subject to the terms and
conditions set forth in the Credit Agreement dated as of October 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time the “Credit Agreement”), among, Holdings, the Parent Borrower, the
Subsidiary Term Borrowers party thereto, the Foreign Subsidiary Borrowers party
thereto, the lenders from time to time party thereto (the “Lenders”) and JPMCB,
as administrative agent and Collateral Agent. The obligations of the Lenders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement. Holdings and the Subsidiary Grantors are affiliates
of the Parent Borrower, will derive substantial benefits from the extension of
credit to the Parent Borrower pursuant to the Credit Agreement and are willing
to execute and deliver this Agreement in order to induce the Lenders to extend
such credit. Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.03 of the Security Agreement also apply
to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to the Security Agreement, did and hereby does bargain, sell, convey,
assign, set over, mortgage, pledge, hypothecate and transfer to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest in, all of such Grantor’s
right, title and interest now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest, in, or to any and all of the following
assets and properties that are included in the Collateral as defined in the
Security Agreement now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Patent Collateral”):



--------------------------------------------------------------------------------

all letters patent of the United States or any other country, all registrations
and recordings thereof, and all applications for letters patent of the United
States or any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule II and all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to exclude others from making, using or selling the inventions
disclosed or claimed therein.

SECTION 3. Security Agreement. The security interests granted to the Collateral
Agent herein are granted in furtherance, and not in limitation of, the security
interests granted to the Collateral Agent pursuant to the Security Agreement.
Each Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the Patent Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Security Agreement, the
terms of the Security Agreement shall govern. This Grant may be executed in
counterparts.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRIMAS CORPORATION, by  

 

  Name:   Title: TRIMAS COMPANY LLC, by  

 

  Name:   Title: EACH OF THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO,
by  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A.,as Collateral Agent, by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

SUBSIDIARY GRANTORS



--------------------------------------------------------------------------------

SCHEDULE II

PATENTS

Registered/Granted Patents

Patent Applications



--------------------------------------------------------------------------------

Annex 4 to the

Security Agreement

TRADEMARK SECURITY AGREEMENT

TRADEMARK SECURITY AGREEMENT, dated as of October [•], 2013 (this “Agreement”),
among TRIMAS CORPORATION (“Holdings”), TRIMAS COMPANY LLC (the “Parent
Borrower”), the subsidiaries of the Parent Borrower identified on Schedule I
hereto (the “Subsidiary Grantors” and, together with Holdings and the Parent
Borrower, the “Grantors”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Collateral
Agent (the “Collateral Agent”).

Reference is made to the Security Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”), among Holdings, the Parent Borrower, the subsidiaries of the Parent
Borrower party thereto and the Collateral Agent. The Lenders (as defined below)
have agreed to extend credit to the Parent Borrower subject to the terms and
conditions set forth in the Credit Agreement dated as of October 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time the “Credit Agreement”), among, inter alia, Holdings, the Parent Borrower,
the Subsidiary Term Borrowers party thereto, the Foreign Subsidiary Borrowers
party thereto, the lenders from time to time party thereto (the “Lenders”) and
JPMCB, as administrative agent and Collateral Agent. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Holdings and the Subsidiary Grantors
are affiliates of the Parent Borrower, will derive substantial benefits from the
extension of credit to the Parent Borrower pursuant to the Credit Agreement and
are willing to execute and deliver this Agreement in order to induce the Lenders
to extend such credit. Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.03 of the Security Agreement also apply
to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to the Security Documents, did and hereby does bargain, sell, convey,
assign, set over, mortgage, pledge, hypothecate and transfer to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest in, all of such Grantor’s
right, title and interest now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest, in, or to any and all of the following
assets and properties that are included in the Collateral as defined in the
Security Agreement now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Trademark Collateral”):





--------------------------------------------------------------------------------

(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, internet domain names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, any
State of the United States or any similar offices in any other country or any
political subdivision thereof, and all extensions or renewals thereof, including
those listed on Schedule II (the “Trademarks”);

(b) all goodwill associated therewith or symbolized by the Trademarks; and

(c) all other assets, rights and interests that uniquely reflect or embody the
Trademarks.

SECTION 3. Security Documents. The security interests granted to the Collateral
Agent herein are granted in furtherance, and not in limitation of, the security
interests granted to the Collateral Agent pursuant to the Security Documents.
Each Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the Trademark Collateral are more fully set
forth in the Security Documents, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Security Documents, the
terms of the Security Documents shall govern. This Grant may be executed in
counterparts.

[Remainder of page intentionally left blank



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRIMAS CORPORATION,

by

 

 

 

Name:

 

Title:

TRIMAS COMPANY LLC,

by

 

 

 

Name:

 

Title:

EACH OF THE SUBSIDIARY

GUARANTORS LISTED ON SCHEDULE I

HERETO,

by

 

 

 

Name:

 

Title:

JPMORGAN CHASE BANK, N.A., as Collateral Agent,

by

 

 

 

Name:

  Title:

Signature Page to Trademark Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

SUBSIDIARY GRANTORS



--------------------------------------------------------------------------------

SCHEDULE II

TRADEMARKS



--------------------------------------------------------------------------------

Annex 5 to the Security Agreement

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT SECURITY AGREEMENT, dated as of October [•], 2013 (this “Agreement”),
among TRIMAS CORPORATION (“Holdings”), TRIMAS COMPANY LLC (the “Parent
Borrower”), the subsidiaries of the Parent Borrower identified on Schedule I
hereto (the “Subsidiary Grantors” and, together with Holdings and the Parent
Borrower, the “Grantors”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Collateral
Agent (the “Collateral Agent”).

Reference is made to the Security Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”), among Holdings, the Parent Borrower, the subsidiaries of the Parent
Borrower party thereto and the Collateral Agent. The Lenders (as defined below)
have agreed to extend credit to the Parent Borrower subject to the terms and
conditions set forth in the Credit Agreement dated as of October 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time the “Credit Agreement”), among, inter alia, Holdings, the Parent Borrower,
the Subsidiary Term Borrowers party thereto, the Foreign Subsidiary Borrowers
party thereto, the lenders from time to time party thereto (the “Lenders”) and
JPMCB, as administrative agent and Collateral Agent. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Holdings and the Subsidiary Grantors
are affiliates of the Parent Borrower, will derive substantial benefits from the
extension of credit to the Parent Borrower pursuant to the Credit Agreement and
are willing to execute and deliver this Agreement in order to induce the Lenders
to extend such credit. Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.03 of the Security Agreement also apply
to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to the Security Documents, did and hereby does bargain, sell, convey,
assign, set over, mortgage, pledge, hypothecate and transfer to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest in, all of such Grantor’s
right, title and interest now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest, in, or to any and all of the following
assets and properties that are included in the Collateral as defined in the
Security Agreement now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Copyright Collateral”):





--------------------------------------------------------------------------------

(i) all copyright rights in any work subject to the copyright laws of the United
States or any other country, whether as author, assignee, transferee or
otherwise and (ii) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office (or any similar office in
any other country), including those listed on Schedule II.

SECTION 3. Security Documents. The security interests granted to the Collateral
Agent herein are granted in furtherance, and not in limitation of, the security
interests granted to the Collateral Agent pursuant to the Security Documents.
Each Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the Copyright Collateral are more fully set
forth in the Security Documents, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Security Documents, the
terms of the Security Documents shall govern. This Grant may be executed in
counterparts.

[Remainder of page intentionally left blank



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRIMAS CORPORATION,

by

 

 

 

Name:

 

Title:

TRIMAS COMPANY LLC,

by

 

 

 

Name:

 

Title:

EACH OF THE SUBSIDIARY

GUARANTORS LISTED ON SCHEDULE I

HERETO,

by

 

 

 

Name:

 

Title:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent,

by

 

 

 

Name:

 

Title:

Signature Page to Copyright Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

SUBSIDIARY GRANTORS



--------------------------------------------------------------------------------

SCHEDULE II

COPYRIGHTS



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders that Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of October 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, inter alia, Holdings, the Parent Borrower,
the Subsidiary Term Borrowers party thereto, the Foreign Subsidiary Borrowers
party thereto, the lenders from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Holdings within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to Holdings as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Parent Borrower
with a certificate of its non-U.S. person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Parent Borrower and the Administrative Agent and (2) the undersigned shall
have at all times furnished the Parent Borrower and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

  Name:   Title:

Date:             , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders that Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of October 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, inter alia, Holdings, the Parent Borrower,
the Subsidiary Term Borrowers party thereto, the Foreign Subsidiary Borrowers
party thereto, the lenders from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of Holdings
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to Holdings as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Parent Borrower
with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Parent
Borrower and the Administrative Agent and (2) the undersigned shall have at all
times furnished the Parent Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

  Name:   Title:

Date:             , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants that are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of October 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, inter alia, Holdings, the Parent Borrower,
the Subsidiary Term Borrowers party thereto, the Foreign Subsidiary Borrowers
party thereto, the lenders from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Holdings within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to Holdings as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

  Name:   Title:

Date:             , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants that Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of October 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Holdings, the Parent Borrower, the
Subsidiary Term Borrowers party thereto, the Foreign Subsidiary Borrowers party
thereto, the lenders from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of Holdings within the meaning of Section 871(h)(3)(B) of
the Code, (v) none of its partners/members is a controlled foreign corporation
related to Holdings as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

  Name:   Title:

Date:             , 20[ ]